Exhibit 10.2


exhibit102finalcredit_image1.gif [exhibit102finalcredit_image1.gif] EXECUTION
COPY
 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
by and among


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


THE LENDERS PARTY HERETO
as Lenders,    




DELEK US HOLDINGS, INC.,
as Administrative Borrower,


THE OTHER LOAN PARTIES PARTY HERETO


WELLS FARGO BANK, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC,
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Book Runners,


BARCLAYS BANK PLC,
REGIONS BANK,
SUNTRUST BANK,
as Co-Syndication Agents,


and


FIFTH THIRD BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
PNC BANK, NATIONAL ASSOCIATION,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Documentation Agents
Dated as of March 30, 2018










--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
 
Page
1.
DEFINITIONS AND CONSTRUCTION
2
 
 
 
 
 
1.1


Definitions
2
 
1.2


Accounting Terms
87
 
1.3


Code
88
 
1.4


Construction
88
 
1.5


Time References
89
 
1.6


Schedules and Exhibits
89
 
1.7


Exchange Rates; Currency Equivalents; Applicable Currency
89
 
1.8


Québec Matters
90
 
 
 
 
2.
LOANS AND TERMS OF PAYMENT
91
 
 
 
 
 
2.1


Revolving Loans
91
 
2.2


Reserved
93
 
2.3


Borrowing Procedures and Settlements
93
 
2.4


Payments; Reductions of Commitments; Prepayments
101
 
2.5


Promise to Pay; Promissory Notes
106
 
2.6


Interest Rates and Letter of Credit Fee; Rates, Payments, and Calculations
106
 
2.7


Crediting Payments
108
 
2.8


Designated Account
109
 
2.9


Maintenance of Loan Account; Statement of Obligations
109
 
2.10


Fees
109
 
2.11


Letters of Credit
110
 
2.12


Non-Base Rate Option
119
 
2.13


Capital Requirements
122
 
2.14


Incremental Facilities
124
 
2.15


Extension of Revolver Commitments
125
 
2.16


Joint and Several Liability of Borrowers
128
 
2.17


Currencies
130
 
 
 
 
3.
CONDITIONS; TERMS OF AGREEMENT
130
 
 
 
 
 
3.1


Conditions Precedent to the Initial Extension of Credit
130
 
3.2


Conditions Precedent to all Extension of Credit
130
 
3.3


Maturity
131
 
3.4


Effect of Maturity
131
 
3.5


Early Termination by Borrowers
131
 
3.6


Conditions Subsequent
131
 
 
 
 



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




4.
REPRESENTATIONS AND WARRANTIES
132
 
 
 
 
 
4.1


Due Organization and Qualification; Subsidiaries
132
 
4.2


Due Authorization; No Conflict
133
 
4.3


Governmental Consents
134
 
4.4


Binding Obligations; Perfected Liens
134
 
4.5


Title to Assets; No Encumbrances
134
 
4.6


Litigation
135
 
4.7


Compliance with Laws
135
 
4.8


Financial Statements; No Material Adverse Effect
135
 
4.9


Solvency
135
 
4.10


Employee Benefits; Canadian Pension Plans
136
 
4.11


Environmental Condition
137
 
4.12


Complete Disclosure
137
 
4.13


Patriot Act
138
 
4.14


Indebtedness
138
 
4.15


Payment of Taxes
138
 
4.16


Margin Stock
138
 
4.17


Governmental Regulation
139
 
4.18


OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
139
 
4.19


Employee and Labor Matters
139
 
4.20


Material Contracts
140
 
4.21


Leases
140
 
4.22


Eligible Accounts
140
 
4.23


Eligible Petroleum Inventory
140
 
4.24


Locations of Inventory
140
 
4.25


Location of Chief Executive Office
141
 
4.26


Inventory Record
141
 
4.27


[Reserved]
141
 
4.28


[Reserved]
141
 
4.29


[Reserved]
141
 
4.30


Credit Card Arrangements
141
 
4.31


[Reserved]
141
 
4.32


[Reserved]
141
 
4.33


Insurance
141
 
4.34


Security Documents
141
 
4.35


Intermediation Documents
142
 
4.36


[Reserved]
142
 
4.37


EEA Financial Institution
142
 
4.38


Interrelated Business
142
 
 
 
 
 
 
 
 
 
 
 
 



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.
AFFIRMATIVE COVENANTS
143
 
 
 
 
 
5.1


Financial Statements, Reports, Certificates
143
 
5.2


Reporting
143
 
5.3


Existence
143
 
5.4


Maintenance of Properties
144
 
5.5


Taxes
144
 
5.6


Insurance
144
 
5.7


Inspections; Examinations; Appraisals; Books and Records
145
 
5.8


Compliance with Laws
146
 
5.9


Environmental
146
 
5.10


Disclosure Updates
147
 
5.11


Formation of Subsidiaries
147
 
5.12


Further Assurances
148
 
5.13


[Reserved]
149
 
5.14


Compliance with ERISA and the IRC
149
 
5.15


Canadian Pension Plans
149
 
5.16


Location of Inventory; Chief Executive Office
150
 
5.17


Margin Stock
150
 
5.18


OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
150
 
5.19


Material Contracts
150
 
5.20


Intermediation Documents
151
 
 
 
 
6.
NEGATIVE COVENANTS
151
 
 
 
 
 
6.1


Indebtedness
151
 
6.2


Liens
151
 
6.3


Restrictions on Fundamental Changes
151
 
6.4


Disposal of Assets
152
 
6.5


Nature of Business
152
 
6.6


Prepayments and Amendments
152
 
6.7


Restricted Payments
153
 
6.8


Accounting Methods
154
 
6.9


Investments
155
 
6.10


Transactions with Affiliates
155
 
6.11


Use of Proceeds
156
 
6.12


Limitation on Issuance of Equity Interests
156
 
6.13


Bailees
156
 
6.14


INTENTIONALLY OMITTED
156
 
6.15


Employee Benefits
157
 
6.16


Consignments
157
 
6.17


Limitations on Encumbrances on Real Property and the MLP GP
157
 
6.18


[Reserved]
158



-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
6.19


Designation of Restricted and Unrestricted Subsidiaries
158
 
6.20


Covenants Relating to MLP Subsidiaries
159
 
6.21


Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries
160
 
6.22


Burdensome Agreements
160
 
6.23


Intermediation Facilities
162
 
 
 
 
7.
FINANCIAL COVENANTS
162
 
 
 
 
8.
EVENTS OF DEFAULT
163
 
 
 
 
 
8.1


Payments
163
 
8.2


Covenants
163
 
8.3


Judgments
163
 
8.4


Voluntary Bankruptcy, etc.
164
 
8.5


Involuntary Bankruptcy, etc.
164
 
8.6


Default Under Other Agreements
164
 
8.7


Representations, etc.
164
 
8.8


Guaranty
164
 
8.9


Security Documents
165
 
8.10


Loan Documents
165
 
8.11


Change of Control
165
 
8.12


ERISA
165
 
8.13


Cessation of Business
165
 
8.14


Intercreditor Provisions
165
 
8.15


Environmental Events
166
 
 
 
 
9.1
RIGHTS AND REMEDIES
166
 
 
 
 
 
9.1


Rights and Remedies
166
 
9.2


Remedies Cumulative
167
 
 
 
 
10.
WAIVERS; INDEMNIFICATION
167
 
 
 
 
 
10.1


Demand; Protest; etc.
167
 
10.2


The Lender Group's Liability for Collateral
167
 
10.3


Indemnification
167
 
 
 
 
11.
NOTICES
169
 
 
 
 
12.
CHOICES OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION
170
 
 
 
 



-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
171
 
 
 
 
 
13.1


Assignments and Participations
171
 
13.2


Successors
176
 
 
 
 
14.
AMENDMENTS; WAIVERS
176
 
 
 
 
 
14.1


Amendments and Waivers
176
 
14.2


Replacement of Certain Lenders
179
 
14.3


No Waivers; Cumulative Remedies
180
 
 
 
 
15.
AGENTS; THE LENDER GROUP; QUÉBEC PROVISIONS
180
 
 
 
 
 
15.1


Appointment and Authorization of Agent
180
 
15.1A


Québec Provisions
181
 
15.2


Delegation of Duties
181
 
15.3


Liability of Agent
182
 
15.4


Reliance by Agent
182
 
15.5


Notice of Default or Event of Default
183
 
15.6


Credit Decision
183
 
15.7


Costs and Expenses; Indemnification
184
 
15.8


Agent in Individual Capacity
184
 
15.9


Successor Agent
185
 
15.10


Lender in Individual Capacity
185
 
15.11


Collateral and Guaranty Matters
186
 
15.12


Restrictions on Actions by Lenders; Sharing of Payments
188
 
15.13


Agency for Perfection
189
 
15.14


Payments by Agent to the Lenders
189
 
15.15


Concerning the Collateral and Related Loan Documents
189
 
15.16


Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
189
 
15.17


Several Obligations; No Liability
190
 
15.18


Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Co-Documentation Agents
191
 
 
 
 
16.
WITHHOLDING TAXES
191
 
 
 
 
 
16.1


Payments
191
 
16.2


Exemptions
192
 
16.3


Reductions
194
 
16.4


Refunds
194
 
16.5


Defined Terms
195
 
 
 
 



-v-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




17.
GENERAL PROVISIONS
195
 
 
 
 
 
17.1


Effectiveness
195
 
17.2


Section Headings
195
 
17.3


Interpretation
195
 
17.4


Severability of Provisions
195
 
17.5


Bank Product Providers
195
 
17.6


Debtor-Creditor Relationship
196
 
17.7


Counterparts; Electronic Execution
196
 
17.8


Revival and Reinstatement of Obligations; Certain Waivers
196
 
17.9


Confidentiality
197
 
17.10


Survival
198
 
17.11


Patriot Act; Due Diligence
199
 
17.12


Integration
199
 
17.13


Delek US Holdings as Agent for Borrowers
199
 
17.14


Amendment and Restatement
200
 
17.15


Acknowledgment and Consent to Bail-In of EEA Financial Institutions
201
 
17.16


ABL Intercreditor Agreement
202
 
17.17


Canadian Anti-Terrorism Laws
203
 
17.18


Judgment Currency
204











-vi-

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit C-1    Form of Compliance Certificate
Exhibit J-1    Form of Borrower Joinder
Exhibit J-2            Form of Guarantor Joinder
Exhibit L-1    Form of Non-Base Rate Notice
Exhibit P-1    Form of Perfection Certificate


Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Accounts
Schedule E-1            Eligible Petroleum Inventory Locations
Schedule E-2            Eligible Carriers
Schedule E-3            Certain Account Debtors
Schedule H-1            Certain Specified Assets
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens


Schedule 1.1            Existing Letters of Credit
Schedule 1.2            Individual Letter of Credit Sublimits
Schedule 3.1            Conditions Precedent
Schedule 3.6    Conditions Subsequent
Schedule 4.1(b)    Capitalization of Borrower
Schedule 4.1(c)
Capitalization of Administrative Borrower’s Subsidiaries; Permitted JVs

Schedule 4.1(d)        Subscriptions, Options, Warrants, Calls
Schedule 4.6    Litigation

Schedule 4.10    ERISA/Canadian Pension Matters
Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness
Schedule 4.20    Material Contracts
Schedule 4.24    Locations of Inventory
Schedule 4.25    Locations of Chief Executive Offices; Registered Offices
Schedule 4.30            Credit Card Arrangements
Schedule 4.33            Insurance
Schedule 4.35            Existing Intermediation Documents
Schedule 5.1
Financial Statements, Reports, Certificates    

Schedule 5.2
Collateral Reporting

Schedule 5.6            Approved Insurers
Schedule 6.10(f)        Transactions with Affiliates
Schedule 6.22            Burdensome Agreements


-vii-

--------------------------------------------------------------------------------











LEGAL_US_W # 71786250.8

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered
into as of March 30, 2018, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), DELEK US HOLDINGS, INC., a
Delaware corporation (“Delek US Holdings”), those additional Persons that are
joined as a party hereto by executing the form of Joinder attached hereto as
Exhibit J-1 (together with Delek US Holdings, each, a “Borrower”, and
individually and collectively, jointly and severally, “Borrowers”, as such terms
are hereinafter further defined), the Subsidiaries of Administrative Borrower
identified on the signature pages hereto or joined as a party hereto by
executing the form of Joinder attached hereto as Exhibit J-2 (all of the
foregoing Subsidiaries, each, a “Guarantor”, and individually and collectively,
jointly and severally, “Guarantors”, as such terms are hereinafter further
defined), Wells Fargo, Barclays Bank PLC, Regions Capital Markets, a division of
Regions Bank, and SunTrust Robinson Humphrey, Inc., each as a joint lead
arranger and joint book runner (each in such capacity, together with its
successors and assigns in such capacity, a “Joint Lead Arranger”, and
collectively, “Joint Lead Arrangers”), Barclays Bank PLC, Regions Bank, and
SunTrust Bank, each as a co-syndication agent (each in such capacity, together
with its successors and assigns in such capacity, a “Co-Syndication Agent”, and
collectively, “Co-Syndication Agents”), and Fifth Third Bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., PNC Bank, National Association, and Credit Suisse
AG, Cayman Islands Branch, each as a co-documentation agent (each in such
capacity, together with its successors and assigns in such capacity, a
“Co-Documentation Agent”, and collectively, “Co-Documentation Agents”).
The parties agree as follows:





--------------------------------------------------------------------------------






1DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“ABL Intercreditor Agreement” means that certain ABL Intercreditor Agreement,
dated as of even date herewith, between Agent and Term Agent.
“Account” means an account (as that term is defined in the Code, or, to the
extent applicable, the PPSA), including, for the avoidance of doubt, rights in
respect of payment for sales of Renewable Identification Numbers.
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acknowledgment Agreement” has the meaning specified therefor in the definition
of “Intermediation Access Agreement”.
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired (including by way of merger, amalgamation or
consolidation) by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that, such Indebtedness (a) is not recourse to any Loan
Party or any Restricted Subsidiary of any Loan Party prior to the date of such
Permitted Acquisition., (b) is not secured by a Lien on any Revolving Priority
Collateral (other than such Liens which rank junior to the Liens encumbering
Revolving Collateral that secures the Obligations and which are subject to a
customary intercreditor agreement in form and substance reasonably acceptable to
Agent), (c) was in existence prior to the date of such Permitted Acquisition,
and (d) was not incurred in connection with, or in contemplation of, such
Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, amalgamation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Equity Interests
of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.


- 2 -

--------------------------------------------------------------------------------





“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of “Eligible
Accounts”: (a) any Person which owns directly or indirectly fifteen percent
(15%) or more of the Equity Interests having ordinary voting power for the
election of directors or other members of the governing body of a Person or
fifteen percent (15%) or more of the partnership or other ownership interests of
a Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to this Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, representatives, and agents.
“Agent’s Account” means the Deposit Account(s) of Agent in Dollars and Canadian
Dollars identified on Schedule A-1 to this Agreement (or such other Deposit
Account of Agent that has been designated as such, in writing, by Agent to
Administrative Borrower and Lenders).
“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“AHYDO Payment” means the minimum amount of a cash payment required to be made
by any Borrower with respect to any accrual period after the fifth anniversary
of the issue date of such Borrower’s debt instrument necessary to prevent such
debt instrument from being an “applicable high yield discount obligation” within
the meaning of IRC Sections 163(e)(5) and 163(i).
“Alon Notes” means those certain 3.00% Convertible Senior Notes due 2018, issued
by Alon USA Energy, Inc.
“Alon Notes Maturity Reserve” means, during any Alon Notes Reserve Period, a
Reserve in an amount equal to the then outstanding principal balance of the Alon
Notes outstanding on the date which is ninety (90) days prior to the maturity
date of the Alon Notes, which Alon Notes Maturity Reserve shall remain in place
(but shall be reduced to give effect to any payments in respect of the Alon
Notes made during such Alon Notes Reserve Period to the extent such payments are
permitted hereunder) until the earlier of the repayment of the Alon Notes
(including as a result of Refinancing Indebtedness with respect thereto) or the
extension of the maturity date of the Alon Notes to a date which is at least
ninety (90) days following the Latest Maturity Date.


- 3 -

--------------------------------------------------------------------------------





“Alon Notes Reserve Period” means the period beginning on the ninetieth (90th)
day prior to the maturity date of the Alon Notes and in each case ending on the
date of the repayment in full of the Alon Notes in accordance with the terms
hereof. If and to the extent that the Alon Notes are repaid by virtue of
Refinancing Indebtedness with respect thereto, a subsequent Alon Notes Maturity
Reserve shall be imposed in an amount equal to the outstanding principal balance
of such Refinancing Indebtedness from and after the date that is ninety (90)
days prior to the maturity date of such Refinancing Indebtedness.


“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or Subsidiary or Affiliate thereof is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Currency” means (a) Dollars or (b) Canadian Dollars, as the context
requires.
“Applicable Law” means all applicable provisions of constitutions, laws
(including principles of common law), statutes, ordinances, rules, treaties,
regulations, permits, licenses, approvals, and orders of Governmental
Authorities and all applicable orders and decrees of all courts and arbitrators.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Quarterly Average Excess
Availability calculation for the most recently completed calendar quarter;
provided, that, for the period from the Closing Date through and including
September 30, 2018, the Applicable Margin shall be set at the margin in the row
styled “Level I”; provided, further, that in the event that Borrowers fail to
provide any Borrowing Base Certificate or other information with respect thereto
for any period on the date required hereunder, effective as of the date on which
such Borrowing Base Certificate or other information was otherwise required, at
Agent’s option, the Applicable Margin shall be set at the margin in the row
styled “Level III”:


- 4 -

--------------------------------------------------------------------------------





Level
Quarterly Average Excess Availability
Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)
Applicable Margin Relative to LIBOR Rate Loans (the “LIBOR Rate Margin”) and to
Canadian CDOR Rate Loans (the “Canadian CDOR Rate Margin” and together with the
LIBOR Rate Margin, the “Non-Base Rate Margin”)
I
Equal to or greater than $450,000,000
0.25 percentage points
1.25 percentage points
II
Greater than or equal to $200,000,000 but less than $450,000,000
0.50 percentage points
1.50 percentage points
III
Less than $200,000,000
0.75 percentage points
1.75 percentage points



The Applicable Margin shall be re-determined as of the first day of each
calendar quarter.
In the event that at any time after the end of any calendar quarter the
Quarterly Average Excess Availability for such calendar quarter used for the
determination of the Applicable Margin was greater than the actual amount of the
Quarterly Average Excess Availability for such period as a result of the
inaccuracy of information provided by or on behalf of any Borrower to Agent for
the calculation of Excess Availability, the Applicable Margin for such period
shall be adjusted to the applicable percentage based on such actual Quarterly
Average Excess Availability and any additional interest for the applicable
period as a result of such recalculation shall be promptly paid to Agent.
The foregoing shall not be construed to limit the rights of Agent or Lenders
with respect to the amount of interest payable after an Event of Default whether
based on such recalculated percentage or otherwise.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Latest Maturity Date, or (b) an Event of
Default and the election by Agent or Required Lenders to require that payments
and proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.
“Asphalt” means liquid asphalt, including blended liquid asphalt.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement or any other form
approved by Agent in its discretion.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP in all
material respects.


- 5 -

--------------------------------------------------------------------------------





“Authorized Persons” means any one of the individuals identified as an officer
of the Administrative Borrower on Schedule A-2 to this Agreement, or any other
individual identified by Administrative Borrower as an authorized officer and
authenticated through Agent’s electronic platform or portal in accordance with
its procedures for such authentication.
“Availability Condition” means Excess Availability (a) is at all times equal to
or greater than fifteen percent (15%) of the Loan Limit, and (b) does not at any
time for a five (5) consecutive Business Day period fail to be equal to or
greater than twenty percent (20%) of the Loan Limit.
“Available Revolver Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $500,000,000 minus (b) the aggregate principal
amount of Increases to the Revolver Commitments previously made pursuant to
Section 2.13(b) of this Agreement.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bakersfield Refinery” means the crude oil refinery and associated facilities
owned by Alon Bakersfield Property, Inc. and located at or near Bakersfield,
California.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or its Restricted Subsidiaries by a
Bank Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements; provided,
however, that “Bank Product” shall not include any financial accommodation
provided to a Loan Party or its Restricted Subsidiaries by a Bank Product
Provider with respect to refurbishments or exchanges of catalysts.
“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Restricted Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products; provided,
however, that “Bank Product Agreement” shall not include any agreements with
respect to refurbishments or exchanges of catalysts.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) in the Applicable Currency to be
held by Agent for the benefit of the Bank Product Providers (other than the
Hedge Providers) in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure, operational


- 6 -

--------------------------------------------------------------------------------





risk or processing risk with respect to the then existing Bank Product
Obligations (other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by any Loan Party or any Restricted
Subsidiary of any Loan Party to any Bank Product Provider pursuant to or
evidenced by a Bank Product Agreement and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and (b) all amounts that any Loan
Party or any Restricted Subsidiary of any Loan Party is obligated to reimburse
to Agent or any member of the Lender Group as a result of Agent or such member
of the Lender Group purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to any Loan
Party or any such Restricted Subsidiary; provided, that, in order for any item
described in clauses (a) or (b) above to constitute “Bank Product Obligations”,
(i) if the applicable Bank Product Provider is Wells Fargo or its Affiliates,
then, if requested by Agent, Agent shall have received a Bank Product Provider
Agreement with respect to the applicable Bank Product or (ii) if the applicable
Bank Product Provider is any other Person, Agent shall have received a Bank
Product Provider Agreement with respect to the applicable Bank Product. In order
for Bank Product Obligations to be included as “Obligations” for purposes of
distributions under Section 2.4(b), the applicable Bank Product Provider shall
have provided written notice (in the form of a Bank Product Provider Agreement)
to Agent of (x) the existence of such Bank Product, and (y) the maximum dollar
amount of obligations arising thereunder to be included as a Bank Product
Reserve (“Bank Product Amount”). The Bank Product Amount may be changed from
time to time upon written notice to Agent by the relevant Bank Product Provider.
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that, no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Bank Product Provider with respect to a Bank Product unless and until Agent
shall have agreed and have received a Bank Product Provider Agreement with such
Person and with respect to the applicable Bank Product within ten (10) days
after the provision of such Bank Product to Administrative Borrower or its
Restricted Subsidiaries, or, if such Bank Product Agreement was entered into
prior to the Closing Date or prior to the date on which such Bank Product
Provider or its Affiliate, as applicable, became a Lender under the Credit
Agreement, within ten (10) days after the Closing Date or ten (10) days after
the date on which such Bank Product Provider or its Affiliate, as applicable,
first became a Lender under the Credit Agreement, as applicable.
“Bank Product Provider Agreement” means an agreement in form and substance
reasonably satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrowers, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ reasonable determination of the credit exposure of each
Borrower and its Restricted Subsidiaries in respect of Bank Products that
qualify as Bank Product Obligations pursuant to the requirements of the proviso
set forth in the definition of Bank Product Obligations) in respect of Bank
Products then provided


- 7 -

--------------------------------------------------------------------------------





or outstanding that qualify as Bank Product Obligations pursuant to the
requirements of the proviso set forth in the definition of Bank Product
Obligations.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means (a) the Canadian Base Rate, with respect to Base Rate Loans
denominated in Canadian Dollars, and (b) the US Base Rate, with respect to Base
Rate Loans denominated in Dollars.
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Base Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Big Spring Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Alon USA Refining, LLC and located at or near Big Spring,
Texas.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.
“Borrower Materials” means materials and/or information provided by or on behalf
of Administrative Borrower or any Subsidiary hereunder.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a) the sum of:
(i)    one hundred percent (100%) of the net amount of Eligible Qualified Cash,
plus


- 8 -

--------------------------------------------------------------------------------





(ii)    ninety percent (90%) of the face amount of Eligible Credit Card
Receivables, plus
(iii)    ninety percent (90%) of the net amount of Eligible Investment Grade
Accounts, plus
(iv)    eighty-five percent (85%) of the net amount of Eligible Accounts that
are not Eligible Investment Grade Accounts or Eligible LC Accounts, plus
(v)    the lesser of (i) ninety-five percent (95%) of the net amount of Eligible
LC Accounts and (ii) $50,000,000, plus
(vi)    the lesser of (i) eighty percent (80%) of the value of the Eligible
Positive Exchange Agreement Balance and (ii) $20,000,000; plus
(vii)    the lesser of (i) seventy-five percent (75%) of the Cost of Eligible
C-Store Inventory and (ii) eighty-five (85%) percent of the Net Orderly
Liquidation Value of Eligible C-Store Inventory, plus
(viii)    eighty percent (80%) of the value of Eligible Petroleum Inventory
(other than Eligible Petroleum Inventory-Not-Received and Eligible Petroleum
Asphalt Inventory), plus
(ix)    eighty-five percent (85%) of the value of Eligible Petroleum
Inventory-Not-Received, plus
(x)    seventy percent (70%) of the value of Eligible Petroleum Asphalt
Inventory, plus
(xi)    one hundred percent (100%) of the value of Paid But Unexpired Standby
Letters of Credit,
minus
(b) the sum of:
(i)     the Bank Product Reserve, plus
(ii)     the Dilution Reserve, plus
(iii)     the Alon Notes Maturity Reserve, plus
(iv)     the Holdings Note Reserve, plus
(v)    the First Purchaser Payables Reserve, plus
(vi)    Inventory Reserves, plus
(vii)    Receivable Reserves, plus


- 9 -

--------------------------------------------------------------------------------





(viii)    Canadian Priority Payables Reserves, plus
(ix)     the aggregate amount of other Reserves, if any, established by Agent
from time to time under Section 2.1(c) of this Agreement.
Notwithstanding anything to the contrary, the portion of the Borrowing Base
comprised of Eligible Qualified Cash may be adjusted, based on Agent’s Permitted
Discretion, on a daily basis to reflect the aggregate amount of Eligible
Qualified Cash as of the open of business on each business day as verified by
Agent (which verification may be by receipt by Agent from the applicable Lender
or Administrative Borrower of screenshots of each website of each applicable
deposit bank or securities intermediary describing the balance in each
applicable account holding Eligible Qualified Cash).
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market. In addition, with
respect to transactions conducted in Canada or by the Canadian Loan Parties, the
term “Business Day” shall exclude any day on which banks in Toronto, Canada are
closed for the purposes of making wire transfers or any other electronic
transfer of funds.
“Canadian Anti-Terrorism Laws” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere, the Criminal Code (Canada), the United
Nations Act (Canada), United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism, and any similar laws in effect in Canada from time to time.
“Canadian Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Canadian CDOR Rate existing on such day (which rate shall be
calculated based upon an Interest Period of one (1) month), plus one (1)
percentage point, and (b) the “prime rate” for Canadian Dollars commercial loans
made in Canada as reported by Thomson Reuters under Reuters Instrument Code
<CAPRIME=> on the “CA Prime Rate (Domestic Interest Rate) – Composite Display”
page (or any successor page or such other commercially available service or
source (including the Canadian Dollars “prime rate” announced by a major
Schedule I bank under the Bank Act (Canada)) as Agent may designate from time to
time). Each determination of the Canadian Base Rate shall be made by Agent and
shall be conclusive in the absence of manifest error.
“Canadian Base Rate Loan” means each portion of a Revolving Loan denominated in
Canadian Dollars that bears interest at a rate determined by reference to the
Canadian Base Rate.
“Canadian CDOR Rate” means the average rate per annum as reported on the Reuters
Screen CDOR Page (or any successor page or such other page or commercially
available service displaying


- 10 -

--------------------------------------------------------------------------------





Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as the
Agent may designate from time to time, or if no such substitute service is
available, the rate quoted by a Schedule I bank under the Bank Act (Canada)
selected by Agent at which such bank is offering to purchase Canadian Dollar
bankers’ acceptances) as of 10:00 a.m. Eastern (Toronto) time on the date of
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the Canadian CDOR Rate Loan
requested (whether as an initial Canadian CDOR Rate Loan or as a continuation of
a Canadian CDOR Rate Loan or as a conversion of a Canadian Base Rate Loan to a
Canadian CDOR Rate Loan) by Administrative Borrower in accordance with this
Agreement (and, if any such reported rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero). Each
determination of the Canadian CDOR Rate shall be made by Agent and shall be
conclusive in the absence of manifest error.
“Canadian CDOR Rate Loan” means each portion of a Revolving Loan denominated in
Canadian Dollars that bears interest at a rate determined by reference to the
Canadian CDOR Rate.
“Canadian CDOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
“Canadian Copyright Security Agreement” has the meaning specified therefor in
the Canadian Guarantee and Security Agreement.
“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).
“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Canadian Guarantee and Security Agreement” means a Canadian guarantee and
security agreement, dated as of even date with this Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by each
Canadian Loan Party to Agent.
“Canadian Loan Parties” means, collectively, (a) DK Canada, and (b) each other
Person organized under the laws of Canada or any province thereof that at any
time becomes a Canadian Loan Party under the Loan Documents; and “Canadian Loan
Party” means any one of them.
“Canadian Maximum Revolver Amount” means the Dollar Equivalent of $50,000,000.
“Canadian Patent Security Agreement” has the meaning specified therefor in the
Canadian Guarantee and Security Agreement.
“Canadian Pension Event” means (a) the termination in whole or in part of any
Canadian Defined Benefit Pension Plan, (b) the merger of a Canadian Pension
Plan, of which a Loan Party is the administrator or plan sponsor, with another
pension plan, where either plan contains a defined benefit provision and has at
any time been funded by a trust, (c) a material change in the contribution rates
payable by a Borrower to a Canadian Pension Plan, (d) the receipt by any
Borrower of any notice concerning liability arising from the withdrawal or
partial withdrawal of any Borrower or any other party from a Canadian Pension
Plan, (e) the occurrence of an event under the Income Tax


- 11 -

--------------------------------------------------------------------------------





Act (Canada) that could reasonably be expected to affect the registered status
of any Canadian Pension Plan, (f) the receipt by any Borrower of any order or
notice of intention to issue an order from the applicable pension standards
regulator that could reasonably be expected to affect the registered status or
cause the termination (in whole or in part) of any Canadian Defined Benefit
Pension Plan, (g) the receipt of notice by the administrator or the funding
agent of any failure to remit contributions to a Canadian Pension Plan by the
applicable Borrower, (h) the adoption of any amendment to a Canadian Pension
Plan that would require the provision of security pursuant to Applicable Law, or
(i) the receipt by any Borrower of notice of any other event or condition with
respect to a Canadian Pension Plan that could reasonably be expected to result
in liability of any Loan Party in excess of $250,000.
“Canadian Pension Plan” means a pension plan that is a “registered pension plan”
(as defined in the Income Tax Act (Canada)) or that is required to be registered
under, or is subject to, the Employment Pension Plans Act (Alberta) or other
Canadian federal or provincial law with respect to pension benefits standards
and that is maintained or contributed to by a Loan Party or any of its
Subsidiaries for its Canadian employees or former employees, but does not
include the Canada Pension Plan or the Québec Pension Plan as maintained by the
Government of Canada or the Province of Québec, respectively.
“Canadian Priority Payables Reserves” means, without duplication, reserves
(determined from time to time by Agent in its Permitted Discretion)
representing: (a) the amount past due and owing by any Canadian Loan Party, or
the accrued amount for which any Canadian Loan Party has an obligation to remit,
to a Governmental Authority or other Person pursuant to any Applicable Law, rule
or regulation, in respect of (i) goods and services taxes, sales taxes, employee
income taxes, municipal taxes and other taxes payable or to be remitted or
withheld; (ii) workers’ compensation or employment insurance; (iii) vacation or
holiday pay; (iv) a Canada Pension Plan or other statutory pension plan
contributions; and (v) other like charges and demands to the extent that any
Governmental Authority or other Person may claim a Lien, trust, deemed trust or
other claim ranking or capable of ranking in priority to or pari passu with one
or more of the Liens granted in the Loan Documents; and (b) the aggregate amount
of any other liabilities of any Canadian Loan Party (i) in respect of which a
Lien, trust or deemed trust has been or may be imposed on any Collateral to
provide for payment, or (ii) in respect of unpaid or unremitted pension plan
contributions, normal cost contributions or special payments under Canadian
Pension Plans, and (iii) representing any unfunded liability, solvency
deficiency or wind-up deficiency, whether or not due, with respect to a Canadian
Pension Plan that is a Canadian Defined Benefit Pension Plan, or (iv) which are
secured by a Lien, charge, right or claim on any Collateral; in all cases,
pursuant to any Applicable Law, rule or regulation only to the extent such Lien,
trust, deemed trust, charge, right or claim ranks or, in the Permitted
Discretion of Agent, is capable of ranking in priority to or pari passu with one
or more of the Liens granted in the Loan Documents (such as claims by employees
for unpaid wages and other amounts payable under the Wage Earner Protection
Program Act (Canada)).
“Canadian Revolving Loans” has the meaning specified therefor in Section 2.1(a)
of this Agreement.


- 12 -

--------------------------------------------------------------------------------





“Canadian Trademark Security Agreement” has the meaning specified therefor in
the Canadian Guarantee and Security Agreement.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Acquisitions, and (c) expenditures during such period that, pursuant to a
written agreement, are reimbursed by a third Person (excluding any Loan Party or
any of its Affiliates).
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Captive Insurer” means any Restricted Subsidiary of Administrative Borrower
that is a captive insurance company established for the primary purpose of
insuring any Loan Parties and their Restricted Subsidiaries and that is or will
be subject to regulation as an insurance subsidiary.
“Cash Dominion Event” means the occurrence of (i) a Specified Event of Default,
and/or (ii) the failure of Borrowers to maintain Excess Availability equal to or
greater than ten percent (10%) of the Loan Limit for three (3) consecutive
Business Days. A Cash Dominion Event shall be deemed to continue (a) so long as
a Specified Event of Default is continuing and has not been cured or waived,
and/or (b) until Excess Availability is equal to or greater than ten percent
(10%) of the Loan Limit for a period of thirty (30) consecutive calendar days.
The termination of a Cash Dominion Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Cash Dominion Event in the
event that the conditions set forth in this definition again arise. A Cash
Dominion Event may be discontinued on only six occasions during the term of this
Agreement, notwithstanding that there may be no Specified Event of Default or
Excess Availability may have been not less than ten percent (10%) of the Loan
Limit for thirty (30) consecutive calendar days. After the sixth occasion in
which a Cash Dominion Event has been discontinued, Agent shall have discretion
to discontinue a Cash Dominion Event if a Specified Event of Default is no
longer continuing or Excess Availability has not been less than ten percent
(10%) of the Loan Limit for thirty (30) consecutive calendar days.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two


- 13 -

--------------------------------------------------------------------------------





highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper as to which
the obligor thereunder is resident of the United States maturing no more than
two hundred seventy (270) days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within one (1) year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or of any recognized securities dealer having combined capital
and surplus of not less than $500,000,000, having a term of not more than seven
(7) days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six (6) months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, (h)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (g) above, and (i)
solely with respect to any Canadian Loan Party, substantially similar
investments to those outlined in paragraphs (a) through (h) above of reasonably
comparable credit quality deposited with or guaranteed by Canadian banks or
other Canadian Persons of equivalent creditworthiness and denominated in
Canadian Dollars or Dollars.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“CCQ” means the Civil Code of Québec, and, where applicable, the regulations
promulgated thereunder.
“CFC” means a “controlled foreign corporation” (as that term is defined in
Section 957 of the IRC) or any direct or indirect subsidiary of such a
“controlled foreign corporation”; provided, that, no Canadian Loan Party shall
constitute a CFC for any purpose under this Agreement or any other Loan
Document.
“Change of Control” means that:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity


- 14 -

--------------------------------------------------------------------------------





Interests that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than forty percent (40%) of
the Equity Interests of Administrative Borrower entitled to vote in the election
of members of the Board of Directors of Administrative Borrower; or
(b) except as expressly permitted pursuant to a transaction expressly permitted
under Sections 6.3 and 6.4, Administrative Borrower fails to own and control,
directly or indirectly, one hundred percent (100%) of the Equity Interests of
each other Loan Party.
“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that, notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.
“Co-Documentation Agents” has the meaning specified therefor in the preamble to
this Agreement.
“Co-Syndication Agents” has the meaning specified therefor in the preamble to
this Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s books and records, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to Agent.
“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this


- 15 -

--------------------------------------------------------------------------------





Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” means any Person which is a direct competitor of Administrative
Borrower or its Restricted Subsidiaries if, at the time of a proposed
assignment, Agent and the assigning Lender have actual knowledge that such
Person is a direct competitor of Administrative Borrower or its Restricted
Subsidiaries; provided, that, in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of
Administrative Borrower or its Restricted Subsidiaries, shall not be deemed to
be a direct competitor for the purposes of this definition.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief executive officer, chief
financial officer or other financial officer that is an Authorized Person of
Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Administrative Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis, without duplication, in accordance with GAAP
and before any reduction in respect of preferred stock dividends; provided,
that, in calculating Consolidated Net Income of Administrative Borrower and its
Restricted Subsidiaries for any period, there shall be excluded (a) any net
income (loss) of any Person if such Person is not Administrative Borrower or a
Restricted Subsidiary, except that Administrative Borrower’s or any Restricted
Subsidiary’s equity in the net income of any such Person for such period shall
be included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to Administrative
Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below); (b) solely for
purposes of Section 6.7, any net income (loss) of any Restricted Subsidiary that
is not a Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to
Administrative Borrower by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its stockholders (other than (x) restrictions that have been
waived or otherwise released, (y) restrictions pursuant to this Agreement and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Agent and the
Lenders hereunder than such restrictions in effect on the Closing Date as
determined by Administrative Borrower in good faith), except that (i)
Administrative Borrower’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such


- 16 -

--------------------------------------------------------------------------------





Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that could have been made by such Restricted Subsidiary
during such period to Administrative Borrower or another Restricted Subsidiary
(subject, in the case of a dividend that could have been made to another
Restricted Subsidiary, to the limitation contained in this clause (b)) and (ii)
the net loss of such Restricted Subsidiary shall be included to the extent of
the aggregate Investment of Administrative Borrower or any of its other
Restricted Subsidiaries in such Restricted Subsidiary; (c) (x) any gain or loss
realized upon the sale, abandonment or other disposition of any asset of
Administrative Borrower or any Restricted Subsidiary (including Specified Assets
and pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined in good
faith by the chief executive officer, the chief financial officer or other
financial officer that is an Authorized Person of Administrative Borrower) and
(y) any gain or loss realized upon the disposal, abandonment or discontinuation
of operations constituting a material business unit of Administrative Borrower
or any Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations constituting a material business unit; (d) (x) any
extraordinary, unusual or nonrecurring gain, loss or charge and (y) any fees,
expenses and charges associated with the transactions contemplated hereby and by
the Term Loan Agreement occurring on the Closing Date and any acquisition,
disposition, merger, amalgamation, or consolidation; (e) the cumulative effect
of a change in accounting principles or a change as a result of the adoption or
modification of accounting policies; (f) all deferred financing costs written
off and premiums paid in connection with any early extinguishment of
Indebtedness or Hedge Agreements or other derivative instruments; (g) any
unrealized gains or losses in respect of Hedge Agreements; (h) any unrealized
foreign currency transaction gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person; (i) any non-cash compensation charge arising from any grant of stock,
stock options or other equity-based awards, or any vesting or acceleration
thereof; (j) to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of Administrative Borrower or any
Restricted Subsidiary owing to Administrative Borrower or any Restricted
Subsidiary; (k) any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments); (l) expenses
related to the conversion or modification of various employee benefit programs,
and non-cash compensation related expenses; (m) any fees, expenses, charges,
premiums or other payments, or any amortization thereof, in connection with the
incurrence of Indebtedness (including such fees, expenses or charges related to
the offering and issuance of debt securities, the syndication and incurrence of
any Revolving Loans or the Term Loans), Equity Issuance, refinancing transaction
or amendment or modification of any debt instrument (including any amendment or
other modification of any Revolving Loans or the Term Loans) and including, in
each case, any such transaction consummated on or prior to the Closing Date and
any such transaction undertaken but not completed, and any charges or
non-recurring costs incurred during such period as a result of any such
transaction, in each case whether or not successful or consummated; (n) any
expenses, charges or losses to the extent covered by insurance or indemnity and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer or indemnifying party and only to the extent that such amount is in
fact reimbursed within 365 days of the date of


- 17 -

--------------------------------------------------------------------------------





the insurable or indemnifiable event (net of any amount so added back in any
prior period to the extent not so reimbursed within the applicable 365-day
period); and (o) any impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets, investments in debt and equity securities
and investments recorded using the equity method or as a result of a change in
law or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices known to Agent, which practices are in effect on
the Closing Date. “Cost” does not include inventory capitalization costs or
other non‑purchase price charges (such as freight) used in Borrowers’
calculation of cost of goods sold.


“Credit Card Issuer” means any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, Wright Express, Voyager, VISA Fleet, MC Fleet, Fleet One, Fuelman and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by Agent.


“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
“Credit Card Notifications” has the meaning specified therefor in a Guaranty and
Security Agreement.


“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.


“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.


- 18 -

--------------------------------------------------------------------------------





“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified any Borrower, Agent or Issuing Bank in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state, provincial, or
federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-In Action; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or Canada, as applicable, or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Administrative Borrower, Issuing Bank, and each Lender.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Delek US Holdings” has the meaning specified therefor in the preamble to this
Agreement.
“Deposit Account” means any deposit account (as that term is defined in the
Code) and includes, in the case of a Canadian Loan Party, any account maintained
for the deposit of funds with a Canadian bank accepting funds for deposit in
Canada.


- 19 -

--------------------------------------------------------------------------------





“Designated Account(s)” means the Deposit Account(s) of Administrative Borrower
or another Loan Party in Dollars and in Canadian Dollars identified on Schedule
D-1 to this Agreement (or such other Deposit Account(s) of Administrative
Borrower or another Loan Party located at Designated Account Bank that has been
designated as such, in writing, by Administrative Borrower to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States or
Canada that has been designated as such, in writing, by Administrative Borrower
to Agent).
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Administrative Borrower or a Restricted Subsidiary in
connection with a sale, transfer or other disposition pursuant to clause (t) of
the definition of “Permitted Disposition” that is designated as “Designated
Non-Cash Consideration” pursuant to a certificate of an Authorized Person,
setting forth the basis of such valuation, less the amount of cash and Cash
Equivalents received in connection with a subsequent sale of such Designated
Non-Cash Consideration.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of a period of not less than ninety (90) or more than three hundred
sixty-five (365) consecutive days as Agent may determine from time to time, that
is the result of dividing the Dollar Equivalent amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Loan Parties’ Accounts during such period, by (b) Loan Parties’
billings with respect to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).
“Discharge of Term Loan Debt” has the meaning specified therefor in the ABL
Intercreditor Agreement.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, casualty, condemnation
event or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control, casualty, condemnation event or asset sale
event shall be subject to the prior Payment in Full of the Obligations), (b) are
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part (except as a result of a change of
control, casualty, condemnation event or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control, casualty,
condemnation event or asset sale event shall be subject to the prior Payment in
Full of the Obligations) or (c) are or become convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the Latest Maturity Date; provided, that, Equity
Interests in any Person that are issued to any director or employee, or to any
plan for the benefit of directors


- 20 -

--------------------------------------------------------------------------------





or employees, shall not constitute Disqualified Equity Interests solely because
they may be required to repurchased by such Person or any of its subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.
“DK Canada” means DK Canada Energy ULC, a British Columbia unlimited liability
company and a wholly-owned Subsidiary of Administrative Borrower.
“DM&S” means Delek Marketing & Supply, LLC, a Delaware limited liability
company.
“Dollars” or “$” means United States dollars.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars as determined by Agent, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such currency. Unless otherwise specified herein, the Dollar
Equivalent shall be determined as of the most recent Revaluation Date.
“Dollar Revolving Loans” has the meaning specified therefor in Section 2.1(a) of
this Agreement.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.
“EBITDA” means, for any period, the following determined on a consolidated
basis, without duplication, for Administrative Borrower and its Restricted
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
(except with respect to clauses (b)(xi) and (xii) below) deducted in determining
Consolidated Net Income for such period: (i) provision for all taxes (whether or
not paid, estimated or accrued) based on income, profits or capital (including
penalties and interest, if any); (ii) Interest Expense; (iii) depreciation; (iv)
amortization (including amortization of goodwill and intangibles and
amortization and write-off of financing costs); (v) any non-cash charge,
write-down, expense or loss; (vi) any expenses or charges related to any sale,
transfer or other disposition, Equity Issuance, Indebtedness or Investment, in
each case permitted by this Agreement (whether or not consummated or incurred,
and including any offering or sale of Equity Interests to the extent the
proceeds thereof were intended to be contributed to the equity capital of
Administrative Borrower or its Restricted Subsidiaries); (vii) the amount of any
loss attributable to non-controlling interests; (viii) all deferred financing
costs written off and premiums paid in connection with any early extinguishment
of Indebtedness or any Hedge Agreement or other derivative instruments; (ix) the
amount of any


- 21 -

--------------------------------------------------------------------------------





restructuring charge or reserve or non-recurring integration charges or reserves
(including severance costs, costs associated with office, facility and branch
openings, closings and consolidations (in the case of openings, incurred in
connection with acquisitions and Investments) and relocation costs); (x) any
costs or expenses incurred by Administrative Borrower or any Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Administrative Borrower or net
cash proceeds of an issuance of Equity Interests of Administrative
Borrower(other than Disqualified Equity Interests); (xi) proceeds from business
interruption insurance (to the extent such proceeds are not reflected as revenue
or income in computing Consolidated Net Income and only to the extent the losses
or other reduction of net income to which such proceeds are attributable are not
otherwise added back in computing Consolidated Net Income); and (xii) the amount
of “run-rate” cost savings projected by Administrative Borrower in good faith to
be realized as the result of (I) the transactions contemplated hereby and by the
Term Loan Agreement occurring on the Closing Date or (II) actions taken or to be
taken on or prior to the date that is 24 months after the consummation of any
operational change, and in each case prior to or during such period (calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period; it being understood that “run-rate” means the full recurring
benefit for a period that is associated with any action taken or committed to be
taken), net of the amount of actual benefits realized during such period from
such actions; provided, that, (A) a duly completed certificate signed by the
chief executive officer, chief financial officer or other financial officer that
is an Authorized Person of Administrative Borrower shall be delivered to the
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 5.1, certifying that such cost savings are reasonably anticipated to
be realized as a result of the transactions contemplated hereby and by the Term
Loan Agreement occurring on the Closing Date or within 24 months after the
consummation of any operational change, as applicable, and are factually
supportable as determined in good faith by Administrative Borrower, and (B) no
cost savings shall be added pursuant to this clause (xii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Net
Income, whether through a pro forma adjustment or otherwise, for such period and
(C) projected amounts (not yet realized) may no longer be added in calculating
EBITDA pursuant to subclause (II) of this clause (xii) to the extent occurring
more than eight full fiscal quarters after the specified action taken in order
to realize such projected cost savings.
For the purposes of calculating EBITDA for any period of four (4) consecutive
fiscal quarters (or, at any time when a Financial Covenant Triggering Event has
occurred and is continuing, any period of twelve (12) consecutive months) (each,
a “Reference Period”), if at any time during such Reference Period (and after
the Closing Date), any Loan Party or any of its Restricted Subsidiaries shall
have made an Acquisition in exchange for consideration in an amount exceeding
$15,000,000, EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case) or in such other
manner acceptable to Agent as if any such Acquisition or adjustment occurred on
the first (1st) day of such Reference Period.


- 22 -

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“El Dorado Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Lion Oil Company, and located at or near El Dorado, Arkansas.
“Eligible Accounts” means those Accounts created by a Loan Party, in the
ordinary course of business, that arise out of a Loan Party’s sales of goods or
rendition of services in the ordinary course of business (including without
limitation, from the sale of Renewable Identification Numbers and credits
evidenced thereby in an aggregate maximum amount of $25,000,000 outstanding at
any one time), that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that, such criteria may be revised from time to time by
Agent in Agent’s Permitted Discretion to address the results of any information
with respect to the Loan Parties’ business or assets of which Agent becomes
aware after the Closing Date, including any field examination performed or
received by Agent from time to time after the Closing Date, and other due
diligence or information with respect to the Loan Parties’ business or assets of
which Agent becomes aware after the date hereof. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, Taxes, finance charges, service charges, discounts, credits,
allowances, and rebates. Eligible Accounts shall not include the following:
(a)    Accounts that the Account Debtor has failed to pay within (i) ninety (90)
days after the original invoice date (or, solely in respect of Accounts in
respect of the sale of Asphalt not to exceed $15,000,000 in the aggregate, one
hundred twenty (120) days after the original invoice date), or (ii) sixty (60)
days after the original due date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where fifty
percent (50%) or more of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower (other than Eligible LC Accounts),


- 23 -

--------------------------------------------------------------------------------





(d)    Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,
(e)    Accounts that are not payable in Dollars or Canadian Dollars or, in the
case of Eligible Positive Exchange Agreement Balances, denominated in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office or registered office in the United States or
Canada, or (ii) is not organized under the laws of the United States or Canada
or any state or province thereof, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless the Account is supported by an
irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent; provided, that, as to Accounts with
respect to which the Account Debtor maintains its chief executive office in the
United Mexican States or is organized under the laws of the United Mexican
States, up to $25,000,000 of such Accounts shall not be excluded from Eligible
Accounts solely by operation of this clause (f),
(g)    Accounts with an aggregate face amount in excess of $20,000,000 (and
then, only to the extent in excess of $20,000,000) with respect to which the
Account Debtor is either (i) the United States, Canada or any department,
agency, or instrumentality (including any branch of the military) of the United
States or Canada (exclusive, however, of Accounts with respect to which the
applicable Loan Party has complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC §3727 and the Financial Administration
Act (Canada), as amended, as applicable), or (ii) a state, province, county or
municipality, or a political subdivision or agency thereof and Applicable Law
disallows or restricts an assignment of Accounts with respect to which it is an
account debtor (in each case, other than Eligible LC Accounts),
(h)    Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account; in each case only to the extent of such
claim, right of setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose total obligations owing
to Loan Parties exceed: (i) with respect to each of Account Debtors set forth on
Schedule E-3 (as such schedule is updated from time to time by written notice
from Administrative Borrower to Agent, with any additions thereto subject to
approval by Agent in its Permitted Discretion) twenty-five percent (25%) of all
obligations of Account Debtors owing to Loan Parties (and then, only to the
extent in excess of such percentage) and (ii) with respect to all other Account
Debtors, twelve and one-half percent (12.5%) of all obligations of Account
Debtors owing to Loan Parties (and then, only to the extent in excess of such
percentage), other than with respect to Eligible Investment Grade Accounts (in
each case, other than Eligible LC Accounts); provided, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,


- 24 -

--------------------------------------------------------------------------------





(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien (with respect to priority, subject to Permitted Liens under clause
(u) of the definition of “Permitted Liens”, to the extent subject to Reserves),
(m)    Accounts subject to a Lien other than a Permitted Lien under clauses (a),
(b), (t), or (u) (and, with respect to (u) only, to the extent subject to
Reserves) of the definition of “Permitted Liens”,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(o)    other than as set forth in the proviso in clause (f) above or with
respect to Eligible LC Accounts, Accounts not governed by the laws of Canada or
any province thereof or the United States or any state thereof,
(p)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(q)    Accounts that (i) represent the right to receive progress payments or
other advance billings prior to the completion of performance by Loan Parties of
the subject contract for goods or services, or (ii) are Credit Card Receivables,
(r)    Accounts with respect to which the account debtor is located in any state
which imposes conditions on the right of a creditor to collect accounts
receivable unless the applicable Loan Party has satisfied such conditions,
(s)    Accounts with respect to which the account debtor is located in a state
or other jurisdiction in which such Loan Party is deemed to be doing business
under the laws of such state or other jurisdiction and which denies creditors
access to its courts in the absence of qualification to transact business in
such state or other jurisdiction or of the filing of any reports with such state
or jurisdiction, unless such Loan Party has qualified as a foreign entity
authorized to transact business in such state or other jurisdiction or has filed
all required reports,
(t)    Accounts evidenced by chattel paper or an instrument of any kind, or
which have been reduced to judgment,
(u)    Accounts arising from the sale of Inventory that is not Eligible
Petroleum Inventory,


- 25 -

--------------------------------------------------------------------------------





(v)    Accounts arising from a retail sale of Inventory to a Person who is
purchasing the same primarily for personal, family or household purposes, or
(w)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Loan Party pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion (which
examination may be conducted prior to the closing of such Permitted Acquisition,
Permitted Investment or joinder); provided, that, (i) until the completion of
such field examination, such Accounts may be included as Eligible Accounts for a
period of up to 60 days after the date of consummation of the Permitted
Acquisition or Permitted Investment or joinder so long as such Accounts
otherwise qualify as Eligible Accounts, and (ii) the aggregate amount of such
Accounts which are Eligible Accounts that are not subject to an acceptable field
examination do not constitute more than, when aggregated with Eligible C-Store
Inventory described in clause (l) of the definition of “Eligible C-Store
Inventory”, five percent (5%) of the Borrowing Base.
“Eligible Carrier” means any of the carriers, storage and pipeline companies
listed on Schedule E-2 (Eligible Carriers) or otherwise approved from time to
time by Agent in its Permitted Discretion (each such approved Person being
deemed to be added to Schedule E-2).
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination, as determined by Agent in its Permitted Discretion: such Credit
Card Receivable (i) has been earned by performance and represents the bona fide
amounts due to a Loan Party from a Credit Card Issuer or Credit Card Processor,
and in each case originated in the ordinary course of business of such Loan
Party, and (ii) in each case is acceptable to Agent in its Permitted Discretion,
and is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (i) below. Without limiting the
foregoing, to qualify as an Eligible Credit Card Receivable, such Credit Card
Receivable shall indicate no Person other than a Loan Party as payee or
remittance party. In determining the amount to be so included, the face amount
of a Credit Card Receivable shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, offsets, contras, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Credit Card Receivable but not
yet applied by Loan Parties to reduce the amount of such Credit Card Receivable.
Except as otherwise agreed by Agent, any Credit Card Receivable included within
any of the following categories shall not constitute an Eligible Credit Card
Receivable:


(a)    Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC);


- 26 -

--------------------------------------------------------------------------------





(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables (i) that are not subject to a perfected
first‑priority security interest in favor of Agent, or (ii) with respect to
which a Loan Party does not have good, valid and marketable title thereto, free
and clear of any Lien (other than (x) Liens granted to Agent pursuant to the
Loan Documents, (y) subject to the ABL Intercreditor Agreement, Liens granted to
the Term Agent pursuant to the Term Loan Documents, and (z) Liens described in
clause (t)(ii) of the definition of “Permitted Liens”, subject to any applicable
intercreditor agreement referred to in such clause);
(d)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(e)    Credit Card Receivables as to which the Credit Card Issuer or Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;
(f)    Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor which is the subject of any bankruptcy or insolvency proceedings;
(g)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;
(h)    Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables; or
(i)    Credit Card Receivables that Agent determines in its Permitted Discretion
that Borrowers are not likely to be able to collect or that do not meet such
other reasonable eligibility criteria for Credit Card Receivables as Agent may
determine.
“Eligible C-Store Inventory” means, as of the date of determination thereof,
without duplication, items of Inventory (other than Petroleum Inventory) of a
Loan Party that are finished goods, merchantable and readily saleable to the
public in the ordinary course of Loan Parties’ business and deemed by Agent in
its Permitted Discretion to be eligible for inclusion in the calculation of the
Borrowing Base, in each case that, except as otherwise agreed by Agent, (A)
complies with each of the representations and warranties respecting Inventory
made by Loan Parties in the Loan Documents, and (B) is not excluded as
ineligible by virtue of one or more of the criteria set forth below as
determined by Agent in its Permitted Discretion. Except as otherwise agreed by
Agent, in its Permitted Discretion, the following items of Inventory shall not
be included in Eligible C-Store Inventory:


(a)    Inventory that is not solely owned by a Loan Party or to which a Loan
Party does not have good and valid title;


- 27 -

--------------------------------------------------------------------------------





(b)    Inventory that is leased by or is on consignment to a Loan Party;
(c)    Inventory that is not located in the United States (excluding territories
or possessions of the United States);
(d)    Inventory that is not located at a location that is owned or leased by a
Loan Party, except (i) Inventory in transit between such owned or leased
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that Loan Parties have furnished Agent with (A) any UCC
financing statements or other documents that Agent may determine to be necessary
to perfect its security interest in such Inventory at such location, and (B) a
Collateral Access Agreement executed by the Person owning any such location on
terms reasonably acceptable to Agent;
(e)    Inventory that is located in a distribution center or warehouse leased by
a Loan Party unless the applicable lessor has delivered to Agent a Collateral
Access Agreement;
(f)    Inventory that is comprised of goods (i) which are Perishable Inventory,
(ii) are damaged, defective, “seconds,” or otherwise unmerchantable, (iii) are
to be returned to the vendor, (iv) are obsolete, spoiled or are otherwise past
the stated expiration, “sell-by” or “use by” date applicable thereto, or custom
items, work‑in‑process, raw materials, or that constitute samples, spare parts,
promotional, marketing, labels, bags and other packaging and shipping materials
or supplies used or consumed in a Loan Party’s business, (v) are seasonal in
nature and which have been packed away for sale in the subsequent season, (vi)
not in compliance with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, or (vii) are
bill and hold goods;
(g)    Inventory that is not subject to a perfected first‑priority security
interest in favor of Agent;
(h)    Inventory that is not insured in compliance with the provisions of this
Agreement;
(i)    Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;
(j)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Loan Party
or any of its Restricted Subsidiaries has received written notice of a dispute
in respect of any such agreement;
(k)    Inventory consisting of lottery tickets; or
(l)    Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of Loan Parties’ business, unless and until
Agent has


- 28 -

--------------------------------------------------------------------------------





completed or received (i) an appraisal of such Inventory from appraisers
satisfactory to Agent and establishes an advance rate and Inventory Reserves (if
applicable) therefor, and otherwise agrees that such Inventory shall be deemed
Eligible C-Store Inventory, and (ii) such other due diligence as Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
Agent (which appraisal may be conducted prior to the closing of such Permitted
Acquisition); provided, that, (x) until the completion of such appraisal, such
Inventory may be included as Eligible C-Store Inventory for a period of up to 60
days after the date of consummation of the Permitted Acquisition so long as such
Inventory otherwise qualifies as Eligible C-Store Inventory, and (y) the
aggregate amount of such Inventory which is Eligible C-Store Inventory that is
not subject to an acceptable appraisal do not constitute more than, when
aggregated with Eligible Accounts described in clause (w) of the definition of
“Eligible Accounts”, five percent (5%) of the Borrowing Base.
“Eligible Investment Grade Accounts” means Eligible Accounts in respect of which
the Account Debtor has received and currently holds an Investment Grade Rating;
provided, that, the aggregate amount of such Accounts from a single Account
Debtor or group of affiliated Account Debtor do not constitute more than
twenty-five percent (25%) of the aggregate amount of all Eligible Accounts of
all Loan Parties (but the portion of such Accounts in excess of such applicable
percentages may be deemed Eligible Accounts); provided, further, that, Agent may
accept an account concentration in excess of such percentage (not to exceed
forty percent (40%)) (such increased percentage, as applied to a particular
Account Debtor or group of affiliated Account Debtors, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor(s) deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage.
“Eligible LC Accounts” means Eligible Accounts created by a Loan Party
(including affiliate receivables), that, in each case, at the time of creation
and at all times thereafter satisfy the following additional criteria: (a) Agent
has received a true, correct and complete copy of an irrevocable letter of
credit issued or confirmed by a bank satisfactory to Agent sufficient to cover
such account, in form and substance satisfactory to Agent, payable at a place
acceptable to Agent (provided, that, to the extent that any letters of credit
are not transferable by their terms or Agent is not otherwise entitled to draw
thereon, no more than $50,000,000 (or such other amount to which such amount may
be adjusted in accordance with Section 2.14(f)) of the accounts subject to such
letters of credit may be Eligible LC Accounts), (b) if required by Agent at any
time a Cash Dominion Event has occurred and is continuing, the original of such
letter of credit shall have been delivered to Agent or Agent’s agent, (c) if
required by Agent at any time a Cash Dominion Event has occurred and is
continuing, Loan Parties shall have caused Agent to become the transferee
beneficiary of the letter of credit entitled to draw thereon, (d) if required by
Agent at any time a Cash Dominion Event has occurred and is continuing, Agent
shall have received the written agreement of the issuer or any other nominated
person obligated to make any payment in respect thereof (including any
confirming, correspondent or negotiating bank), in form and substance
satisfactory to Agent, consenting to the collateral assignment of the proceeds
of the letter of credit to Agent and agreeing to make all payments thereon
directly to a specified deposit account of a Loan Party, which deposit account
is subject to a Control Agreement by and among such Loan Party, Agent and the
depository bank where such account is maintained that is in form and substance
satisfactory to Agent or as Agent


- 29 -

--------------------------------------------------------------------------------





may otherwise direct and (e) such Loan Party may draw on such letter of credit
in the event of a default by the account debtor under the account covered by
such letter of credit, including upon the failure of the account debtor to make
any payment in respect of such account when due and otherwise containing drawing
provisions acceptable to Agent. Any such account shall only be considered an
Eligible LC Account to the extent of the amounts owing in respect thereof and
available for drawing under the applicable letter of credit, and after reduction
for any offsets or other amounts or claims of the account debtor that reduces
the amount that may be drawn under the applicable letter of credit, all as
determined from time to time by Agent.
“Eligible Petroleum Asphalt Inventory” means Eligible Petroleum Inventory that
consists of Asphalt.
“Eligible Petroleum Inventory” means Petroleum Inventory (including crude oil)
and petroleum products, byproducts and intermediate feed stocks, ethanol and
bio-diesel products and other energy-related commodities, including any such
products combined or to be combined with petroleum, distilled products, blend
components and any other fuel in liquid form approved by Agent, in each case
held for ultimate sale in the ordinary course of the business of a Loan Party
and which Agent, in its Permitted Discretion, does not exclude as ineligible
based on one or more of the excluding criteria set forth below; provided, that,
such criteria may be revised from time to time Agent in its Permitted Discretion
to address the results of any information with respect to Loan Parties’ business
or assets of which Agent becomes aware after the Closing Date, including any
field examination or appraisal performed or received from time to time after the
Closing Date, and other due diligence or information with respect to the Loan
Parties’ business or assets of which Agent becomes aware after the date hereof.
Eligible Petroleum Inventory shall not include the following:
(a)    linefill inventory connecting any process units at any Refinery of Loan
Parties,
(b)    unmerchantable inventory,
(c)    inventory that fails to satisfy all applicable federal, state,
provincial, and local regulatory requirements, but only to the extent that such
failure renders it (i) unsaleable or (ii) not useful in the ordinary course of
the refining process as conducted as of the Closing Date,
(d)    inventory that is not at a location (i) owned or leased and operated by a
Loan Party, which is set forth on Schedule E-1 (as such schedule may be updated
with a location located in the United States or Canada from time to time by
written notice from Administrative Borrower to Agent), or (ii) with or in an
Eligible Carrier,
(e)    inventory that is not subject to the first priority, valid and perfected
security interest of Agent (with respect to priority, subject to Permitted Liens
under clauses (g) or (u) of the definition of “Permitted Liens”, and to the
extent subject to Reserves in respect thereof) under the laws of the United
States and its political subdivisions and of Canada and its political
subdivisions, to the extent applicable, or


- 30 -

--------------------------------------------------------------------------------





(f)    inventory subject to a security interest or lien of any other person or
entity (other than a person with whom Agent has a satisfactory intercreditor
agreement) other than a Permitted Lien under clauses (a), (b), (g), (i), (t), or
(u) (and, with respect to (i) and (u) only, to the extent subject to Reserves)
of the definition of “Permitted Liens”.
“Eligible Petroleum Inventory Not-Received” means Petroleum Products (including
crude oil) and petroleum products, byproducts and intermediate feed stocks,
ethanol and bio-diesel products and other energy-related commodities, including
any such products combined or to be combined with petroleum, distilled products,
blend components and any other fuel in liquid form approved by Agent, in each
case to be held for ultimate sale in the ordinary course of the business of a
Loan Party that would otherwise constitute Eligible Petroleum Inventory that is
purchased or contracted for purchase by a Loan Party from a seller for whom such
sale is in the ordinary course of business and, as of any date of determination,
if such inventory is not owned by a Loan Party,
(a)    the unpaid obligation of such Loan Party for the purchase of such
inventory is supported by (i) a documentary letter of credit issued under the
Loan Documents by an Issuing Bank, which documentary letter of credit requires
the original bill of lading (or other original document of title) relating to
such inventory to be delivered to such Issuing Bank or its designee in
connection with a drawing under such letter of credit, or (ii) a standby letter
of credit issued under the Loan Documents by an Issuing Bank, which standby
letter of credit provides that the beneficiary thereunder is not permitted to
make any drawing thereunder until the beneficiary has delivered a certificate to
such Issuing Bank certifying that delivery of such inventory has been made by
the beneficiary to a Loan Party and payment therefor is past due and owing,
(b)    in each case such inventory, when owned by a Loan Party, will be subject
to no security interests, liens or other claims or encumbrances other than
Permitted Liens under clauses (a), (g) or (p) of the definition of “Permitted
Liens” securing amounts which have been disclosed in writing by Administrative
Borrower to Agent for the purposes of calculating any Reserve with respect
thereto,
(c)    Agent shall be satisfied with the terms of the arrangements pursuant to
which such Loan Party shall acquire ownership of such inventory in the event of
a draw under such letters of credit, and
(d)    Agent shall, at its option, have confirmed with the seller of such
inventory the amounts owing, which shall be the same as reported by
Administrative Borrower to Agent; provided, that, for purposes of including such
inventory in the Borrowing Base, such inventory shall be valued at (i) if the
purchase price thereof has been prepaid, the amount so prepaid by a Loan Party,
or (ii) the face amount of such Letter of Credit issued specifically to support
the purchase of such inventory from the applicable supplier thereof, less,
without duplicating other Reserves, the aggregate amount of the payables owing
by a Loan Party to such supplier for any such inventory delivered to such Loan
Party or an Eligible Carrier and Agent shall have received such reports as to
such payables as it may request.
“Eligible Positive Exchange Agreement Balance” means, at any date of
determination, the amount of the positive balance, valued at a mark to market
basis, of the Petroleum Inventory that


- 31 -

--------------------------------------------------------------------------------





a Loan Party has a right to receive from a trading partner (other than a trading
partner determined by Agent to be unacceptable in Agent’s reasonable discretion)
under an Exchange Agreement or money owing to a Loan Party in connection with
such exchange of Petroleum Inventory under an Exchange Agreement, net of any
offsets or counterclaims, and only to the extent such Loan Party’s rights in
Petroleum Inventory are subject to a valid, first priority, perfected security
interest (subject to Permitted Liens arising by operation of law and, with
respect to priority, only to Permitted Liens having priority by operation of
law) in favor of Agent as security for the Obligations; provided, that, the
value of the Eligible Positive Exchange Agreement Balance shall be subject to
reserves as determined by Agent.
“Eligible Qualified Cash” means unrestricted cash or Cash Equivalents of Loan
Parties that are subject to the valid, enforceable and first priority (subject
to (i) Permitted Liens that by operation of law have priority, (ii) Permitted
Liens in favor of a Person with which Agent has a satisfactory intercreditor
agreement, or (iii) Permitted Liens under clause (n) of the definition of
“Permitted Liens”) perfected security interest of Agent in an investment account
or Deposit Account or Securities Account at Agent or a Lender (or another Person
acceptable to Agent in its reasonable discretion, to the extent not in excess of
$15,000,000 in the aggregate as to all such other Persons), and is subject to a
Control Agreement in form and substance satisfactory to Agent and free and clear
of any other security interest, pledge, lien, encumbrance or claim (other than
(i) Permitted Liens that by operation of law have priority, (ii) Permitted Liens
in favor of a Person with which Agent has a satisfactory intercreditor
agreement, or (iii) Permitted Liens under clause (n) of the definition of
“Permitted Liens”); provided, that, until the date that is sixty (60) days
following the Closing Date, unrestricted cash or Cash Equivalents of Loan
Parties in an amount not to exceed $250,000,000 in the aggregate, that are
maintained in an investment account or Deposit Account or Securities Account at
Agent or a Lender, free and clear of any other security interest, pledge, lien,
encumbrance or claim (other than (i) Permitted Liens that by operation of law
have priority, (ii) Permitted Liens in favor of a Person with which Agent has a
satisfactory intercreditor agreement, or (iii) Permitted Liens under clause (n)
of the definition of “Permitted Liens”), shall still constitute Eligible
Qualified Cash hereunder notwithstanding that no Control Agreement has then been
entered into with respect to such investment account or Deposit Account or
Securities Account.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof or
Canada, and having Total Assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having Total Assets in excess of $1,000,000,000; (iii)
a commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that, (A) (x) such bank is acting through a
branch or agency located in the United States or Canada, or (y) such bank is
organized under the laws of a country that is a member of the Organization for
Economic Cooperation and Development or a political subdivision of such country,
and (B) such bank has Total Assets in excess of $1,000,000,000; (c) any other
entity (other than a natural person) that is an “accredited investor” (as
defined in Regulation D under the Securities Act) that extends credit or buys
loans as one of its businesses including insurance companies, investment or
mutual funds and lease financing companies, and having Total Assets in excess of


- 32 -

--------------------------------------------------------------------------------





$1,000,000,000; and (d) during the continuation of an Event of Default, any
other Person approved by Agent.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party, Subsidiary, or ERISA Affiliate or (b) to which any Loan Party,
Subsidiary, or ERISA Affiliate has, or has had at any time within the preceding
six (6) years, any liability, contingent or otherwise.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving actual or alleged
violations of Environmental Laws or Releases of Hazardous Materials (a) from or
onto any assets, properties, or businesses of Administrative Borrower, any
Subsidiary of Administrative Borrower, or any of their predecessors in interest,
(b) from or onto adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Administrative
Borrower, any Subsidiary of Administrative Borrower, or any of their
predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any applicable and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment, in each case, to
the extent binding on any Loan Party or its Subsidiaries, relating to the
environment, natural resources, human health or safety (to the extent related to
exposure to Hazardous Materials), or the generation, management, transportation,
disposal, or Release or threatened Release of Hazardous Materials, in each case
as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, waiver, variance, or other authorization required
under or issued pursuant to any Environmental Law.
“Equipment” means equipment (as that term is defined in the Code or to the
extent applicable, the PPSA).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person,


- 33 -

--------------------------------------------------------------------------------





whether voting or nonvoting, including capital stock (or other ownership or
profit interests or units), preferred stock, or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the SEC under the Exchange Act) (other than any debt security
which by its terms is convertible at the option of the holder into Equity
Interests, to the extent such holder has not so converted such debt security).
“Equity Issuance” means (a) any issuance by Administrative Borrower of shares of
its Equity Interests to any Person that is not a Loan Party or any Restricted
Subsidiary thereof (including, without limitation, in connection with the
exercise of options or warrants or the conversion of any debt securities to
equity) and (b) any capital contribution from any Person that is not a Loan
Party into any Loan Party or any Restricted Subsidiary thereof. The term “Equity
Issuance” shall not include (A) any sale, transfer or other disposition or (B)
any issuance or incurrence of any Indebtedness for borrowed money by any Loan
Party or any of its Restricted Subsidiaries.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder. Any reference to a specific section of ERISA shall be deemed to be a
reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.
“Excess Availability” means, as of any time of determination, the amount equal
to (a) the Loan Limit minus (b) the sum of the Revolver Usage.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Exchange Agreement” means an agreement under which a Loan Party undertakes to
deliver goods to an unaffiliated person or on behalf of an unaffiliated Person
to a customer of such Person in exchange for such Person’s delivery of similar
goods to such Loan Party or a customer of such Loan Party.
“Excluded Asset” means:


- 34 -

--------------------------------------------------------------------------------





(i)    any motor vehicle or other assets in which a lien can only be perfected
by action with respect to a certificate of title,
(ii)     any Real Property,
(iii)     the Holdings Note (but only for so long as the Holdings Note is
pledged by DM&S as collateral under the MLP Credit Facility),
(iv)     any property of a Loan Party to the extent that the pledge thereof or
granting of a Lien thereon is prohibited by Applicable Law (including the
requirement to obtain consent of any Governmental Authority), in each case, only
to the extent and for so long as the terms of such Applicable Law applicable
thereto validly prohibit, or require the consent of any Governmental Authority
which has not been obtained as a condition to the creation by such Loan Party
of, a security interest in such property in favor of Agent (after giving effect
to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the Code (or any successor
provision or provisions), or Section 40(4) of the PPSA (or any successor
provision or provisions) or any other Applicable Law (including any Insolvency
Law),
(v)     any Equity Interests in any Person (other than a wholly owned
Subsidiary) to the extent a grant of a Lien in respect thereof is not permitted
by the terms of such Person’s Governing Documents in existence as of the Closing
Date, in each case solely to the extent that the applicable Loan Party has
previously used commercially reasonable efforts to obtain any required consents
to eliminate or waive any such restrictions contained in such Governing
Documents),
(vi)     any permit, lease, license, contract or other agreement to which any
Loan Party is a party or any property owned by any Loan Party on the date hereof
or hereafter acquired that (i) is subject to a purchase money Lien or Capital
Lease or similar arrangement permitted to be incurred pursuant to the provisions
of this Agreement or (ii) is subject to Liens described in clause (dd) of the
definition of “Permitted Liens”, and, in each case, such Loan Party’s rights and
interests therein, to the extent that the grant of a Lien in respect thereof
under a Guaranty and Security Agreement (a) shall constitute or result in a
breach of, a default under, an invalidation of, a termination of, or the
unenforceability of any right of such Loan Party under, such permit, lease,
license, contract or other agreement or the agreement governing such purchase
money Lien, Capital Lease or similar arrangement or assets subject to Liens
described in clause (dd) of the definition of “Permitted Liens” or (b) requires
the consent of any Person other than any Loan Party or any Affiliate thereof
with respect to such permit, lease, license, contract or other agreement or such
agreement governing such purchase money Lien, Capital Lease or similar
arrangement or Liens described in clause (dd) of the definition of “Permitted
Liens”, which consent has not been obtained as a condition the creation of any
other Lien on such property or creates a right of termination in favor of any
Person other than any Loan Party or any Affiliate thereof (after giving effect
to Sections 9 406(d), 9 407(a), 9 408(a) or 9-409 of the Code (or any successor
provision or provisions), or Section 40(4) of the PPSA (or any successor
provision or provisions) or any other Applicable Law (including any Insolvency
Law),


- 35 -

--------------------------------------------------------------------------------





(vii)     any governmental licenses, state, provincial or local franchises,
charters or authorizations (other than cash proceeds thereof, Renewable
Identification Numbers or biodiesel credits), the pledge or granting of a
security interest in which would violate or be restricted or prohibited thereby
or by Applicable Law or would require the consent or approval of a third party,
in each case, unless such restrictions are rendered ineffective under the Code,
the PPSA or other Applicable Law of any applicable jurisdiction; provided, that,
the Collateral shall include (and the definition of Excluded Assets shall not
then include) any portion of such governmental licenses, state, provincial or
local franchises, charters or authorizations immediately at such time as the
contractual or legal provisions referred to above shall no longer be applicable
or such required consent shall have been received,
(viii)     intellectual property registered in any jurisdiction other than the
United States, Canada or any department, agency, political subdivision or
instrumentality of either of the foregoing,
(ix)     any acquired property (including property acquired through acquisition
of, or merger or amalgamation with, another Person) acquired in connection with
a transaction otherwise permitted by this Agreement if at the time of such
acquisition, the granting of a Lien therein or the pledge thereof is prohibited
by any contract or other agreement to the extent and for so long as such
contract or other agreement prohibits such Lien or pledge (provided, that, such
contract or agreement was not entered into in contemplation thereof),
(x)    Intermediation Collateral for so long as it is subject to a Lien
permitted by clause (y) of the definition of “Permitted Liens” in favor of
counterparties to Intermediation Facilities that are otherwise permitted by this
Agreement,
(xi)    Equity Interests in any MLP Subsidiaries (other than any Future MLP GP),
(xii)    Voting Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of (x) any Foreign Subsidiary (other than any Canadian
Loan Party), or (y) any FSHCO (other than any Subsidiary that owns Equity
Interests in any Canadian Loan Party),
(xiii)    any United States intent-to-use trademark applications under
applicable federal law; provided, that, upon submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral, and
(xiv)    Excluded Accounts (as defined in any Guaranty and Security Agreement);
provided, that, “Excluded Assets” shall not include (x) the right to receive any
proceeds arising from any Excluded Asset, the right to receive any payment of
money (including, without limitation, general intangibles) or any other rights
referred to in Sections 9-406(f), 9-407(a) or 9-408(a) of the Code (or any
successor provision or provisions), or Section 40(4) of the PPSA (or any
successor provision or provisions) or any proceeds, substitutions or
replacements of any


- 36 -

--------------------------------------------------------------------------------





Excluded Asset (unless such proceeds, substitutions or replacements would
otherwise constitute Excluded Assets), or (y) any assets (other than Real
Property) that are subject to a Lien in favor of Term Agent pursuant to the Term
Loan Documents.
“Excluded Refinery” means (a) any Refinery that is a non-core asset that is
acquired after the Closing Date in connection with the acquisition of other
assets useful in the business of Administrative Borrower and its Restricted
Subsidiaries and (b) any Refinery acquired after the Closing Date (i) solely
with the proceeds of a substantially concurrent sale of Equity Interests of
Administrative Borrower or (ii) solely in exchange for Equity Interests of
Administrative Borrower (or solely with a combination of the consideration
described in clauses (i) and (ii)), in the case of clause (a) and (b), as
certified by Administrative Borrower in writing to Agent at the time of such
acquisition.
“Excluded Subsidiary” means (a) any non-wholly owned Restricted Subsidiary, (b)
any Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Domestic
Subsidiary of a Foreign Subsidiary, (e) any Captive Insurer, (f) any special
purpose entity reasonably required to be used for the incurrence of purchase
money or Capital Lease financings permitted hereunder, (g) any Restricted
Subsidiary that (i) is prohibited by (A) any Applicable Law or (B) any
contractual obligation (other than any contractual obligation in favor of a Loan
Party or Affiliate thereof) from Guaranteeing the Obligations (provided, that,
in the case of the foregoing clause (B), such contractual obligation exists on
the Closing Date or at the time such Restricted Subsidiary becomes a Subsidiary
and shall not have been entered into in contemplation of such Restricted
Subsidiary’s becoming a Subsidiary) or (ii) would require a consent, approval,
license or authorization (including any regulatory consent, approval, license or
authorization) of any Governmental Authority to provide a Guarantee of the
Obligations (unless such consent, approval, license or authorization is
received), (h) any CFC or FSHCO, (i) any Unrestricted Subsidiary or (j) any MLP
Subsidiary; provided, that, no Subsidiary shall constitute an Excluded
Subsidiary if such Subsidiary is (x) not considered an “Excluded Subsidiary”
under the Term Loan Documents, (y) otherwise constitutes a guarantor under the
Term Loan Documents, or (z) is a Canadian Loan Party.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income or net profits
(however denominated), franchise Taxes, and branch profits


- 37 -

--------------------------------------------------------------------------------





Taxes, in each case (i) imposed as a result of such Recipient being organized
under the laws of, or having its principal office, or in the case of any Lender,
its applicable lending office, located in the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes; (b)
United States federal or Canadian withholding Taxes that would not have been
imposed by for a Lender’s failure to comply with requirements of Section 16.2 of
this Agreement, (c) in the case of a Lender, any federal United States or
federal Canadian withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan,
Commitment or Letter of Credit or other financial accommodation under a Loan
Document pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Commitment or Letter of Credit or
other financial accommodation under a Loan Document (other than pursuant to an
assignment request by Borrowers pursuant to Section 14.2) or (ii) such Lender
changes its lending office, except in each case, to the extent that, pursuant to
Section 16.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office and (d) any
withholding Taxes imposed under FATCA.
“Existing Collateral” means the “Collateral” as defined under the Existing
Credit Agreement.
“Existing Credit Facility” means the $520,000,000 revolving credit and term loan
facility provided to Delek Refining, Ltd. as set forth in that certain Credit
Agreement, dated as of January 16, 2014, by, among others, Delek Refining, Ltd.,
as borrower, Delek Refining, Inc., as parent, Wells Fargo Bank, National
Association, as agent, and the lenders party thereto, as amended and in effect
immediately prior to the Closing Date.
“Existing Intermediation Documents” has the meaning specified thereof in Section
4.35.
“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Facility and outstanding on the Closing Date, as set forth on
Schedule 1.1.
“Existing Loan Documents” means, collectively, (a) that certain Credit
Agreement, dated as of January 16, 2014, by, among others, Delek Refining, Ltd.,
as borrower, Delek Refining, Inc., as parent, Wells Fargo Bank, National
Association, as agent, and the lenders party thereto, as amended and in effect
immediately prior to the Closing Date, (b) the Loan Documents referred to
therein, (c) the Existing Letters of Credit, and (d) the agreements, documents
and instruments executed and/or delivered in connection with the foregoing
(exclusive of any so-called “fee letters”).
“Existing Loan Party” means each Loan Party that is a “Loan Party” under the
Existing Credit Agreement.
“Existing Promissory Notes” means, collectively, the unsecured Promissory Notes
each dated as of December 22, 2015 and made payable by Administrative Borrower
to each of (w) Excellence Nessuah Gemel Ltd. in the original principal amount of
$14,000,000, (x) Phoenix Insurance Company Ltd., Phoenix Pension and Provident
Funds LTD. and Phoenix Seniors and Balanced Pension Funds Ltd in the original
principal amount of $68,000,000, (y) Psagot Provident Funds and Pension Ltd. in
the original principal amount of $27,000,000 and (z) Yelin Lapidot Provident
Funds Management Ltd. in the original principal amount of $11,000,000.


- 38 -

--------------------------------------------------------------------------------





“Extension” has the meaning specified therefor in Section 2.15(a) of this
Agreement.
“Extension Offer” has the meaning specified therefor in Section 2.15(a) of this
Agreement.
“Extended Revolver Commitment” has the meaning specified therefor in Section
2.15(a) of this Agreement.
“Extending Revolver Lender” has the meaning specified therefor in Section
2.15(a) of this Agreement.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement, treaty or convention entered into by the United States and any fiscal
or regulatory legislation, rules, or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention entered into in connection
therewith.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fee Letter” means that certain Second Amended and Restated Fee Letter, dated as
of even date with this Agreement, between Administrative Borrower and Agent, in
form and substance reasonably satisfactory to Agent.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is less than zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Financial Covenant Triggering Event” means the failure of Excess Availability
to be equal to or greater than the greater of (x) $90,000,000 and (y) ten
percent (10%) of the Loan Limit. A Financial Covenant Triggering Event shall
continue until Excess Availability is equal to or greater than the greater (x)
$90,000,000 and (y) ten percent (10%) of the Loan Limit for a period of thirty
(30) consecutive days. The termination of a Financial Covenant Triggering Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Financial Covenant Triggering Event in the event that the conditions
set forth in this definition again arise.


- 39 -

--------------------------------------------------------------------------------





“First Purchaser Crude Payables” means, at any time, the unpaid amount of any
obligation of a Loan Party or Restricted Subsidiary as a “first purchaser” of
crude oil, which is or may be secured by a statutory “first purchaser” Lien
created under the laws of any state to the extent such obligation is not covered
by a letter of credit.
“First Purchaser Payables Reserve” means a Reserve in respect of First Purchaser
Crude Payables in an amount determined from time to time by Agent in its
Permitted Discretion; provided, that, (a) so long as Excess Availability
(without giving effect to a First Purchaser Payables Reserve, but as reduced by
an amount not to exceed the First Purchaser Crude Payables less $125,000,000
(such amount, “Adjusted Availability”)) is greater than $300,000,000 (but
Adjusted Availability is not greater than $400,000,000), the First Purchaser
Payables Reserve shall be not greater than the amount by which the First
Purchaser Crude Payables exceed $75,000,000; and (b) so long as Adjusted
Availability is greater than $400,000,000, the First Purchaser Payables Reserve
shall be not greater than the amount by which the First Purchaser Crude Payables
exceed $125,000,000.
“Fixed Charge Coverage Ratio” means, with respect to Administrative Borrower and
its Restricted Subsidiaries for any period, the ratio (a) of (i) EBITDA for such
period, minus (ii) Capital Expenditures of Administrative Borrower and its
Restricted Subsidiaries (except those financed with borrowed money other than
Loans) during such period, minus (iii) all federal, state, provincial, and local
income and capital taxes paid in cash by Administrative Borrower and its
Restricted Subsidiaries to the extent, if any, in excess of any cash refunds of
taxes during such period, (iv) plus the excess of any cash refunds of taxes
received by Administrative Borrower and its Restricted Subsidiaries during such
period over all federal, state, provincial, and local income and capital taxes
paid in cash by Administrative Borrower and its Restricted Subsidiaries, to (b)
Fixed Charges for such period. Unless otherwise specified herein, the Fixed
Charge Coverage Ratio shall be calculated (i) at any time when a Financial
Covenant Triggering Event has occurred and is continuing, on a trailing twelve
(12) fiscal month basis, and (ii) otherwise, on a trailing four (4) fiscal
quarter basis, in each case for the applicable Reference Period. The Fixed
Charge Coverage Ratio shall be calculated on a pro forma basis after giving
effect to the repayment of the Specified Existing Credit Facilities repaid and
terminated on the Closing Date.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Administrative Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, the sum, without duplication, of (a)
Interest Expense paid in cash during such period, (b) scheduled principal
payments in respect of Indebtedness (other than Earn-Outs and Hedge Agreements,
but including, for the avoidance of doubt, the Term Loan) that are required to
be paid during such period to the extent accompanied by a permanent reduction of
commitments thereunder, and (c) all Restricted Payments paid in cash during such
period (other than, to the extent constituting a Restricted Payment, cash
settlement of obligations in respect of the Alon Notes).
“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.


- 40 -

--------------------------------------------------------------------------------





“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
“Force Majeure” means acts of God (including fire, flood, earthquake, storm,
hurricane or other natural disaster), war, invasion, act of foreign enemies,
hostilities (regardless of whether war is declared), civil war, rebellion,
revolution, insurrection, military or usurped power or confiscation, terrorist
activities, blockage or embargo, and similar causes beyond a Person’s reasonable
control and occurring without its fault or negligence, but excluding, in any
event, labor disputes, strikes, or lockouts.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof, or the District of Columbia.
“FSHCO” means any Subsidiary of Administrative Borrower substantially all of the
assets of which Subsidiary consist of the Equity Interests in one or more CFCs.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.
“Future MLP” has the meaning specified therefor in the definition of “MLP
Subsidiaries”.
“Future MLP GP” has the meaning specified therefor in the definition of “MLP
Subsidiaries”.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, certificate of formation, operating
agreement, limited liability company agreement, certificate of limited
partnership, limited partnership agreement, or other organizational documents of
such Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, tribal, territorial,
provincial, county, municipal or any other level, and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantor” means (a) each Person that is a “Guarantor” under any Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to


- 41 -

--------------------------------------------------------------------------------





Section 5.11 of this Agreement, provided, that, notwithstanding anything to the
contrary herein, any Guarantor (as defined therein) under the Term Loan
Agreement shall constitute a Guarantor hereunder.
“Guaranty and Security Agreement” means any US Guaranty and Security Agreement
and any Canadian Guarantee and Security Agreement, as applicable.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty (50) parts per million.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower and its Restricted Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with one or more of
the Hedge Providers.
“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Restricted Subsidiaries or otherwise provides
Bank Products under clause (f) of the definition thereof; provided, that, if, at
any time, a Lender ceases to be a Lender under this Agreement (prior to the
payment in full of the Obligations and the termination of the Commitments),
then, from and after the date on which it ceases to be a Lender thereunder,
neither it nor any of its Affiliates shall constitute Hedge Providers and the
obligations with respect to Hedge Agreements entered into with such former
Lender or any of its Affiliates shall no longer constitute Hedge Obligations.


- 42 -

--------------------------------------------------------------------------------





“Holdings Note” means that certain Second Amended and Restated Promissory Note
dated as of November 1, 2016, made by Administrative Borrower to DM&S in the
original principal amount of $102,000,000, as amended, restated, supplemented or
otherwise modified in accordance with the terms hereof, which Holdings Note is
pledged by DM&S as collateral under the MLP Credit Facility.
“Holdings Note Documents” means (i) the Holdings Note, (ii) that certain Limited
Guaranty Agreement, dated as of November 7, 2012, between DM&S and Fifth Third
Bank as administrative agent, as amended by that certain First Amendment to
Limited Guaranty Agreement, dated as of July 9, 2013, and by that certain Second
Amendment to Limited Guaranty Agreement, dated as of December 30, 2014, and
(iii) that certain Pledge Agreement, dated as of November 7, 2012, between DM&S,
and Fifth Third Bank as administrative agent, in each case, as may be amended,
restated, supplemented or otherwise modified in order to extend the applicable
maturity or termination date thereof or to add to the principal amount thereof
unpaid and accrued interest thereon in accordance with the terms hereof but not
to expand the scope of such limited guaranty or the collateral provided in
connection therewith.
“Holdings Note Reserve” means a Reserve in an amount equal to the then
outstanding principal balance of the Holdings Note, which Holdings Note Reserve
shall only be implemented if, as of any date of determination, (A)(i) the
maturity date of the Holdings Note is within ninety (90) days of such date, and
(ii) any event has occurred that permits the lenders under the MLP Credit
Facility to foreclose on the Holdings Note or (B) any event has occurred that
permits the lenders under the MLP Credit Facility to both foreclose on the
Holdings Note and accelerate any payments thereunder.
“Hydrocarbons” means oil, gas, asphalt, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, processed,
separated, settled and dehydrated therefrom, including, without limitation,
kerosene, liquefied petroleum gas, refined lubricating oils, diesel fuel, drip
gasoline, natural gasoline, biodiesel, ethanol and all other minerals.
“Hypothecs” means, collectively, any hypothecs entered into by any Loan Party
and Agent, as required by this Agreement or any other Loan Document.
“Immaterial Subsidiary” means any Restricted Subsidiary of a Loan Party that
individually owns Total Assets with a book value of no more than two and
one-half percent (2.50%) of Total Assets of Administrative Borrower and its
Restricted Subsidiaries and has annual EBITDA (on an individual basis) of no
more than $10,000,000; provided, that, all Immaterial Subsidiaries together
shall own Total Assets with an aggregate book value of no more than five percent
(5.00%) of Total Assets of Administrative Borrower and its Restricted
Subsidiaries and shall have EBITDA (on a combined basis) of no more than
$25,000,000 in the aggregate; provided, further, that no Subsidiary shall
constitute an Immaterial Subsidiary if it (a) directly or indirectly guarantees
or provides credit support for Indebtedness for borrowed money of any Loan
Party, or (b) does not constitute an Immaterial Subsidiary under the Term Loan
Documents.
“Increase” has the meaning specified therefor in Section 2.14.


- 43 -

--------------------------------------------------------------------------------





“Increase Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Incremental Equivalent Debt” has the meaning specified therefor in the Term
Loan Agreement as in effect as of the date hereof.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) that portion of the obligations of such Person as a
lessee under Capital Leases that is properly classified as a liability on a
balance sheet in accordance with GAAP, (d) all obligations or liabilities of
others that constitute Indebtedness secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses) and any Earn-Outs, (f) all monetary obligations of such
Person owing under Hedge Agreements (which amount shall be calculated based on
the amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation, and (iii) Earn-Outs shall be valued
based upon the amount thereof, if any, required to be recorded on a balance
sheet prepared in accordance with GAAP.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Individual Letter of Credit Sublimit” means, for each Issuing Bank, the Letter
of Credit sublimit set forth for such Issuing Bank on Schedule 1.2.


- 44 -

--------------------------------------------------------------------------------





“Ineligible Institution” means each Person identified in writing to Agent by
Administrative Borrower on or prior to the Closing Date, which list of Persons
is consented to in writing by Agent (such consent not to be unreasonably
withheld or delayed).
“Insolvency Laws” means, collectively, (i) the Bankruptcy Code, (ii) the
Bankruptcy and Insolvency Act (Canada), (iii) the Companies’ Creditors
Arrangement Act (Canada), (iv) the Winding-Up and Restructuring Act (Canada),
(v) corporate statutes where such statute is used by a Person to propose an
arrangement involving the compromise of the claims of creditors, and (vi) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Insolvency Law or under any other state, provincial,
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, a stay of
creditors or other similar relief.
“Insurance and Condemnation Event” means the receipt by any Loan Party or any of
its Restricted Subsidiaries of any cash insurance proceeds or condemnation
awards payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective property.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement executed and delivered by each Loan Party and each of its Restricted
Subsidiaries and Agent, the form and substance of which is reasonably
satisfactory to Agent.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Administrative Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Interest Period” means, with respect to each Non-Base Rate Loan, a period
commencing on the date of the making of such Non-Base Rate Loan (or the
continuation of a Non-Base Rate Loan or the conversion of a Base Rate Loan to a
Non-Base Rate Loan) and ending one (1), two (2), three (3), or six (6) months
thereafter; provided, that, (a) interest shall accrue at the applicable rate
based upon the Non-Base Rate from and including the first (1st) day of each
Interest Period to, but excluding, the day on which any Interest Period expires,
(b) any Interest Period that would end on a day that is not a Business Day shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (c) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is one (1), two (2), three (3), or six (6) months after the date on
which the Interest Period began, as applicable, and (d) Administrative Borrower
may not elect an Interest Period which will end after the Latest Maturity Date.


- 45 -

--------------------------------------------------------------------------------





“Intermediation Access Agreements” means (a) each acknowledgment agreement,
dated as of the date hereof, among Agent, Term Agent and J. Aron & Company, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time (each, an “Acknowledgment Agreement”) and (b) any
acknowledgment agreement with Term Agent and a counterparty to an Intermediation
Facility otherwise permitted under the Loan Documents, which shall in all
material respects be in the same form, and have the same substance, as the
Acknowledgment Agreements.
“Intermediation Collateral” means any or all of the following property or assets
of an Intermediation Subsidiary:  (a) all inventory; (b) all receivables other
than receivables constituting identifiable proceeds of Collateral; (c) all
Renewable Identification Numbers; (d) all investment property, chattel paper,
general intangibles (excluding trademarks, trade names and other intellectual
property), documents and instruments, in each case, to the extent relating to
items in clauses (a), (b) and (c) (but for the avoidance of doubt, excluding
Equity Interests of each Subsidiary); (e) deposit accounts and other bank and
securities accounts, to the extent the Existing Intermediation Documents
contemplate the granting of security interests on deposit accounts and other
bank and securities accounts, and cash and Cash Equivalents on deposit therein
(but for the avoidance of doubt, excluding any of the foregoing to the extent
constituting or holding Eligible Qualified Cash); (f) commercial tort claims,
(g) commodities accounts and contracts, (h) rights to business interruption
insurance, to the extent the Existing Intermediation Documents contemplate the
granting of security interests in business interruption insurance, (i)
Intermediation Documents, (j) tax refunds, (k) Hedge Agreements, (l) books and
records relating to clauses (a) through (k); and (m) all proceeds of, and
supporting obligations, including letter of credit rights, with respect to, any
of the foregoing (except to the extent that such proceeds and supporting
obligations constitute Collateral); provided, that, Intermediation Collateral
may also include such other property or assets of an Intermediation Subsidiary
as agreed in writing by the Agent and such Intermediation Subsidiary.
“Intermediation Document” means any agreement, document or instrument entered
into in connection with or related to any Intermediation Facility.
“Intermediation Facility” means any crude oil or other feedstock supply
agreements, natural gas supply agreements, hydrogen supply agreements, or
off-take agreements relating to intermediate or refined products, in each case
entered into by one or more Restricted Subsidiaries (the “Intermediation
Subsidiaries”) (and, if applicable, guaranteed by Administrative Borrower) with
a counterparty for purposes of facilitating a customary intermediation
arrangement, together with all related storage agreements, pipeline agreements,
throughput and tankage or similar agreements, marketing and sales agreements,
agency agreements, security agreements, account control agreements, other
collateral documents and other ancillary agreements among such parties, in each
case as any of the same may be extended, renewed, amended, supplemented,
restated, amended and restated or otherwise modified from time to time, or
refinanced and/or replaced with another Intermediation Facility from time to
time and in whole or in part; provided, that, (i) the terms of any
Intermediation Facility shall (A) be not materially more disadvantageous to the
Lenders, taken as a whole, as compared to the terms of the Existing
Intermediation Documents in effect on the Closing Date, or (B) otherwise be on
then-market terms for intermediation facilities at the time of


- 46 -

--------------------------------------------------------------------------------





execution thereof, taken as a whole, as determined in good faith by an
Authorized Person of Administrative Borrower, (ii) such Intermediation Facility
shall be in the ordinary course of business, consistent with past practices and
not for speculative purposes and (iii) no Intermediation Facility shall provide
for any Lien on any assets other than Intermediation Collateral owned by such
Intermediation Subsidiaries.
“Intermediation Subsidiaries” has the meaning specified therefor in the
definition of “Intermediation Facility”.
“Inventory” means inventory (as that term is defined in the Code, or, to the
extent applicable, the PPSA).
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves for slow moving Inventory and Inventory shrinkage)
with respect to Eligible C-Store Inventory.
“Investment” means, with respect to any Person, any direct or indirect
investment by such Person in any other Person (including any Affiliate) in the
form of loans, guarantees or other extensions of credit, advances, capital
contributions (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others)
(excluding (a) commission, travel, and similar advances to officers and
employees of such Person made in the ordinary course of business, and (b) bona
fide Accounts arising in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, or all or substantially all of the assets of such other Person (or
of any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If Administrative Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of Administrative Borrower such that, after giving effect
to any such sale or disposition, such Person is no longer a Restricted
Subsidiary of Administrative Borrower, Administrative Borrower will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value, as determined in good faith by the chief executive officer or
the chief financial officer of Administrative Borrower, of the Investment in
such Subsidiary not sold or disposed of. The acquisition by Administrative
Borrower or any Restricted Subsidiary of Administrative Borrower of a Person
that holds an Investment in a third Person will be deemed to be an Investment by
Administrative Borrower or such Restricted Subsidiary in such third Person in an
amount equal to the fair market value, as determined in good faith by the chief
executive officer or the chief financial officer of Administrative Borrower, of
the Investment held by the acquired Person in such third Person. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustment for increases or decreases in
value, or write-ups, write-downs, or write-offs with respect to such Investment,
less any amount realized in respect of such Investment upon the sale,
collection, return of capital or loan or advance repayment (not to exceed the
original amount invested).


- 47 -

--------------------------------------------------------------------------------





“Investment Grade Rating” means, with respect to an account debtor, a long-term
issuer rating of BBB- or higher from Standard & Poor or a long-term issuer
rating of Baa3 or higher from Moody’s.
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.


“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means (i) with respect to each Existing Letter of Credit and
until such Existing Letter of Credit expires or is returned undrawn, the issuer
thereof identified on Schedule 1.1, and (ii) Wells Fargo and up to four (4)
other Lenders that, at the request of Borrower and with the consent of Agent,
agree, in each such Lender’s sole discretion, to become an Issuing Bank for the
purpose of issuing Letters of Credit up to such Issuing Bank’s Individual Letter
of Credit Sublimit pursuant to Section 2.11 of this Agreement, and each Issuing
Bank shall be a Lender; provided, however, that in no event will there be more
than five (5) Issuing Banks at any time (other than with respect to Existing
Letters of Credit). “Issuing Bank” means each individual Issuing Bank referred
to in the foregoing definition, or any one of them, as the context may require.
“Joinder” means a joinder agreement substantially in the form of Exhibits J-1 or
J-2 to this Agreement.
“Joint Lead Arrangers” has the meaning specified therefor in the preamble to
this Agreement.
“Krotz Springs Refinery” means the crude oil refinery (other than any Midstream
Assets) owned by Alon Refining Krotz Springs, Inc. and located at or near Krotz
Springs, Louisiana.
“Landlord Reserve” means, as to each location at which a Loan Party has
Inventory or books and records located and as to which a Collateral Access
Agreement has not been received by Agent, a reserve in an amount equal to up to
3 months’ rent under the lease or other applicable agreement relative to such
location.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity of any Extended Revolver Commitment, as
extended in accordance with this Agreement from time to time. If no Extension
has been consummated pursuant to Section 2.15 of this Agreement, the Latest
Maturity Date is the Maturity Date.


- 48 -

--------------------------------------------------------------------------------





“Lender” has the meaning specified therefor in the preamble to this Agreement,
shall include Issuing Bank and the Swing Lender, and shall also include any
other Person made a party to this Agreement pursuant to the provisions of
Section 13.1 of this Agreement and “Lenders” means each of the Lenders or any
one or more of them. It is understood that with respect to any Loans made in
Canadian Dollars, the term “Lender” includes such Lender’s branch locations and
Affiliates.
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including Taxes (other
than Excluded Taxes) and insurance premiums) required to be paid by any Loan
Party or its Restricted Subsidiaries under any of the Loan Documents that are
paid, advanced, or incurred by the Lender Group, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with each Loan Party and its Restricted Subsidiaries
under any of the Loan Documents, including fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including Tax lien, litigation, UCC, and PPSA searches and including searches
with the United States Patent and Trademark Office, the United States Copyright
Office, and the Canadian Intellectual Property Office), filing fees, recording
fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s reasonable and customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to any Loan Party or its Restricted Subsidiaries, (d)
Agent’s reasonable and customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith, (e) reasonable and customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable, documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 5.7(b) of this
Agreement, (h) Agent’s and Lenders’ reasonable, documented costs and expenses
(including reasonable and documented out-of-pocket attorneys’ fees and expenses)
relative to third party claims or any other lawsuit or adverse proceeding paid
or incurred, whether in enforcing or defending the Loan Documents or otherwise
in connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Restricted Subsidiaries, (i) Agent’s reasonable and
documented costs and expenses (including reasonable and documented out-of-pocket
attorneys’ fees and due diligence expenses) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating (including reasonable costs and expenses relative to CUSIP,
DXSyndicate™, SyndTrak or other communication costs incurred in connection with
a syndication of the loan facilities), or amending, waiving, or modifying the
Loan Documents, and (j) Agent’s and each Lender’s reasonable and documented
costs and expenses (including reasonable and documented


- 49 -

--------------------------------------------------------------------------------





out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Restricted Subsidiaries or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether a lawsuit or other adverse proceeding is brought, or in taking any
enforcement action or any Remedial Action with respect to the Collateral
(provided, that, the fees and expenses of counsel that shall constitute Lender
Group Expenses shall in any event be limited to one primary counsel to Agent and
one primary counsel to the Lenders, one local counsel to Agent in each
reasonably necessary jurisdiction, one specialty counsel to Agent in each
reasonably necessary specialty area (including insolvency law), and one or more
additional counsel to Lenders in the case of an actual or potential conflict of
interest).
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys,
representatives, and agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral, subject to
Liens described in clause (n) of the definition of “Permitted Liens”), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to the sum of (x) one hundred three percent (103%) of
the then existing Letter of Credit Usage with respect to any Letters of Credit
denominated in Dollars, and (y) one hundred five percent (105%) of the then
existing Letter of Credit Usage, with respect to any Letters of Credit
denominated in Canadian Dollars, (b) delivering to Agent documentation executed
by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to the sum of (x) one hundred three percent (103%) of the then
existing Letter of Credit Usage with respect to any Letters of Credit
denominated in Dollars, and (y) one hundred five percent (105%) of the then
existing Letter of Credit Usage, with respect to any Letters of Credit
denominated in Canadian Dollars (it being understood that the Letter of Credit
Fee and all fronting fees set forth in this Agreement will continue to accrue
while the Letters of Credit are outstanding and that any such fees that accrue
must be an amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.


- 50 -

--------------------------------------------------------------------------------





“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as Agent may designate from time to time) as of 11:00 a.m., London time,
two (2) Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Administrative Borrower in accordance with this
Agreement (and, if any such published rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero). Each
determination of the LIBOR Rate shall be made by Agent and shall be conclusive
in the absence of manifest error.
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, hypothec, deposit arrangement, encumbrance, easement, lien (statutory or
other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
“Loan” means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.
“Loan Documents” means this Agreement, the Bank Product Agreements, any
Borrowing Base Certificate, the Fee Letter, the Intercompany Subordination
Agreement, the ABL Intercreditor


- 51 -

--------------------------------------------------------------------------------





Agreement and any other intercreditor agreement entered into by Agent pursuant
to the terms hereof, any Intermediation Access Agreements, any Issuer Documents,
the Letters of Credit, any Extension Offer, the Security Documents, any note or
notes executed by Borrowers in connection with this Agreement and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Loan Party or any of its Restricted Subsidiaries
and any member of the Lender Group in connection with this Agreement.
“Loan Limit” means, as of any date of determination, the lesser of (a) the
Maximum Revolver Amount, and (b) the Borrowing Base as of such date of
determination.


“Loan Party” means any Borrower or any Guarantor; provided, that,
notwithstanding anything to the contrary set forth in any Loan Document, in no
event shall “Loan Party” include any Permitted JV.


“Location Differential” means the premium or discount in Inventory value when
comparing price per barrel at the Inventory site to price per barrel at the
published trading point, as reasonably determined by Administrative Borrower to
reflect the premium or discount attributable to Inventory by virtue of its
location.
“Long Beach Refinery” means the crude oil refinery and associated facilities
owned by Edgington Oil Company, LLC and located at or near Long Beach,
California.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse effect on, or with respect to (a) the business, results of
operations, financial condition, assets or liabilities of Loan Parties and their
Restricted Subsidiaries taken as a whole, (b) the ability of Loan Parties and
their Restricted Subsidiaries taken as a whole to perform their respective
obligations under the Loan Documents, (c) the rights and remedies of Agent,
Issuing Banks, Swing Lender, and Lenders under any of the Loan Documents or (d)
the legality, validity or enforceability of any of the Loan Documents.
“Material Contract” means, any contract or other arrangement to which any Loan
Party or any of their respective Restricted Subsidiaries is a party (other than
the Loan Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means March 30, 2023.
“Maximum Revolver Amount” means $1,000,000,000, as such amount may be (a)
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) of this Agreement, or (b) increased pursuant to
Section 2.13(b) of this Agreement.


- 52 -

--------------------------------------------------------------------------------





“Midstream Assets” means (a) assets used primarily for gathering, transmission,
compression, distribution, storage, processing, marketing, fractionation,
dehydration, stabilization or treatment of natural gas, natural gas liquids, oil
or other Hydrocarbons, carbon dioxide or water, in each case, not integral to
any refining process or comprising a material integral part of a Refinery (other
than a Specified Asset or an Excluded Refinery) and (b) Equity Interests of any
Person whose assets primarily consist of assets referred to in clause (a).
“MLP” means Delek Logistics Partners, LP, a Delaware limited partnership.
“MLP Credit Facility” means that certain revolving credit facility entered into
by, among others, the MLP and Fifth Third Bank, as Administrative Agent, which
credit facility is evidenced by, among other things, that certain Second Amended
and Restated Credit Agreement dated as of December 30, 2014, among the MLP, each
of the other borrowers party thereto from time to time, each of the guarantors
party thereto from time to time, the lenders party thereto from time to time and
Fifth Third Bank, as administrative agent, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“MLP GP” means Delek Logistics GP, LLC, a Delaware limited liability company.
“MLP Subsidiaries” means, together, (a) the MLP and the MLP GP, (b) any other
publicly traded limited partnership (a “Future MLP”) with one or more classes of
securities registered under the Securities Act of 1933 or the Securities
Exchange Act of 1934 (i) in which Administrative Borrower and/or one or more of
its Restricted Subsidiaries has direct or indirect ownership interest, (ii)
whose general partner is controlled directly or indirectly by Administrative
Borrower and (iii) that is engaged in a business that generates “qualifying
income” within the meaning of Section 7704(d) of the IRC, (c) the general
partner of any entity described in clause (b) of this definition (a “Future MLP
GP”) and (d) all direct or indirect Subsidiaries of the foregoing.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party, Subsidiary or
ERISA Affiliate has an obligation to contribute or has any liability, contingent
or otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
“Net Cash Proceeds” means, with respect to the issuance or incurrence of any
Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
aggregate amount of cash and Cash Equivalents received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Loan Party or
such Restricted Subsidiary in connection with such issuance or incurrence, after
deducting therefrom only (i) reasonable fees, commissions, and expenses related
thereto and required to be paid by such Loan Party or such Restricted Subsidiary
in connection with such issuance or incurrence, and (ii) Taxes paid, payable or
reasonably expected to be payable to any taxing authorities by such Loan Party
or such Restricted Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of


- 53 -

--------------------------------------------------------------------------------





receipt of such cash and Cash Equivalents, actually paid or payable to a Person
that is not an Affiliate of any Loan Party or any of its Subsidiaries, and are
properly attributable to such transaction.
“Net Orderly Liquidation Value” means, as to Eligible C-Store Inventory, at any
time, the value of such Eligible C-Store Inventory, determined on an orderly
liquidation basis, reduced by commissions, fees, costs and expenses reasonably
contemplated in connection with the liquidation thereof, which value is
expressed as a percentage of Cost of Eligible C-Store Inventory as set forth in
the inventory stock ledger of the applicable Loan Party, which value shall be as
set forth in the most recent appraisal received by Agent from an appraisal
company selected by Agent, as to the Eligible C-Store Inventory, in form, scope,
and methodology acceptable to Agent and performed by an appraiser acceptable to
Agent, addressed to Agent and upon which Agent is permitted to rely.
“Non-Base Rate” means the LIBOR Rate; provided, that, with respect to
Obligations denominated in Canadian Dollars, Non-Base Rate means the Canadian
CDOR Rate.
“Non-Base Rate Deadline” has the meaning specified therefor in Section
2.12(b)(i) of this Agreement.
“Non-Base Rate Loan” means a Non-Base Rate Revolving Loan.
“Non-Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.
“Non-Base Rate Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.
“Non-Base Rate Option” has the meaning specified therefor in Section 2.12(a) of
this Agreement.
“Non-Base Rate Revolving Loan” means a Revolving Loan that bears interest at a
rate determined by reference to the applicable Non-Base Rate.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the thirty (30)-day notice requirement has
not been waived by applicable regulations issued by the PBGC, (b) the withdrawal
of any Loan Party, Subsidiary or ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, (d) the institution of proceedings
to terminate, or the appointment of a trustee with respect to, any Pension Plan
by the PBGC or any Pension Plan or Multiemployer Plan administrator, (e) any
other event or condition that would constitute grounds under Section 4042(a) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (f) the imposition of a Lien pursuant to the IRC or ERISA in
connection with any Employee Benefit Plan or the existence of any facts or


- 54 -

--------------------------------------------------------------------------------





circumstances that could reasonably be expected to result in the imposition of a
Lien, (g) the partial or complete withdrawal of any Loan Party, Subsidiary or
ERISA Affiliate from a Multiemployer Plan, (h) any event or condition that
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by the PBGC of proceedings to terminate or to appoint a
trustee to administer a Multiemployer Plan under ERISA, (i) any Pension Plan
being in “at risk status” within the meaning of IRC Section 430(i), (j) any
Multiemployer Plan being in “endangered status” or “critical status” within the
meaning of IRC Section 432(b) or the determination that any Multiemployer Plan
is or is expected to be insolvent or in reorganization within the meaning of
Title IV of ERISA, (k) with respect to any Pension Plan, any Loan Party,
Subsidiary or ERISA Affiliate incurring a substantial cessation of operations
within the meaning of ERISA Section 4062(e), (l) an “accumulated funding
deficiency” within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA) or the failure of any Pension Plan or Multiemployer
Plan to meet the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA), in each case,
whether or not waived, or (m) the failure to make by its due date a required
payment or contribution with respect to any Pension Plan or Multiemployer Plan.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided, that, anything
to the contrary contained in the foregoing notwithstanding, the Obligations
shall exclude any Excluded Swap Obligation. Without limiting the generality of
the foregoing, the Obligations of any Loan Parties under the Loan Documents
include the obligation to pay (i) the principal of the Revolving Loans, (ii)
interest accrued on the Revolving Loans, (iii) the amount necessary to reimburse
Issuing Bank for amounts paid or payable pursuant to Letters of Credit, (iv)
Letter of Credit commissions, fees (including fronting fees) and charges, (v)
Lender Group Expenses, (vi) fees payable under this Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document. Any reference in this Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.


- 55 -

--------------------------------------------------------------------------------





“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under this Agreement or any
other Loan Document).
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to Section 2.13(b)).
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11.
“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.


“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.


“Paid But Unexpired Standby Letters of Credit” means, during a Post Supplier
Payment Period, the undrawn amount under an outstanding Standby Letter of Credit
issued to support the purchase of Petroleum Inventory of Loan Parties as of such
date of determination where the supplier of such Petroleum Inventory in
connection with which such Standby Letter of Credit was specifically issued has
been paid in full and therefore is not otherwise entitled to draw on such
Standby Letter of Credit, in whole or in part.
“Paramount Refinery” means the crude oil refinery and associated facilities
owned by Paramount Petroleum Corporation and located at or near Paramount,
California.
“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.
“Participant Register” has the meaning specified therefor in Section 13.1(i) of
this Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.
“Payment in Full” or “payment in full” has the meaning specified therefor in
Section 1.4 of this Agreement.


- 56 -

--------------------------------------------------------------------------------





“Payment Conditions” means, with respect to the making of any payment,
consummation of any acquisition or making of any Restricted Payment, on a pro
forma basis immediately after giving effect thereto, (a) no Event of Default has
occurred and is continuing or would result therefrom, (b) for the thirty (30)
days immediately preceding such payment, acquisition or Restricted Payment and
immediately after giving effect thereto, Excess Availability is greater than the
greater of (i) $100,000,000 and (ii) twelve and one-half percent (12.5%) of the
Loan Limit, (c) the Fixed Charge Coverage Ratio for the Reference Period most
recently then ended is greater than 1.0:1.0; provided, that, the condition set
forth in this clause (c) shall not apply if, for the thirty (30) days
immediately preceding such payment, acquisition or Restricted Payment and
immediately after giving effect thereto, Excess Availability is greater than the
greater of (i) $140,000,000 and (ii) seventeen and one-half percent (17.5%) of
the Loan Limit, and (d) Administrative Borrower shall have delivered to Agent
evidence of satisfaction of the conditions contained in clauses (b) and (c)
above on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to Agent.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party, Subsidiary or ERISA Affiliate or to which any Loan Party, Subsidiary
or ERISA Affiliate has any liability, contingent or otherwise.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.
“Perishable Inventory” means inventory consisting of meat, dairy, cheese,
seafood, produce, prepared meals, delicatessen, non-artificial floral products
and bakery goods and other similar categories of Inventory which have a short
shelf life.
“Permitted Acquisition” means any Acquisition so long as:
(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Loan Party or any of its Restricted Subsidiaries as a result of such
Acquisition, other than Permitted Indebtedness and no Liens will be incurred,
assumed, or would exist with respect to the assets of Administrative Borrower or
its Restricted Subsidiaries as a result of such Acquisition other than Permitted
Liens,
(c) to the extent the aggregate consideration payable in connection with such
Acquisition exceeds $85,000,000, Administrative Borrower has provided Agent with
written information (which information is provided for informational purposes
only, it being agreed that compliance with the financial covenants set forth in
Section 7 is not required in connection with the deliveries required under this
subsection (c)), supported by reasonably detailed calculations, that on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in


- 57 -

--------------------------------------------------------------------------------





each case, determined as if the combination had been accomplished at the
beginning of the relevant period; such eliminations and inclusions to be
mutually and reasonably agreed upon by Administrative Borrower and Agent)
created by adding the historical combined financial statements of Administrative
Borrower (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, with respect to the
financial covenants in Section 7 of this Agreement for the Reference Period
applicable to the most recently delivered Compliance Certificate issued by
Administrative Borrower to Agent prior to the proposed date of consummation of
such proposed Acquisition (irrespective of whether such covenant was then being
tested),
(d) to the extent the aggregate consideration payable in connection with such
Acquisition exceeds $85,000,000, Administrative Borrower has provided Agent with
its due diligence package relative to the proposed Acquisition, including
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, all prepared on a basis consistent with
such Person’s (or assets’) historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions for the
one (1) year period following the date of the proposed Acquisition, on a quarter
by quarter basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Agent,
(e) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the twelve (12) consecutive month
period most recently concluded prior to the date of the proposed Acquisition
(which calculation may be made net of the amount of cost savings and operating
expense reductions reasonably projected by Administrative Borrower to be
realized by such entity as a result of actions taken or to be taken in
connection with such acquisition),
(f) Administrative Borrower has provided Agent with written notice of the
proposed Acquisition at least ten (10) days prior to the anticipated closing
date of the proposed Acquisition and, not later than five (5) Business Days
prior to the anticipated closing date of the proposed Acquisition, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition,
(g) the assets being acquired (other than a de minimis amount of assets in
relation to Loan Parties’ and their Restricted Subsidiaries’ Total Assets), or
the Person whose Equity Interests are being acquired, are useful in or engaged
in, as applicable, the business of Loan Parties and their Restricted
Subsidiaries or a business reasonably related thereto,
(h) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Loan Party or one of its Restricted Subsidiaries that is a Loan
Party, and, in connection therewith, the applicable Loan Party shall have
complied with Section 5.11 or 5.12 of this Agreement, as applicable, of this
Agreement and, in the case of an acquisition of Equity Interests, the Person
whose Equity Interests are acquired shall become a Loan Party and the applicable
Loan Party shall have demonstrated to Agent that the new Loan Parties have
received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties, and


- 58 -

--------------------------------------------------------------------------------





(i) the Payment Conditions shall then be satisfied.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
“Permitted Dispositions” means:
(a) sales, abandonment, or other dispositions of Equipment or any other assets
that has become worn out, damaged, or obsolete or no longer used or useful in
the ordinary course of business of the Loan Parties and their Restricted
Subsidiaries and sales or dispositions of other property (other than any
Refinery or property constituting Revolving Priority Collateral) pursuant to
scheduled turnarounds, maintenance, and equipment and facility updates, in each
case in the ordinary course of business and consistent with past practice,
(b) sales or other dispositions of inventory, Renewable Identification Numbers
and biodiesel credits in the ordinary course of business, consistent with past
practices and not for speculative purposes, including dispositions of inventory
pursuant to, or arising from or related to Intermediation Facilities otherwise
permitted by this Agreement,
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents or the
unwinding of any Hedge Agreement permitted to be incurred hereunder,
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(e) the granting of Permitted Liens and the disposition of any assets or rights
resulting from the enforcement thereof, subject to the terms of any applicable
intercreditor agreement with Agent (including, without limitation, the ABL
Intercreditor Agreement) then in effect, and subject to compliance with all
Applicable Laws,
(f) the sale or discount, in each case without recourse, of accounts receivable
(other than Eligible Accounts or Eligible Credit Card Receivables) arising in
the ordinary course of business, but only in connection with the compromise,
settlement or collection thereof or in bankruptcy or similar proceedings with
respect to the applicable account debtor,
(g) any involuntary loss, theft, damage or destruction of property,
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
(i) any transfer of property in connection with a sale and leaseback transaction
not to exceed $100,000,000 in the aggregate for all such transfers during the
term of this Agreement,
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Administrative Borrower, or of Equity Interests by any Restricted
Subsidiary to another Restricted Subsidiary, in either case that does not result
in a Change of Control hereunder,


- 59 -

--------------------------------------------------------------------------------





(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Administrative Borrower or any of its Restricted
Subsidiaries to the extent that the continued registration thereof is not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,
(m) the making of Permitted Investments,
(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (including Equity Interests)
(i) between, among or to Loan Parties, and (ii) between or among Restricted
Subsidiaries that are not Loan Parties,
(o) dispositions of assets acquired by Loan Parties and their Restricted
Subsidiaries pursuant to a Permitted Acquisition consummated within twelve (12)
months of the date of the proposed disposition so long as (i) the consideration
received for the assets to be so disposed is at least equal to the fair market
value of such assets, (ii) the assets to be so disposed are not necessary or
economically desirable in connection with the business of Loan Parties and their
Restricted Subsidiaries, and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the subject Permitted Acquisition,
(p) the transfer of assets in connection with ordinary course refurbishments or
exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of Refineries,
(q) dispositions of Equity Interests in any Unrestricted Subsidiary,
(r) dispositions of any Permitted JV Investment,
(s) dispositions of Specified Assets,
(t) dispositions with respect to which (i) a Loan Party or a Restricted
Subsidiary of a Loan Party receives consideration at the time of such
disposition at least equal to the fair market value of the assets or Equity
Interests issued or sold or otherwise disposed of, and (ii) at least
seventy-five percent (75%) of the consideration therefor received by
Administrative Borrower or such Restricted Subsidiary is in the form of cash,
Cash Equivalents or replacement assets used or useful to the business or a
combination of the foregoing (it being understood that, for purposes of this
clause (ii), each of the following shall be deemed to be cash:
(i)    any liabilities (as shown on Administrative Borrower’s or such Restricted
Subsidiary’s most recent balance sheet) of a Loan Party or such Restricted
Subsidiary (other than contingent liabilities, Indebtedness that is by its terms
subordinated to the Loans or any


- 60 -

--------------------------------------------------------------------------------





Guaranty and liabilities to the extent owed to a Loan Party or any Subsidiary of
a Loan Party) that are assumed by the transferee of any such assets pursuant to
a written customary assignment and assumption agreement that releases such Loan
Party or such Restricted Subsidiary from further liability therefor;
(ii)    any securities, notes or other obligations received by a Loan Party or
such Restricted Subsidiary from such transferee that are converted by such Loan
Party or such Restricted Subsidiary into cash within one hundred eighty (180)
days after the date of such disposition (to the extent of the cash received in
that conversion);
(iii)    any Designated Non-Cash Consideration received by a Loan Party or any
of its Restricted Subsidiaries in such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed the greater of $100,000,000 and two percent (2.0%) of Total Assets at the
time of the receipt of such Designated Non-Cash Consideration (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value); and
(iv)    any Permitted MLP Securities received as consideration for a disposition
of solely Midstream Assets to any MLP Subsidiary),
(u) other than with respect to Intermediation Facilities, any dispositions
pursuant to buy-sell arrangements relating to Hydrocarbons in the ordinary
course of business, consistent with past practices and not for speculative
purposes,
(v) leases or sub-leases and early terminations of leases or sub-leases relating
any convenience stores or any assets described in clause (a) of the definition
of “Midstream Assets”, in each case in the ordinary course of business,
(w)     an issuance of Equity Interests by a Restricted Subsidiary of
Administrative Borrower to Administrative Borrower or to another Restricted
Subsidiary, and
(x) sales or dispositions of assets (other than Accounts, Inventory, or Equity
Interests of Restricted Subsidiaries of Loan Parties) not otherwise permitted in
clauses (a) through (w) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of (i) in a single
transaction or series of related transactions (including the proposed
disposition) would not exceed $30,000,000, or (ii) in reliance on this clause
(x) would not exceed $100,000,000 in any twelve (12)-month period,
provided, that, if as of any date of determination, sales or dispositions (other
than pursuant to clauses (a), (b), and (c) of this definition) by Loan Parties
during the period of time from the first (1st) day of the month in which such
date of determination occurs until such date of determination, either
individually or in the aggregate, involve $50,000,000 or more of assets included
in the Borrowing Base (based on the fair market value of the assets so disposed)
(the “Threshold Amount”), then Administrative Borrower shall have delivered to
Agent an updated Borrowing Base Certificate that reflects the removal of the
applicable assets from the Borrowing Base (prior to consummation of


- 61 -

--------------------------------------------------------------------------------





the sale or disposition that causes the assets included in the Borrowing Base
that are disposed of during such period to exceed the Threshold Amount).
No Loan Party or Restricted Subsidiary shall dispose of a Refinery (other than
any Specified Asset or Excluded Refinery) to any MLP Subsidiary.
Notwithstanding the foregoing or anything to the contrary herein, (x) any sale
or other disposition in connection with a sale and leaseback transaction will be
deemed to have been incurred in reliance only on clause (i) above, and (y) any
Refinery (other than a Specified Asset or an Excluded Refinery) shall only be
disposed of in exchange for consideration in the form of 100% cash or Cash
Equivalents at the time of such disposition at least equal to the fair market
value of such Refinery.
“Permitted Distributions” means Restricted Payments paid in cash so long as (i)
Administrative Borrower has satisfied the Payment Conditions, as determined by
Agent in its Permitted Discretion, with regard to each Restricted Payment, and
(ii) Administrative Borrower shall have delivered a certificate to Agent
including a reasonably detailed calculation of such Payment Conditions;
provided, that, Administrative Borrower shall not be required to deliver such
certificate in connection with Restricted Payments made pursuant to share
repurchase or similar programs in effect from time to time so long as
Administrative Borrower shall have delivered to Agent a certificate including a
reasonably detailed calculation of the Payment Conditions, giving effect to the
reasonably expected maximum amount to be repurchased under such program for any
calendar month at the beginning of such calendar month (or such later date at
Agent may agree) or at the beginning of such program, if not at the beginning of
a calendar month.
“Permitted Indebtedness” means:
(a) Indebtedness evidenced by this Agreement or the other Loan Documents,
(b) Indebtedness (i) as of the Closing Date set forth on Schedule 4.14 to this
Agreement, and (ii) in respect of the Holdings Note Documents in an aggregate
principal amount not to exceed $102,000,000 (plus unpaid and accrued interest
thereon) and, in each case as to the foregoing clauses (i) and (ii), any
Refinancing Indebtedness in respect of such Indebtedness,
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d) Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,
(e) Indebtedness (i) under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims in each case incurred in the ordinary course of business and
reimbursement obligations in respect of the foregoing; and (ii) consisting of
indemnification, Earn-Outs, adjustment of purchase price or similar obligations,
or guarantees or letters of credit, surety bonds or performance bonds securing
any obligations of Borrowers or any of Restricted Subsidiaries pursuant to such
agreements, in any case incurred in connection with the Permitted Dispositions
(other than guarantees of Indebtedness incurred by any


- 62 -

--------------------------------------------------------------------------------





Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition) or Permitted
Investments,
(f) unsecured Indebtedness of any Loan Party or any of its Restricted
Subsidiaries that is incurred on the date of the consummation of a Permitted
Acquisition solely for the purpose of consummating such Permitted Acquisition so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) such unsecured Indebtedness is not incurred for working capital
purposes, (iii) such unsecured Indebtedness does not mature prior to the date
that is twelve (12) months after the Latest Maturity Date, (iv) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably satisfactory to Agent, and (v) the only interest that
accrues with respect to such Indebtedness is payable in kind,
(g) Acquired Indebtedness in an amount not to exceed $10,000,000 outstanding at
any one time,
(h) [reserved],
(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Administrative Borrower or any of its Subsidiaries in the
ordinary course of business, so long as the amount of such Indebtedness is not
in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the policy or fiscal year in which such
Indebtedness is incurred,
(j) the incurrence by any Loan Party or its Restricted Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with such Loan Party’s or such Subsidiary’s operations and not for speculative
purposes,
(k) to the extent constituting Indebtedness, obligations incurred in the
ordinary course of business in respect of credit cards, credit card processing
services, debit cards, stored value cards, commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”), or Cash Management
Services,
(l) unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of
Administrative Borrower that has been issued to such Persons, so long as the
aggregate amount of all such Indebtedness outstanding at any one time does not
exceed $10,000,000,
(m) without duplication of any amounts permitted to be incurred pursuant to
clause (e)(ii) above, unsecured Indebtedness owing to sellers of assets or
Equity Interests to a Loan Party that is incurred by the applicable Loan Party
in connection with the consummation of one or more Permitted Acquisitions so
long as (i) the aggregate principal amount for all such unsecured Indebtedness
does not exceed $34,375,000 at any one time outstanding, (ii) is subordinated to
the Obligations on terms and conditions reasonably acceptable to Agent, and
(iii) is otherwise on terms and conditions (including all economic terms and the
absence of covenants) reasonably acceptable to Agent,


- 63 -

--------------------------------------------------------------------------------





(n) [reserved],
(o) Indebtedness constituting Permitted Investments,
(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business; provided, that, such Indebtedness is extinguished within
five Business Days of its incurrence,
(q) guarantees (including by virtue of acting as a co-obligor in respect of
Indebtedness) of Indebtedness of a Permitted JV or an Unrestricted Subsidiary in
an aggregate principal amount at any time outstanding under this clause (q) not
to exceed the greater of $150,000,000 and two and one-half percent (2.50%) of
Total Assets of the Administrative Borrower (measured at the time of
incurrence),
(r) the unsecured guarantee (i) by any Loan Party in respect of Permitted
Indebtedness of any other Loan Party and (ii) by Borrowers or any Restricted
Subsidiary in respect of Permitted Indebtedness of any non-Guarantor Restricted
Subsidiary to the extent such guarantee constitutes a Permitted Investment
pursuant to clause (q)(ii) of the definition thereof,
(s) [reserved],
(t) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
(u) Indebtedness incurred in connection with ordinary course refurbishments or
exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of the Refineries,
(v) [reserved],
(w) Indebtedness in respect of Permitted Intercompany Advances,
(x) Indebtedness in under the Term Loan Documents and any Refinancing
Indebtedness (including Credit Agreement Refinancing Indebtedness (as defined in
the Term Loan Agreement as in effect as of the date hereof)) in respect thereof,
in each case, subject to the ABL Intercreditor Agreement,
(y) the Alon Notes,
(z) Indebtedness incurred to finance participation in contango market
opportunities with respect to Hydrocarbons not to exceed an aggregate principal
amount of $150,000,000 at any time outstanding,
(aa) Indebtedness in connection with a sale-leaseback transaction otherwise
expressly permitted under this Agreement in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding,


- 64 -

--------------------------------------------------------------------------------





(bb) Indebtedness consisting of the obligations under the Reliant Revolver,
(cc) Indebtedness evidenced by the Existing Promissory Notes,
(dd) Indebtedness of any Loan Party and its Restricted Subsidiaries, if the TL
Fixed Charge Coverage Ratio for the Administrative Borrower’s most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred would have been at least 2.00:1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred at the beginning of such four-quarter
period and any Refinancing Indebtedness in respect of such Indebtedness,
(ee) without duplication of any amounts permitted to be incurred pursuant to
clause (f) above, Indebtedness incurred in connection with a Permitted
Acquisition, provided, that, on a pro forma basis, after giving effect to the
Incurrence thereof, (i) Administrative Borrower could incur at least $1.00 of
Indebtedness under clause (dd) above or (ii) the TL Fixed Charge Coverage Ratio
is higher than immediately prior to such transaction, and any Refinancing
Indebtedness in respect of such Indebtedness,
(ff) [reserved],
(gg) [reserved],
(hh) to the extent constituting Indebtedness, buy-sell arrangements (other than
Intermediation Facilities) with respect to Hydrocarbons incurred in the ordinary
course of business, consistent with past practices and not for speculative
purposes,
(ii) to the extent constituting Indebtedness, obligations with respect to
Intermediation Facilities otherwise permitted hereunder, in each case incurred
in the ordinary course of business, consistent with past practices and not for
speculative purposes,
(jj) to the extent permitted under the Term Loan Agreement (as in effect as of
the date hereof), Incremental Equivalent Debt, and
(kk) any other unsecured Indebtedness incurred by any Loan Party or any of its
Restricted Subsidiaries in an aggregate outstanding amount not to exceed, at any
one time, the greater of (i) $150,000,000, and (ii) two and one-half percent
(2.50%) of Total Assets (measured at the time of incurrence).
No Borrower will incur any Indebtedness that is subordinate in right of payment
to any other Indebtedness of such Borrower unless it is subordinate in right of
payment to the Obligations to the same extent. No Borrower will permit any
Guarantor to incur any Indebtedness that is subordinate in right of payment to
any other Indebtedness of such Guarantor unless it is subordinate in right of
payment to such Guarantor’s guarantee of the Obligations to the same extent. For
purposes of the foregoing, no Indebtedness will be deemed to be subordinated in
right of payment to any other Indebtedness of any Borrower or any Guarantor, as
applicable, solely by reason of any Liens or


- 65 -

--------------------------------------------------------------------------------





guarantees arising or created in respect thereof or by virtue of the fact that
the holders of any secured Indebtedness have entered into any intercreditor
agreements giving one or more of such holders priority over the other holders in
the collateral held by them.
Notwithstanding the foregoing or anything to the contrary herein, all
Indebtedness incurred under the Loan Documents will be deemed to have been
incurred in reliance only on clause (a) above, all Indebtedness incurred under
the Term Loan Documents will be deemed to have been incurred in reliance only on
clause (x) above, and all Indebtedness in respect of Hedge Agreements will be
deemed to have been incurred in reliance only on clause (j) above. For purposes
of determining compliance with Section 6.1, except with respect to clauses (j)
and (x) above, in the event that any proposed Indebtedness meets the criteria of
more than one of the categories described in clauses (b) through (kk) above
(other than clauses (j), (k), (o), (x), (y), (bb), (cc), (dd), or (jj)), or is
entitled to be incurred pursuant to clause (dd) above, Administrative Borrower
will be permitted to classify such item of Indebtedness at the time of its
incurrence in any manner that complies with this definition and Section 6.1. In
addition, except with respect to clauses (j) and (x) above, any Indebtedness
originally classified as incurred pursuant to clauses clauses (b) through (kk)
above (other than clauses (j), (k), (o), (x), (y), (bb), (cc), (dd), or (jj)),
above may later be reclassified by Administrative Borrower such that it will be
deemed as having been incurred pursuant to another of such clauses or pursuant
to clause (dd) above to the extent that such reclassified Indebtedness could be
incurred pursuant to such new clause at the time of such reclassification, it
being understood that (x) any such reclassification shall constitute usage of
such other clause(s) in an amount equal to such Indebtedness, and (y) under no
circumstances shall any reclassification constitute an increase in the aggregate
amount of Indebtedness permitted pursuant to the clauses relied on in respect of
the original classification and the reclassification.
Notwithstanding the foregoing or anything to the contrary herein, the maximum
amount of Indebtedness that may be incurred pursuant to Section 6.1 will not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies.
“Permitted Intercompany Advances” means:
(a) loans made, dividends or distributions paid, or Investments made, by a Loan
Party (i) to or for the benefit of another Loan Party, or (ii) to or for the
benefit of a non-Loan Party to the extent, in the case of this clause (ii),
constituting a Permitted Investment pursuant to clause (q)(ii) of such
definition,
(b) loans made, dividends or distributions paid, or Investments made, by a
non-Loan Party to or for the benefit of another non-Loan Party, and
(c) loans made, dividends or distributions paid, or Investments made, by a
non-Loan Party to or for the benefit of a Loan Party, so long as, (i) in the
case of a loan, the parties thereto are party to the Intercompany Subordination
Agreement or another subordination agreement in form and substance satisfactory
to Agent, and (ii) in the case of dividends or distributions or Investments, no
amounts in respect thereof are repaid or required to be repaid by a Loan Party
prior to the Payment in Full of all Obligations hereunder and the termination of
this Agreement in accordance with its


- 66 -

--------------------------------------------------------------------------------





terms, but in the case of this clause (ii), without limitation upon the rights
of the Loan Parties under Section 6.7 or 6.9 (other than references to Permitted
Intercompany Advance).
“Permitted Intercompany Advances” shall not include any cash dividends or
distributions made pursuant to Section 6.7(a), (b), or (e).
“Permitted Investments” means:
(a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c) (i) advances made in connection with purchases of goods or services in the
ordinary course of business, and (ii) advances or other loans to customers or
suppliers in the ordinary course of business and endorsements for collection of
deposits arising in the ordinary course of business,
(d) Investments received in satisfaction of claims or judgments or settlement of
amounts due to any Loan Party or any of its Restricted Subsidiaries effected in
the ordinary course of business or owing to any Loan Party or any of its
Restricted Subsidiaries as a result of Insolvency Proceedings involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Restricted Subsidiaries,
(e) Investments (i) owned by any Loan Party or any of its Restricted
Subsidiaries on the Closing Date and set forth on Schedule P-1 to this
Agreement, and (ii) pursuant to the Holdings Note Documents,
(f) guarantees permitted under the definition of Permitted Indebtedness,
(g) Permitted Intercompany Advances,
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Restricted Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(i) to the extent constituting Investments, deposits of cash made in the
ordinary course of business to secure performance of operating leases,
(j) (i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Restricted Subsidiaries for the purpose of purchasing
Equity Interests in Administrative Borrower so long as the proceeds of such
loans are used in their entirety to purchase such Equity Interests in
Administrative Borrower, and (ii) loans and advances to employees and officers
of a Loan Party or any of its Restricted Subsidiaries in the ordinary course of
business for any other business purpose and in an aggregate amount not to exceed
$250,000 at any one time,
(k) Permitted Acquisitions,


- 67 -

--------------------------------------------------------------------------------





(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of
Administrative Borrower),
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness,
(n) equity Investments by any Loan Party in any Restricted Subsidiary of such
Loan Party which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by Applicable Law,
(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(p) Investments of any Loan Party or its Restricted Subsidiaries under Hedge
Agreements that are incurred in the ordinary course of business, consistent with
past practices, and are for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party’s or such
Subsidiary’s operations and not for speculative purposes,
(q) (i) Investments in Guarantors, and (ii) so long as no Event of Default then
exists or would result therefrom, Permitted JV Investments and Investments in
non-Guarantor Restricted Subsidiaries and Unrestricted Subsidiaries, in an
aggregate amount not to exceed, as to all Investments made in reliance on this
clause (q)(ii), in any twelve (12) month period from and after the Closing Date,
the sum of (x) $50,000,000, plus (y) the excess of $50,000,000 over the amounts
actually invested in the immediately preceding twelve (12) month period (it
being understood that any Investments made in reliance on this clause (q)(ii)
shall be deemed to have been made first pursuant to the foregoing clause (y)),
(r) cash Investments in the MLP, up to an aggregate amount not to exceed, in any
twelve (12) month period from and after the Closing Date, the sum of (x)
$50,000,000, plus (y) the excess of $50,000,000 over the amounts actually
invested in the immediately preceding twelve (12) month period (it being
understood that any Investments made in reliance on this clause (r) shall be
deemed to have been made first pursuant to the foregoing clause (y)),
(s) Investments constituting Permitted MLP Securities obtained as consideration
from any Permitted Disposition to MLP Subsidiaries,
(t) any Investment made as a result of the receipt of non-cash consideration
from a disposition that was made pursuant to and in compliance with, or in
connection with a disposition of assets permitted under Section 6.4 (other than
clause (l) of the definition of “Permitted Disposition”),
(u) Investments made in exchange for Equity Interests (other than Disqualified
Equity Interests) of Administrative Borrower,


- 68 -

--------------------------------------------------------------------------------





(v) Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent sale (other than to a
Subsidiary of Administrative Borrower) of, Equity Interests (other than
Disqualified Equity Interests) of Administrative Borrower,
(w) commission, payroll, travel and similar advances to officers and employees
of Administrative Borrower or any of its Restricted Subsidiaries that are
expected at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP, and
(x) other Investments, if the Payment Conditions have then been satisfied;
provided, that, Permitted Investments shall not include any Investments with a
Refinery (other than any Specified Asset or Excluded Refinery) in or to any MLP
Subsidiary or any Person (other than a Loan Party or a Restricted Subsidiary).
Notwithstanding the foregoing, all Investments in the form of loans (A) among
Administrative Borrower and its Restricted Subsidiaries or (B) by any holder of
Equity Interests in Administrative Borrower or any of its Restricted
Subsidiaries in Administrative Borrower or any of its Subsidiaries shall in each
case be subordinated to the Obligations on terms reasonably satisfactory to
Agent and each party to any such loan shall become a party to an intercreditor
agreement or other agreement reasonably satisfactory to Agent, in each case, to
the extent required by clause (c) of the definition of “Permitted Intercompany
Advances”.
“Permitted JV” means any Person (other than a Restricted Subsidiary) in which
Administrative Borrower owns (including ownership through its Restricted
Subsidiaries) Equity Interests representing less than 100% of the total
outstanding Equity Interests of such Person provided, that such Person is
engaged only in the businesses that are permitted for Administrative Borrower
and its Restricted Subsidiaries pursuant to Section 6.5.
“Permitted JV Investments” means any Permitted Investment in a Permitted JV.
“Permitted Liens” means:
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b) Liens for unpaid Taxes that either (i) are not yet delinquent, or (ii) are
the subject of Permitted Protests,
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, requirements to pay issued by a Governmental Authority, or awards that
do not constitute an Event of Default under Section 8.3 of this Agreement, and
notices of lis pendens and associated rights related to litigation that is the
subject of a Permitted Protest,
(d) Liens set forth on Schedule P-2 to this Agreement; provided, that, to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,


- 69 -

--------------------------------------------------------------------------------





(e) the interests of lessors under operating leases and licensors under license
agreements, in each case with respect only to the subject matter of such leases
and licenses,
(f) Liens securing Permitted Purchase Money Indebtedness; provided, that, any
such Lien (i) covers only the assets acquired, constructed, installed or
improved with such Indebtedness and related contracts, intangibles, and other
assets that are incidental thereto (including improvements, accessions thereto
and replacements thereof and proceeds and products thereto) and (ii) is created
within 365 days of such acquisition, construction, installation or improvement,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, or other similar Liens
arising by operation of law, in each case incurred in the ordinary course of
business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, which are not overdue for a period
of more than thirty (30) days, or (ii) are the subject of Permitted Protests,
(h) Liens on amounts deposited in the ordinary course of business to secure Loan
Parties’ and their Restricted Subsidiaries’ obligations in connection with
worker’s compensation or other unemployment insurance or to secure public or
statutory obligations,
(i) Liens on amounts deposited to secure Loan Parties’ and their Restricted
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, contracts (other than contracts for the payment of Indebtedness),
leases, or other similar obligations arising in the ordinary course of business,
(j) Liens on amounts deposited to secure Loan Parties’ and their Restricted
Subsidiaries’ reimbursement obligations with respect to surety, performance,
release, appeal or similar bonds obtained in the ordinary course of business,
(k) with respect to any Real Property, survey exceptions, defects in title,
encumbrances, easements, rights of way, zoning restrictions and other
restrictions that do not materially interfere with or impair the value, use or
operation thereof,
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness or under written agreements pursuant to which the original
Liens arose, could have secured the original Indebtedness (plus improvements,
accessions and replacements to such property or proceeds and products thereof),
(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,


- 70 -

--------------------------------------------------------------------------------





(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(q) Liens solely on any cash earnest money deposits made by any Loan Party or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,
(r) Liens (i) assumed by any Loan Party or its Restricted Subsidiaries or on
property of a Person acquired or merged with or into or consolidated with a Loan
Party or its Restricted Subsidiaries, in each case, in connection with a
Permitted Acquisition that secure Acquired Indebtedness or (ii) on property
existing at the time of acquisition thereof by any Loan Party or its Restricted
Subsidiaries or at the time the Person holding such Property is merged with or
into or consolidated with any Loan Party or its Restricted Subsidiaries, so long
as such Liens were not incurred in connection with, or in contemplation of such
acquisition, and (iii) in the case of both of (i) and (ii), pursuant to
after-acquired property clauses in effect with respect to such Lien at the time
of acquisition on property acquired thereafter of the type that would have been
subject to such Lien notwithstanding the occurrence of such acquisition and
securing the obligations to which the original Liens relate,
(s) Liens (i) incurred in connection with ordinary course refurbishments or
exchanges of catalysts, including platinum or similar precious metals and
related products, necessary or useful for the operation of the Refineries, or
(ii) on metals and the right to receive metals arising out of a sale-leaseback
of a catalyst necessary or useful for the operation of refinery assets of
Administrative Borrower and its Restricted Subsidiaries, securing obligations of
Administrative Borrower or a Restricted Subsidiary in respect of such
sale-leaseback transaction, provided, that, such Liens do not encumber any
assets other than the catalyst and the related metals and proceeds of the
foregoing; provided, further, that, such sale-leaseback of a catalyst shall be
entered into in the ordinary course of business, consistent with past practices
and not for speculative purposes,
(t) (i) Liens in favor of Term Agent to secure the obligations under the Term
Loan Documents, subject to the terms of the ABL Intercreditor Agreement, and
Liens securing Incremental Equivalent Debt, Permitted First Priority Refinancing
Debt, or Permitted Second Priority Refinancing Debt (in each case, as defined in
the Term Loan Agreement as in effect as of the date hereof) and Refinancing
Indebtedness (including, without limitation, any Incremental Equivalent Debt
described in clause (jj) of the definition of “Permitted Indebtedness”) of any
of the foregoing; provided, that, the holders of each such Indebtedness or the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained (if not Term Agent pursuant to the Term Loan
Documents), as the case may be, on such holders’ behalf becomes party to the ABL
Intercreditor Agreement; and (ii) Liens in favor of the holders of Indebtedness
described in clause (jj) of the definition of “Permitted Indebtedness”;
provided, that, the holders of any of the Indebtedness under clauses (i) or (ii)
above of this clause (t), or the trustee, administrative agent, collateral
agent, security


- 71 -

--------------------------------------------------------------------------------





agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, on
such holders’ behalf becomes party to an intercreditor agreement on
substantially the same terms as the ABL Intercreditor Agreement or otherwise in
form and substance reasonably satisfactory to Agent;
(u) statutory Liens securing First Purchaser Crude Payables arising in the
ordinary course of business which are not overdue,
(v) Liens on cash and Cash Equivalents securing Indebtedness described in clause
(j) of the definition of “Permitted Indebtedness”,
(w) Liens consisting of the pledge by DM&S of the Holdings Note as security for
the Indebtedness described in clause (b)(ii) of the definition of “Permitted
Indebtedness”,
(x) Liens in favor of any Loan Party,
(y) Liens securing Intermediation Facilities otherwise permitted by this
Agreement, so long as such Liens solely extend to Intermediation Collateral,
(z) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments and “protective” Liens granted in connection
with sales permitted hereunder that are intended to be “true sales”, or
bailment, storage or similar arrangements in which a counterparty holds title to
the assets that are the subject of such transaction, including liens granted by
the Borrower or a Restricted Subsidiary to the counterparty in Intermediation
Facilities, which Liens are intended to protect such counterparty in the event
that such transaction is re-characterized as a secured financing and attach only
to the assets that are subject of such transaction,
(aa) Liens on the Equity Interests of Unrestricted Subsidiaries or Permitted
JVs,
(bb)    Liens reserved in oil and gas mineral leases for bonus or rental
payments and for compliance with the terms of such leases, and Liens arising
under, and reserved in rights pursuant to, partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale, purchase,
exchange, transportation or processing of oil, gas or other hydrocarbons,
unitization and pooling declarations and agreements, development agreements,
operating agreements, area of mutual interest agreements, and other agreements
which are customary in any business in which the Borrower and its Restricted
Subsidiaries are permitted to engage in pursuant to this Agreement,


(cc) Liens on the assets of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness or other obligations of such Restricted Subsidiary that
were permitted by the terms of this Agreement to be incurred,
(dd) Liens not on Revolving Priority Collateral securing Indebtedness permitted
to be incurred pursuant to clause (z) of the definition of “Permitted
Indebtedness”, and any guarantees of such Indebtedness,


- 72 -

--------------------------------------------------------------------------------





(ee)    Liens of any Governmental Authority on any trust account established for
the benefit of an environmental agency or department to the extent required
under Applicable Law,
(ff) Liens not on Revolving Priority Collateral in favor of franchisors in the
ordinary course of business securing obligations arising under franchise
arrangements (and not, for the avoidance of doubt, any Indebtedness), and
(gg) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $1,000,000.
Notwithstanding the foregoing, all Liens incurred under the Loan Documents will
be deemed to have been incurred in reliance only on clause (a) above, and all
Liens incurred under the Term Loan Documents will be deemed to have been
incurred in reliance only on clause (t) above.
“Permitted MLP Securities” means equity securities (including incentive
distribution rights) of a master limited partnership (or limited liability
company or similar business entity with pass-through treatment for U.S. Federal
income Tax purposes) that is an MLP Subsidiary and has a class of equity
securities traded on the New York Stock Exchange, the NYSE AMEX Equities or the
Nasdaq Stock Market (or any successor thereof).
“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll Taxes or Taxes that are the subject of a United States
federal tax lien or Canadian equivalent including a requirement to pay issued by
a Canadian Governmental Authority), or rental payment; provided, that (a) a
reserve with respect to such obligation is established on such Loan Party’s or
its Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Loan Party or its Subsidiary, as applicable, in good faith, and (c) Agent is
reasonably satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred for the purpose of financing all or any
part of the purchase price or cost of design, construction, installation
improvement or lease of property, plant or equipment used or useful in the
business of Administrative Borrower or a Restricted Subsidiary, in an aggregate
amount not to exceed the greater of (x) $150,000,000 and (y) two and one-half
percent (2.5%) of Total Assets at any time outstanding.
“Person” means natural persons, corporations, limited liability companies,
unlimited liability companies, limited partnerships, general partnerships,
limited liability partnerships, joint ventures, trusts, land trusts, business
trusts, or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.
“Petroleum Inventory” means Inventory consisting of Petroleum Products.
“Petroleum Products” means petroleum, crude oil and petroleum products,
byproducts and intermediate feed stocks, ethanol and bio-diesel products and
other energy-related commodities,


- 73 -

--------------------------------------------------------------------------------





including, without limitation, any such products combined or to be combined with
petroleum, distilled products, blend components and any other fuel in liquid
form approved by Agent.
“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.13(b) of this Agreement.
“Post Supplier Payment Period” means the period commencing on the date on which
a Loan Party shall have paid in full all amounts owed for the purchase of
Petroleum Inventory (the “Full Payment Date”) the payment for which was
supported by a Standby Letter of Credit issued specifically for such purpose and
ending on the sooner of (a) eighteen (18) days after the Full Payment Date or
(b) the date the original of such Standby Letter of Credit is returned to the
issuer for cancellation with such instructions for cancellation as such issuer
may require.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, that, if attachment,
perfection or priority of Agent’s Lien on any Collateral are governed by the
personal property security laws of any jurisdiction in Canada other than the
laws of the Province of Ontario, “PPSA” means those personal property security
laws (including the CCQ) in such other jurisdiction in Canada for the purposes
of the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.13(b) of this Agreement.
“Product Differential” means the price premium or discount associated with
feedstock, product slate or product quality when the quality of the inventory is
different than the specifications for the reference market price, as reasonably
determined by Administrative Borrower from time to time.
“Projections” means Administrative Borrower’s forecasted (a) consolidated
balance sheets, (b) consolidated profit and loss statements, (c) consolidated
cash flow statements, (d) projected Borrowing Base, which includes the issuance
of Letters of Credit issued on behalf of any Loan Party (provided, that, such
projected Borrowing Base shall not be required to be included in the Projections
delivered pursuant to Schedule 3.1), and (e) projected Fixed Charge Coverage
Ratio calculation; all of the foregoing, as applicable, prepared on a basis
consistent with Administrative Borrower’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.
“Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the


- 74 -

--------------------------------------------------------------------------------





Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that, if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that, if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
three hundred and sixty-five (365) days after, the acquisition of any fixed
assets for the purpose of financing all or any part of the acquisition cost
thereof.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by a Loan Party or one of its Restricted Subsidiaries in
connection with such Acquisition (whether paid at the closing thereof or payable
thereafter and whether fixed or contingent), but excluding therefrom (a) any
cash of the seller and its Affiliates used to fund any portion of such
consideration and (b) any cash or Cash Equivalents acquired in connection with
such Acquisition.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their Restricted
Subsidiaries, that is available for use by such Person Party without condition
or restriction (other than in favor of Agent), that is in


- 75 -

--------------------------------------------------------------------------------





investment accounts, Deposit Accounts or Securities Accounts, or any combination
thereof, and which such investment account, Deposit Account or Securities
Account is the subject of a Control Agreement and is maintained by a branch
office of the bank or securities intermediary located within the United States.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Restricted Subsidiaries)
that is not a Disqualified Equity Interest.
“Quarterly Average Excess Availability” means, for any calendar quarter, the
daily average of the aggregate amount of the Excess Availability for such
calendar quarter.
“Real Property” means any estates or interests in real property now owned or
leased or hereafter acquired or leased by any Loan Party or one of its
Restricted Subsidiaries and the improvements thereto.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts.
“Recipient” means any member of the Lender Group, as applicable.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Reference Period” has the meaning specified therefor in the definition of
EBITDA.
“Register” has the meaning specified therefor in Section 13.1(h) of this
Agreement.
“Registered Loan” has the meaning specified therefor in Section 13.1(h) of this
Agreement.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing in, into, or through the indoor or
outdoor environment.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon, accrued and unpaid interest
on account thereof, and the fees and expenses incurred in connection therewith
and by the amount of unfunded commitments with respect thereto,
(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended,


- 76 -

--------------------------------------------------------------------------------





(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable, taken as a whole, to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness,
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,
(e) the Indebtedness is not secured by any collateral that was not pledged to
secure the Indebtedness so refinanced, renewed, or extended and if the
Indebtedness being refinanced was (or was required to be) subject to the ABL
Intercreditor Agreement, the holders of such Refinancing Indebtedness (if such
Indebtedness is secured) shall become party to the ABL Intercreditor Agreement,
providing for the same (or lesser) lien priority, and
(f) the material terms (other than pricing and yield and optional prepayment or
redemption provisions) of such Refinancing Indebtedness or of any agreement
entered into or of any instrument issued in connection therewith are not, in the
aggregate, less favorable in any material respect to the Loan Parties or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded (except for
covenants and other provisions applicable only to periods after the Latest
Maturity Date).
“Refineries” means, collectively, (a) the Big Spring Refinery, (b) the Krotz
Springs Refinery, (c) the El Dorado Refinery, (d) the Tyler Refinery and (e)
each other refinery acquired or constructed by Administrative Borrower or a
Restricted Subsidiary of Administrative Borrower after the Closing Date.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing in, into, or through the indoor or
outdoor environment.
“Reliant Revolver” means that certain revolving loan facility of up to
$17,000,000, made available by Reliant Bank to Administrative Borrower, pursuant
to, among other things, that certain Loan Agreement dated as of March 28, 2008,
by, among others, Reliant Bank and Administrative Borrower.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address a Release of
Hazardous Materials in the indoor or outdoor environment (excluding routine
monitoring or sampling of permitted Releases), (b) prevent or minimize a Release
or threatened Release of Hazardous Materials so they do not migrate or endanger
or threaten to endanger public health, safety, or welfare or the indoor or
outdoor


- 77 -

--------------------------------------------------------------------------------





environment, (c) restore or reclaim natural resources or the environment, (d)
perform any pre-remedial studies, investigations, or post-remedial operation and
maintenance activities, or (e) conduct any other actions with respect to
Hazardous Materials required by Environmental Laws.
“Renewable Identification Number” means mean a thirty-eight (38) character
numeric code that is generated by the producer or importer of renewable fuel
representing gallons of renewable fuel produced/imported and assigned to batches
of renewable fuel that are transferred to others such that a change of ownership
is effected, or any similar successor instrument thereof.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.
“Report” has the meaning specified therefor in Section 15.16 of this Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than fifty
percent (50%) of aggregate Revolving Loan Exposure of all Lenders; provided,
that, (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are two (2) or more Lenders, “Required Lenders” must include at least two
(2) Lenders (who are not Affiliates of one another).
“Reserves” means reserves against the Borrowing Base in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, to establish and maintain (including reserves with
respect to (a) sums that any Loan Party or its Restricted Subsidiaries is
required to pay under any Section of this Agreement or any other Loan Document
(such as Taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay,
and (b) amounts owing by any Loan Party or its Restricted Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under Applicable Law, or amounts payable to
vendors entitled to the benefits of PACA or PASA, or any similar statute or
regulation) in and to such item of the Collateral) with respect to the Borrowing
Base. Without limiting the generality of the foregoing, Reserves shall include
the Bank Product Reserve, the Dilution Reserve, the Alon Notes Maturity Reserve,
the Holdings Note Reserve, the First Purchaser Payables Reserve, Inventory
Reserves, Receivable Reserves, and Canadian Priority Payables Reserves.
“Restricted Payment” means to (a) declare or pay (without duplication) any
dividend or make any other payment or distribution, directly or indirectly, on
account of Equity Interests issued by Administrative Borrower or any of its
Restricted Subsidiaries (including any payment in connection with any merger,
amalgamation, or consolidation involving Administrative Borrower) or to the
direct or indirect holders of Equity Interests issued by Administrative Borrower
in their capacity as such (other than dividends, payments or distributions (i)
payable in Qualified Equity Interests issued by Administrative Borrower or (ii)
to a Loan Party), or (b) purchase, redeem, make any sinking fund or similar
payment, or otherwise acquire or retire for value (including in connection with
any merger, amalgamation, or consolidation involving Administrative Borrower)
any Equity


- 78 -

--------------------------------------------------------------------------------





Interests issued by Administrative Borrower, and (c) make any payment to retire,
or to obtain the surrender of, any outstanding warrants, options, or other
rights to acquire Equity Interests of Administrative Borrower now or hereafter
outstanding.
“Restricted Subsidiary” means each direct and indirect Subsidiary of
Administrative Borrower that is not an Unrestricted Subsidiary or an MLP
Subsidiary.
“Revaluation Date” means (a) with respect to any Revolving Loan denominated in
Canadian Dollars, each of the following: (i) each date of a Borrowing of such
Revolving Loan, (ii) each date of a continuation of such Revolving Loan pursuant
to Section 2.13 of this Agreement, and (iii) such additional dates as Agent
shall determine or the Required Lenders shall require, (b) with respect to any
Letter of Credit denominated in Canadian Dollars, each of the following: (i)
each date of issuance of such Letter of Credit, (ii) each date of an amendment
of such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Lender under such Letter of
Credit, and (iv) such additional dates as Agent or the Issuing Lender shall
determine or the Required Lenders shall require and (c) with respect to any
other Obligations denominated in Canadian Dollars, each date as Agent shall
determine unless otherwise prescribed in this Agreement or any other Loan
Documents.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement, and as such
amounts may be decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) hereof.
“Revolver Excess” has the meaning specified therefor in Section 2.4(e)(i).
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.
“Revolving Priority Collateral” has the meaning assigned to the term “Revolving
Loan Priority Collateral” in the ABL Intercreditor Agreement.


- 79 -

--------------------------------------------------------------------------------





“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC or any Canadian Governmental
Authority.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Canadian or other Governmental Authority, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, (e) any Canadian
Governmental Authority, or (f) any other Governmental Authority with
jurisdiction over any member of Lender Group or any Loan Party or any of their
respective Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Secured Parties” means, collectively, (i) Agent, (ii) the other members of the
Lender Group, (iii) the Bank Product Providers, (iv) the Joint Lead Arrangers,
the Co-Syndication Agents, the Co-Documentation Agents, and the other agents
party to this Agreement, and (v) any other Person entitled to the benefit of a
security interest under any Loan Document.
“Securities Account” means a securities account (as that term is defined in the
Code, or, to the extent applicable, the PPSA).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Document” means any Guaranty and Security Agreement, any Control
Agreement, any US Copyright Security Agreement, any Canadian Copyright Security
Agreement, any Credit Card Notification, any US Patent Security Agreement, any
Canadian Patent Security Agreement, any US Trademark Security Agreement, any
Canadian Trademark Security Agreement, any Hypothec and any other security
agreement or other instrument or document entered into, now or


- 80 -

--------------------------------------------------------------------------------





in the future, by any Loan Party or any Restricted Subsidiary in connection with
any of the foregoing or Sections 5.11, 5.12 or 5.13.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under any applicable Insolvency Laws
or other Applicable Laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Assets” means (i) the Paramount Refinery, (ii) the Long Beach
Refinery, (iii) the Bakersfield Refinery, (iv) asphalt terminals owned as of the
Closing Date, (v) the Big Spring wholesale marketing business, and (vi) the
Krotz Springs Refinery and Big Spring Refinery logistics assets, in each case of
this clause (vi), described on Schedule H-1.
“Specified Event of Default” means any Event of Default under (a) Section 8.1,
(b) Section 8.2(a)(i) as a result of the failure to comply with Section 5.2
(with respect to the items required by clause (a) of Schedule 5.2 only), (c)
Section 8.2(a)(iii), (d) Section 8.2(a)(iv) or Section 8.2(a)(v) as a result of
the failure to comply with Sections 7(c) or 7(k) of the US Guaranty and Security
Agreement or Sections 7(c) or 7(j) of the Canadian Guarantee and Security
Agreement, (e) Section 8.4, (f) Section 8.5, (g) Section 8.6, (h) Section 8.7 as
a result of any representation, warranty or certification contained in any
Borrowing Base Certificate or in any supporting documentation in respect
thereof, (i) Section 8.11, or (j) Section 8.13.
“Specified Existing Credit Facilities” means, collectively, the credit
facilities or other Indebtedness represented by:
(a)    that certain Second Amended and Restated Financing Agreement, dated as of
May 14, 2015, by and among Lion Oil Company, an Arkansas corporation, as
borrower, the guarantors from time to time party thereto, the lenders from time
to time party thereto, Fifth Third Bank, an Ohio banking corporation, as
administrative agent and lead collateral agent and Bank Hapoalim B.M., as
designated account collateral agent;


- 81 -

--------------------------------------------------------------------------------





(b)    that certain Credit and Guaranty Agreement, dated as of November 26,
2012, among Alon USA Partners, LP, a Delaware limited partnership, as borrower,
and Alon USA Partners GP, LLC, a Delaware limited liability company, as
guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent and collateral agent;
(c)    that certain Second Amended Revolving Credit Agreement, dated as of June
22, 2006, as amended as of May 23, 2013, by and among Alon USA, LP, a Texas
limited partnership, as borrower, Alon USA Energy, Inc., a Delaware corporation,
as guarantor, the other guarantors from time to time party thereto, the lenders
from time to time party thereto and Israel Discount Bank of New York, as
administrative agent and collateral agent;
(d)    that certain Credit Agreement, dated as of December 6, 2013, between Alon
USA Energy, Inc., a Delaware corporation, as borrower, and Israel Discount Bank
of New York, as lender;
(e)    that certain Second Amended and Restated Credit Agreement, dated as of
March 14, 2014, among Southwest Convenience Stores, LLC, a Texas limited
liability company, and Skinny’s, LLC, a Texas limited liability company, as
borrowers, Alon Brands, Inc., a Delaware corporation, GTS Licensing Company,
Inc., a Texas corporation, the other guarantors from time to time party thereto,
the lenders from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent;
(f)    that certain Loan Agreement, dated as of December 8, 2016, made between
Alon USA Energy, Inc., a Delaware corporation, as borrower, and Export
Development Canada, as lender;
(g)    that certain Letter Agreement, dated as of December 29, 2017, by and
between Alon USA Energy, Inc., a Delaware corporation, as borrower, and Bank
Hapoalim B.M., as lender;
(h)    that certain Promissory Note, dated as of June 18, 2003, by Southwest
Convenience Stores, LLC, a Texas limited liability company, in favor of FFP
Properties, L.P., a Texas limited partnership, which was assigned to AMRESCO
Commercial Finance, LLC and
(i)    solely with respect to the term loans outstanding thereunder, that
certain Amended and Restated Credit Agreement, dated as of January 16, 2014, by
and among Delek Refining, Ltd., a Texas limited partnership, as borrower, Delek
Refining, Inc., a Delaware corporation, as guarantor, the other guarantors from
time to time party thereto, the lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent,
in each case, as amended, amended and restated, supplemented or otherwise
modified and in effect immediately prior to the date hereof.
“Specified Hedge Agreements” means that certain ISDA Master Agreement, dated as
of December 8, 2011, between J. Aron & Company, a New York general partnership,
and Alon Refining Krotz Springs, Inc., a Delaware corporation, as amended by
that certain Amendment to the ISDA Master Agreement, dated as of October 31,
2014, between J. Aron & Company and Alon Refining Krotz Springs, Inc., as
further amended, supplemented or otherwise modified from time to time.


- 82 -

--------------------------------------------------------------------------------





“Spot Rate” means, for a currency, the rate determined by Agent to be the rate
quoted by Agent acting in such capacity as the spot rate for the purchase by
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided, that, Agent may obtain such spot rate from another financial
institution designated by Agent if Agent acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subordinated Indebtedness” means any unsecured Indebtedness of a Loan Party or
its Restricted Subsidiaries incurred from time to time that is expressly
subordinated to the Obligations and (a) that is only guaranteed by the
Guarantors, (b) that is not subject to scheduled amortization, redemption,
sinking fund or similar payment and does not have a final maturity, in each
case, on or before the date that is six months after the Maturity Date, (c) that
does not include any financial covenants or any covenant or agreement that is
more restrictive or onerous on any Loan Party in any material respect than any
comparable covenant in this Agreement and is otherwise on terms and conditions
reasonably acceptable to Agent, (d) shall be limited to cross-payment default
and cross-acceleration to designated “senior debt” (including the Obligations),
and (e) the terms and conditions of the subordination are reasonably acceptable
to Agent.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, unlimited liability company, or other entity in which that Person
directly or indirectly owns or controls the Equity Interests having ordinary
voting power to elect a majority of the Board of Directors of such corporation,
partnership, limited liability company, or other entity
“Supermajority Lenders” means, at any time, Lenders having or holding more than
sixty-six and two-thirds percent (66 2/3%) of aggregate Revolving Loan Exposure
of all Lenders; provided, that, (i) the Revolving Loan Exposure of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders, and (ii) at any time there are 2 or more Lenders, “Supermajority
Lenders” must include at least two (2) Lenders (who are not Affiliates of one
another).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and


- 83 -

--------------------------------------------------------------------------------





termination values determined in accordance therewith, such termination values,
and (b) for any date prior to the date referenced in clause (a), the amounts
determined as the mark-to-market values for such Hedge Agreements, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Hedge Agreements (which may include a Lender or
any Affiliate of a Lender).
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of this
Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.
“Taxes” means any taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), fees, assessments or other charges in the nature
of a tax now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein, and all interest, penalties
or similar liabilities with respect thereto.
“Term Agent” means Wells Fargo Bank, National Association, in its capacity as
administrative agent and collateral agent for and on behalf of the Term Loan
Lenders pursuant to the Term Loan Agreement, and any replacement or successor
agent thereunder.
“Term Loan” means the term loans in an original principal amount equal to
$700,000,000, provided by the Term Loan Lenders pursuant to the Term Loan
Agreement.
“Term Loan Agreement” means that certain Term Loan Credit Agreement, dated as of
the Closing Date, by and among Term Agent, Term Loan Lenders, and Administrative
Borrower, as in effect as of the date hereof or as hereafter amended, restated,
supplemented or otherwise modified in accordance with this Agreement and the ABL
Intercreditor Agreement.
“Term Loan Documents” means the Term Loan Agreement, and all agreements,
documents and instruments executed and/or delivered in connection therewith.
“Term Loan Lenders” means the parties from time to time to the Term Loan
Agreement as lenders.
“Term Priority Collateral” has the meaning assigned to the term “Term Priority
Collateral” in the ABL Intercreditor Agreement.
“TL Fixed Charge Coverage Ratio” has the meaning assigned to the term “Fixed
Charge Coverage Ratio” in the Term Loan Agreement as in effect as of the date
hereof.


- 84 -

--------------------------------------------------------------------------------





“Total Assets” means (a) in the case of Administrative Borrower, the total
consolidated assets of Administrative Borrower and its Restricted Subsidiaries,
as shown on the most recent balance sheet of Administrative Borrower provided to
Agent pursuant to Section 5.1 (or, if as of the date of determination, no
subsequent balance sheet is required to be delivered for any dates following the
Closing Date, then pursuant to Section 3.1), and (b) in the case of any Person
or Persons, the total combined or consolidated assets of such Person or Persons,
as of the end of the most recent fiscal quarter, in each case calculated in
accordance with GAAP and determined on a pro forma basis to give effect to any
acquisition or disposition of assets made after such balance sheet date and on
or prior to the date of determination.
“Tyler Refinery” means the crude oil refinery (other than any Midstream Assets)
owned by Delek Refining, Ltd., a Texas limited partnership, and located at or
near Tyler, Texas.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Closing Date shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as Agent may
otherwise determine).
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
“United States” means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of Administrative Borrower (other
than any MLP Subsidiary) that is designated by the Board of Directors of
Administrative Borrower as an Unrestricted Subsidiary pursuant to a board
resolution in compliance with conditions set forth below, and any Subsidiary of
such Subsidiary. Notwithstanding the provisions set forth above with respect to
“Unrestricted Subsidiaries”, Administrative Borrower shall not designate any
Subsidiary as an Unrestricted Subsidiary, to the extent that such Subsidiary (i)
directly or indirectly owns a Refinery (other than Specified Assets or Excluded
Refineries), (ii) is not an “Unrestricted Subsidiary” for purposes of the Term
Loan Documents, or (iii) is an MLP Subsidiary.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.
“Unused Line Fee Percentage” means, as of any date of determination, the
applicable percentage set forth in the following table that corresponds to the
Average Revolver Usage (excluding the amount of outstanding Swing Loans) for the
most recently completed calendar quarter as determined by Agent; provided, that,
for the period from the Closing Date through and including September 30, 2018,
the Unused Line Fee Percentage shall be set at the rate set forth in Level II:




- 85 -

--------------------------------------------------------------------------------





Level
Average Revolver Usage
Unused Line Fee Percentage
I
Equal to or greater than $500,000,000
0.250%
II
Less than $500,000,000
0.375%

The Unused Line Fee Percentage shall be re-determined on the first date of each
calendar quarter by Agent.
“US Base Rate” means the greatest of (a) the Federal Funds Rate plus one-half of
one percentage point (0.50%), (b) the LIBOR Rate (which rate shall be calculated
based upon an Interest Period of one (1) month and shall be determined on a
daily basis), plus one (1) percentage point, and (c) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its “prime rate”, with the understanding that the “prime rate” is
one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate (and, if any such announced rate is below zero, then the rate
determined pursuant to this clause (c) shall be deemed to be zero).
“US Copyright Security Agreement” has the meaning specified for the term
“Copyright Security Agreement” in the US Guaranty and Security Agreement.
“US Guaranty and Security Agreement” means a guaranty and security agreement,
dated as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.
“US Patent Security Agreement” has the meaning specified for the term “Patent
Security Agreement” therefor in the US Guaranty and Security Agreement.
“US Trademark Security Agreement” has the meaning specified for the term
“Trademark Security Agreement” in the US Guaranty and Security Agreement.
“Value” or “value” means:
(a)     as to each category of Eligible Petroleum Inventory (other than Eligible
Petroleum Asphalt Inventory), the market price thereof, determined by using the
published or reported price created or distributed by Oil Price Information
Service, commonly known as OPIS, and/or Platts Oilgram Price Report, commonly
known as Platts, and/or the ARGUS base oils price index, commonly known as
ARGUS, plus in each case any Location Differential and Product Differential. In
the event OPIS or Platts or ARGUS no longer provides the applicable index, or
both Agent and Administrative Borrower determine that either OPIS or Platts or
ARGUS no longer accurately provides pricing information for such inventory,
after consultation with Administrative Borrower, Agent shall replace it with
another comparable index reasonably acceptable to Administrative Borrower or
such other index as is customarily used in the industry for the applicable
locations for such purposes, and


- 86 -

--------------------------------------------------------------------------------





(b)     as to Eligible Petroleum Asphalt Inventory, the market price thereof,
determined by using the published or reported market price in Poten & Partners,
Inc.’s Asphalt Weekly Monitor or other reference source acceptable to Agent in
its Permitted Discretion for the location(s) applicable to Loan Parties’
Refineries (the “P&P Asphalt Publication”), plus or minus any Location
Differential and Product Differential and plus the cost of any marketable
asphalt components, in each case as acceptable to Agent in its Permitted
Discretion. In the event the P&P Asphalt Publication no longer provides the
applicable index, or both Agent and Administrative Borrower determine that the
P&P Asphalt Publication no longer accurately provides market pricing information
for asphalt, after consultation with Administrative Borrower, Agent shall
replace it with another comparable reference publication or market pricing
methodology reasonably acceptable to Administrative Borrower or such other
reference publication or market pricing methodology as is customarily used in
the industry for the applicable locations for determining the market price of
asphalt.
For purposes of the calculation of the Borrowing Base, neither the value of
Eligible Petroleum Inventory nor the value of Eligible Petroleum Asphalt
Inventory shall include: (a) the portion of the value of Inventory equal to the
profit earned by any Affiliate on the sale thereof to any Loan Party or (b)
write-ups or write-downs in value with respect to currency exchange rates.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.
“Wells Fargo” has the meaning specified therefor in the preamble to this
Agreement.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that, if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Administrative Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrowers” is used in respect of a
financial covenant or a related definition,


- 87 -

--------------------------------------------------------------------------------





it shall be understood to mean Administrative Borrower and its Restricted
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit. Notwithstanding any changes in GAAP or application of GAAP after the
Closing Date, any lease of Administrative Borrower or its Subsidiaries that
would be characterized as an operating lease under GAAP in effect on the Closing
Date or as applied on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute a Capital Lease under
this Agreement or any other Loan Document as a result of such changes in GAAP or
application thereof unless otherwise agreed to in writing by Administrative
Borrower and Required Lenders.

1.3    Code and PPSA. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, that, (a) to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern, and (b) to the extent applicable, any such terms used in this
Agreement that are defined in the PPSA shall have the meanings ascribed to such
terms in the PPSA when used in relation to Collateral subject to the PPSA.

1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference to “province” or like terms in the
Loan Documents shall be construed to include “territory” and like terms. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds in the Applicable Currency of (i) the
principal amount of, and interest accrued and unpaid with respect


- 88 -

--------------------------------------------------------------------------------





to, all outstanding Loans, together with the payment of any premium applicable
to the repayment of the Loans, (ii) all Lender Group Expenses that have accrued
and are unpaid regardless of whether demand has been made therefor, (iii) all
fees or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b)
in the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization in the Applicable Currency,
(c) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the irrevocable termination of all of the Commitments of the
Lenders and of the obligation of the Issuing Banks to issue Letters of Credit.
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record. An Event
of Default shall exist or continue or be continuing until such Event of Default
is waived in accordance with Section 14.1 or is cured in a manner satisfactory
to Agent, if such Event of Default is capable of being cured as determined by
Agent. This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Loan Documents shall not be construed against Agent or Lenders merely
because of Agent’s or any Lender’s involvement in their preparation.

1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided, that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one (1)
full day.

1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1.7     Exchange Rates; Currency Equivalents; Applicable Currency.


- 89 -

--------------------------------------------------------------------------------





(a)    For purposes of this Agreement and the other Loan Documents, references
to the applicable outstanding amount of Revolving Loans, Letters of Credit,
Revolver Usage or Letter of Credit Usage shall be deemed to refer to the Dollar
Equivalent thereof, unless the context requires otherwise.
(b)    For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Revolving Loans, Letters of Credit, other Obligations and
other references to amounts denominated in an Applicable Currency or any other
currency other than Dollars shall be determined in accordance with the terms of
this Agreement. Such Dollar Equivalent shall become effective as of such
Revaluation Date for such Revolving Loan, Letters of Credit and other
Obligations and shall be the Dollar Equivalent employed in converting any
amounts between the Applicable Currencies until the next Revaluation Date to
occur for such Revolving Loans, Letters of Credit and other Obligations. Except
as otherwise expressly provided herein, the applicable amount of any currency
for purposes of the Loan Documents (including for purposes of financial
statements and all calculations in connection with the covenants, including the
financial covenants) shall be the Dollar Equivalent thereof, and for the purpose
of such calculations, comparisons, measurements or determinations, amounts
denominated in currencies other than Dollars shall be converted into the Dollar
Equivalent of such amount on the date of calculation, comparison, measurement or
determination; provided, that, for purposes of determining compliance with
respect to any amount of Indebtedness, Investment, sale, other disposition,
distribution or payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness or Investment is incurred
or sale, other distribution or payment is made. Notwithstanding the foregoing,
for the purposes of financial statements and any components of the financial
covenant contained in Section 7 derived therefrom, in each case prepared by
Borrowers, the Dollar Equivalent of each amount in a currency other than Dollars
shall be determined in accordance with GAAP.
(c)    Wherever in this Agreement and the other Loan Documents in connection
with a borrowing, conversion, continuation or prepayment of a Revolving Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan or Letter of Credit is denominated in Canadian Dollars, such amount shall
be the same absolute number but in Canadian Dollars.

1.8    Québec Matters.
For purposes of any assets, liabilities or entities located in the Province of
Québec and for all other purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall include “movable property”, (b) “real property” or
“real estate” shall include “immovable property”, (c) “tangible property” shall
include “corporeal property”, (d) “intangible property” shall include
“incorporeal property”, (e) “security interest”, “mortgage” and “lien” shall
include a “hypothec”, “right of retention”, “prior claim” and a resolutory
clause, (f) all references to filing, perfection, priority, remedies,
registering or recording under the UCC or a PPSA shall include publication under
the CCQ, (g) all references to “perfection” of or “perfected” liens or security
interest shall include a reference to an “opposable” or “set up” lien or


- 90 -

--------------------------------------------------------------------------------





security interest as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall include a “right of compensation”,
(i) “goods” shall include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” shall include “legal hypothecs”,
(l) “joint and several” shall include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”,
(n) “beneficial ownership” shall include “ownership on behalf of another as
mandatory”, (o) “easement” shall include “servitude”, (p) “priority” shall
include “prior claim”, (q) “survey” shall include “certificate of location and
plan”, (r) “state” shall include “province”, (s) “fee simple title” shall
include “absolute ownership”, and (t) “accounts” shall include “claims”. The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
langue anglaise seulement.



2    LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans in Dollars (“Dollar Revolving
Loans”) and in Canadian Dollars (“Canadian Revolving Loans”, which together with
the Dollar Revolving Loans, are referred to herein as “Revolving Loans”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(x) the Letter of Credit Usage at such time, plus (y) the principal amount of
Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Administrative Borrower
to Agent, as adjusted for Reserves established by Agent in accordance with
Section 2.1(c)) less (2) the sum of (x) the Letter of Credit Usage at such time,
plus (y) the principal amount of Swing Loans outstanding at such time at such
time;
provided, that, in the case of clauses (i) and (ii), (A) the aggregate amount of
Canadian Revolving Loans outstanding at such time, plus (B) Letter of Credit
Usage with respect to Letters of Credit


- 91 -

--------------------------------------------------------------------------------





denominated in Canadian Dollars, shall not exceed the Canadian Maximum Revolver
Amount at any time. Each Lender at its option may make any Revolving Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Revolving Loan; provided, that, any exercise of such option shall not affect the
obligation of Borrowers to repay such Loan in accordance with the terms of this
Agreement.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable in the Applicable Currency on the Latest Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish Reserves against the Borrowing Base in such amounts,
and with respect to such matters, as Agent in its Permitted Discretion shall
deem necessary or appropriate, including Reserves with respect to (i) sums that
any Loan Party or any of its Restricted Subsidiaries are required to pay under
any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (ii) amounts
owing by any Loan Party or any of its Restricted Subsidiaries to any Person to
the extent secured by a Lien on, any of the Collateral (other than a Permitted
Lien), which Lien, in the Permitted Discretion of Agent likely would have a
priority superior to Agent’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens for ad valorem, excise, sales, or other taxes where given
priority under Applicable Law) in and to such item of the Collateral; provided,
that, Agent shall endeavor to notify Administrative Borrower at or before the
time any such Reserve in a material amount is to be established or increased
(provided, that, (A) no such prior notice shall be required for changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserve in accordance with the methodology of calculation set forth in
this Agreement or previously utilized; (B) no such prior notice shall be
required during the continuance of any Event of Default; and (C) no such prior
notice shall be required with respect to any Reserve established in respect of
any Lien that has priority over Agent’s Liens on the Collateral), but a
non-willful failure of Agent to so notify Borrowers shall not be a breach of
this Agreement and shall not cause such establishment or increase of any such
Reserve to be ineffective. The amount of any Reserve established by Agent, and
any changes to the eligibility criteria set forth in the definitions of Eligible
Accounts, Eligible Investment Grade Accounts, Eligible LC Accounts, Eligible
Credit Card Receivables, Eligible C-Store Inventory, Eligible Petroleum Asphalt
Inventory, Eligible Petroleum Inventory, Eligible Petroleum Inventory
Not-Received, Eligible Positive Exchange Agreement Balance or Eligible Qualified
Cash shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve or change in
eligibility and shall not be duplicative of any other reserve established and
currently maintained or eligibility criteria. Upon establishment or increase in
Reserves, Agent agrees to make itself available to discuss the Reserve or
increase, and Borrowers may take such action as may be required so that the
event, condition, circumstance, or fact that is the basis for such reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to Agent in the exercise of its Permitted Discretion.


- 92 -

--------------------------------------------------------------------------------





In no event shall such opportunity limit the right of Agent to establish or
change such Reserve, unless Agent shall have determined, in its Permitted
Discretion, that the event, condition, other circumstance, or fact that was the
basis for such Reserve or such change no longer exists or has otherwise been
adequately addressed by Borrowers.

2.2    Reserved.

2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal). For each Borrowing of
Swing Loans pursuant to Section 2.3(b) below, such notice must be received by
Agent no later than 12:00 noon on the Funding Date, and for each Borrowing
pursuant to Section 2.3(c) below, such notice must be received by Agent no later
than 12:00 noon on the Business Day immediately preceding the Funding Date, in
the case of Base Rate Loans that are not Swing Loans, and three (3) Business
Days preceding the Funding Date, in the case of Non-Base Rate Loans. All
Borrowing requests which are not made on-line via Agent’s electronic platform or
portal shall be subject to (and unless Agent elects otherwise in the exercise of
its sole discretion, such Borrowings shall not be made until the completion of)
Agent’s authentication process (with results satisfactory to Agent) prior to the
funding of any such requested Revolving Loan.
(b)    Making of Swing Loans. In the case of a request for a Swing Loan under
Section 2.1(a) and so long as either (i) the aggregate amount of Swing Loans
made since the last Settlement Date, minus all payments or other amounts applied
to Swing Loans since the last Settlement Date, plus the amount of the requested
Swing Loan does not exceed $100,000,000, or (ii) Swing Lender, in its sole
discretion, agrees to make a Swing Loan in Dollars notwithstanding the foregoing
limitation (provided, that, with respect to any such Swing Loans made by Swing
Lender in its discretion, the amounts thereof in excess of the amount
contemplated by clause (i) above, shall be subject to Settlement in accordance
with Section 2.3(e) on the Business Day following the Funding Date for such
amounts), Swing Lender shall make a Revolving Loan (any such Revolving Loan made
by Swing Lender pursuant to this Section 2.3(b) being referred to as a “Swing
Loan” and all such Revolving Loans being referred to as “Swing Loans”) available
to Borrowers on the Funding Date applicable thereto by transferring immediately
available funds in the amount of such requested Borrowing to the applicable
Designated Account in Dollars. Each Swing Loan shall be deemed to be a Revolving
Loan hereunder and shall be subject to all the terms and conditions (including
Section 3 applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
Excess Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan. The Swing Loans shall be secured by Agent’s


- 93 -

--------------------------------------------------------------------------------





Liens, constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.
(c)    Making of Revolving Loans.
(i)    After receipt of a request for a Borrowing of Revolving Loans other than
Swing Loans pursuant to Section 2.3(a), Agent shall notify the Lenders by
telecopy, telephone, email, or other electronic form of transmission, of the
requested Borrowing; such notification to be sent on the Business Day that is
(A) in the case of a Base Rate Loan, at least one (1) Business Day prior to the
requested Funding Date, or (B) in the case of a Non-Base Rate Loan, prior to
12:00 noon at least three (3) Business Days prior to the requested Funding Date.
If Agent has notified the Lenders of a requested Borrowing on the Business Day
that is one (1) Business Day prior to the Funding Date, then each Lender shall
make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to the applicable Agent’s
Account, not later than 12:00 noon on the Business Day that is the requested
Funding Date. After Agent’s receipt of the proceeds of such Revolving Loans from
the Lenders, Agent shall make the proceeds thereof available to Borrowers on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the applicable Designated Account in the
Applicable Currency; provided, that, subject to the provisions of Section
2.3(d)(ii), no Lender shall have an obligation to make any Revolving Loan, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed Excess Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute


- 94 -

--------------------------------------------------------------------------------





such Lender’s Revolving Loan for all purposes of this Agreement. If such amount
is not made available to Agent on the Business Day following the Funding Date,
Agent will notify Administrative Borrower of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). In no event shall any Protective Advances cause the
Revolver Usage to exceed the Maximum Revolver Amount.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than ten percent (10%) of the Borrowing Base, and (B) subject to
Section 2.3(d)(iv), after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(i).


- 95 -

--------------------------------------------------------------------------------





Each Lender with a Revolver Commitment shall be obligated to settle with Agent
as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount
of such Lender’s Pro Rata Share of any unintentional Overadvances by Agent
reported to such Lender, any intentional Overadvances made as permitted under
this Section 2.3(d)(ii), and any Overadvances resulting from the charging to the
Loan Account of interest, fees, or Lender Group Expenses.
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a Non-Base Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the other
members of the Lender Group and are not intended to benefit Borrowers (or any
other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments.
(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of its Restricted Subsidiaries’
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a


- 96 -

--------------------------------------------------------------------------------





Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances), and (z) if the amount
of the Revolving Loans (including Swing Loans and Extraordinary Advances) made
by a Lender is less than such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, such
Lender shall no later than 12:00 p.m. on the Settlement Date transfer in
immediately available funds to Agent’s Account, an amount such that each such
Lender shall, upon transfer of such amount, have as of the Settlement Date, its
Pro Rata Share of the Revolving Loans (including Swing Loans and Extraordinary
Advances). Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Extraordinary Advances and, together with the portion
of such Swing Loans or Extraordinary Advances representing Swing Lender’s Pro
Rata Share thereof, shall constitute Revolving Loans of such Lenders. After
giving effect to any Settlement, any applicable Swing Loans shall be deemed to
be Revolving Loans rather than Swing Loans. If any such amount is not made
available to Agent by any Lender on the Settlement Date applicable thereto to
the extent required by the terms hereof, Agent shall be entitled to recover for
its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of any Loan Party or any Restricted Subsidiary
thereof received since the then immediately preceding Settlement Date have been
applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of Section
2.3(g)), to be applied to the outstanding Revolving Loans of such Lenders, an
amount such that each such Lender shall, upon receipt of such amount, have, as
of such Settlement Date, its Pro Rata Share of the Revolving Loans. During the


- 97 -

--------------------------------------------------------------------------------





period between Settlement Dates, Swing Lender with respect to Swing Loans, Agent
with respect to Extraordinary Advances, and each Lender (subject to the effect
of agreements between Agent and individual Lenders) with respect to the
Revolving Loans other than Swing Loans and Extraordinary Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register in the Applicable Currency
showing the principal amount and stated interest of the Revolving Loans, owing
to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Administrative Borrower
and subject to the conditions set forth in Section 3.2) as if such Defaulting
Lender had made its portion of Revolving Loans (or other funding obligations)
hereunder, and (F) sixth, from and after the date on which all other Obligations
have been paid in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero;


- 98 -

--------------------------------------------------------------------------------





provided, that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i)(A) through (C). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of (y)
the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank, and
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Agent pursuant to Section 2.3(g)(ii) shall be
released to Borrowers). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent, Issuing Bank,
or to the Lenders other than such Defaulting Lender. The occurrence of any event
that causes a Lender to be classified as a Defaulting Lender hereunder shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Borrowers, at their option, upon written notice by Administrative
Borrower to Agent, to arrange for one or more Eligible Transferees to assume the
Commitment of such Defaulting Lender. In connection with the arrangement of such
a substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;


- 99 -

--------------------------------------------------------------------------------





(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one (1) Business Day following
notice by Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to Agent, for so long as such Letter of Credit
Exposure is outstanding; provided, that, Borrowers shall not be obligated to
cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(d). Subject to Section 17.15, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


- 100 -

--------------------------------------------------------------------------------





(h)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to the applicable Agent’s Account for the account of the Lender
Group and shall be made in the Applicable Currency in immediately available
funds, no later than 12:00 noon on the date specified herein. Any payment
received by Agent later than 12:00 noon shall be deemed to have been received
(unless Agent, in its sole discretion, elects to credit it on the date received)
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(iii)    Any payments in respect of the Obligations shall be applied to
Obligations denominated in the same currency as the payments received and
thereafter to such Obligations denominated in the other currencies, if any;
provided, that, Agent may, at its option (but is not obligated to), convert such
currency received to the currency in which Obligations are denominated at the
Spot Rate calculated by Agent in good faith on such date, and Borrowers shall
pay the costs of such conversion (or Agent may, at its option, charge such cost
to the Loan Account of any Borrower maintained by Agent).
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for


- 101 -

--------------------------------------------------------------------------------





Agent’s separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v), Section 2.4(d), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the applicable Designated Account) or such other
Person entitled thereto under Applicable Law.
(iii)    Subject to the ABL Intercreditor Agreement, at any time that an
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, all payments remitted to
Agent and all proceeds of Collateral received by Agent shall be applied as
follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably


- 102 -

--------------------------------------------------------------------------------





i.    ratably, to pay the principal of all Revolving Loans until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to the sum of (x) one hundred
three percent (103%) of the then existing Letter of Credit Usage with respect to
any Letters of Credit denominated in Dollars, and (y) one hundred five percent
(105%) of the then existing Letter of Credit Usage, with respect to any Letters
of Credit denominated in Canadian Dollars (to the extent permitted by Applicable
Law, such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by Applicable Law, be reapplied
pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause (iii) during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of Bank Product Obligations
(but not in excess of the Bank Product Reserve established for the Bank Product
Obligations of such Bank Product Provider), and (z) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof),
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof)),


- 103 -

--------------------------------------------------------------------------------





(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders, and
(M)    thirteenth, to Borrowers (to be wired to the applicable Designated
Account) or such other Person entitled thereto under Applicable Law.
For the avoidance of doubt, none of the payments in respect of any Obligations
and none of the proceeds of Collateral shall be applied to Excluded Swap
Obligations.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Administrative Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Latest Maturity Date or earlier termination thereof pursuant to the terms of
this Agreement. Borrowers may reduce the Revolver Commitments, without premium
or penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Administrative
Borrower under Section 2.3(a), plus (C) the amount of all Letters of Credit not
yet issued as to which a request has been given by Administrative Borrower
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
not less than $10,000,000 (unless the Revolver Commitments are being reduced to
zero and the amount of the Revolver Commitments in effect immediately prior to
such reduction are less than $5,000,000), shall be made by providing not less
than seven (7) days’ prior written notice to Agent, and shall be irrevocable.
The Revolver


- 104 -

--------------------------------------------------------------------------------





Commitments once reduced may not be increased. Each such reduction of the
Revolver Commitments shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof. In connection with
any reduction in the Revolver Commitments prior to the Latest Maturity Date, if
any Loan Party or any of its Restricted Subsidiaries will acquire any Margin
Stock, Borrowers shall deliver to Agent an updated Form U-1 (with sufficient
additional originals thereof for each Lender), duly executed and delivered by
the Borrowers, together with such other documentation as Agent shall reasonably
request, in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U, or X of the Board of Governors.
(d)    Optional Prepayments. Revolving Loans. Borrowers may prepay the principal
of any Revolving Loan at any time in whole or in part, without premium or
penalty.
(e)    Mandatory Prepayments.
(i)    Loan Limit. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Loan Limit reflected in the Borrowing Base Certificate most recently
delivered by Administrative Borrower to Agent (such excess being referred to as
the “Revolver Excess”), then Borrowers shall immediately prepay the Obligations
in accordance with Section 2.4(f)(i) in an aggregate amount equal to the amount
of such Revolver Excess.
(ii)    Indebtedness. Within three (3) Business Days of the date of incurrence
by any Loan Party of any Indebtedness (other than Permitted Indebtedness),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.4(e)(ii) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
(f)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until the then
outstanding Revolver Excess is paid in full, and second, to cash collateralize
the Letters of Credit in an amount equal to the sum of (x) one hundred three
percent (103%) with respect to any Letters of Credit denominated in Dollars, to
the extent of the then outstanding Revolver Excess, and (y) one hundred five
percent (105%), with respect to any Letters of Credit denominated in Canadian
Dollars, in each case to the extent of the then outstanding Revolver Excess, if
any, and (B) if an Application Event shall have occurred and be continuing, be
applied in the manner set forth in Section 2.4(b)(iii).
(ii)    Each prepayment pursuant to Section 2.4(e)(ii) shall, subject to the
terms of the ABL Intercreditor Agreement, (A) so long as no Application Event
shall have occurred and be continuing, be applied, first, to the outstanding
principal amount of the Revolving Loans, until paid in full, and second, to cash
collateralize the Letters of Credit in an amount equal to the sum of (x) one
hundred three percent (103%) of the then existing Letter of Credit Usage with
respect


- 105 -

--------------------------------------------------------------------------------





to any Letters of Credit denominated in Dollars, and (y) one hundred five
percent (105%) of the then existing Letter of Credit Usage, with respect to any
Letters of Credit denominated in Canadian Dollars, in each case to the extent of
the then outstanding Revolver Excess, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).
(iii)    At any time that a Revolver Excess as referred to in this Section
2.4(f)(i) and (ii) above no longer exists, at the request of Administrative
Borrower, Agent shall transfer to any investment account, Deposit Account or
Securities Account in which the Qualified Cash of Borrowers is then being
maintained, the amount of cash collateral that had been held as cash collateral
under Section 2.4(f)(i) and (ii); provided, that, after giving effect to such
transfer, no Revolver Excess will exist.

2.5    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first (1st) day of the month following the date on which the applicable
Lender Group Expenses were first incurred or (ii) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this subclause (ii)). Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Latest Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to such Lender in a form furnished by Agent and reasonably
satisfactory to Administrative Borrower. Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the payee named therein.

2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a Non-Base Rate Loan, at a per annum rate
equal to the Non-Base Rate plus the Non-Base Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.


- 106 -

--------------------------------------------------------------------------------





(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the Non-Base Rate Margin times the undrawn amount of all
outstanding Letters of Credit.
(c)     Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5, and (ii) upon the
occurrence and during the continuation of any Specified Event of Default (other
than an Event of Default under Section 8.4 or 8.5, which is governed by clause
(i) above), at the direction of Agent or the Required Lenders:
(A)    all Obligations (except for undrawn Letters of Credit and Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest at a per annum rate equal to two (2) percentage
points above the per annum rate otherwise applicable thereunder, and
(B)    the Letter of Credit Fee shall be increased to two (2) percentage points
above the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first (1st) day of each calendar
quarter; provided, that, Letter of Credit Fees shall be due and payable, in
arrears, on the first (1st) Business Day of each calendar quarter, and (ii) all
costs and expenses payable hereunder or under any of the other Loan Documents,
and all Lender Group Expenses shall be due and payable on the earlier of (x) the
first (1st) day of the calendar quarter following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to any Borrower, to charge to the Loan Account (A) on the first
(1st) day of each calendar quarter, all interest accrued during the prior
calendar quarter on the Revolving Loans hereunder, (B) on the first (1st)
Business Day of each calendar quarter, all Letter of Credit Fees accrued or
chargeable hereunder during the prior calendar quarter, (C) as and when incurred
or accrued, all fees and costs provided for in Section 2.10(a) or (b), (D) on
the first (1st) day of each calendar quarter, the Unused Line Fee accrued during
the prior calendar quarter pursuant to Section 2.10(b), (E) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k),
(G) as and when incurred, all other Lender Group Expenses, and (H) as and when
due and payable, all other payment obligations payable under any Loan Document
or any Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve). All amounts (including interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document) charged to the Loan Account shall


- 107 -

--------------------------------------------------------------------------------





thereupon constitute Revolving Loans hereunder, shall constitute Obligations
hereunder, and shall initially accrue interest at the rate then applicable to
Revolving Loans that are Base Rate Loans (unless and until converted into
Non-Base Rate Loans in accordance with the terms of this Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a three hundred sixty (360) day year (other
than for Canadian CDOR Rate Loans and Base Rate Loans, which shall be calculated
on the basis of three hundred sixty-five (365) or three hundred sixty-six (366)
day year), in each case, for the actual number of days elapsed in the period
during which the interest or fees accrue. In the event the Base Rate is changed
from time to time hereafter, the rates of interest hereunder based upon the Base
Rate automatically and immediately shall be increased or decreased by an amount
equal to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law
(including, without limitation, the Criminal Code (Canada), to the extent
applicable) that a court of competent jurisdiction shall, in a final
determination, deem applicable. Borrowers and the Lender Group, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, that, anything
contained herein to the contrary notwithstanding, if such rate or rates of
interest or manner of payment exceeds the maximum allowable under Applicable
Law, then, ipso facto, as of the date of this Agreement, Borrowers are and shall
be liable only for the payment of such maximum amount as is allowed by law, and
payment received from Borrowers in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.
(g)     Interest Act (Canada). For purposes of the Interest Act (Canada), if
interest computed on the basis of a three hundred sixty (360) day year is
payable for any part of the calendar year, the equivalent yearly rate of
interest may be determined by multiplying the specified rate of interest by the
number of days (three hundred sixty-five (365) or three hundred sixty-six (366))
in such calendar year and dividing such product by three hundred sixty (360).
For the purpose of the Interest Act (Canada) and any other purpose, (i) the
principle of deemed reinvestment shall not apply to any interest calculation
under this Agreement, and (ii) the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.

2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds in the Applicable Currency made to
the applicable Agent’s Account or unless and until such payment item is honored
when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
12:00 noon. If any payment item is received into Agent’s Account on a
non-Business Day or after 12:00 noon on a Business Day (unless Agent, in


- 108 -

--------------------------------------------------------------------------------





its sole discretion, elects to credit it on the date received), it shall be
deemed to have been received by Agent as of the opening of business on the
immediately following Business Day.

2.8    Designated Accounts. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Accounts with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Administrative Borrower, any
Revolving Loan or Swing Loan requested by Borrowers and made by Agent or the
Lenders hereunder shall be made to the Designated Accounts.

2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain accounts in the Applicable Currency on its books in the name of
Borrowers (each, a “Loan Account”) on which Borrowers will be charged with all
Revolving Loans (including Extraordinary Advances and Swing Loans) made by
Agent, Swing Lender, or the Lenders to Borrowers or for Borrowers’ account, the
Letters of Credit issued or arranged by Issuing Bank for Borrowers’ account, and
with all other payment Obligations hereunder or under the other Loan Documents
(except for Bank Product Obligations), including, accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.7, the Loan
Account will be credited with all payments received by Agent from Borrowers or
for Borrowers’ account. Agent shall make available to Borrowers monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within forty-five (45)
days after Agent first makes such a statement available to Borrowers, Borrowers
shall deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.10    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Unused Line Fee Percentage per annum times the result of (i) the
aggregate amount of the Revolver Commitments, minus (ii) the average amount of
the Revolver Usage during the immediately preceding calendar quarter (or portion
thereof), which Unused Line Fee shall be due and payable on the first (1st) day
of each calendar quarter, from and after the Closing Date up to the first (1st)
day of the calendar quarter, prior to the date on which the Obligations are paid
in full and on the date on which the Obligations are paid in full.


- 109 -

--------------------------------------------------------------------------------






2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Administrative Borrower made in accordance herewith, and prior to the Latest
Maturity Date, Issuing Bank agrees to issue a requested standby Letter of Credit
or a sight commercial Letter of Credit for the account of Borrowers or any
Restricted Subsidiary (provided, that, any Letter of Credit issued for the
benefit of any Restricted Subsidiary that is not a Borrower shall be issued
naming a Borrower as the account party on any such Letter of Credit but such
Letter of Credit may contain a statement that it is being issued for the benefit
of such Restricted Subsidiary). By submitting a request to Issuing Bank for the
issuance of a Letter of Credit, Borrowers shall be deemed to have requested that
Issuing Bank issue the requested Letter of Credit. Each request for the issuance
of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be (i) irrevocable and made in writing by an
Authorized Person, (ii) delivered to Agent and Issuing Bank via telefacsimile or
other electronic method of transmission reasonably acceptable to Agent and
Issuing Bank and reasonably in advance of the requested date of issuance,
amendment, renewal, or extension, and (iii) subject to Issuing Bank’s
authentication procedures with results satisfactory to Issuing Bank. Each such
request shall be in form and substance reasonably satisfactory to Agent and
Issuing Bank and (i) shall specify (A) the amount and Applicable Currency of
such Letter of Credit, (B) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of any Loan Party in respect of (x) a
lease of real property, or (y) an employment contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $300,000,000 (or in the case of
Letters of Credit denominated in Canadian Dollars, the Dollar Equivalent of
$10,000,000), except with the prior written consent of Agent and each Issuing
Bank that has issued any then outstanding Letters of Credit, or then proposes to
issue one or more Letters of Credit that would cause the outstanding principal
amount of Letters of Credit to exceed such principal amount, or
(ii)    the Letter of Credit Usage attributable to Letters of Credit issued by
any Issuing Bank would exceed the Individual Letter of Credit Sublimit of such
Issuing Bank, or
(iii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or


- 110 -

--------------------------------------------------------------------------------





(iv)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and
Administrative Borrower to eliminate the Issuing Bank’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrowers cash collateralizing such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Bank shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Issuing Bank from issuing
such Letter of Credit, or any law applicable to Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuing Bank shall prohibit or request that
Issuing Bank refrain from the issuance of letters of credit generally or such
Letter of Credit in particular, or (B) the issuance of such Letter of Credit
would violate one or more policies of Issuing Bank applicable to letters of
credit generally.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first (1st) Business Day of each week, submit to Agent a report detailing the
daily undrawn amount of each Letter of Credit issued by such Issuing Bank during
the prior calendar week. Borrowers and the Lender Group hereby acknowledge and
agree that all Existing Letters of Credit shall constitute Letters of Credit
under this Agreement on and after the Closing Date with the same effect as if
such Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank. If Issuing Bank makes a payment
under a Letter of Credit, Borrowers shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.


- 111 -

--------------------------------------------------------------------------------





(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented, out-of-pocket fees and disbursements of attorneys,
experts, or consultants and all other reasonable and documented, out-of-pocket
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), which may be incurred by or awarded
against any such Letter of Credit Related Person (other than Taxes, which shall
be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;


- 112 -

--------------------------------------------------------------------------------





(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(ix)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, Canadian
Anti-Terrorism Laws, or Sanctions;
(x)    Issuing Bank’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation;
(xi)    any foreign language translation provided to Issuing bank in connection
with any Letter of Credit;
(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or
(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;


- 113 -

--------------------------------------------------------------------------------





in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of Borrowers under
this Section 2.11(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under Applicable Law. This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement. Borrowers’ aggregate remedies against
Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. Borrowers shall examine the copy
of the Letter of Credit and any other documents sent by Issuing Bank in
connection therewith and shall promptly notify Issuing Bank (not later than two
(2) Business Days following Administrative Borrower’s receipt thereof) of any
purported non-compliance with Borrowers’ requests and of any other purported
irregularity. With respect to any


- 114 -

--------------------------------------------------------------------------------





Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least thirty (30) calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)    Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement, or any Loan Document, or any term
or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, setoff, defense or other right that any
Borrower or any of its Restricted Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;
(vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of setoff against, any Borrower’s or any of its Restricted Subsidiaries’
reimbursement and other payment obligations and liabilities, arising under, or
in connection with, any Letter of Credit, whether against Issuing Bank, the
beneficiary or any other Person;
(vii)    Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation; or


- 115 -

--------------------------------------------------------------------------------





(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.


(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary


- 116 -

--------------------------------------------------------------------------------





and any Borrower or any of the parties to the underlying transaction to which
the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state,
provincial, or local restrictions on the transaction of business with certain
prohibited Persons.
(k)    Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon the
issuance of each Letter of Credit of one hundred twenty-five thousandths of one
percent (0.125%) per annum of the face amount thereof, plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit
(other than Taxes, which shall be governed by Section 16), at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations). 
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):


- 117 -

--------------------------------------------------------------------------------





(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within
thirty (30) days after demand therefor, such amounts as Agent may specify to be
necessary to compensate Issuing Bank or any other member of the Lender Group for
such additional cost or reduced receipt, together with interest on such amount
from the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that, (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than one hundred eighty (180) days prior to the date
on which the demand for payment of such amounts is first made to Borrowers, and
(B) if an event or circumstance giving rise to such amounts is retroactive, then
the one hundred eighty (180)-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(l), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that, any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one (1) year in
duration; provided, further, that with respect to any Letter of Credit which
extends beyond the Latest Maturity Date, Letter of Credit Collateralization
shall be provided therefor on or before the date that is five (5) Business Days
prior to the Latest Maturity Date. Each commercial Letter of Credit shall expire
on the earlier of (i) one hundred twenty (120) days after the date of the
issuance of such commercial Letter of Credit and (ii) five (5) Business Days
prior to the Latest Maturity Date.
(n)    If (i) any Event of Default shall occur and be continuing, or (ii) Excess
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than fifty percent (50%) of the total Letter Credit Exposure) demanding
Letter of Credit Collateralization pursuant to this Section 2.11(n) upon such
demand, Borrowers shall provide Letter of Credit Collateralization with respect
to the then existing Letter of Credit Usage. If Borrowers fail to provide Letter
of Credit Collateralization as required by this Section 2.11(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision


- 118 -

--------------------------------------------------------------------------------





so that the then existing Letter of Credit Usage is cash collateralized in
accordance with the Letter of Credit Collateralization provision (whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 3 are satisfied).
(o)    Unless otherwise expressly agreed by Issuing Bank and Administrative
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP and the
UCP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.
(p)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
(q)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(r)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to such Borrower, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by each Borrower is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
(s)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of a Restricted Subsidiary, Borrowers shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Borrowers hereby acknowledge that the
issuance of Letters of Credit for the benefit of any Restricted Subsidiary
inures to the benefit of Borrowers, and that Borrowers’ business derives
substantial benefits from the business of such Restricted Subsidiary.

2.12    Non-Base Rate Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “Non-Base Rate Option”) to have interest on all or
a portion of the Revolving Loans be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
Non-Base Rate Loan, or upon continuation of a Non-Base Rate Loan as a Non-Base


- 119 -

--------------------------------------------------------------------------------





Rate Loan) at a rate of interest based upon the Non-Base Rate. Interest on
Non-Base Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto (provided, that, subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than three
(3) months in duration, interest shall be payable at three (3) month intervals
after the commencement of the applicable Interest Period and on the last day of
such Interest Period), (ii) the date on which all or any portion of the
Obligations are accelerated pursuant to the terms hereof, or (iii) the date on
which this Agreement is terminated pursuant to the terms hereof. On the last day
of each applicable Interest Period, unless Borrowers have properly exercised the
Non-Base Rate Option with respect thereto, as applicable, the interest rate
applicable to such Non-Base Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans in the same currency of the same
type hereunder. At any time that an Event of Default has occurred and is
continuing, if Agent or Required Lenders so determine, Borrowers no longer shall
have the option to request that Revolving Loans bear interest at a rate based
upon the Non-Base Rate.
(b)    Non-Base Rate Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the Non-Base Rate
Option by notifying Agent prior to 12:00 noon at least three (3) Business Days
prior to the commencement of the proposed Interest Period (the “Non-Base Rate
Deadline”). Notice of Borrowers’ election of the Non-Base Rate Option, as the
case may be, for a permitted portion of the Revolving Loans and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a Non-Base
Rate Notice received by Agent before the Non-Base Rate Deadline. Promptly upon
its receipt of each such Non-Base Rate Notice, Agent shall provide a copy
thereof to each of the affected Lenders.
(ii)    Each Non-Base Rate Notice shall be irrevocable and binding on Borrowers.
In connection with each Non-Base Rate Loan, each Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
or required assignment of any principal of any Non-Base Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (B) the conversion of any Non-Base Rate Loan other than on
the last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any Non-Base Rate Loan on the date specified
in any Non-Base Rate Notice delivered pursuant hereto (such losses, costs, or
expenses, “Funding Losses”). A certificate of Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
the Lender, as applicable, within thirty (30) days of the date of its receipt of
such certificate. If a payment of a Non-Base Rate Loan on a day other than the
last day of the applicable Interest Period would result in a Funding Loss, Agent
may, in its sole discretion at the request of Borrowers, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
Non-Base Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any Non-Base Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.


- 120 -

--------------------------------------------------------------------------------





(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than five (5) Non-Base Rate Loans in effect at any given time.
Borrowers may only exercise the Non-Base Rate Option for proposed Non-Base Rate
Loans of at least $1,000,000 or Dollar Equivalent thereof.
(c)    Conversion; Prepayment. Borrowers may convert Non-Base Rate Loans to Base
Rate Loans or prepay Non-Base Rate Loans at any time; provided, that, in the
event that Non-Base Rate Loans are converted or prepaid on any date that is not
the last day of the Interest Period applicable thereto, including as a result of
any prepayment through the required application by Agent of any payments or
proceeds of Collateral in accordance with Section 2.4(a)(iii) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12(b)(ii).
(d)    Special Provisions Applicable to Non-Base Rate.
(i)    The Non-Base Rate may be adjusted by Agent with respect to any Lender on
a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar or Canadian Dollar
deposits or increased costs (other than Taxes which shall be governed by Section
16), in each case, due to Changes in Law occurring subsequent to the
commencement of the then applicable Interest Period, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the Non-Base Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice by
Administrative Borrower to such affected Lender, (A) require such Lender to
furnish to Administrative Borrower a statement setting forth in reasonable
detail the basis for adjusting such Non-Base Rate and the method for determining
the amount of such adjustment, or (B) repay the Non-Base Rate Loans of such
Lender with respect to which such adjustment is made (together with any amounts
due under Section 2.12(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Non-Base Rate Loans or to continue such funding or maintaining, or to determine
or charge interest rates at the Non-Base Rate, such Lender shall give notice of
such changed circumstances to Agent and Administrative Borrower and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any Non-Base Rate Loans of such Lender that are outstanding, the date specified
in such Lender’s notice shall be deemed to be the last day of the Interest
Period of such Non-Base Rate Loans, as applicable, and interest upon the
Non-Base Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the Non-Base Rate Option until such Lender determines that it would no
longer be unlawful or impractical to do so.
(e)    Circumstances Affecting Canadian Revolving Loans. In connection with any
request for a Canadian Revolving Loan or a continuation or extension thereof, if
a Change in


- 121 -

--------------------------------------------------------------------------------





Law or any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls, shall make it
unlawful or impossible for any Revolving Lender (or any of their applicable
branches, Affiliates or lending offices) to honor its obligations to make or
maintain any Canadian Revolving Loans, then Agent shall promptly give notice
thereof to the Administrative Borrower and the other Lenders. Thereafter, until
Agent notifies the Administrative Borrower that such circumstances no longer
exist, the obligation of such Lender to make Canadian Revolving Loans or any
continuation or extension thereof, as applicable, shall be suspended until such
Lender determines that it would no longer be unlawful or impractical to do so,
provided, that the Borrowers shall continue to be entitled to make elections for
Canadian Revolving Loans from any other Revolving Lenders obligated to make
Canadian Revolving Loans hereunder.
(f)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar or Canadian Dollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues at the Non-Base Rate, as applicable.

2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender reasonably
determines that (i) any Change in Law regarding capital, liquidity or reserve
requirements for banks or bank holding companies, or (ii) compliance by Issuing
Bank or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy or liquidity requirements (whether or not having the force of law), has
the effect of reducing the return on Issuing Bank’s, such Lender’s, or such
holding companies’ capital or liquidity as a consequence of Issuing Bank’s or
such Lender’s commitments, Loans, participations or other obligations hereunder
to a level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within
forty five (45) days after presentation by Issuing Bank or such Lender of a
statement in the amount and setting forth in reasonable detail Issuing Bank’s or
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, Issuing Bank or such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of Issuing Bank or any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Issuing Bank’s or such Lender’s right to demand
such compensation; provided, that, Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than one hundred eighty (180) days prior to the date that Issuing
Bank or such Lender notifies Borrowers of such Change in Law giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if such claim arises by reason of the Change


- 122 -

--------------------------------------------------------------------------------





in Law that is retroactive, then the one hundred eighty (180)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”) or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
16.1, then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.11(l), Section
2.12(d)(i), Section 2.13(a), or Section 16.1 as applicable, or would eliminate
the illegality or impracticality of funding or maintaining Non-Base Rate Loans
and (ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable and documented out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment. If, after
such reasonable efforts, such Affected Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrowers’ obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i), Section
2.13(a), or Section 16.1, as applicable, or to enable Borrowers to obtain
Non-Base Rate Loans, then Borrowers (without prejudice to any amounts then due
to such Affected Lender under Section 2.11(l), Section 2.12(d)(i), Section
2.13(a) , or Section 16.1, as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i), Section 2.13(a),
or Section 16.1, as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Non-Base Rate Loans, as applicable, may
designate a different Issuing Bank or substitute a Lender or Eligible
Transferee, to purchase the Obligations owed to such Affected Lender and such
Affected Lender’s commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and commitments pursuant to an Assignment
and Acceptance, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), 2.13, and 16.1 shall be available to Issuing Bank and
each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.


- 123 -

--------------------------------------------------------------------------------






2.14    Incremental Facilities.
(a)    At any time that a Default or Event of Default does not exist, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Revolver
Increase Amount (each such increase, an “Increase”). Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrowers may invite any
prospective lender that satisfies the criteria of an Eligible Transferee to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $100,000,000 and integral multiples of $50,000,000 in
excess thereof; provided, that, in no event shall (i) the aggregate amount of
the Increases to the Revolver Commitments exceed $500,000,000, and (ii) the
Maximum Revolver Amount exceed $1,500,000,000. In no event may the Revolver
Commitments and the Maximum Revolver Amount be increased pursuant to this
Section 2.13(b) on more than four (4) occasions in the aggregate for all such
Increases.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:
(i)    Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders that satisfy the criteria of an Eligible
Transferee) reasonably satisfactory to Agent and Borrowers to provide the
applicable Increase and any such Lenders (or such other prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or such prospective lenders), Borrowers, and Agent are
party,
(ii)    each of the conditions precedent set forth in Section 3.2 are satisfied,
(iii)    in connection with any Increase, if any Loan Party or any of its
Restricted Subsidiaries will acquire any Margin Stock, Borrowers shall deliver
to Agent an updated Form U-1 (with sufficient additional originals thereof for
each Lender), duly executed and delivered by the Borrowers, together with such
other documentation as Agent shall reasonably request, in order to enable Agent
and the Lenders to comply with any of the requirements under Regulations T, U,
or X of the Board of Governors,
(iv)    Borrowers shall have reached agreement with the Lenders (or prospective
lenders that satisfy the criteria of an Eligible Transferee) agreeing to the
increased Revolver Commitments with respect to the interest margins applicable
to Revolving Loans to be made pursuant to the increased Revolver Commitments
(which interest margins may be with respect to Revolving Loans made pursuant to
the increased Revolver Commitments, higher than or equal to the interest margins
applicable to Revolving Loans set forth in this Agreement immediately prior to
the date of the increased Revolver Commitments (the date of the effectiveness of
the increased Revolver Commitments and the Maximum Revolver Amount the “Increase
Date”)) and shall have


- 124 -

--------------------------------------------------------------------------------





communicated the amount of such interest margins to Agent. Any Increase Joinder
may, with the consent of Agent, Borrowers and the Lenders or prospective lenders
agreeing to the proposed Increase, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate to effectuate the
provisions of this Section 2.13(b) (including any amendment necessary to
effectuate the interest margins for the Revolving Loans to be made pursuant to
the increased Revolver Commitments).
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.13(b).
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.13(b) shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code and the PPSA or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
(f)    As of the effective date of any increase in the Revolver Commitments and
the Maximum Revolver Amount, each reference to the term “Excess Availability”
herein, and in any of the other Loan Documents shall be deemed amended so that
(A) the ratio of the Excess Availability to the Maximum Revolver Amount as so
increased remains the same as prior to such increase, and (B) the references to
dollar amounts in the definition of Borrowing Base (as such amounts may be
adjusted from time to time in accordance with this Section 2.14(f)) shall be
adjusted to bear the same relationship to the Maximum Revolver Amount as
increased as each had borne to the Maximum Revolver Amount prior to such
increase.

2.15    Extension of Revolver Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by
Borrowers to all Lenders with Revolver Commitments with a like maturity date, in
each case on a pro rata basis (based on


- 125 -

--------------------------------------------------------------------------------





the aggregate outstanding principal amount of such Revolver Commitments with a
like maturity date) and on the same terms to each such Lender, Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Revolver Commitments and otherwise modify
the terms of Revolver Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
margin, interest rate floor, all-in yield pricing or fees payable in respect of
Revolver Commitments (and related outstandings)) (each, an “Extension,” and each
portion of Revolver Commitments, in each case as so extended, as well as the
original Revolver Commitments (in each case not so extended), being a “tranche”;
any Extended Revolver Commitments shall constitute a separate tranche of
Revolver Commitments from the tranche of Revolver Commitments from which they
were converted), in each case, so long as each of the following terms is
satisfied: (i) no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rate margin, interest rate floor, all-in
yield pricing, fees, AHYDO Payments, optional redemption or prepayment terms,
final maturity, and after the final maturity date of the other existing Revolver
Commitments, any other covenants and provisions (which shall be determined by
Borrowers and the Extending Revolver Lenders and set forth in the relevant
Extension Offer), the Revolver Commitment of any Lender (an “Extending Revolver
Lender”) extended pursuant to an Extension (an “Extended Revolver Commitment”),
and the related outstandings, shall be a Revolver Commitment (or related
outstandings, as the case may be) with such other terms substantially identical
to, or not more favorable to the Extending Revolver Lenders than those
applicable to the Revolver Commitments not subject to such Extension Offer (and
related outstandings); provided, that (1) the borrowing and repayment (except
for (A) payments of interest and fees at different rates on Extended Revolver
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolver Commitments, and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Revolving Loans with respect to Extended Revolver Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolver Commitments, (2) all Swing Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolver Commitments in
accordance with their percentage of the Revolver Commitments subject to the
express terms herein, (3) the permanent repayment of Revolving Loans with
respect to, and termination of, Extended Revolver Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolver Commitments, except that Borrowers shall be permitted to permanently
repay and terminate commitments of any tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
(4) assignments and participations of Extended Revolver Commitments and extended
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolver Commitments and Revolving Loans, and (5) at no
time shall there be Revolver Commitments hereunder (including Extended Revolver
Commitments and any original Revolver Commitments) which have more than three
different maturity dates, (iii) [reserved], (iv) if the aggregate principal
amount of Revolver Commitments in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Revolver Commitments offered to be extended by Borrowers pursuant to such
Extension Offer, then the Revolver Commitments of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings or commitments of record) with respect to which
such Lenders


- 126 -

--------------------------------------------------------------------------------





have accepted such Extension Offer, (v) Loan Parties shall have delivered to
Agent such legal opinions, certificates, resolutions and other documents as
Agent shall reasonably request with respect to the transactions contemplated by
this Section 2.15, (vi) all documentation in respect of such Extension shall be
consistent with the foregoing, (vii) the Revolver Commitments extended pursuant
to any Extension Offer shall be in a minimum amount of fifty percent (50%) of
the aggregate Revolver Commitments then outstanding, and (viii) any Extension
made pursuant to any Extension Offer must be consummated within thirty (30) days
of such Extension Offer.
(b)    With respect to all Extensions consummated by Borrowers pursuant to this
Section 2.15, such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement. Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.15 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Revolver Commitments on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.15.
(c)    No consent of any Lender or Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to its Revolver Commitments (or a portion thereof), and (ii) with
respect to any Extension of the Revolver Commitments, the consent of the Issuing
Bank or Swing Lender to the extent the Letter of Credit facility and/or Swing
Loan facility is to be extended, which consent shall not be unreasonably
withheld, delayed or conditioned. All Extended Revolver Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with Loan Parties as
may be necessary or appropriate in order to establish new tranches or
sub-tranches in respect of Revolver Commitments or Term Loan so extended, that
reflect the terms and conditions of any such Extension and such technical
amendments as may be necessary or appropriate in the reasonable opinion of Agent
and Administrative Borrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section
2.15. All such amendments entered into with Loan Parties by Agent hereunder
shall be binding and conclusive on the Lenders. In addition, if so provided in
such amendment and with the consent of Issuing Bank, participations in Letters
of Credit expiring on or after the Maturity Date in respect of the Revolving
Loans shall be re-allocated from Lenders holding Revolver Commitments to Lenders
holding Extended Revolver Commitments in accordance with the terms of such
amendment; provided, that, such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolver Commitments, be deemed
to be participation interests in respect of such Extended Revolver Commitments
and the terms of such participation interests (including, without limitation,
the fees applicable thereto) shall be adjusted accordingly. On and after the
maturity date with respect to the Revolver Commitment and Revolving Loans of any
Lender that has not extended its Revolver Commitments and Revolving Loans beyond
such maturity date pursuant to this Section 2.15, the Letter of Credit Exposure
of such Revolving Lender shall be reallocated to Revolving Lenders that have
extended their Revolving Loans and Revolver Commitments beyond such maturity
date pro


- 127 -

--------------------------------------------------------------------------------





rata in accordance with the Revolver Commitments and Revolving Loans of all
Revolving Lenders that have so extended their Revolver Commitments and Revolving
Loans. Notwithstanding the provisions of this Section 2.15, Agent shall have the
right to resign on the Maturity Date in accordance with Section 15.9.
(d)    In connection with any Extension, Administrative Borrower shall provide
Agent at least ten (10) days (or such shorter period as may be agreed by Agent)
prior written notice thereof, and shall agree to such procedures (including
rendering timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.15.

2.16    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.16), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each Borrower under the provisions of this Section
2.16 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.16(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by Applicable Law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to,


- 128 -

--------------------------------------------------------------------------------





and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with Applicable
Laws, which might, but for the provisions of this Section 2.16 afford grounds
for terminating, discharging or relieving any Borrower, in whole or in part,
from any of its Obligations under this Section 2.16, it being the intention of
each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the Obligations of each Borrower under this Section 2.16 shall not
be discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this Section 2.16 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.16 are made for the benefit of Agent,
each other member of the Lender Group, each other Secured Party, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.16 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.16 will forthwith be reinstated in effect, as though such payment
had not been made.


- 129 -

--------------------------------------------------------------------------------





(h)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i)    Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness after the occurrence and
during the continuance of any Event of Default, such amounts shall be collected,
enforced and received by such Borrower as trustee for Agent, and such Borrower
shall deliver any such amounts to Agent for application to the Obligations in
accordance with Section 2.4(b).

2.17    Currencies. Revolving Loans and Obligations in respect of Letters of
Credit (other than, in each case, those made or incurred in respect of the
Canadian Revolver Commitment) shall be made and repaid in Dollars. Revolving
Loans and Obligations in respect of Letters of Credit made or incurred in
respect of the Canadian Revolver Commitment shall be made and repaid in Canadian
Dollars.

3    CONDITIONS; TERM OF AGREEMENT.

3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of each Loan Party or its Restricted
Subsidiaries and, if applicable, the Permitted JVs, contained in this Agreement
or in the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified


- 130 -

--------------------------------------------------------------------------------





by materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Latest Maturity Date (unless terminated earlier in accordance
with the terms hereof). The foregoing notwithstanding, the Lender Group, upon
the election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.4    Effect of Maturity. On the Latest Maturity Date the Commitments shall
automatically be terminated and all of the Obligations (other than Bank Product
Obligations) immediately shall become due and payable without notice or demand
and Borrowers shall be required to repay all of the Obligations in full, subject
to and in accordance with Section 1.4. No termination of the obligations of the
Lender Group (other than payment in full of the Obligations) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon five (5) Business Days prior written notice to Agent (or such shorter
period as Agent may agree), to terminate this Agreement and terminate the
Commitments hereunder by repaying to Agent all of the Obligations in full. The
foregoing notwithstanding, (a) Borrowers may rescind termination notices
relative to proposed payments in full of the Obligations (i) with the proceeds
of third party Indebtedness if the closing for such issuance or incurrence does
not happen on or before the date of the proposed termination or (ii) upon the
consummation of a transaction that would result in a Change of Control if the
closing of such transaction does not happen on or before the date of the
proposed termination (and in each case, a new notice shall be required to be
sent in connection with any subsequent termination), and (b) Borrowers may
extend the date of termination at any time with the consent of Agent (which
consent shall not be unreasonably withheld or delayed).

3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions


- 131 -

--------------------------------------------------------------------------------





subsequent as and when required by the terms thereof (unless such date is
extended or such condition subsequent is waived, in either case, in writing, by
Agent, which Agent may do without obtaining the consent of the other members of
the Lender Group), shall constitute an Event of Default).

4    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party and each Restricted Subsidiary thereof (i) is duly
organized and validly existing under the laws of the jurisdiction of its
organization, (ii) is in good standing and/or qualified to do business in any
state where the failure to be so qualified and/or in good standing could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted (except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect), to enter into the Loan Documents to which it is a party and to
carry out the transactions contemplated thereby.
(b)    Set forth on Schedule 4.1(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement and which, to the extent updated after the Closing Date, shall only be
required to be true, complete and correct as of the date on which Administrative
Borrower is required to have most recently delivered a Compliance Certificate
pursuant to Schedule 5.1) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.
(c)    Set forth on Schedule 4.1(c) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement and which, to the extent updated after the Closing Date, shall only be
required to be true, complete and correct as of the date on which Administrative
Borrower is required to have most recently delivered a Compliance Certificate
pursuant to Schedule 5.1), is a complete and accurate list of the Loan Parties’
direct and indirect Subsidiaries and Permitted JVs, showing: (i) the number of
shares of each class


- 132 -

--------------------------------------------------------------------------------





of common and preferred Equity Interests authorized for each Restricted
Subsidiary and Permitted JV, (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by each
Restricted Subsidiary, and (iii) with respect to Canadian Loan Parties, the name
of such Canadian Loan Party, including any French form or combined English and
French Form of such name. Such Schedule 4.1(c) identifies each Subsidiary that
is an Excluded Subsidiary (and pursuant to which criteria set forth in the
definition of such term), a Restricted Subsidiary, an Unrestricted Subsidiary,
and an MLP Subsidiary. All of the outstanding Equity Interests of each such
Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)    Except as set forth on Schedule 4.1(d) (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement and which, to the extent updated after the Closing Date, shall
only be required to be true, complete and correct as of the date on which
Administrative Borrower is required to have most recently delivered a Compliance
Certificate pursuant to Schedule 5.1), there are no subscriptions, options,
warrants, or calls relating to any shares of Administrative Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests, including any right of conversion
or exchange under any outstanding security or other instrument. No Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate (A) any provision of federal, state, provincial, or local law or
regulation applicable to any Loan Party or its Restricted Subsidiaries, where
such violation could reasonably be expected to have a Material Adverse Effect,
(B) the Governing Documents of any Loan Party, or (C) any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party
where such violation could reasonably be expected to have a Material Adverse
Effect, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under (A) any Material Contract or
any Intermediation Facility where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, or (B) any Term Loan Document of any Loan Party or its
Restricted Subsidiaries, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any assets of any Loan Party, other
than Permitted Liens, or (iv) require any approval of any holder of Equity
Interests of a Loan Party or any approval or consent of any Person under any
Material Contract, any Intermediation Facility or any Term Loan Document of any
Loan Party or Restricted Subsidiary, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
(c)    No Default or Event of Default has occurred and is continuing.


- 133 -

--------------------------------------------------------------------------------






4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and immaterial registrations,
consents, approvals, notices or other actions the failure to obtain which could
not reasonably be expected to be adverse to the interests of any member of the
Lender Group, and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date and except for filings and/or disclosures as
may be required by applicable federal or provincial securities laws, Tax laws,
and/or the requirements of any national securities exchange or any similar
organization.

4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) money, (ii)
letter-of-credit rights (other than supporting obligations), (iii) commercial
tort claims (other than those that, by the terms of the US Guaranty and Security
Agreement, are required to be perfected), and (iv) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by the US
Guaranty and Security Agreement or the Canadian Guarantee and Security
Agreement, and subject only to possession of Collateral for which the Code or
PPSA requires possession to perfect a security interest and the filing of
financing statements, the recordation of the US Copyright Security Agreement, US
Trademark Security Agreement, US Patent Security Agreement, Canadian Copyright
Security Agreement, Canadian Trademark Security Agreement, and Canadian Patent
Security Agreement, recording of transmitting utility filings, in each case, in
the appropriate filing offices), and first priority Liens, subject only to (1)
Permitted Liens which are non-consensual Permitted Liens, (2) purchase money
Liens permitted hereunder, (3) the interests of lessors under Capital Leases
permitted hereunder, (4) subject to the ABL Intercreditor Agreement, Liens
granted to the Term Agent on Term Priority Collateral pursuant to the Term Loan
Documents, and (5) Liens described in clause (t)(ii) of the definition of
“Permitted Liens”, subject to any applicable intercreditor agreement referred to
in such clause.

4.5    Title to Assets; No Encumbrances. Each of Loan Parties and its Restricted
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) good and valid leasehold interests in (in the
case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby and except for
such defects in title or interests as could not, individually


- 134 -

--------------------------------------------------------------------------------





or in the aggregate, reasonably be expected to cause a Material Adverse Effect.
All of such assets are free and clear of Liens except for Permitted Liens.

4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Loan Party, after due inquiry, threatened in writing against a Loan Party
or any of its Restricted Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
(b)    Schedule 4.6 sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $10,000,000 that, as of the Closing Date, is pending or, to the
knowledge of any Loan Party, after due inquiry, threatened against a Loan Party
or any of its Restricted Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the procedural status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of such Loan Parties’ and their Restricted Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

4.7    Compliance with Laws. No Loan Party nor any of its Restricted
Subsidiaries (a) is in violation of any Applicable Laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

4.8    Financial Statements; No Material Adverse Effect. All historical
financial statements relating to Loan Parties and their Restricted Subsidiaries
that have been delivered by Borrowers to Agent have been prepared in accordance
with GAAP (except, in the case of unaudited financial statements, for the lack
of footnotes and being subject to changes resulting from audit and year-end
audit adjustments) and present fairly in all material respects, Loan Parties’
and their Restricted Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since December
31, 2017, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
Loan Parties and their Restricted Subsidiaries.

4.9    Solvency.
(a)    The Loan Parties and their Restricted Subsidiaries, taken as a whole, are
Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this


- 135 -

--------------------------------------------------------------------------------





Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

4.10    Employee Benefits; Canadian Pension Plans.
(a)    Except as set forth on Schedule 4.10 (as such Schedule may be updated
from time to time, without the consent of any Lender or Agent, to include
retirement and severance plans that are required by a Governmental Authority
outside of the United States so long as such updated Schedule is delivered
together with written notice thereof to Agent and which, to the extent updated
after the Closing Date, shall only be required to be true, complete and correct
as of the date on which Administrative Borrower is required to have most
recently delivered a Compliance Certificate pursuant to Schedule 5.1), no Loan
Party, none of their Subsidiaries, nor any of their ERISA Affiliates maintains
or contributes to any Pension Plan or Canadian Pension Plan. No Canadian Loan
Party administers or contributes to any Canadian Defined Benefit Pension Plan.
(b)    Each Employee Benefit Plan is, and has been, maintained in substantial
compliance with ERISA, the IRC, all Applicable Laws and the terms of each such
Employee Benefit Plan.
(c)    Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or an application for such letter is currently being
processed by the Internal Revenue Service. To the best knowledge of each Loan
Party, each Subsidiary, and the ERISA Affiliates after due inquiry, nothing has
occurred which would prevent, or cause the loss of, such qualification.
(d)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party, any Subsidiary thereof or ERISA
Affiliate has been incurred or is expected by any Loan Party, any Subsidiary
thereof or ERISA Affiliate to be incurred with respect to any Pension Plan.
(e)    No Notification Event exists or has occurred in the past six (6) years.
(f)    No Loan Party, any Subsidiary thereof or ERISA Affiliate has provided any
security under Section 436 of the IRC.
(g)    With respect to any Canadian Pension Plan, (i) such Canadian Pension Plan
is duly registered under all applicable federal and provincial pension benefits
legislation, (ii) all material obligations of any Loan Party (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with such Canadian Pension Plan or the funding
agreements therefor have been performed in a timely fashion and there are no
material outstanding disputes concerning the assets held pursuant to any such
funding agreement, (iii) all contributions or premiums required to be made by
any Loan Party to such Canadian Pension Plan have been made in a timely fashion
in accordance with the terms of such Canadian Pension Plan and Applicable Laws,
(iv) all employee contributions to such Canadian Pension Plan required to be
made by way of authorized payroll deduction have been properly withheld by any
Loan Party and fully paid into such Canadian Pension Plan in a timely fashion,
(v) all reports and disclosures relating to such


- 136 -

--------------------------------------------------------------------------------





Canadian Pension Plan required by any Applicable Laws have been filed or
distributed in a timely fashion, (vi) there have been no improper withdrawals,
or applications of, the assets of any of such Canadian Pension Plan, (vii) no
amount is owing in respect of such Canadian Pension Plan under the Income Tax
Act (Canada) or any provincial taxation statute, (viii) such Canadian Pension
Plan is fully funded both on an ongoing basis and on a solvency basis (using
actuarial assumptions and methods which are consistent with the valuations last
filed with the applicable governmental authorities and which are consistent with
generally accepted actuarial principles), and (ix) to the best of the knowledge
of each Loan Party, such Canadian Pension Plan is not the subject of an
investigation, any other proceeding, an action or a claim and there exists no
state of facts which after notice or lapse of time or both could reasonably be
expected to give rise to any such proceeding, action or claim.

4.11    Environmental Condition. Except as set forth on Schedule 4.11, or as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (a) to each Loan Party’s knowledge no Loan Party’s
nor any of its Restricted Subsidiaries’ properties or assets has ever been used
by a Loan Party, its Restricted Subsidiaries, or by any previous owner or
operator for the disposal of, or to produce, store, handle, treat, Release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, Release or transport was in violation of any applicable
Environmental Law, (b) to each Loan Party’s knowledge, no Loan Party’s nor any
of its Restricted Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any Environmental Law as a Hazardous
Materials disposal site, (c) no Loan Party nor any of its Restricted
Subsidiaries has received written notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Restricted Subsidiaries and (d) no Loan Party
nor any of its Restricted Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability. Each Loan Party and its Restricted Subsidiaries has
obtained and is in compliance with the terms and conditions of all Environmental
Permits required for the ownership and operation of their respective properties
or assets, and each such Environmental Permit is in full force and effect, in
each case, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect.

4.12    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Loan Parties’ industry) furnished
by or on behalf of a Loan Party or its Restricted Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than forward-looking information and projections and
information of a general economic nature and general information about Loan
Parties’ industry) hereafter furnished by or on behalf of a Loan Party or its
Restricted Subsidiaries in writing to Agent or any Lender for purposes of or in
connection with this Agreement or any of the other Loan Documents, will be true
and accurate in all material respects, on the date as of which such information
is dated or certified, and not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was


- 137 -

--------------------------------------------------------------------------------





provided. The Projections delivered to Agent on February 27, 2018 represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of Loan Parties’ and their Restricted
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Loan Parties and their Restricted Subsidiaries, and no assurances can
be given that such Projections will be realized, and although reflecting
Borrowers’ good faith estimate, projections or forecasts based on methods and
assumptions which Borrowers believed to be reasonable at the time such
Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13    Patriot Act. To the extent applicable, each Loan Party and, to the
knowledge of the Loan Parties, each Permitted JV is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”) , and (c) Canada
Anti-Terrorism Laws and other similar or comparable laws or orders in effect in
Canada.

4.14    Indebtedness. Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness (other than Indebtedness permitted pursuant to clauses (a),
(c), (d), (e), (i), (j), (k), (l), (p), (q), (u), and (hh) of the definition of
“Permitted Indebtedness”) of each Loan Party and each of its Restricted
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
Tax returns and reports of each Loan Party and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such Tax returns to be due and, have been paid when due and payable, except,
in either case, the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Each
Loan Party and each of its Restricted Subsidiaries have made adequate provision
in accordance with GAAP for all material Taxes not yet due and payable.

4.16    Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to Borrowers, or Letters of Credit made
for the account of any Borrower or any Restricted Subsidiary, will be used to
purchase or carry any Margin Stock in any manner that, or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock, or for any
purpose that, violates the provisions of Regulation T, U, or X of the Board of
Governors.


- 138 -

--------------------------------------------------------------------------------






4.17    Governmental Regulation. No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, state, or provincial
statute or regulation which may limit its ability to incur Indebtedness. No Loan
Party nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries, nor, to the knowledge of such Loan Party, any
director, officer, employee, agent, Affiliate or Permitted JV thereof (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws, Canadian Anti-Terrorism Laws, and Anti-Money Laundering Laws. Each of Loan
Parties and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent, Affiliate and Permitted JV thereof, is in
compliance with (i) all Sanctions, and (ii) in all material respects, all
Anti-Corruption Laws, Canadian Anti-Terrorism Laws and Anti-Money Laundering
Laws. No proceeds of any Loan made or Letter of Credit issued hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise
used in any manner that would result in a violation of any Sanction,
Anti-Corruption Law, Canadian Anti-Terrorism Law, or Anti-Money Laundering Law
by any Person (including any Lender, Bank Product Provider, or other individual
or entity participating in any transaction).

4.19    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party, threatened in writing
against any Borrower or its Restricted Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or, to the
knowledge of any Loan Party, threatened in writing against any Borrower or its
Restricted Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a Material Adverse
Effect and (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Borrower or its
Restricted Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect. None of any Borrower or its Restricted Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law or Canadian federal or provincial law,
which remains unpaid or unsatisfied, unless such incurrence could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The hours worked and payments made to employees of any Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
any Borrower or its Restricted Subsidiaries on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of


- 139 -

--------------------------------------------------------------------------------





Borrowers, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20    Material Contracts. Set forth on Schedule 4.20 (as such Schedule may be
updated from time to time in accordance with Section 5.1) are the Material
Contracts of each Loan Party and its Restricted Subsidiaries as of the most
recent date on which Borrowers provided the Compliance Certificate pursuant to
Section 5.1. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or its Restricted Subsidiary and, to each Loan
Party’s knowledge, after due inquiry, each other Person that is a party thereto
in accordance with its terms, (b) has not been otherwise amended or modified
(other than amendments or modifications permitted by Section 6.6(b)), and (c) is
not in default due to the action or inaction of the applicable Loan Party or its
Restricted Subsidiary.

4.21    Leases. Each Loan Party and its Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating except where failure to
enjoy such peaceful and undisturbed possession could not reasonably be expect to
have a Material Adverse Effect, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Restricted Subsidiaries exists under any of them
except where failure to be so valid and subsisting or where such default could
not reasonably be expected to have a Material Adverse Effect.

4.22    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Loan Parties’
business, (b) owed to a Loan Party without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Accounts.

4.23    Eligible Petroleum Inventory; Eligible C-Store Inventory. As to each
item of Inventory that is identified by Borrowers as Eligible Petroleum
Inventory or Eligible C-Store Inventory in a Borrowing Base Certificate
submitted to Agent, such Inventory is (a) of good and merchantable quality, free
from known defects that render it (i) unsaleable or (ii) with respect to
Eligible Petroleum Inventory, not useful in the ordinary course of the refining
or blending processes as conducted as of the Closing Date, and (b) not excluded
as ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Petroleum
Inventory or Eligible C-Store Inventory, as applicable.

4.24    Locations of Inventory. Except to the extent disclosed to Agent pursuant
to Section 5.16, the Inventory of Loan Parties and their Restricted
Subsidiaries, is not stored with a bailee, warehouseman, or similar party other
than Eligible Carriers and are located only at, or in-transit


- 140 -

--------------------------------------------------------------------------------





between or to, the locations identified on Schedule 4.24 (as such Schedule may
be updated pursuant to Section 5.16) or Schedule E-1 or as otherwise disclosed
to Agent pursuant to Section 5.16.

4.25    Location of Chief Executive Office; Registered Offices. The address of
each Loan Party’s chief executive office, as well as the registered office or
domicile of each Canadian Loan Party, is set forth on Schedule 4.25 (as such
Schedule may be updated from time to time and which, to the extent updated after
the Closing Date, shall only be required to be true, complete and correct as of
the date on which Administrative Borrower is required to have most recently
delivered a Compliance Certificate pursuant to Schedule 5.1).

4.26    Inventory Records. Each Loan Party keeps records that are correct and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its Inventory and the book value thereof.

4.27    [Reserved.]

4.28    [Reserved.]

4.29    [Reserved.]

4.30    Credit Card Arrangements. Annexed hereto as Schedule 4.30 (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement or a Guaranty and Security Agreement
and which, to the extent updated after the Closing Date, shall only be required
to be true, complete and correct as of the date on which Administrative Borrower
is required to have most recently delivered a Compliance Certificate pursuant to
Schedule 5.1) is a list describing all arrangements as of the Closing Date to
which any Loan Party is a party with respect to the processing and/or payment to
such Loan Party of the proceeds of any credit card charges and debit card
charges for sales made by such Loan Party.

4.31    [Reserved.]

4.32    [Reserved.]

4.33    Insurance. The properties of Loan Parties and their Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of Loan Parties (unless such Affiliate is a
Captive Insurer), in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption, property damage and directors and officers liability
insurance) as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Loan Parties operate. Schedule
4.33 sets forth a description of all insurance maintained by or on behalf of
Loan Parties and their Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 4.33 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

4.34    Security Documents. Each Guaranty and Security Agreement and each other
Security Document executed and delivered by a Loan Party is effective to create
in favor of Agent,


- 141 -

--------------------------------------------------------------------------------





for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral described therein, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights, by general equitable principles (whether enforcement is
sought by proceedings in equity or at law) and an implied covenant of good faith
and fair dealing. Subject to the terms of the ABL Intercreditor Agreement and
except as otherwise provided under Applicable Law (including the UCC and PPSA),
in the case of (i) the Pledged Interests described in any Guaranty and Security
Agreement (which Pledged Interests, if represented by stock certificates (and
constituting “certificated securities” within the meaning of the UCC and the
PPSA, as applicable), have not been delivered to any Person other than Agent (or
the Term Agent in the case of Term Priority Collateral prior to the Discharge of
Term Loan Debt) (except as agreed by Agent and for which arrangements have been
made for their delivery to Agent)), upon the taking of possession or control by
Agent of such Pledged Interests, (ii) Collateral with respect to which a
security interest may be perfected only by possession or control, upon the
taking of possession or control by Agent (or the Term Agent in the case of Term
Priority Collateral prior to the Discharge of Term Loan Debt) of such
Collateral, and (iii) the other personal property Collateral described in any
Guaranty and Security Agreement, when financing statements in appropriate form
are filed in the appropriate filing offices and such other filings as are
specified by the Guaranty and Security Agreements have been completed, the Liens
on the Collateral created by the Guaranty and Security Agreements, shall
constitute fully perfected Liens on (to the extent that perfection can be
achieved under Applicable Law by making such filings or recordings or taking
such possession or control), and security interests in, all right, title and
interest of Loan Parties in such Collateral, as security for the Obligations, in
each case prior to the Liens of any other Person (subject only to (1) Permitted
Liens which are non-consensual Permitted Liens, (2) purchase money Liens
permitted hereunder, (3) the interests of lessors under Capital Leases permitted
hereunder, (4) subject to the ABL Intercreditor Agreement, Liens granted to the
Term Agent on Term Priority Collateral pursuant to the Term Loan Documents, and
(5) Liens described in clause (t)(ii) of the definition of “Permitted Liens”,
subject to any applicable intercreditor agreement referred to in such clause).

4.35    Intermediation Documents. Schedule 4.35 sets forth a complete list of
all material Intermediation Documents that are in existence and effective as of
the Closing Date (such Intermediation Documents, as in effect as of the Closing
Date, the “Existing Intermediation Documents”), and as of the Closing Date, all
material Existing Intermediation Documents are in full force and effect. No
Intermediation Facility is secured by any Lien other than a Lien on
Intermediation Collateral. No event or condition has occurred which would, with
the passage of time or the giving of notice or both, constitute an event of
default under or permit the termination of, any Intermediation Facility, except
to the extent such event of default or termination could not reasonably be
expected to cause a Material Adverse Effect.

4.36    [Reserved.]

4.37    EEA Financial Institution. None of Loan Parties is an EEA Financial
Institution.

4.38    Interrelated Business. Loan Parties and Restricted Subsidiaries make up
a related organization of various entities constituting a single economic and
business enterprise so that Loan


- 142 -

--------------------------------------------------------------------------------





Parties and Restricted Subsidiaries share an identity of interests such that any
benefit received by any one of them benefits the others. From time to time each
of the Loan Parties and Restricted Subsidiaries may render services to or for
the benefit of the other Loan Parties and Restricted Subsidiaries, purchase or
sell and supply goods to or from or for the benefit of the others, make loans,
advances and provide other financial accommodations to or for the benefit of the
other Loan Parties and Restricted Subsidiaries (including inter alia, the
payment by such Loan Parties and Restricted Subsidiaries of creditors of the
other Loan Parties and Restricted Subsidiaries and guarantees by such Loan
Parties and Restricted Subsidiaries of indebtedness of the other Loan Parties
and Restricted Subsidiaries and provide administrative, marketing, payroll and
management services to or for the benefit of the other Loan Parties and
Restricted Subsidiaries). Loan Parties and Restricted Subsidiaries have the same
centralized accounting and legal services, certain common officers and directors
and generally do not provide stand-alone consolidating financial statements to
creditors.

5    AFFIRMATIVE COVENANTS.
Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1    Financial Statements, Reports, Certificates. Loan Parties (a) will
deliver to Agent (and if so requested by Agent, with copies to each Lender),
each of the financial statements, compliance certificates, reports, and other
items set forth on Schedule 5.1 no later than the times specified therein, (b)
agree that no Restricted Subsidiary of a Loan Party will have a fiscal year
different from that of Administrative Borrower, (c) agree to maintain a system
of accounting that enables Loan Parties to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Restricted Subsidiaries’
sales. Contemporaneously with the delivery of each Compliance Certificate
pursuant to Section 5.1, Administrative Borrower will provide Agent with copies
of (a) each material Intermediation Document and each Material Contract entered
into since the delivery of the previous Compliance Certificate, and (b) each
material amendment, restatement, amendment and restatement, supplement or other
material modification of any material Intermediation Document or any Material
Contract entered into since the delivery of the previous Compliance Certificate.

5.2    Reporting. Loan Parties (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein; and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.

5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Restricted Subsidiaries
to, at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any


- 143 -

--------------------------------------------------------------------------------





rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.4    Maintenance of Properties. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, or condemnation by power of
eminent domain excepted and Permitted Dispositions excepted (and except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect), and comply with the material provisions of all material leases
to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof (except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect).

5.5    Taxes. Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all material Taxes imposed, levied, or assessed against it, or
any of its assets or in respect of any of its income, businesses, or franchises,
except to the extent that (a) the validity of such governmental assessment or
tax is the subject of a Permitted Protest, or (b) the failure to pay such
governmental assessment or Tax could not reasonably be expected to result in a
Material Adverse Effect.

5.6    Insurance.
(a)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, at Loan Parties’ expense, maintain insurance respecting each of each Loan
Party’s and its Restricted Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to Agent (it being agreed
that, as of the Closing Date, each of the current insurers of Loan Parties set
forth on Schedule 5.6 is acceptable to Agent and that this Section 5.6(a) will
not be breached if any insurance company with which the Loan Parties and their
Restricted Subsidiaries maintain insurance becomes financially troubled and the
Loan Parties and their Restricted Subsidiaries promptly obtain coverage from a
different, financially sound insurer reasonably acceptable to the Agent) and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located; provided,
that, such insurance may be provided by a Captive Insurer. All property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Secured Parties, as their interests may appear, in case of loss,
pursuant to a standard lender’s loss payable endorsement with a standard,
non-contributory “lender” or “secured party” clause, and are to contain such
other provisions as Agent may reasonably require to fully protect the Secured
Parties’ interest in the Collateral and to any payments to be made under such
policies. All certificates of property and general liability insurance are to be
delivered to Agent, with the lender’s loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Agent and shall
provide for not less than thirty (30) days (ten (10) days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Loan Party or its Restricted Subsidiaries fails to maintain
such insurance, Agent may in its Permitted Discretion arrange for such
insurance, but at Loan Parties’ expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency


- 144 -

--------------------------------------------------------------------------------





of the insurance companies, the adequacy of the coverage, or the collection of
claims. Borrowers shall give Agent prompt notice of any loss exceeding
$10,000,000 covered by their or their Restricted Subsidiaries’ casualty or
business interruption insurance. Unless a Default or Event of Default shall
exist or have occurred and be continuing, to the extent that Agent receives
proceeds of insurance maintained by a Loan Party, such proceeds shall be applied
to the Obligations in accordance with the terms hereof (subject to the ABL
Intercreditor Agreement) and to the extent that any such proceeds exceed the
Obligations, Agent shall credit such excess to the investment account, Deposit
Account or Securities Account in which Qualified Cash of Borrowers is then being
maintained. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.
(b)    To the extent any Real Property constitutes Collateral, Borrowers shall
maintain flood insurance on such Real Property, from such providers, in amounts
and on terms in accordance with the Flood Laws or as otherwise reasonably
satisfactory to all Lenders.

5.7    Inspections; Examinations; Appraisals; Books and Records.
(a)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, permit Agent, any Lender (provided, that, such Lender coordinates its
visitation with Agent), and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of Administrative Borrower shall be allowed to be present) at
such reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Event of Default has occurred and is continuing,
with reasonable prior notice to Administrative Borrower and during regular
business hours. Borrowers’ obligation to reimburse Agent and the Lenders for the
matters referred to herein are subject to Section 5.7(b).
(b)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals and valuations at such reasonable times
and intervals as Agent may designate and, so long as no Event of Default has
occurred and is continuing, with reasonable prior notice to Administrative
Borrower. In connection therewith, Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable and documented out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of Loan Parties performed by personnel
employed by Agent, and (ii) the fees or charges paid or incurred by Agent (but,
in any event, no less than a charge of $1,000 per day, per Person, plus
reasonable and documented out-of-pocket expenses (including travel, meals, and
lodging)) if it elects to employ the services of one or more third Persons to
perform field examinations of any Loan Party or its Restricted Subsidiaries, to
appraise the Collateral, or any portion thereof, or to assess any Loan Party’s
business valuation;


- 145 -

--------------------------------------------------------------------------------





provided, that, subject to the provisions of this clause (b), Loan Parties shall
solely be required to pay to Agent any such fees, charges, and expenses in
connection with no more than (A) one (1) field examination with respect to Loan
Parties, (B) one (1) physical verification with respect to the Petroleum
Inventory of Loan Parties, and (C) one (1) appraisal of Inventory (other than
Petroleum Inventory), in each case in any twelve (12) consecutive month period;
provided, further, that (x) if Excess Availability at any time for a three (3)
consecutive Business Day period fails to be equal to or greater than twenty five
percent (25%) of the Loan Limit, Loan Parties shall be required to pay to Agent
any such fees and charges in connection with no more than (i) two (2) field
examinations with respect to Loan Parties, and (ii) two (2) physical
verifications with respect to the Petroleum Inventory of Loan Parties, in each
case, in any twelve (12) consecutive month period, (y) if Excess Availability at
any time for a three (3) consecutive Business Day period fails to be equal to or
greater than fifteen percent (15%) of the Loan Limit, Loan Parties shall be
required to pay to Agent any such fees and charges in connection with no more
than two appraisals of Inventory (other than Petroleum Inventory) in any twelve
(12) consecutive month period, and (z) if a Default or Event of Default exists,
such field examinations, physical verifications, and appraisals shall be
provided as often as Agent may request, all at Borrowers’ expense.
(c)    Each Loan Party will, and will cause each of its Restricted Subsidiaries
to, maintain proper books of record and account, in which full, true and correct
entries in all material respects and in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Administrative Borrower or such Restricted Subsidiary, as
the case may be; and maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Administrative Borrower or such Restricted
Subsidiary, as the case may be.

5.8    Compliance with Laws. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, comply with the requirements of all Applicable Laws,
other than where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

5.9    Environmental. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to,
(a)    Keep any property either owned or operated by any Loan Party or its
Restricted Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b)    Comply with Environmental Laws and Environmental Permits held by any Loan
Party or its Restricted Subsidiaries, except to the extent that any failure to
do so could not reasonably be expected to have a Material Adverse Effect and
provide to Agent documentation confirming such compliance which Agent reasonably
requests in writing,
(c)    Promptly notify Agent following discovery by any Loan Party or its
Restricted Subsidiaries of any material Release of a Hazardous Material in any
reportable quantity


- 146 -

--------------------------------------------------------------------------------





from or onto property owned or operated by any Loan Party or its Restricted
Subsidiaries, or from or onto any other property that could reasonably be
expected to result in a material Environmental Action against or a material
Environmental Liability of any Loan Party, and take any Remedial Actions
required by applicable Environmental Law to abate said Release or otherwise to
come into compliance, in all material respects, with applicable Environmental
Law, and
(d)    Promptly, but in any event within ten (10) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Restricted Subsidiaries, (ii) notice of a
commencement of any material Environmental Action or written notice that a
material Environmental Action will be filed against a Loan Party or its
Restricted Subsidiaries, (iii) written notice of a violation, citation, or other
Environmental Action, other than any with respect to a violation, citation or
other Environmental Action that could not reasonably be expected to have a
Material Adverse Effect and (iv) the revocation, suspension, or material adverse
modification of any Environmental Permit, other than any such action that could
not reasonably be expected to have a Material Adverse Effect.

5.10    Disclosure Updates. Each Loan Party will, promptly and in no event later
than five (5) Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished by or on behalf of any
Loan Party to the Lender Group in connection with or related to the Loan
Documents contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading (in all material respects) in light
of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11    Formation of Subsidiaries. Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary or Permitted JV or acquires
any direct or indirect Subsidiary or Permitted JV after the Closing Date
(provided, that, a (i) a designation in accordance with Section 6.19 resulting
in an Unrestricted Subsidiary becoming a Restricted Subsidiary, (ii) any
Restricted Subsidiary ceasing to constitute an Immaterial Subsidiary, and (iii)
any Restricted Subsidiary ceasing to constitute an Excluded Subsidiary pursuant
to the proviso set forth in the definition of “Excluded Subsidiary”, in each
case, shall be deemed to constitute the acquisition of a Subsidiary for all
purposes of this Section 5.11), within thirty (30) days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion):
(a)    unless such new Subsidiary is an Excluded Subsidiary, cause such new
Subsidiary (but not, for the avoidance of doubt, such Permitted JV) to provide
to Agent a Joinder, an update to the Perfection Certificate, a joinder to the
ABL Intercreditor Agreement in substantially the form attached as an annex
thereto, a joinder to any applicable Guaranty and Security Agreement, together
with such other security agreements, as well as appropriate financing statements
and transmitting utility filings, all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject only to (1) Permitted Liens which are


- 147 -

--------------------------------------------------------------------------------





non-consensual Permitted Liens, (2) purchase money Liens permitted hereunder,
(3) the interests of lessors under Capital Leases permitted hereunder, (4)
subject to the ABL Intercreditor Agreement, Liens granted to the Term Agent on
Term Priority Collateral pursuant to the Term Loan Documents, and (5) Liens
described in clause (t)(ii) of the definition of “Permitted Liens”, subject to
any applicable intercreditor agreement referred to in such clause) in and to the
assets of such newly formed or acquired Subsidiary); provided, that, each
joinder to any applicable Guaranty and Security Agreement, and such other
security agreements shall not be required to be provided to Agent with respect
to any Subsidiary of any Loan Party that is an FSHCO or CFC,
(b)    provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to any applicable Guaranty and Security Agreement) and
appropriate certificates and powers, financing statements, transmitting utility
filings, pledging all of the Equity Interests in such new Subsidiary or
Permitted JV in form and substance reasonably satisfactory to Agent; provided,
that, no such Equity Interests shall be required to be pledged if such Equity
Interests constitute Excluded Assets or pledging such Equity Interests would
result in adverse tax consequences or the costs to Loan Parties of providing
such pledge are unreasonably excessive (as determined by Agent in consultation
with Administrative Borrower) in relation to the benefits to Agent and the
Lenders of the security afforded thereby (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
(c)    provide to Agent and the Lenders, at least ten (10) days prior to the
effective date of any applicable Joinder, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, and
(d)    provide to Agent all other documentation, including the Governing
Documents of such Subsidiary and one or more opinions of counsel covering
customary matters related thereto reasonably satisfactory to Agent, which, in
its reasonable opinion, is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument (other than opinions of counsel) executed or issued
pursuant to this Section 5.11 shall constitute a Loan Document.
Notwithstanding the foregoing or any other provision of this Agreement or any of
the other Loan Documents to the contrary, no Person not organized under the Laws
of the United States, Canada, or their respective political subdivisions
(including, without limitation, any such Person acquired pursuant to a Permitted
Acquisition), shall be the subject of any Joinder pursuant hereto, or otherwise,
except with the prior written consent of Agent and each Lender.

5.12    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect (to the extent required by any Loan Document)
Agent’s Liens in all of the assets of each Loan Party (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) (other
than any Excluded Assets) and in order to fully consummate all of the


- 148 -

--------------------------------------------------------------------------------





transactions contemplated hereby and under the other Loan Documents; provided,
that, the foregoing shall not apply to any Subsidiary of Administrative Borrower
that is a CFC or an FSHCO. To the maximum extent permitted by Applicable Law, if
Administrative Borrower or any other Loan Party refuses or fails to execute or
deliver any reasonably requested Additional Documents within a reasonable period
of time (not to exceed ten (10) Business Days) following the request to do so,
Administrative Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of each Loan Party (other than any
Excluded Assets).

5.13    [Reserved.]

5.14    Compliance with ERISA and the IRC. In addition to and without limiting
the generality of Section 5.8, each Loan Party will, and will cause each of its
Restricted Subsidiaries to (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, comply with applicable provisions of ERISA and the IRC with
respect to all Employee Benefit Plans, (b) except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, not
take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) not allow any facts or circumstances to exist with respect
to one or more Employee Benefit Plans that, in the aggregate, reasonably could
be expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan except as could not reasonably be expected to result in
material liability to Loan Parties, Loan Parties, their Subsidiaries and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

5.15    Canadian Pension Plans. With respect to any Canadian Pension Plan and in
addition to and without limiting the generality of Section 5.8, the applicable
Loan Party: (i) shall administer such Canadian Pension Plan in accordance in all
material respects with the requirements of the applicable pension plan texts,
funding agreements, the Income Tax Act (Canada) and applicable provincial
pension benefits legislation, (ii) shall deliver to Agent an undertaking of the
funding agent for each Canadian Pension Plan stating that the funding agent will
notify Agent within seven (7) days of such Loan Party’s failure to make any
required contribution to the applicable Canadian Pension Plan, (iii) shall not
accept payment of any amount from any Canadian Pension Plan without


- 149 -

--------------------------------------------------------------------------------





the prior written consent of Agent, (iv) without the prior written consent of
Agent, shall not terminate, or cause to be terminated, any Canadian Pension
Plan, if such plan would have a solvency deficiency on termination, (v) shall
promptly provide Agent with any documentation relating to any Canadian Pension
Plan as Agent may reasonably request, (vi) shall notify Agent within thirty (30)
days of (A) a material increase in the liabilities of any Canadian Pension Plan,
(B) the establishment of a new registered pension plan, and (C) the commencement
of payment of contributions to a Canadian Pension Plan to which such Loan Party
had not previously been contributing, and (vii) upon learning of the occurrence
of (A) a Canadian Pension Event, or (B) any event with respect to any Canadian
Pension Plan which would result in such Loan Party incurring any material
liability, fine or penalty, in each case shall provide written notice thereof to
Agent which describes the same and the steps being taken by such Loan Party with
respect thereto.

5.16    Location of Inventory; Chief Executive Office; Registered Office. Each
Loan Party will, and will cause each of its Restricted Subsidiaries to, keep
their Inventory only at the locations identified on Schedule 4.24, Schedule E-1,
or Schedule E-2 and their chief executive offices (and in the case of the
Canadian Loan Parties, their registered offices or domicile) only at the
locations identified on Schedule 4.25; provided, that, Borrowers may amend
Schedule 4.24 or Schedule 4.25 so long as such amendment occurs by written
notice to Agent not less than ten (10) days prior to the date on which such
Inventory is moved to such new location or such chief executive office,
registered office, or domicile is relocated and so long as such new location is
within the continental United States (or, in the case of a Canadian Loan Party,
within Canada) and Agent obtains an Collateral Access Agreement for such
location, or in the alternative, establishes a Reserve.

5.17    Margin Stock. If reasonably requested by Agent or any Lender (through
Agent), following the acquisition by a Loan Party or any Restricted Subsidiary
of Margin Stock, other than Excluded Assets, Administrative Borrower will
furnish to Agent a Form U-1 (with sufficient additional originals thereof for
each Lender), duly executed and delivered by the Borrowers, together with such
other documentation as Agent shall reasonably request, in order to enable Agent
and the Lenders to comply with any of the requirements under Regulations T, U,
or X of the Board of Governors.

5.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with (i) all
applicable Sanctions, and (ii) in all material respects, all applicable
Anti-Corruption Laws, Canadian Anti-Terrorism Laws, and Anti-Money Laundering
Laws. Each of Loan Parties shall, and shall cause their respective Subsidiaries,
to implement and maintain in effect policies and procedures designed to ensure
compliance by such Persons and their respective directors, officers, employees,
agents, Permitted JVs, and Affiliates with all Sanctions, Anti-Corruption Laws,
Canadian Anti-Terrorism Laws, and Anti-Money Laundering Laws.

5.19    Material Contracts. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, (i) perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, (ii) maintain each
such Material Contract in full force and effect except to the extent such
Material Contract is no longer used or useful in the conduct of the business of
Loan Parties in the ordinary course of business, consistent with past practices,
and (iii) enforce


- 150 -

--------------------------------------------------------------------------------





each such Material Contract in accordance with its terms, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

5.20    Intermediation Documents. Each Loan Party will, and will cause each of
its Restricted Subsidiaries to, (i) perform and observe all the terms and
provisions of each Intermediation Document entered into in connection with, or
related to, any Intermediation Facility to be performed or observed by it, (ii)
maintain each such Intermediation Document in full force and effect except to
the extent such Intermediation Document is no longer used or useful in the
conduct of the business of Loan Parties or Restricted Subsidiaries in the
ordinary course of business, consistent with past practices, and (iii) enforce
each such Intermediation Document in accordance with its terms, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect.

6    NEGATIVE COVENANTS.
Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1    Indebtedness. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2    Liens. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to create, incur, assume, or suffer to exist, directly
or indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to,
(a)    other than in order to consummate a Permitted Acquisition, enter into any
merger, amalgamation, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger or amalgamation
between Loan Parties; provided, that, a Borrower must be the surviving entity of
any such merger or amalgamation to which it is a party, (ii) any merger or
amalgamation between a Loan Party and a Restricted Subsidiary of such Loan Party
that is not a Loan Party so long as such Loan Party is the surviving entity of
any such merger or amalgamation, and (iii) any merger or amalgamation between
Restricted Subsidiaries of Administrative Borrower that are not Loan Parties,
(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of any Excluded
Subsidiary of any Borrower, (ii) the liquidation or dissolution of a Loan Party
(other than any Borrower) or any of its Restricted Subsidiaries so long as all
of the assets (including any interest in any Equity Interests) of such
liquidating or dissolving Loan Party or Restricted Subsidiary are transferred to
a Loan Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Restricted Subsidiary of any


- 151 -

--------------------------------------------------------------------------------





Borrower that is not a Loan Party so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Restricted Subsidiary
of a Borrower that is not liquidating or dissolving, or
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or (i) in connection
with a “turnaround”, (ii) as the result of a Force Majeure event and/or (iii) in
connection with the diligent rebuilding or repair of property, plant and
equipment, in the case of each of subclauses (i), (ii) and (iii) above, for no
longer than reasonably necessary to restore suspended Refinery operations, or
(d)    change the classification/status of any Canadian Loan Party for U.S.
federal or Canadian income tax purposes.

6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of Borrower’s or its Restricted
Subsidiaries’ assets.

6.5    Nature of Business. Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to engage in any material line of business
substantially different from those lines of business conducted by Administrative
Borrower and its Restricted Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

6.6    Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Restricted Subsidiaries to,
(a)    except in connection with Refinancing Indebtedness permitted by Section
6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Restricted Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances set forth in subsections (a) or (b) of the definition of “Permitted
Intercompany Advances”, (C) any Indebtedness in an amount not to exceed
$10,000,000 in the aggregate per annum so long as, as of the date of any such
payment and immediately after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing or would result
therefrom, (D) Indebtedness permitted under clauses (u), (y), (bb), and (cc) of
the definition of “Permitted Indebtedness”, and (E) other Indebtedness
(including Permitted Intercompany Advances of the type described in clause (c)
of such definition) to the extent the Payment Conditions have then been
satisfied, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions applicable
thereto, or


- 152 -

--------------------------------------------------------------------------------





(b)    directly or indirectly, amend, modify, or change any of the terms or
provisions of
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances in
accordance with this Agreement (including, without limitation, Section 6.10 and
the definition of Permitted Intercompany Advances), (C) to the extent expressly
permitted with respect to Refinancing Indebtedness, in accordance with the
definition thereof, (D) the Term Loan Documents in accordance with the ABL
Intercreditor Agreement, and (E) other Indebtedness permitted under the
definition of Permitted Indebtedness; provided, that, with respect to this
subsection (E), any such amendment, modification or change to any agreement,
instrument, document, indenture, or other writing evidencing or concerning such
other Indebtedness shall not (i) cause such Indebtedness to cease to be
Permitted Indebtedness, (ii) result in a shortening of the average weighted
maturity (measured as of the date of such amendment, modification or change) of
such Indebtedness, or (iii) when taken as a whole, reasonably be expected to be
materially adverse to the interests of Lenders; and further, provided, that,
with respect to this subsection (E), if any such Indebtedness, when initially
incurred, required Agent or any Lender approval, any such amendment,
modification or change shall be subject to such approval,
(ii)    the Governing Documents of any Loan Party or any of its Restricted
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders,
(iii)    any Material Contract (other than any Intermediation Document, which is
governed by clause (iv) below) except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or
(iv)    any Intermediation Document in a manner that could reasonably be
expected to have a Material Adverse Effect.

6.7    Restricted Payments. Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to make any Restricted Payment; provided, that, so
long as it is permitted by law,
(a)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the repurchase, redemption or other
acquisition or retirement for value of any Equity Interest of Administrative
Borrower held by any current or former employee or director of Administrative
Borrower (or any of its Restricted Subsidiaries) (or any spouses, ex-spouses, or
estates of any of the foregoing) pursuant to the terms of any employee equity
subscription agreement, stock option agreement, restricted stock or similar
agreement entered into in the ordinary course of business shall be permitted;
provided, that, the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests in any calendar year will not exceed the
sum of (x) $7,500,000, plus (y) the excess of $7,500,000 over the amounts
actually paid in the immediately preceding twelve (12) month period (it being
understood that any payments made in


- 153 -

--------------------------------------------------------------------------------





reliance on this clause (a) shall be deemed to have been made first pursuant to
the foregoing clause (y)),
(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Administrative Borrower on account of repurchases of the Equity Interests of
Administrative Borrower held by such Persons; provided, that, such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of
Administrative Borrower,
(c)    so long as no Specified Event of Default shall have occurred and be
continuing or would result therefrom, Permitted Intercompany Advances may be
made pursuant to and in accordance with the definition thereof,
(d)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Administrative Borrower may make cash dividends to the
holders of Equity Interests in Administrative Borrower consisting of common
stock, in an aggregate amount not to exceed the lesser of (x) in any fiscal
quarter of Administrative Borrower, $0.20 per share, and (y) in any twelve
consecutive calendar-month period, $150,000,000,
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (x) the repurchase of Equity Interests
deemed to occur upon the exercise of options or warrants to the extent that such
Equity Interests represent all or a portion of the exercise price thereof, and
(y) to the extent constituting a Restricted Payment, cash settlement of
obligations in respect of the Alon Notes, shall be permitted;
(f)    the payment of cash in lieu of the issuance of fractional shares of
Equity Interests upon conversion or exchange of securities convertible into or
exchangeable for Equity Interests of Administrative Borrower shall be permitted;
provided, that, any such cash payment shall not circumvent or evade the
limitations of this Section 6.7;
(g)    the payment of any dividend within forty five (45) days after the date of
declaration thereof, if at such date of declaration, such payment would have
complied with the provisions of this Agreement, and
(h)    Administrative Borrower and its Restricted Subsidiaries may make
Permitted Distributions.
Notwithstanding the foregoing, no Loan Party or Restricted Subsidiary shall make
any Restricted Payment with a Refinery (other than a Specified Asset or an
Excluded Refinery) to any MLP Subsidiary or other Person (other than another
Loan Party or Restricted Subsidiary).



6.8    Accounting Methods. Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).


- 154 -

--------------------------------------------------------------------------------






6.9    Investments. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly except for Permitted
Investments, make or acquire any Investment.

6.10    Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (other than transactions solely among Loan
Parties) with any Permitted JV or any Affiliate of any Borrower or any of its
Subsidiaries except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Borrower or its Restricted
Subsidiaries, on the one hand, and any Permitted JV or any Affiliate of such
Borrower or its Subsidiaries, on the other hand, so long as such transactions
are no less favorable, taken as a whole, to such Borrower or its Restricted
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,
(b)    so long as it has been approved by such Borrower’s or its applicable
Restricted Subsidiary’s Board of Directors in accordance with Applicable Law,
any indemnity provided for the benefit of directors (or comparable managers) of
such Borrower or its applicable Restricted Subsidiary,
(c)    so long as it has been approved by such Borrower’s or its applicable
Restricted Subsidiary’s Board of Directors in accordance with Applicable Law,
the payment of reasonable compensation, consulting service, severance,
reasonable and customary indemnification arrangements, or employee benefit
arrangements (including pursuant to employee benefit plans, employee stock
options or similar plans) to employees, officers, and outside directors of such
Borrower and its Restricted Subsidiaries in the ordinary course of business and
consistent with industry practice,
(d)    transactions permitted by Section 6.3, Section 6.7, any Permitted JV
Investment and Permitted Intercompany Advance,
(e)    (i) any sale of Equity Interests (other than Disqualified Equity
Interests) of Administrative Borrower not constituting a Change of Control, and
(ii) the entering into of a customary agreement providing registration rights to
the shareholders of Administrative Borrower and the performance of such
agreements,
(f)    the transactions contemplated by the documents, instruments and
agreements identified on Schedule 6.10(f), each as in effect on the Closing
Date, including the payment of amounts payable pursuant to and in accordance
therewith, or any amendment, modification, or supplement thereto or replacement
thereof, as long as such agreement or arrangement, as so amended, modified,
supplemented or replaced, taken as a whole, is not materially more
disadvantageous to the Borrowers, the applicable Restricted Subsidiaries or the
Lender Group than the original agreement or arrangement in existence on the
Closing Date, and


- 155 -

--------------------------------------------------------------------------------





(g)    transactions with Permitted JVs, MLP Subsidiaries or Unrestricted
Subsidiaries (1) entered into in the ordinary course of business and consistent
with past practice, (2) entered into on customary terms, or (3) that are fair to
Administrative Borrower and its Restricted Subsidiaries from a financial point
of view and not materially disadvantageous to the Lender Group.

6.11    Use of Proceeds. Each Loan Party will not, and will not permit any of
its Subsidiaries to, use the proceeds of any Loan or Letter of Credit made or
deemed made hereunder for any purpose other than (a) on the Closing Date, (i) to
repay, in full, the outstanding principal, accrued interest, and accrued fees
and expenses owing under or in connection with the Specified Existing Credit
Facilities, and (ii) to pay the fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, in each case, as set forth in the Funds Flow Agreement, and
(b) thereafter, consistent with the terms and conditions hereof, for their
working capital and general corporate purposes of Administrative Borrower and
its Subsidiaries, in each case to the extent permitted hereunder (including,
without limitation, Permitted Acquisitions and Permitted JV Investments);
provided, that, (x) that no part of the proceeds of the Loans or Letters of
Credit will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U, or X of the Board of
Governors, (y) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or, to the knowledge of any Loan Party or any Restricted
Subsidiary after due care and inquiry, indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) no part of the
proceeds of any Loan or Letter of Credit will be used, directly or, to the
knowledge of any Loan Party or any Restricted Subsidiary after due care and
inquiry, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws, Canadian
Anti-Terrorism Laws, or Anti-Money Laundering Laws.

6.12    Limitation on Issuance of Equity Interests. Except for the issuance or
sale of Qualified Equity Interests by Administrative Borrower, and without
limitation upon transactions expressly permitted under Sections 6.3, 6.4, and
6.9, each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, issue or sell any of its Equity Interests.

6.13    Bailees. Other than in the ordinary course of business and consistent
with general industry practice, each Loan Party will not, and will not permit
any of its Restricted Subsidiaries to, store the Inventory of Administrative
Borrower or its Restricted Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, except as set forth on Schedule 4.24,
Schedule E-1, or Schedule E-2 and their chief executive offices (and in the case
of the Canadian Loan Parties, their registered offices or domicile) only at the
locations identified on Schedule 4.25 (in each case, as such schedules may be
updated or amended in accordance herewith).

6.14    INTENTIONALLY OMITTED.


- 156 -

--------------------------------------------------------------------------------






6.15    Employee Benefits. Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to:
(a)    terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Pension Plan, which
could reasonably be expected to result in any liability of any Loan Party or
ERISA Affiliate to the PBGC;
(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or Applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect;
(c)    permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Pension Plan
which exceeds $250,000 with respect to all Pension Plans in the aggregate;
(d)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10;
(e)    amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Pension Plan under the IRC;
(f)    permit to exist (i) any condition which could reasonably be expected to
result in a Canadian Pension Event, or (ii) any other condition, event or
transaction with respect to a Canadian Pension Plan which could result in a Loan
Party incurring any liability, fine or penalty; or
(g)    establish, maintain, sponsor, contribute to or otherwise incur or assume
liability or obligations in respect of a Canadian Defined Benefit Pension Plan
or amalgamate with a Person that maintains, sponsors or otherwise has liability
for any Canadian Defined Benefit Pension Plan during the term of this Agreement.

6.16    Consignments. Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, consign any of its or their Inventory or sell any of
its or their Inventory on bill and hold, sale or return, sale on approval, or
other conditional terms of sale, other than with respect to precious metals
pursuant to ordinary course refurbishments or exchanges of catalysts, including
platinum or similar precious metals and related products, necessary or useful
for the operation of the Refineries. For the avoidance of doubt, this Section
6.16 shall not restrict any Intermediation Facilities or contango market,
Renewable Identification Number, or buy-sell transactions, in each case
expressly permitted hereby.

6.17    Limitations on Encumbrances on Real Property and the MLP GP.
Notwithstanding anything to the contrary in any Loan Document, no Loan Party
will, or will permit


- 157 -

--------------------------------------------------------------------------------





any of its Restricted Subsidiaries to, create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any (a) Excluded
Real Property (as defined in the Term Loan Agreement as in effect as of the
Closing Date), except for Liens permitted to be incurred under clauses (b), (c),
(d), (g), (k), (r), and (bb) of the definition of “Permitted Liens”, or (b) any
Equity Interests of the MLP GP except for nonconsensual Permitted Liens arising
by operation of Applicable Law.

6.18    [Reserved.]

6.19    Designation of Restricted and Unrestricted Subsidiaries.
(a)    The Board of Directors of Administrative Borrower may designate any
Restricted Subsidiary of Administrative Borrower to be an Unrestricted
Subsidiary; provided, that:
(i)    the aggregate fair market value, as determined in good faith by the Board
of Directors of Administrative Borrower, of all outstanding Investments owned by
Administrative Borrower and its Restricted Subsidiaries in the Subsidiary being
so designated (including any guarantee by Administrative Borrower or any
Restricted Subsidiary thereof of any Indebtedness of such Subsidiary) will be
deemed to be an Investment made as of the time of such designation and that such
Investment would be a Permitted Investment.
(ii)    such Subsidiary does not hold any Liens on any property of
Administrative Borrower or any Restricted Subsidiary thereof;
(iii)    the Subsidiary being so designated:
(A)    is not party to any agreement, contract, arrangement or understanding
with Administrative Borrower or any Restricted Subsidiary of Administrative
Borrower unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Administrative Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Administrative Borrower or would be permitted under
Section 6.10 hereof; and
(B)    is a Person with respect to which neither Administrative Borrower nor any
of its Restricted Subsidiaries has any direct or indirect obligation to
subscribe for additional Equity Interests, except as would be permitted under
Section 6.7 hereof;
(C)    has not previously been designated as an Unrestricted Subsidiary; and
(iv)    No Default or Event of Default would be in existence following such
designation.


- 158 -

--------------------------------------------------------------------------------





(b)    Any designation of a Restricted Subsidiary of Administrative Borrower as
an Unrestricted Subsidiary will be evidenced to Agent by filing with Agent the
board resolution giving effect to such designation and a certificate duly
executed by an Authorized Person of Administrative Borrower certifying that such
designation complied with the preceding conditions and was permitted by this
Agreement. If, at any time, any Unrestricted Subsidiary (x) would fail to meet
any of the preceding requirements described in subclauses (A) or (B) of clause
(iii) of this Section 6.19, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness, Investments, or
Liens on the property, of such Subsidiary will be deemed to be incurred or made
by a Restricted Subsidiary of Administrative Borrower as of such date and, if
such Indebtedness, Investments or Liens are not permitted to be incurred or made
as of such date under this Agreement, such event shall constitute an Event of
Default under this Agreement.
(c)    The Board of Directors of Administrative Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
that:
(i)    such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of Administrative Borrower of any outstanding Indebtedness
of such Unrestricted Subsidiary and such designation will only be permitted if
such Indebtedness would be Permitted Indebtedness;
(ii)    all outstanding Investments owned by such Unrestricted Subsidiary will
be deemed to be made as of the time of such designation and such designation
will only be permitted if such Investments would be a Permitted Investment;
(iii)    all Liens upon property or assets of such Unrestricted Subsidiary
existing at the time of such designation would be Permitted Liens; and
(iv)    no Default or Event of Default would be in existence following such
designation.
Notwithstanding the provisions set forth above with respect to “Unrestricted
Subsidiaries”, Administrative Borrower shall not designate any Subsidiary as an
Unrestricted Subsidiary, to the extent that such Subsidiary (x) directly or
indirectly owns a Refinery (other than a Specified Asset or an Excluded
Refinery), (y) holds assets constituting Revolving Loan Priority Collateral, or
(z) is not an “Unrestricted Subsidiary” for purposes of the Term Loan Documents.



6.20    Covenants Relating to MLP Subsidiaries. Administrative Borrower and its
Restricted Subsidiaries shall be subject to the following covenants relating to
MLP Subsidiaries:
(a)    Administrative Borrower shall not permit (x) the MLP GP to engage in any
business other than holding a general partnership interest in the MLP or (y) any
Future MLP GP to engage in any business other than holding a general partnership
interest in Future MLPs;
(b)    except with respect to the Holdings Note Documents, neither
Administrative Borrower nor any of its Restricted Subsidiaries shall (i) provide
any guarantee of, or any credit support for, any Indebtedness of an MLP
Subsidiary, or otherwise be directly or indirectly liable


- 159 -

--------------------------------------------------------------------------------





for any Indebtedness of such MLP Subsidiary, (ii) permit any Indebtedness of an
MLP Subsidiary to be recourse to Administrative Borrower or any Restricted
Subsidiary, and (iii) permit a Lien on any of its property to secure, or permit
any of its property to be otherwise subject (directly or indirectly) to the
satisfaction of any Indebtedness of any MLP Subsidiary; and
(c)    neither Administrative Borrower nor any of its Restricted Subsidiaries
shall permit an MLP Subsidiary to (i) own any Equity Interests in Administrative
Borrower or any Restricted Subsidiary, (ii) hold any Indebtedness of
Administrative Borrower or any Restricted Subsidiary, except in the ordinary
course of business but in no event Indebtedness for borrowed money, or (iii)
hold any Lien on property of Administrative Borrower or any Restricted
Subsidiary, except in connection with the ordinary course of business but in no
event to secure Indebtedness for borrowed money.

6.21    Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries.
(a)    Separate Records; Separate Assets. Administrative Borrower shall, and
shall cause the MLP Subsidiaries to, (i) maintain the MLP Subsidiaries’
respective books and records and MLP Subsidiaries’ respective accounts separate
from those of Administrative Borrower and its Restricted Subsidiaries, and (ii)
maintain MLP Subsidiaries’ respective financial and other books and records
showing MLP Subsidiaries’ respective assets and liabilities separate and apart
from those of Administrative Borrower and its Restricted Subsidiaries.
Administrative Borrower shall not commingle or pool, and shall cause the MLP
Subsidiaries not to commingle or pool, their respective funds or other assets
with those of any other Person, except their respective consolidated
Subsidiaries, and shall maintain their respective assets in a manner that is not
costly or difficult to segregate, ascertain or otherwise identify as separate
from those of any other Person.
(b)    Separate Name; Separate Credit. Administrative Borrower shall, and shall
cause the MLP Subsidiaries to, (i) conduct their respective businesses in their
respective own names or in the names of their respective Subsidiaries, and (ii)
generally hold the MLP Subsidiaries as entities separate from Administrative
Borrower and its Restricted Subsidiaries. Administrative Borrower shall, and
shall cause the MLP Subsidiaries to, (x) pay their respective obligations and
liabilities from their respective own funds (whether on hand or borrowed) and
(y) maintain adequate capital in light of their respective business operations.
(c)    Separate Formalities. Administrative Borrower shall cause the MLP
Subsidiaries to observe all limited liability company or partnership formalities
and other formalities required by their respective Governing Documents and
Applicable Law.

6.22    Burdensome Agreements.
(a)    Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of Administrative Borrower or any
Restricted Subsidiary to: (i) pay dividends or make any other distributions on
its Equity Interests (or with respect to any other interest or participation in,
or measured by, its profits) to Administrative Borrower or any of its Restricted
Subsidiaries or pay


- 160 -

--------------------------------------------------------------------------------





any liabilities owed to Administrative Borrower or any of its Restricted
Subsidiaries; (ii) make loans or advances to Administrative Borrower or any of
its Restricted Subsidiaries; (iii) transfer any of its properties or assets to
Administrative Borrower or any of its Restricted Subsidiaries or (iv) create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lender Group to secure the Obligations.
(b)    The restrictions in Section 6.22(a) will not apply to encumbrances or
restrictions:
(i)    existing under, by reason of or with respect to (A) the Term Loan
Agreement or (B) any existing Indebtedness or any other agreements set forth on
Schedule 6.22, in the case of clauses (A) and (B), in effect on the Closing
Date;
(ii)    set forth in this Agreement and the other Loan Documents;
(iii)    existing under, by reason of or with respect to Applicable Law;
(iv)    with respect to any Person or the property or assets of a Person
acquired after the Closing Date by Administrative Borrower or any of its
Restricted Subsidiaries, existing at the time of such acquisition and not
incurred in connection with or in contemplation of such acquisition, which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof;
(v)    set forth in any document governing any secured Indebtedness that limits
the right of the debtor to dispose of the assets securing such Indebtedness that
is otherwise permitted to be incurred pursuant to Sections 6.1 and 6.2 hereof;
(vi)    in the case of clause (iii) of Section 6.22(a):
(A)    that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset,
(B)    existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of Administrative
Borrower or any Restricted Subsidiary thereof not otherwise prohibited by this
Agreement, or
(C)    arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of Administrative Borrower or any
Restricted Subsidiary thereof in any manner material to Administrative Borrower
or any Restricted Subsidiary thereof;
(vii)    existing under, by reason of or with respect to any agreement for the
sale or other disposition of all or substantially all of the Equity Interests
of, or property and assets


- 161 -

--------------------------------------------------------------------------------





of, a Restricted Subsidiary that restrict distributions by that Restricted
Subsidiary pending such sale or other disposition;
(viii)    existing under restrictions on cash or other deposits or net worth
imposed by customers or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;
(ix)    existing under joint venture or similar agreements or any Indebtedness
permitted to be incurred under this Agreement and which an Authorized Person of
Administrative Borrower determines in good faith will not materially adversely
affect Administrative Borrower’s ability to make payments of principal or
interest payments on the Loans or payments of any other Obligations owing
hereunder;
(x)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (ix) of Section 6.22(b) hereof, provided,
that, the encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacement or
refinancings are not materially more restrictive, taken as a whole, than those
prior to such amendment, modification, restatement, renewal, extension,
supplement, refunding, replacement or refinancing; and
(xi)    solely for the purposes of Section 6.22(a)(iii) and (iv) (with respect
to Intermediation Collateral), contained in any Intermediation Document existing
or entered into in accordance with this Agreement (and, for the avoidance of
doubt, shall not prohibit transfers of Revolving Priority Collateral).

6.23    Intermediation Facilities. Each Loan Party will not, and will not permit
any of its Restricted Subsidiaries to, enter into any crude oil or other
feedstock supply agreements, natural gas supply agreements, hydrogen supply
agreements, or off-take agreements relating to intermediate or refined products
with a counterparty for purposes of facilitating an intermediation agreement
other than an Intermediation Facility.

7    FINANCIAL COVENANTS.
Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Loan Parties will:
(a)    Fixed Charge Coverage Ratio. Commencing on the date on which a Financial
Covenant Triggering Event has occurred, and until the date, if any, that such
Covenant Trigger Event shall cease to exist in accordance with the definition of
the term “Financial Covenant Triggering Event” (without prejudice to the
obligation to comply to the extent a subsequent Financial Covenant Triggering
Event occurs) have a Fixed Charge Coverage Ratio of at least 1.00 to 1.00
measured on a month-end basis for the twelve consecutive calendar month period
most recently then ended, commencing with the month-end immediately preceding
the month in which the Financial Covenant Triggering Event occurred for which
Administrative Borrower was required to


- 162 -

--------------------------------------------------------------------------------





deliver monthly financial statements pursuant to this Agreement, and thereafter,
as of the end of each month thereafter.

8    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1    Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three (3) Business Days,
(b) all or any portion of the principal of the Loans, or (c) any amount payable
to Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2    Covenants. If any Loan Party or any of its Restricted Subsidiaries:
(a)    fails to perform or observe any term, covenant or agreement contained in
any of (i) Sections 3.4, 5.1, 5.2 (solely with respect to clause (a) of Schedule
5.2), 5.3 (solely with respect to existence of each Loan Party in its
jurisdiction of organization), 5.7 (solely if any Loan Party refuses to allow
Agent or its representatives or agents to visit any Loan Party’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Loan Parties’ affairs, finances, and accounts with officers
and employees of any Loan Party), 5.11, 5.19, or 5.20 of this Agreement, (ii)
Section 6 of this Agreement, (iii) Section 7 of this Agreement, (iv) Section 7
of the US Guaranty and Security Agreement, or (v) Section 7 of the Canadian
Guarantee and Security Agreement;
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than with respect to existence of each Loan Party in
its jurisdiction of organization), 5.4, 5.5, 5.6, 5.8, 5.10, 5.12, 5.16, or 5.17
of this Agreement and such failure continues for a period of ten (10) days after
the earlier of (x) the date on which such failure shall first become known to
any officer of any Loan Party or (y) the date on which written notice thereof is
given to Administrative Borrower by Agent;
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty (30) days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Loan Party or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;

8.3    Judgments. If one or more judgments, orders, requirements to pay issued
by a Governmental Authority, or awards for the payment of money involving an
aggregate amount of


- 163 -

--------------------------------------------------------------------------------





$50,000,000 or more (net of any amounts covered by insurance pursuant to which
the insurer (including a Captive Insurer) has not denied coverage) is entered or
filed against a Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary), or with respect to any of their respective assets, and
either (a) there is a period of thirty (30) consecutive days at any time after
the entry of any such judgment, order, or award during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;

8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary);

8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) and any of the following events occur: (a) such Loan
Party or such Restricted Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
such Restricted Subsidiary, or (e) an order for relief shall have been issued or
entered therein;

8.6    Default Under Other Agreements. If there is (a) a default in (x) any Term
Loan Document, or (y) one or more agreements to which a Loan Party or any of its
Restricted Subsidiaries is a party with one or more third Persons relative to a
Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness involving an
aggregate amount of $50,000,000 or more (excluding (i) any default under the MLP
Credit Facility that permits foreclosure on the Holdings Note, and (ii) any
default in respect of Hedge Agreements, which are addressed in Section 8.6(b)),
and such default (in the case of either of clauses (x) or (y)) (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Restricted Subsidiary’s obligations thereunder, (b) a
default in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Restricted Subsidiaries is a party and the
Swap Termination Value is an aggregate amount of $50,000,000 or more, or (c) an
event of default by a Loan Party or any of its Restricted Subsidiaries in
respect of any Intermediation Facility that could reasonably be expected to have
a Material Adverse Effect;

8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8    Guaranty. If the obligation of any Guarantor under any guaranty contained
in any Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement or such Guaranty and Security


- 164 -

--------------------------------------------------------------------------------





Agreement) or if any Guarantor repudiates or revokes or purports to repudiate or
revoke any such guaranty;

8.9    Security Documents. If any Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and (except to the extent of (1) Permitted
Liens which are non-consensual Permitted Liens, (2) purchase money Liens
permitted hereunder, (3) the interests of lessors under Capital Leases permitted
hereunder, (4) subject to the ABL Intercreditor Agreement, Liens granted to the
Term Agent on Term Priority Collateral pursuant to the Term Loan Documents, and
(5) Liens described in clause (t)(ii) of the definition of “Permitted Liens”,
subject to any applicable intercreditor agreement referred to in such clause),
first priority Lien on the Collateral covered thereby, except, in each case, (i)
as a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement, (ii) with respect to Collateral the aggregate
value of which, for all such Collateral, does not exceed $15,000,000;

8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Restricted Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Restricted Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Restricted Subsidiaries shall deny that such
Loan Party or its Restricted Subsidiaries has any liability or obligation
purported to be created under any Loan Document;

8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly;

8.12    ERISA; Canadian Pension Plans. The occurrence of any of the following
events: (a) a Notification Event, which has resulted or could reasonably be
expected to result in liability of any Loan Party that could reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate, (b) any Loan Party or ERISA Affiliate completely or partially
withdraws from one or more Multiemployer Plans and fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to Withdrawal Liability that could reasonably be expected to have a
Material Adverse Effect, or (c) the occurrence of a Canadian Pension Event;

8.13    Cessation of Business. If Administrative Borrower and its Restricted
Subsidiaries, taken as a whole, are prevented by court order, enjoined,
restrained, or in any way prevented (other than on account of an event of Force
Majeure) from continuing to conduct all or substantially all of the business
affairs of Administrative Borrower and its Restricted Subsidiaries, taken as a
whole, for more than thirty (30) days; provided, however that during the period
prior to the passage of such thirtieth (30th) day, (a) Borrowers shall not
request and Agent, Lenders and Issuing Bank shall not make or provide, as
applicable, any Advances, Letters of Credit or other financial accommodations,
and (b) all proceeds of Collateral, including collections in respect of
Accounts, shall be retained by Agent and applied to the outstanding Obligations
and after such application, held as cash collateral for any other Obligations
that are not then due and payable under the Loan Documents;

8.14    Intercreditor Provisions. The ABL Intercreditor Agreement, any other
intercreditor or subordination agreement (including, without limitation, any
Intercompany Subordination


- 165 -

--------------------------------------------------------------------------------





Agreement), or the subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness (collectively, the “Intercreditor
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Term Agent, any
holder of a portion of the Term Loan, or any holder of the applicable
Subordinated Indebtedness or any other Person bound by any Intercreditor
Provisions or such holder shall fail to comply with the applicable Intercreditor
Provisions; or (ii) Administrative Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the applicable Intercreditor Provisions,
(B) that such Intercreditor Provisions exist for the benefit of the Secured
Parties, or (C) that all payments of principal of or premium and interest on the
Term Loan, the applicable Subordinated Indebtedness or other Indebtedness
subject to any Intercreditor Provisions, or realized from the liquidation of any
property of any Loan Party, shall be subject to any of the applicable
Intercreditor Provisions; or

8.15    Environmental Events. Any Environmental Action, Remedial Action, or
Environmental Liability shall arise or occur, the cost of which to any Loan
Party or any of its Restricted Subsidiaries could reasonably be expected to have
a Material Adverse Effect.

9    RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by Applicable Law, do any one or more of the
following:
(a)    (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrowers, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
(c)    subject to the ABL Intercreditor Agreement and any Intermediation Access
Agreement, exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under Applicable Law, or in equity, including,
without limitation, any rights of setoff; provided, that, with respect to any
Event of Default resulting solely from failure of Loan Parties to comply with
the financial covenants set forth in Section 7, neither Agent nor the Required
Lenders


- 166 -

--------------------------------------------------------------------------------





may exercise the foregoing remedies in this Section 9.1 until the date that is
ten (10) Business Days after the day on which financial statements are required
to be delivered for the applicable month or fiscal quarter.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Restricted Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Default or Event of
Default shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.

10    WAIVERS; INDEMNIFICATION.

10.1    Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Loan Party may in any way be liable.

10.2    The Lender Group’s Liability for Collateral. Except for the safe custody
of any Collateral in its actual possession and the accounting for moneys
actually received by under the Loan Documents, no member of the Lender Group
shall have any duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. Each member of the Lender Group shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which such member accords its own property.

10.3    Indemnification. Each Loan Party shall pay, indemnify, defend, and hold
Agent-Related Persons, the Lender-Related Persons and the Issuing Bank, and each
Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and


- 167 -

--------------------------------------------------------------------------------





all claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented
out-of-pocket fees and disbursements of attorneys (but limited to one counsel
for all Indemnified Persons and, if reasonably necessary or advisable, one local
counsel for all Indemnified Persons in each applicable jurisdiction and, solely
in the case of actual or potential conflicts of interest, one additional counsel
in each applicable jurisdiction for the affected Indemnified Person(s) similarly
situated taken as a whole), experts, or consultants and all other reasonable and
documented out-of-pocket costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided, that,
Loan Parties shall not be liable for costs and expenses (including attorneys’
fees) of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of
Borrowers’ and their Restricted Subsidiaries’ compliance with the terms of the
Loan Documents, (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or Release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Borrower or any of its Restricted Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Borrower or any of its Restricted Subsidiaries (each
and all of the foregoing, the “Indemnified Liabilities”). The foregoing to the
contrary notwithstanding, no Loan Party shall have any obligation to any
Indemnified Person under this Section 10.3 with respect to any Indemnified
Liability (x) that a court of competent jurisdiction finally determines pursuant
to a non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents, (y) resulting from a claim brought by a Loan
Party against an Indemnified Person for breach in bad faith of such Indemnified
Person’s obligations under the Loan Documents, if such Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as finally
determined by a court of competent jurisdiction or (z) (provided, that, the
indemnification in clause (a) of this Section 10.3 shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16, other than Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim).
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Loan Parties were required to indemnify the Indemnified Person receiving such
payment, the Indemnified


- 168 -

--------------------------------------------------------------------------------





Person making such payment is entitled to be indemnified and reimbursed by Loan
Parties with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL
APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION
OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:
If to any Borrower or any other Loan Party:
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, Tennessee 37027
Attn: General Counsel
Fax No.: 615-224-6362
 
 
with copies to:
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Attn: Rachael Lichman, Esq.
Fax No.: 713-229-7980


 
 
If to Agent:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
Attn: Ryan Tozier
Fax No.: 855-818-1936
 
 
with copies to:
Riemer & Braunstein LLP
Seven Times Square, Suite 2506
New York, New York 10036
Attn: Lon M. Singer, Esq.
Fax No.: 212-719-0140

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that, (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business


- 169 -

--------------------------------------------------------------------------------





hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) and (c) notices by
electronic mail shall be deemed received upon the sender's receipt of an
acknowledgment from the intended recipient (such as by the "return receipt
requested" function, as available, return email or other written
acknowledgment).

12    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT, ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF


- 170 -

--------------------------------------------------------------------------------





THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
(d)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, ANY JOINT LEAD ARRANGER, ANY
CO-SYNDICATION AGENT, ANY CO-DOCUMENTATION AGENT, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM, AND NO CLAIM MAY BE MADE BY ANY OF THE FOREGOING AGAINST A LOAN PARTY, FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR; PROVIDED, THAT, FOR THE AVOIDANCE OF DOUBT,
NOTHING CONTAINED IN THIS SECTION 12(e) SHALL LIMIT ANY LOAN PARTY’S
INDEMNIFICATION, HOLD HARMLESS OR REIMBURSEMENT OBLIGATIONS TO EXTENT SET FORTH
IN SECTION 10.3.

13    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1    Assignments and Participations.
(a)    (%3) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:


- 171 -

--------------------------------------------------------------------------------





(A)    Administrative Borrower; provided, that, no consent of Administrative
Borrower shall be required (1) if an Event of Default of the type described in
Sections 8.1, 8.4 or 8.5 has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) or Related Fund of a Lender; provided, further, that
Administrative Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within seven (7)
Business Days after having received notice thereof; and
(B)    Agent, Swing Lender, and Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to an Ineligible Institution, (ii) so long as no Event of
Default has occurred and is continuing, to a Competitor, (iii) so long as no
Event of Default has occurred and is continuing, to any Person that cannot make
Canadian Dollar Loans to Borrowers hereunder unless Administrative Borrower
consents to such assignment, or (iv) to a natural person,
(B)    no assignment may be made to a Defaulting Lender, a Loan Party, any
Subsidiary of any Loan Party, or an Affiliate of any of the foregoing,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that, Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee,
(F)    unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(G)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).


- 172 -

--------------------------------------------------------------------------------





(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that, nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating


- 173 -

--------------------------------------------------------------------------------





Lender”) hereunder and under the other Loan Documents; provided, that, (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Commitments, and the other rights and interests
of the Originating Lender hereunder shall not constitute a “Lender” hereunder or
under the other Loan Documents and the Originating Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties under the Guaranty and Security Agreements (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party, a Subsidiary of a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Restricted
Subsidiaries and their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24 or the Bank of Canada, and such Federal Reserve Bank or the Bank


- 174 -

--------------------------------------------------------------------------------





of Canada, as applicable, may enforce such pledge or security interest in any
manner permitted under Applicable Law; provided, that, no such pledge shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Commitments (and
the principal amount of any Revolver Usage and stated interest and fees thereon)
held by such Lender (each, a “Registered Loan”). Other than in connection with
an assignment by a Lender of all or any portion of its Registered Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Registered Loan to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest and fees thereon) of the portion of such Registered Loans that
is subject to such participations) (the “Participant Register”). A Registered
Loan (and the registered note, if any, evidencing the same) may be participated
in whole or in part only by registration of such participation on the
Participant Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to


- 175 -

--------------------------------------------------------------------------------





the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that, no
Loan Party may assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
any Loan Party from its Obligations. A Lender may assign this Agreement and the
other Loan Documents and its rights and duties hereunder and thereunder pursuant
to Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Loan Party is required in connection with any such
assignment.

14    AMENDMENTS; WAIVERS.

14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that:
(i)    no such waiver, amendment, or consent shall, unless in writing and signed
by all of the Lenders directly affected thereby and all of Loan Parties that are
party thereto, do any of the following:
(A)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the penultimate sentence of Section
2.4(c)(i),
(B)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (except with respect to an Extension
Offer),
(C)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (x) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (y) that any amendment or
modification of defined terms used in the financial covenants in this


- 176 -

--------------------------------------------------------------------------------





Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (C)),
(D)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(E)    amend, modify, or eliminate Section 3.1 or 3.2,
(F)    amend, modify, or eliminate Section 15.11,
(G)    other than as permitted by Section 15.11, release Agent’s Lien in and to
all or substantially all of the Collateral,
(H)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders”, or “Pro Rata Share” (except, with respect to “Pro Rata
Share”, in connection with an Extension),
(I)    except as expressly permitted herein or in any other Loan Document or in
connection with a Lien that will be pari passu on the Term Priority Collateral
but subordinate to the Liens on Revolving Priority Collateral, contractually
subordinate any of Agent’s Liens,
(J)    other than in connection with a merger, amalgamation, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release any Borrower or all or substantially all of
the Guarantors from any obligation for the payment of money or consent to the
assignment or transfer by any Borrower or all or substantially all of the
Guarantors of any of its rights or duties under this Agreement or the other Loan
Documents, or
(K)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or Section 2.4(e) or (f);
(ii)    no such amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(A)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), and
(B)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.
(b)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate, without written consent of Agent, Borrowers and the
Supermajority Lenders, the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Qualified Cash, Eligible Credit
Card Receivables, Eligible Investment Grade Accounts, Eligible


- 177 -

--------------------------------------------------------------------------------





Accounts, Eligible LC Accounts, Eligible Positive Exchange Agreement Balance,
Eligible C-Store Inventory, Eligible Petroleum Inventory, Eligible Petroleum
Inventory-Not-Received, Eligible Petroleum Asphalt Inventory, Paid But Unexpired
Standby Letters of Credit, and Reserves) that are used in such definition to the
extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or the definition of
Maximum Revolver Amount, or change Section 2.1(c);
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and
(e)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i)(A) through (C) that
affect such Lender, (iii) any waiver, amendment or modification of the ABL
Intercreditor Agreement may be effected by an agreement or agreements in writing
entered into between Agent and Term Agent (with the consent of the Required
Lenders but without the consent of any Loan Party, so long as such amendment,
waiver or modification does not impose any additional duties or obligations on
Loan Parties or alter or impair any right of any Loan Party under the Loan
Documents), (iv) any waiver, amendment or modification of any other
intercreditor agreement between the holder of any Permitted Indebtedness and
Agent may be effected by an agreement or agreements in writing entered into
between Agent and such holder (with the consent of the Required Lenders but
without the consent of any Loan Party, so long as such amendment, waiver or
modification does not impose any additional duties or obligations on Loan
Parties or alter or impair any right of any Loan Party under the Loan
Documents), (v) any waiver, amendment or modification of any Intermediation
Access Agreement may be effected by an agreement or agreements in writing
entered into between Agent and the counterparty to any Intermediation Facility
(with the consent of the Required Lenders but without the consent of any Loan
Party, so long as such amendment, waiver or modification does not impose any
additional duties or obligations on Loan Parties or alter or impair any right of
any Loan Party under the Loan Documents), and (vi) the Letter of Credit Sublimit
may be re-allocated between Wells Fargo and any other Issuing Bank (and each
applicable Issuing Bank’s Individual Letter of Credit Sublimit and Schedule 1.2
may be modified to reflect


- 178 -

--------------------------------------------------------------------------------





such re-allocation) solely with the consent of each applicable Issuing Bank,
Administrative Borrower and Agent (such consent not to be unreasonably
withheld).
(f)    Notwithstanding anything to the contrary, no Real Property shall be taken
as Collateral unless Lenders have received at least forty-five (45) days’ prior
notice and each Lender has confirmed to Agent that it has completed all flood
due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Laws or as
otherwise reasonably satisfactory to such Lender. At any time that any Real
Property constitutes Collateral, no amendment, waiver, modification,
elimination, or consent with respect to a Loan Document shall add, increase,
renew or extend any loan, commitment or credit line hereunder until the
completion of flood due diligence, documentation and coverage as required by the
Flood Laws or as otherwise reasonably satisfactory to all Lenders.

14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16, or
if a Borrower is required to pay any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 16,
then Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than fifteen (15) Business Days after
the date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender,


- 179 -

--------------------------------------------------------------------------------





as applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Revolving Loans and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.

14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15    AGENT; THE LENDER GROUP; QUÉBEC PROVISIONS.

15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents (including, without limitation, the ABL Intercreditor Agreement) on
its behalf and to take such other action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Agent by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains


- 180 -

--------------------------------------------------------------------------------





in effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents or take any other action with
respect to any Collateral or Loan Documents which may be necessary to perfect,
and maintain perfected, the security interests and Liens upon Collateral
pursuant to the Loan Documents, (c) make Revolving Loans, for itself or on
behalf of Lenders, as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute payments and proceeds of the Collateral as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Borrower or its Restricted Subsidiaries, the Obligations, the Collateral, or
otherwise related to any of same as provided in the Loan Documents, and (g)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

15.1A Québec Provisions.
(a)    Hypothecary Representative. For greater certainty, and without limiting
the powers of Agent, each Lender and each Bank Product Provider hereby
irrevocably constitutes Agent as the hypothecary representative within the
meaning of Article 2692 of the CCQ in order to hold hypothecs and security
granted by any Loan Party on property pursuant to the laws of the Province of
Québec in order to secure obligations of any Loan Party hereunder and under the
other Loan Documents. The execution by Agent, acting as hypothecary
representative prior to this Agreement of any deeds of hypothec or other
security documents, is hereby ratified and confirmed.
(b)    Ratification of Hypothecary Representative by Successors and Assignees,
Etc. The constitution of Agent as hypothecary representative shall be deemed to
have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of the
rights and obligations of any Lender or Bank Product Provider under this
Agreement by the execution of an assignment, including an Assignment and
Assumption or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the compliance with such formalities
pursuant to which it becomes a successor Agent under this Agreement.
(c)    Rights, Etc. of Hypothecary Representative. Agent acting as hypothecary
representative shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of Agent in this Agreement,
which shall apply mutatis mutandis to Agent acting as hypothecary
representative. In the event of the resignation of Agent (which shall include
its resignation as the hypothecary representative as contemplated in
Section 15.1A) and appointment of a successor Agent under this Agreement, such
successor Agent shall also act as the hypothecary representative, as
contemplated by Section 15.1A.

15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be


- 181 -

--------------------------------------------------------------------------------





entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

15.3    Liability of Agent. None of Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by Borrowers.
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Loan Document or Applicable Law.

15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. The Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 14.1). In all cases Agent shall be entitled and fully
justified in failing or refusing to take any action or exercise any power,
discretion or authority vested in it under this Agreement or any other Loan
Document unless and until Agent shall (a) receive written instructions from the
Required Lenders or the Lenders, as applicable (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 14.1), specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this


- 182 -

--------------------------------------------------------------------------------





Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of Agent-Related Persons has made any representation or warranty to
it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of Agent-Related Persons. Each Lender
acknowledges (and by entering into a Bank Product Agreement, each Bank Product


- 183 -

--------------------------------------------------------------------------------





Provider shall be deemed to acknowledge) that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender (or Bank
Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Loan Parties are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such Lender Group Expenses prior to the distribution of any amounts to Lenders
(or Bank Product Providers). In the event Agent is not reimbursed for such
Lender Group Expenses by Loan Parties, each Lender hereby agrees that it is and
shall be obligated to pay to Agent such Lender’s ratable thereof. Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend Agent-Related Persons (to the extent
not reimbursed by or on behalf of Loan Parties and without limiting the
obligation of Loan Parties to do so) from and against any and all Indemnified
Liabilities; provided, that, no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Loan Parties.
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other


- 184 -

--------------------------------------------------------------------------------





Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Parties or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

15.9    Successor Agent. Agent may resign as Agent upon twenty (20) days (ten
(10) days if an Event of Default has occurred and is continuing) prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Administrative Borrower
or a Default or Event of Default has occurred and is continuing) and without any
notice to the Bank Product Providers. If Agent resigns under this Agreement, the
Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent’s resignation is effective, it is acting as Issuing Bank or the Swing
Lender, such resignation shall also operate to effectuate its resignation as
Issuing Bank or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, or to make Swing
Loans. If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
Administrative Borrower, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of Applicable Law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned). In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is twenty (20) days (or ten
(10) days if an Event of Default has occurred and is continuing) following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank


- 185 -

--------------------------------------------------------------------------------





Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding a Loan Party or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of such Loan Party or such other Person and that prohibit the disclosure
of such information to the Lenders, and the Lenders acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11    Collateral and Guaranty Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the payment in full of all
of the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if, at Agent’s
request, Borrowers certify to Agent that the sale or disposition is permitted
under Section 6.4 (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which no Loan Party or
any of its Restricted Subsidiaries owned any interest at the time Agent’s Lien
was granted nor at any time thereafter, (iv) constituting property leased or
licensed to a Loan Party or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, (v)
owned by any Guarantor upon the release of such Guarantor’s guaranty under the
applicable Guaranty and Security Agreement, in each case in accordance with
Section 15.11(b), or (vi) in connection with a credit bid or purchase authorized
under this Section 15.11. The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of any Insolvency
Law, including Section 363 of the Bankruptcy Code or other Applicable Law, (b)
credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, the PPSA, or other Applicable Law, or (c)
credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any other sale or foreclosure
conducted or consented to by Agent in accordance with Applicable Law in any
judicial action or proceeding or by the exercise of any legal or equitable
remedy. In connection with any such credit bid or purchase, (i) the Obligations
owed to the Lenders and the Bank Product Providers shall be entitled to be, and
shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims being estimated for such purpose if the fixing
or liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests


- 186 -

--------------------------------------------------------------------------------





(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) in the Collateral that is
the subject of such credit bid or purchase (or in the Equity Interests of the
any entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration; provided, that, Bank Product Obligations not
entitled to the application set forth in Section 2.4(b)(iii)(J) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that, (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could reasonably be expected to expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate (by contract or
otherwise) any Lien granted to or held by Agent on any property under any Loan
Document (a) to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness and (b) to the
extent Agent has the authority under this Section 15.11 to release its Lien on
such property.
(b)    The Lenders hereby irrevocably authorize Agent to release any Guarantor
from its guarantee under any applicable Guaranty and Security Agreement, if (i)
payment in full of the Obligations has occurred, (ii) all the Equity Interests
of such Guarantor shall be sold, transferred conveyed, associated or otherwise
disposed of to a Person that is not the a Loan Party or a Restricted Subsidiary
in a transaction permitted by Section 6.4, (iii) such Guarantor becomes an
Excluded Subsidiary or an Immaterial Subsidiary, upon request by Administrative
Borrower to Agent, or (iv) such Guarantor is designated as an Unrestricted
Subsidiary in accordance with the terms hereof. At the written request and sole
expense of Administrative Borrower, Agent shall promptly execute and deliver to
Administrative Borrower or such Guarantor all releases, termination statements
and/or other documents reasonably necessary or desirable to evidence such
release, which releases, termination statements and/or other documents shall be
in form and substance reasonably satisfactory to Agent; provided, that, (x)
Agent shall not be required to execute any such release,


- 187 -

--------------------------------------------------------------------------------





termination statement and/or other document on terms which, in its reasonable
opinion, would, under Applicable Law, expose Agent or the other Secured Parties
to liability or create any obligation or entail any adverse consequence other
than the release of such Guarantor without recourse or warranty, and (y)
Administrative Borrower shall have delivered to Agent a written request for
release identifying the relevant Guarantor together with a certification by
Administrative Borrower stating that such transaction is in compliance with this
Agreement and the other Loan Documents.
(c)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Restricted Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
verify or assure that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or its Restricted Subsidiaries or any deposit accounts
of any Loan Party or its Restricted Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders


- 188 -

--------------------------------------------------------------------------------





in accordance with their Pro Rata Shares; provided, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or any applicable Canadian securities transfer legislation, can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds in the Applicable Currency pursuant to such wire
transfer instructions as each party may designate for itself by written notice
to Agent. Concurrently with each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Restricted Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only


- 189 -

--------------------------------------------------------------------------------





specific information regarding Loan Parties and their Restricted Subsidiaries
and will rely significantly upon Loan Parties’ and their Restricted
Subsidiaries’ books and records, as well as on representations of Loan Parties’
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding Loan Parties and their Restricted Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Agent in writing that Agent provide to such Lender a copy of any
report or document provided by any Loan Party or its Subsidiaries to Agent that
has not been contemporaneously provided by such Loan Party or such Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Loan Party or such Subsidiary, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to Borrowers a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability


- 190 -

--------------------------------------------------------------------------------





for the acts of any other member of the Lender Group. No Lender shall be
responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.18    Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Co-Documentation Agents. Each of the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Co-Documentation Agents, in such capacities, shall
not have any right, power, obligation, liability, responsibility, or duty under
this Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Bank. Without limiting the foregoing, each
of the Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and
Co-Documentation Agents, in such capacities, shall not have or be deemed to have
any fiduciary relationship with any Lender or any Loan Party. Each Lender,
Agent, Swing Lender, Issuing Bank, and each Loan Party acknowledges that it has
not relied, and will not rely, on the Joint Lead Arrangers, Joint Book Runners,
Co-Syndication Agents, and Co-Documentation Agents in deciding to enter into
this Agreement or in taking or not taking action hereunder. Each of the Joint
Lead Arrangers, Joint Book Runners, Co-Syndication Agents, and Co-Documentation
Agents, in such capacities, shall be entitled to resign at any time by giving
notice to Agent and Borrowers.

16    WITHHOLDING TAXES.

16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by Applicable Law, and in the event any
deduction or withholding of Taxes is required (as determined in good faith by
Loan Party or the Agent, as the case may be), the applicable Loan Party or
Agent, as the case may be, shall be entitled to make such deduction or
withholding, and shall timely pay the full amount deducted or withheld to the
applicable Governmental in accordance with Applicable Law, and furnish to Agent
after any payment of Taxes by a Loan Party pursuant to this Section 16.1,
certified copies of tax receipts evidencing such payment by Loan Parties, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent. Furthermore, if any such Tax is an
Indemnified Tax, Loan Parties agree to increase the sum payable as necessary so
that after such deduction or withholding for Indemnified Tax has been made
(including such deductions and withholdings for Indemnified Taxes applicable to
additional sums payable under this Section 16.1), the Recipient receives an
amount equal to the sum that it would have received had no such deduction or
withholding been made. The Loan Parties will promptly pay any Other Taxes or
reimburse Agent for such Other Taxes upon Agent's demand. The Loan Parties shall
jointly and severally indemnify each Recipient for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16.1) imposed on, or paid by, such Recipient and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, that, no indemnification payment shall be due under


- 191 -

--------------------------------------------------------------------------------





this sentence to the extent such payment is duplicative of any payment made by a
Loan Party otherwise under this Agreement or any other Loan Document (including
under second sentence of this Section 16.1). A certificate as to the amount of
such payment or liability (setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability) delivered to
Administrative Borrower by a Recipient (with a copy to Agent), or by the Agent
on its own behalf or on behalf of a Recipient, shall be conclusive absent
manifest error. Notwithstanding anything herein to the contrary, no Recipient
shall be indemnified for any Indemnified Taxes hereunder unless such Recipient
shall make written demand on the Administrative Borrower for such reimbursement
no later than 270 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Recipient or its
affiliates for payment of such Indemnified Taxes, and (ii) the date on which
such Recipient or its affiliates have made payment of such Indemnified Taxes.
The obligations of Loan Parties under this Section 16 shall survive the
termination of this Agreement, the resignation and replacement of Agent, and the
repayment of the Obligations.

16.2    Exemptions.
(a)    The Lender shall deliver to Agent and the Administrative Borrower one of
the following on or about the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon reasonable request of the
Agent and Administrative Borrower):
(i)    if such Lender is entitled to claim an exemption from United States
withholding Tax pursuant to the portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a ten percent (10%)
shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (or any
successor form) (with proper attachments as applicable);
(ii)    if such Lender is entitled to claim an exemption from, or a reduction
of, withholding Tax under a United States tax treaty, a properly completed and
executed copy of IRS Form W-8BEN or Form W-8BEN-E (or any successor form), as
applicable;
(iii)    if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI (or any successor form);
(iv)    if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because such Lender
serves as an intermediary, a properly completed and executed copy of IRS Form
W-8IMY (or any successor form) (including a withholding statement and copies of
the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or


- 192 -

--------------------------------------------------------------------------------





(v)    if such Lender is a U.S. person, a properly completed and executed copy
of any other form or forms, including IRS Form W-9 (or any successor form), as
may be required under the IRC or other laws of the United States as a condition
to exemption from, or reduction of, United States withholding or backup
withholding Tax.
(b)    Each Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
(c)    If a Lender that is entitled to an exemption or reduction of withholding
Tax in a jurisdiction other than the United States, such Lender agrees with and
in favor of Agent and Borrowers, to deliver to Agent and Administrative Borrower
any such form or forms, as may be required under the laws of such jurisdiction
as a condition to exemption from, or reduction of, foreign withholding or backup
withholding Tax before receiving its first payment under this Agreement, but
only if such Lender is legally able to deliver such forms, or the providing of
or delivery of such forms in the Lender's reasonable judgment would not subject
such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender (or its Affiliates); provided,
that, nothing in this Section 16.2(c) shall require a Lender to disclose any
information that it deems to be confidential (including without limitation, its
Tax returns). Each Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
(d)    If a Lender claims exemption from, or reduction of, withholding Tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Borrowers to such Lender, such Lender agrees
to notify Agent and Administrative Borrower of the percentage amount in which it
is no longer the beneficial owner of Obligations of Borrowers to such Lender.
With respect to such percentage amount, such Assignee will provide new
documentation, pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrowers
agree that each Participant shall be entitled to the benefits of this Section 16
with respect to its participation in any portion of the Commitments and the
Obligations (so long as such Participant complies with the obligations set forth
in this Section 16 with respect thereto and subject to the requirements and
limitations herein, including the requirements under Section 16.2 (it being
understood that the documentation required under Section 16.2 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided, that, such Participant (A) agrees
to be subject to the provisions of Section 2.13(b) and Section 14.2 as if it
were an assignee; and (B) shall not be entitled to receive any greater payment
under this Section 16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.13(b) and Section 14.2 with respect to any Participant.


- 193 -

--------------------------------------------------------------------------------





(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent or Administrative Borrower at
the time or times prescribed by law and at such time or times reasonably
requested by Agent or Administrative Borrower such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Agent or
Administrative Borrower as may be necessary for Agent or Borrowers to comply
with its or their respective obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
(f)    On or before the date that Wells Fargo (and any successor or replacement
Agent) becomes the Agent hereunder, it shall deliver to Administrative Borrower
two duly executed originals of either (i) IRS Form W-9 (or any successor form)
or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor form) evidencing its agreement with Administrative Borrower to be
treated as a U.S. Person (with respect to amounts received on account of any
Lender) and IRS Form W-8ECI (or any successor form) (with respect to amounts
received on its own account).

16.3    Reductions.
(a)    If a Lender is subject to an applicable withholding Tax, Agent may
withhold from any payment to such Lender an amount equivalent to the applicable
withholding Tax. If the forms or other documentation required by Section
16.2(a), 16.2(c) or 16.2(e) are not delivered to Agent, then Agent may withhold
from any payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding Tax.
(b)    If the Internal Revenue Service or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender due
to a failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent, as Tax or otherwise, including penalties and interest, and
including any Taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of the Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4    Refunds. If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund (including a credit in
lieu of a refund) of any Taxes as to which Loan Parties have been indemnified
pursuant to this Section 16 (including by payment of any additional amounts
pursuant to this Section 16), so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Administrative
Borrower on behalf of


- 194 -

--------------------------------------------------------------------------------





Loan Parties (but only to the extent of payments made, or additional amounts
paid, by Loan Parties under this Section 16 with respect to Indemnified Taxes
giving rise to such a refund), net of all reasonable out-of-pocket expenses of
Agent or such Lender and without interest (other than any interest paid by the
applicable Governmental Authority with respect to such a refund); provided,
that, Loan Parties, upon the request of Agent or such Lender, agrees to repay
the amount paid over to Loan Parties (plus any penalties, interest or other
charges, imposed by the applicable Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent or Lender hereunder as finally
determined by a court of competent jurisdiction) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its Tax returns (or any other information which it deems confidential)
to Loan Parties or any other Person or require Agent or any Lender to pay any
amount to an indemnifying party pursuant to Section 16.4, the payment of which
would place Agent or such Lender (or their Affiliates) in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

16.5    Defined Terms. For purposes of this Section 16, the term “Applicable
Law” includes FATCA and “Lender” includes Issuing Bank.

17    GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof and Agent shall have received counterparts of
each such signature page.

17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank


- 195 -

--------------------------------------------------------------------------------





Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents. It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Loan Parties may obtain Bank Products from any Bank Product
Provider, although Loan Parties are not required to do so. Loan Parties
acknowledge and agree that no Bank Product Provider has committed to provide any
Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors. 

17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and Loan Parties, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and Loan Parties, on the other hand, by virtue of
any Loan Document or any transaction contemplated therein.

17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8    Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code and any other Insolvency Law relating to
fraudulent transfers, preferences, or other voidable or recoverable obligations
or transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of Loan Parties with respect to the amount or
property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent's
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made.  If, prior to any of the foregoing, (A) Agent's Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent's Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.  This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.


- 196 -

--------------------------------------------------------------------------------






17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Loan Parties
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that, any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities or bank
examiners so long as such authorities are informed of the confidential nature of
such information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that, (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that, prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Administrative Borrower, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrowers with prior written notice thereof, and


- 197 -

--------------------------------------------------------------------------------





(x) in connection with, and to the extent reasonably necessary for, the exercise
of any secured creditor remedy under this Agreement or under any other Loan
Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of Agent.
(c)    Each Loan Party agrees that Agent may make Borrower Materials available
to the Lenders by posting Borrower Materials on IntraLinks, SyndTrak or a
substantially similar secure electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of Borrower Materials, or the adequacy of the Platform
and expressly disclaim liability for errors or omissions in the communications.
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Agent in connection with Borrower Materials or the Platform.
In no event shall Agent or any of Agent-Related Persons have any liability to
Loan Parties, any Lender or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or Agent’s transmission of communications through the Internet, except
to the extent the liability of such person is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
person’s gross negligence or willful misconduct. Each Loan Party further agrees
that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Loan Parties
or their securities) (each, a “Public Lender”). The Loan Parties shall be deemed
to have authorized Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to Loan Parties or
their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10    Survival. All representations and warranties made by Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation


- 198 -

--------------------------------------------------------------------------------





or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or been terminated.

17.11    Patriot Act; Due Diligence. Agent and each Lender that is subject to
the requirements of the Patriot Act hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow Agent or such Lender to identify such Person in accordance with the
Patriot Act. In addition, Agent and each Lender shall have the right to
periodically conduct due diligence on all Loan Parties, their respective senior
management and key principals and legal and beneficial owners. Each Loan Party
agrees to cooperate in respect of the conduct of such due diligence and further
agrees that the reasonable costs and charges for such due diligence shall
constitute Lender Group Expenses hereunder and be for the account of Borrowers.

17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13    Delek US Holdings as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Delek US Holdings as the borrowing agent and
attorney-in-fact for all Loan Parties (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Loan Party that such
appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Loan Party hereby irrevocably appoints and
authorizes the Administrative Borrower (a) to provide Agent with all notices
with respect to Revolving Loans and Letters of Credit obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
the other Loan Documents (and any notice or instruction provided by
Administrative Borrower shall be deemed to be given by Loan Party hereunder and
shall bind each Loan Party), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Loan Party as a result
hereof. Each Loan Party expects to derive benefit, directly or indirectly, from


- 199 -

--------------------------------------------------------------------------------





the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Loan Party is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Loan Party hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Loan Party or by any
third party whosoever, arising from or incurred by reason of (i) the handling of
the Loan Account and Collateral of Loan Parties as herein provided, or (ii) the
Lender Group’s relying on any instructions of the Administrative Borrower,
except that Loan Parties will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 17.13 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

17.14    Amendment and Restatement.
(a)    Existing Obligations. Each Loan Party hereby acknowledges, confirms and
agrees that Loan Parties are indebted to Lenders for loans and advances to the
borrowers under the Existing Credit Facility, as of the close of business on
March 29, 2018, in the aggregate principal amount of $0 in respect of Advances
(under and as defined in the Existing Credit Agreement) and the aggregate amount
of $99,280,000.00 in respect of Letter of Credit Obligations (under and as
defined in the Existing Credit Agreement) arising under the Existing Letters of
Credit, together with all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Loan Parties to Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
(b)    Acknowledgment of Security Interests.
(i)    Each Loan Party hereby acknowledges, confirms and agrees that Agent has
had and shall on and after the date hereof continue to have, for itself and the
ratable benefit of Secured Parties, a security interest in and lien upon the
Collateral heretofore granted to Agent (or its predecessors in whatever
capacity) pursuant to the Existing Loan Documents to secure the Obligations.
(ii)    The liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to Agent, whether
under the Existing Credit Agreement, this Agreement or any of the other Loan
Documents.
(c)    Existing Loan Documents. Each Loan Party hereby acknowledges, confirms
and agrees that as of the date hereof: (i) the Existing Loan Documents were duly
executed and delivered by certain of the Loan Parties and are in full force and
effect, (ii) the agreements and obligations of such Loan Parties contained in
the Existing Credit Agreement and the other Existing Loan Documents constitute
the legal, valid and binding obligations of such Loan Parties enforceable
against it in accordance with their respective terms and such Loan Parties have
no valid defense to the enforcement of such obligations and (iii) Agent and
Lenders are entitled to all of the rights and remedies provided for in the
Existing Credit Agreement and the Existing Loan Documents.


- 200 -

--------------------------------------------------------------------------------





(d)    Restatement.
(i)    Except as otherwise stated in Section 17.14(a) and this Section 17.14(d),
as of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Credit Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents, except that nothing herein or in the other Loan Documents shall
impair or adversely affect the continuation of the liability of each applicable
Loan Party for the Obligations heretofore granted, pledged and/or assigned to
Agent or any Lender. The amendment and restatement contained herein shall not,
in any manner, be construed to constitute payment of, or impair, limit, cancel
or extinguish, or constitute a novation in respect of, the Indebtedness and
other obligations and liabilities of each applicable Loan Party evidenced by or
arising under the Existing Credit Agreement, and the liens and security
interests securing such Indebtedness and other obligations and liabilities,
which shall not in any manner be impaired, limited, terminated, waived or
released.
(ii)    The principal amount of the Loans and Letters of Credit (including the
Existing Letters of Credit) outstanding as of the date hereof under the Existing
Credit Facility shall be allocated to the Loans and Letters of Credit hereunder
according to the Lenders’ Pro Rata Shares and in such manner and in such amounts
as Agent shall determine. On and after the date hereof, all Existing Letters of
Credit shall be deemed to be Letters of Credit issued under this Agreement and
shall subject to all the terms and conditions hereof as if such Letters of
Credit were issued by Issuing Bank pursuant to this Agreement.
(e)    Release. Each Loan Party that is a party to an Existing Loan Document,
for itself and its successors and assigns, does hereby remise, release,
discharge and hold Agent and each Lender, and each of their respective officers,
directors, agents and employees and their respective predecessors, successors
and assigns harmless from all claims, demands, debts, sums of money, accounts,
damages, judgments, financial obligations, actions, causes of action, suits at
law or in equity, of any kind or nature whatsoever, whether or not now existing
or known, which such Loan Party or its successors or assigns has had or may now
or hereafter claim to have against Agent or any Lender or and each of their
respective officers, directors, agents and employees and their respective
predecessors, successors and assigns in any way arising from or connected with
the Existing Credit Agreement and the other Existing Loan Documents or the
arrangements set forth therein or transactions thereunder up to and including
the date hereof.

17.15    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


- 201 -

--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.16    ABL Intercreditor Agreement and Intermediation Access Agreements.
(a)     The Agent is hereby authorized and directed to, to the extent required
or permitted by the terms of the Loan Documents, (x) enter into (i) any Security
Document, (ii) the ABL Intercreditor Agreement, and (iii) any Intermediation
Access Agreement, and (y) make or consent to any filings or take any other
actions in connection therewith (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements), and each of the Lenders and each of the
other members of the Lender Group acknowledge that the ABL Intercreditor
Agreement, any Security Document, any Intermediation Access Agreement, and any
consent, filing or other action will be binding upon them. Each of the Lenders
and each of the other members of the Lender Group hereby (1) consents to the
subordination of Liens provided for the ABL Intercreditor Agreement and any
other intercreditor agreement entered into by Agent in accordance with the terms
hereof, (2) acknowledges that obligations of the Intermediation Subsidiaries
under Intermediation Facilities may be secured by Liens on Intermediation
Collateral owned by Intermediation Subsidiaries and that counterparties to
Intermediation Facilities may need to access to the Collateral in order to
obtain and utilize its Intermediation Collateral or other assets located on the
Collateral, (3) agrees that it will take no actions contrary to the provisions
of the ABL Intercreditor Agreement, any such other intercreditor agreement, or
any Intermediation Access Agreement, and (4) authorizes and instructs Agent to
enter into the ABL Intercreditor Agreement, each such other intercreditor
agreement, and each Intermediation Access Agreement (and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, such agreements) (it being understood that Agent is
hereby authorized and directed to determine the terms and conditions of the ABL
Intercreditor Agreement, each such other intercreditor agreement, and any
Intermediation Access Agreement as contemplated by the definitions of the term
“ABL Intercreditor Agreement” or “Intermediation Access Agreement”, as
applicable), and, to the extent provided therein, to subject the Liens on the
Collateral securing the Obligations to the provisions thereof.
(b)    The Loan Parties, Agent, the Lenders and the other members of the Lender
Group acknowledge that the exercise of certain of Agent’s rights and remedies
hereunder may be subject to the provisions of the ABL Intercreditor Agreement
and/or the Intermediation Access Agreements. Nothing contained in the ABL
Intercreditor Agreement or any Intermediation Access Agreement shall be deemed
to modify any of the provisions of this Agreement and the other Loan


- 202 -

--------------------------------------------------------------------------------





Documents, which, as among Loan Parties, Agent, the Lenders and the other
members of the Lender Group, shall remain in full force and effect. In the event
of any conflict between the terms of the ABL Intercreditor Agreement and the
terms of this Agreement, the terms of the ABL Intercreditor Agreement shall
govern and control. In the event of any conflict between the terms of any
Intermediation Access Agreement and the terms of this Agreement, the terms of
such Intermediation Access Agreement shall govern and control.

17.17    Canadian Anti-Terrorism Laws.
(a)     Each Loan Party acknowledges that, pursuant to the Canadian
Anti-Terrorism Laws, Agent and Lenders may be required to obtain, verify and
record information regarding each Loan Party, its respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Loan Party, and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by Agent or any
Lender, or any


- 203 -

--------------------------------------------------------------------------------





prospective assignee or participant of Agent or a Lender, in order to comply
with any applicable Canadian Anti-Terrorism Laws, whether now or hereafter in
existence.
(b)    If Agent has ascertained the identity of any Canadian Loan Party or any
authorized signatories of any Canadian Loan Party for the purposes of Canadian
Anti-Terrorism Laws, then Agent:
(i)    shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of the applicable Canadian Anti-Terrorism
Laws; and
(ii)    shall provide to each Lender, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that Agent has no obligation to ascertain the
identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.

17.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase at
any of Agent’s offices in the United States or Canada the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Loan Party in respect of any such sum due from
it to Agent or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
Agent or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to Agent or any Lender from any Loan Party in the Agreement Currency, such
Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent or such Lender, as the case may be, against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to Agent or any Lender in such currency, Agent or such
Lender, as the case may be, agrees to return the amount of any excess to such
Loan Party (or to any other Person who may be entitled thereto under Applicable
Law).
[SIGNATURE PAGES TO FOLLOW]




- 204 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
DELEK US HOLDINGS, INC., as Administrative Borrower and as a Borrower


By:    /s/ Kevin Kremke ___________
Name:    Kevin Kremke
Title:    Executive Vice President and Chief     Financial Officer


Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







GUARANTORS:


DELEK US ENERGY, INC.
DELEK RAIL LOGISTICS, INC.
DELEK FINANCE, INC.
LION OIL COMPANY
LION OIL TRADING & TRANSPORTATION,     LLC
J. CHRISTY CONSTRUCTION CO., INC.
DK CANADA ENERGY ULC
DELEK PERMIAN GATHERING, LLC
DELEK RENEWABLES, LLC
DELEK LAND HOLDINGS, LLC
DELEK MARKETING & SUPPLY, LLC
DELEK HELENA, LLC
DELEK REFINING, INC.,
DELEK U.S. REFINING GP, LLC, on behalf of                 itself and as the
general partner of DELEK                 REFINING, LTD.




By:    /s/ Kevin Kremke_________
Name:    Kevin Kremke
Title:    Executive Vice President, Chief Financial Officer     and Secretary




DELEK BIG SPRING GATHERING, LLC
DELEK BIG SPRING NORTH GATHERING,LLC
DELEK BIG SPRING SOUTH MAINLINE, LLC


    
By:    /s/ Kevin Kremke_________
Name:    Kevin Kremke
Title:    Executive Vice President and Chief Financial     Officer     




















Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





ALON USA ENERGY, INC.
ALON USA, INC.
ALON USA CAPITAL, INC.
ALON ASSETS, INC.
ALON SUPPLY, INC.
ALON LOUISIANA HOLDINGS, INC.
ALON REFINING LOUISIANA, INC.
ALON REFINING KROTZ SPRINGS, INC.
ALON BAKERSFIELD HOLDINGS, INC.
ALON BAKERSFIELD LOGISTICS, INC.
ALON RENEWABLE FUELS, INC.
ALON TERMINALS, INC.
ALON ASPHALT COMPANY
ALON ASPHALT BAKERSFIELD, INC.
ALON BAKERSFIELD PROPERTY, INC.
PARAMOUNT PETROLEUM CORPORATION OF     ARIZONA, INC.
ALON USA GP II, LLC, on behalf of itself and as the
general partner of ALON USA, LP
ALON USA PARTNERS GP, LLC, on behalf of itself
and as the general partner of ALON USA
PARTNERS, LP
ALON USA GP, LLC
ALON USA DELAWARE, LLC
ALON USA REFINING, LLC
ALON USA HOLDINGS, LLC
ALON CRUDE PIPELINE, LLC
ALON WEST COAST, LLC
ALON STORE ACQUISITIONS, LLC
EDGINGTON OIL COMPANY, LLC
PARAMOUNT OF OREGON, LLC
PARAMOUNT OF WASHINGTON, LLC
ALON BRANDS, INC.
GTS LICENSING COMPANY, INC.
ALON FINANCIAL SERVICES, INC.
SOUTHWEST CONVENIENCE STORES, LLC
SKINNY’S, LLC




By:    /s/ Kevin Kremke_________
Name:    Kevin Kremke
Title:    Executive Vice President, Chief Financial Officer     and Secretary






Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





ALON PARAMOUNT HOLDINGS, INC. PARAMOUNT PETROLEUM CORPORATION




By:    /s/ Melissa Buhrig_________
Name: Melissa Buhrig
Title:     Executive Vice President, General Counsel and     Secretary




DELEK LOGISTICS SERVICES COMPANY


By:    /s/ Kevin Kremke_________
Name:    Kevin Kremke
Title:    Executive Vice President




By:     /s/ Greg Intemann_________
Name:     Greg Intemann
Title:    Vice President




















































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
                        
By:    /s/ Lynn Gosselin____________
Name:    Lynn Gosselin
Title:    Director








Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA


By:    /s/ David G. Phillips_______________
Name:    David G. Phillips
Title:    Senior Vice President
Credit Officer, Canada
Wells Fargo Capital Finance Corporation Canada












































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BARCLAYS BANK PLC., as a Lender


By:    /s/ Sydney G. Dennis__________
Name:    Sydney G. Dennis
Title:    Director


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





REGIONS BANK, as a Lender


By:    /s/ Stuart A. Hall__________
Name:    Stuart A. Hall
Title:    Senior Vice President


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender


By:    /s/ Leena Stover__________
Name:    Leena Stover
Title:    Vice President
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





FIFTH THIRD BANK, as a Lender


By:    /s/ John P. Hopkins________
Name:    John P. Hopkins
Title:    Managing Director
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:    /s/ Mark Timoney________
Name:    Mark Timoney
Title:    Managing Director
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





PNC BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ Sean Piper__________
Name:    Sean Piper
Title:    AVP


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender


By:    /s/ Steven L. Hipsman__________
Name:    Steven L. Hipsman
Title:    Senior Vice President


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Lender


By:    /s/ Sylwia Durkiewicz__________
Name:    Sylwia Durkiewicz
Title:    Vice President
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





COMPASS BANK, as a Lender


By:    /s/ Mark H. Wolf__________
Name:    Mark H. Wolf
Title:    Senior Vice President


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By:    /s/ Doreen Barr__________
Name:    Doreen Barr
Title:    Authorized Signatory




By:    /s/ Christopher Zybrick_____
Name:    Christopher Zybrick
Title:    Authorized Signatory




  
































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender


By:    /s/ Josh Rosenthal_________
Name:    Josh Rosenthal
Title:    Authorized Signatory


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ Christopher Nairne______
Name:    Christopher Nairne
Title:    Senior Vice President
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By:    /s/ Shai Bandner__________
Name:    Shai Bandner
Title:    Director




By:    /s/ Kai Fang _______
Name:    Kai Fang
Title:    Associate






































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A., as a Lender


By:    /s/ John Horst__________
Name:    John Horst
Title:    Authorized Officer




  












































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender


By:    /s/ M.N. Tam__________
Name:    M.N. Tam
Title:    Senior Vice President
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK HAPOALIM, B.M., as a Lender


By:    /s/ Ralph P. Mascia________
Name:    Ralph P. Mascia
Title:    Executive Vice President




By:    /s/ Shimi Barazany _____
Name:    Shimi Barazany
Title:    First Vice President
Israeli Business Group






































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK OF MONTREAL., as Lender


By:    /s/ Kara Goodwin________
Name:    Kara Goodwin
Title:    Managing Director


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK OF MONTREAL., as Canadian Lender


By:    /s/ Helen Alvarez-Hernandez____
Name:    Helen Alvarez-Hernandez
Title:    Managing Director


















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BANK LEUMI USA., as a Lender


By:    /s/ Gal Defes________
Name:    Gal Defes
Title:    First Vice President




By:    /s/ Omri Offer _____
Name:    Omri Offer
Title:    First Vice President








































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





ISRAEL DISCOUNT BANK OF NEW YORK, in its capacity as Lender


By:    /s/ Mali Golan________
Name:    Mali Golan
Title:    First Vice President




By:    /s/ Zahi Levy _____
Name:    Zahi Levy
Title:    Senior Vice President






































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender


By:    /s/ David Miller________
Name:    David Miller
Title:    Vice President
















































































Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





FIRST TENNESEE BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ Patrick Wredling________
Name:    Patrick Wredling
Title:    Vice President
















Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






Schedule A-1
Agent’s Account


Such accounts as have been identified in writing by Agent to Administrative
Borrower from time to time.




Schedule A-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule A-2
Authorized Persons
Name
Office
Kevin Kremke
Executive Vice President and Chief Financial Officer
Assaf Ginzburg
Executive Vice President
Greg Intemann
Vice President and Treasurer
Frederec Green
Executive Vice President and Chief Operating Officer
Melissa Buhrig
Secretary





Schedule A-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule C-1
Commitments
Lender
Revolver Commitment Inclusive of Pro Rata Share of Canadian Maximum Revolver
Amount.
Pro-Rata Share of Aggregate Revolver Commitments
Wells Fargo Bank, National Association
$105,000,000.00
10.500000000%
Barclays Bank PLC
$105,000,000.00
10.500000000%
Regions Bank
$105,000,000.00
10.500000000%
SunTrust Bank
$105,000,000.00
10.500000000%
Fifth Third Bank
$50,000,000.00
5.000000000%
The Bank of Tokyo‐Mitsubishi UFJ, Ltd.
$50,000,000.00
5.000000000%
PNC Bank, National Association
$50,000,000.00
5.000000000%
Bank of America, N.A.
$40,000,000.00
4.000000000%
Compass Bank
$40,000,000.00
4.000000000%
Credit Suisse AG, Cayman Islands Branch
$40,000,000.00
4.000000000%
Goldman Sachs Bank USA
$40,000,000.00
4.000000000%
U.S. Bank National Association
$40,000,000.00
4.000000000%
Deutsche Bank AG New York Branch
$35,000,000.00
3.500000000%
JPMorgan Chase Bank, N.A.
$35,000,000.00
3.500000000%
Bank Hapoalim B.M.
$35,000,000.00
3.500000000%
Bank of Montreal
$30,000,000.00
3.000000000%
Bank Leumi USA
$27,500,000.00
2.750000000%
Israel Discount Bank of New York
$27,500,000.00
2.750000000%
Branch Banking and Trust Company
$25,000,000.00
2.500000000%
First Tennessee Bank National Association
$15,000,000.00
1.500000000%
Total
$1,000,000,000.00
100.000000000%





Schedule C-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule D-1
Designated Accounts


[Redacted]




Schedule D-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule E-1
Eligible Petroleum Inventory Location


Part 1
Eligible Petroleum Inventory Locations


The following list represents the Eligible Petroleum Inventory locations of
Delek US Holdings, Inc. and its subsidiaries, excluding retail store petroleum
locations which are provided in Schedule E-1, Part 2, including those leased to
Delek Logistics Partners, LP and/or certain of its subsidiaries. Eligible
Petroleum Inventory and the Eligible Petroleum Inventory-Not-Received are also
located in storage or are in-transit as described in detail below or on Schedule
E-2.
1.
Arp Tank Farm (Smith County, Texas)



2.
Basin Pipeline System (including the Enterprise Basin Pipeline System)



3.
Big Sandy Terminal (Big Sandy, Texas)



4.
Biofuel manufacturing plant located in Cleburne, Texas



5.
Biofuel manufacturing plant located in Crossett, Arkansas



6.
Biofuel manufacturing plant located in Dayton, Texas



7.
Biofuel manufacturing plant located in New Albany, Mississippi



8.
Bradford Tank Farm (Rusk County, Texas)



9.
Cherokee Red River Pipeline System



10.
LaGloria Tank Farm (Gregg County, Texas)



11.
Longview Pipeline System



12.
McMurrey Pipeline System



13.
Mesa Pipeline System (including the Sun Mesa Pipeline System)



14.
Millennium Pipeline System



15.
Nettleton Pipeline System



16.
Nettleton Tank Farm (Gregg County, Texas)



17.
Northline Pipeline System



18.
Pipeline and pump in Midland, Texas used to transfer crude oil from the
Enterprise Terminal to the Mesa Pipeline System



19.
Red River East Pipeline System





Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





20.
Storage and terminal facility in Cushing, Oklahoma (Enterprise Products Partners
L.P. and Enterprise Crude Pipeline LLC)



21.
Storage and terminal facility in Midland, Texas (Enterprise Products Partners
L.P. and Enterprise Crude Pipeline LLC)



22.
Tyler Regional Crude Delivery and Procurement System



23.
Tyler, Texas to Hopewell, Texas Pipeline and Hopewell, Texas to Big Sandy, Texas
Pipeline (Delek Logistics Partners, LP and Delek Marketing-Big Sandy, LLC)



24.
Underground salt cavern in Tyler, Texas located on Eastman Chemical Company’s
property



25.
West Texas Gulf Pipe Line System



26.
Wortham Pipeline System



27.
Corsicana Pipeline System



28.
Centurion Pipeline System



29.
Longhorn Pipeline System



30.
Mount Pleasant storage and terminal facility (Mount Pleasant, TX, Titus County)



31.
Greenville storage facility (Caddo Mills, TX, Hunt County)



32.
Greenville-Mount Pleasant Pipeline



33.
Explorer Pipeline System



34.
Pony Express Pipeline System



35.
JP Energy Terminal (Caddo Mills, TX)



36.
Paline Pipeline System



37.
Belle Fourche Pipeline System



38.
Plains East Texas Pipeline System



39.
Storage and terminal facility in Cushing, Oklahoma (Plains All American
Pipeline, L.P. and its subsidiaries)



40.
Storage and terminal facility in Cushing, Oklahoma (Enbridge Energy Partners,
L.P. and Enbridge Inc. and their subsidiaries)



41.
Sunoco Corsicana Station (Navarro County, Texas)



42.
Storage and terminal facility near Flanagan, Illinois (Enbridge Energy Partners,
L.P. and its subsidiaries)



43.
Enbridge Flanagan South Pipeline transit from Flanagan, IL to Cushing, OK



44.
Enbridge Spearhead Pipeline transit from Flanagan, IL to Cushing, OK





Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





45.
Navigator/ Nustar Pipeline and associated terminals and tankage



46.
Sunrise Pipeline System



47.
Andeavor Pipeline and associated terminals, tankage, stations, facilities, and
connecting pipelines



48.
Mid-Valley Pipeline Company



49.
Sunoco Amdel Pipeline and logistics terminal at Nederland, TX



50.
Energy Transfer Partners Louisiana system to Longview and Storage facilities
located in St. James, LA and Baton Rouge, LA



51.
PG Global Crude Terminal, Beaumont, TX



52.
CADDO Pipeline system, Longview, TX to Shreveport, LA



53.
Crimson Pipeline System, St. James, LA



54.
Eastman Chemical Company - Longview, Texas



55.
Targa Downstream LLC - Mont Belleview, Texas



56.
Base Line Terminal East Limited Partnership - Alberta, Canada



57.
JNS Biofuel, LLC - New Albany, MS



58.
Musket Corporation - Unit Train Terminal - Fort Worth, TX



59.
Tristar Energy, LLC Terminal - Nashville, TN



60.
Rail Renewables Chattanooga, LLC Terminal - Chattanooga, TN



61.
Abilene, San Angelo Terminal (New in March)



62.
Kinder Morgan East Pipeline



63.
Navajo Pipeline System



64. Kinder Morgan Terminal, Phoenix, AZ
65. Kinder Morgan Terminal, Tucson, AZ
66. Little Rock Terminal, Little Rock, AR
67. Magellan Pipeline, Fort Smith, AR
68. Magellan Terminal, Frost, TX
69. Magellan Terminal, Odessa, TX
70. Magellan Terminal, Oklahoma City/Reno, OK
71. Valero Terminal, Aledo, TX


Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





72. West Ft Worth/Aledo, TX Pipeline
73. Magellan Terminal, El Paso, TX
74. Vecenergy Terminal, Albuquerque, NM
75. Magellan Terminal, Dallas, TX
76. E Houston Magellan Rack, Houston, TX
77. Magellan Terminal, Tulsa, OK
78. Magellan Terminal, Greensboro, NC
79. Buckeye Terminal, Birmingham, AL
80. Magellan Terminal, Selma, NC
81. Magellan Terminal, N. Augusta, NC
82. Buckeye Terminal, N. Augusta, NC
83. Colonial Pipeline System
84. Kinder Morgan Terminal, Charlotte, NC
85. Kinder Morgan Terminal, Doraville, GA
86. Kinder Morgan Terminal, Greensboro, NC
87. Kinder Morgan #1 and #2 Terminal, N. Augusta, SC
88. Kinder Morgan Terminal, Spartanburg, SC
89. Kinder Morgan Terminal, Roanoke, VA
90. Colonial Pipeline, CIT, Birmingham, AL
91. Colonial Pipeline, ARC, Selma, NC
92. Colonial Pipeline, CIT, Selma, NC
93. LOOP pipeline system
94. LOCAP pipeline system
95. Plains Caddo pipeline system
96. LOLA Pipeline system
97. Mid-Valley pipeline system
98. Georgia pipeline system


Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





99. Delek Logistics Terminal, Nashville, TN
100. Buckeye Terminal, Montgomery, AL
101. Buckeye Terminal, Richmond, VA
102. Kinder Morgan Terminal, Chattanooga, TN
103. Kinder Morgan Terminal, Knoxville, TN
104. Tri Star Terminal, Nashville, TN
105. Nittany Tiger Terminal, Lake Charles, LA
106. Enterprise Midland pipeline system
107. Plains Mesa pipeline system
109. Plains Midland pipeline system
110. Plains Sunrise pipeline system
111. Enterprise Basin pipeline system
112. Medallion pipeline system
113.Tinley Storage Tanks, Mayersville, MS
114. NGL Tankage, Big Spring, TX
115. Oryx Midstream Services, Oryx Permian
116. Midland Crude Gathering, Targa Midland LLC


Part 2
Eligible Petroleum Inventory Locations


The following list represents the Eligible Petroleum Inventory locations of
Delek US Holdings, Inc. and its subsidiaries, as part of its retail store
operations.
Location
Street Address
City
State
Zip
9343
2955 George Dieter
El Paso
TX
79936
9346
10900 McCombs
El Paso
TX
79934
4075
716 N Neches St
Coleman
TX
76834
4101
4140 S. Bryant
San Angelo
TX
76903
4116
1800 Lyle Ave
Waco
TX
76708
4127
1719 Kenwood Dr
San Angelo
TX
76903
9324
5598 Doniphan
El Paso
TX
79932
4112
200 S Waco St
Hillsboro
TX
76645



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





4058
1488 E Main St
Eastland
TX
76448
4011
1201 N Mockingbird Ln
Abilene
TX
79603
4134
3225 Hillcrest Dr
Waco
TX
76708
4114
1401 S Key Ave
Lampasas
TX
76550
4113
108 S Key Ave
Lampasas
TX
76550
4099
513 E Commerce St
Brownwood
TX
76801
4133
825 W Waco Dr
Waco
TX
76707
9301
8386 Alameda
El Paso
TX
79907
9319
9829 Socorro Rd
El Paso
TX
79924
9336
11761 Vista Del Sol
El Paso
TX
79936
4139
100 W Young St
Llano
TX
78643
4115
4200 W Waco Dr
Waco
TX
76710
1219
1200 Loop 11
Wichita Falls
TX
76306
9342
11995 Gateway West
El Paso
TX
79936
4077
128 Interstate 20 East
Abilene
TX
79601
9337
11601 Rojas
El Paso
TX
79936
4122
1110 Elm St
Sweetwater
TX
79556
4108
102 W Highway 190
Copperas Cove
TX
76522
9312
6390 Alameda
El Paso
TX
79905
1122
800 N Grandview
Odessa
TX
79761
1655
2100 N Zaragoza Rd
El Paso
TX
79938
4137
509 W Mcgregor Dr
Mcgregor
TX
76657
4087
241 E Stamford St
Abilene
TX
79601
4110
1139 W 7th Ave
Corsicana
TX
75110
1717
1720 Central SE
Albuquerque
NM
87106
1120
4121 N. County Road W.
Odessa
TX
79764
4004
1050 S Treadaway Blvd
Abilene
TX
79602
1616
3101 Yarbrough
El Paso
TX
79925
4124
1458 S Treadaway Blvd
Abilene
TX
79602
4118
2429 W Waco Dr
Waco
TX
76707
4072
3102 Grape St
Abilene
TX
79601
4098
1501 Coggin
Brownwood
TX
76801
4076
2141 S 20th St
Abilene
TX
79605
1422
2504 98th St / University
Lubbock
TX
79421
1423
3402 98th St/Indiana
Lubbock
TX
79423
4102
4321 Southwest Blvd
San Angelo
TX
76901
4107
510 Hwy 277 N
Sonora
TX
76950
1129
13920 W. Highway 80 E
Odessa
TX
79765
1635
10026 Montana Ave
El Paso
TX
79925
1125
4525 E University
Odessa
TX
79762
1176
1364 E 8th St
Odessa
TX
79761
9329
995 Lomaland
El Paso
TX
79907
4045
1712 Lamar St
Sweetwater
TX
79556



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





4141
1850 W Beauregard Ave
San Angelo
TX
76901
1126
1509 FM 1936
Odessa
TX
79764
9340
14034 Horizon
Horizon
TX
79928
1505
300 Owens St / 3rd
Big Spring
TX
79720
1420
5746 82nd / Frankford Ave
Lubbock
TX
79423
1604
10418 Rushing Rd
El Paso
TX
79924
4044
3749 W Lake Rd
Abilene
TX
79601
1703
12000 Menaul NE
Albuquerque
NM
87112
1403
802 Avenue Q
Lubbock
TX
79401
1815
900 S Big Spring
Midland
TX
79701
1710
12524 Central SE
Albuquerque
NM
87123
4015
319 North St
Tye
TX
79563
1631
9061 Dyer/Hondo Pass
El Paso
TX
79904
4070
3715 W Walker St
Breckenridge
TX
76424
1722
400 Copper NW
Albuquerque
NM
87102
1212
1136 Central Expwy
Wichita Falls
TX
76304
9314
7949 Knights@Bahia Kino
El Paso
TX
79915
1618
10300 McCombs St
El Paso
TX
79924
4016
6265 S 7th St
Abilene
TX
79605
4006
1248 N Treadaway Blvd
Abilene
TX
79601
1814
4324 Andrews Hwy
Midland
TX
79703
4024
1374 S Clack St
Abilene
TX
79605
1110
1523 N Harless Ave / 16th
Odessa
TX
79761
4023
435 E Access Rd
Hawley
TX
79205
4105
8181 U.S. Hwy 87 N
San Angelo
TX
76901
9341
6060 Alameda
El Paso
TX
79905
1740
3600 Wyoming NE
Albuquerque
NM
87111
4043
4142 N Clack St
Abilene
TX
79603
1806
4401 W. Illinois St.
Midland
TX
79703
4104
2843 College Hills
San Angelo
TX
76904
4080
501 S. Commercial
Coleman
TX
76834
1607
3525 Yarbrough Dr
El Paso
TX
79925
1615
2050-1 Trawood Dr
El Paso
TX
79935
4053
542 N Main
Trent
TX
79561
1617
1598 Lomaland Dr
El Paso
TX
79936
1705
1801 San Pedro Dr NE
Albuquerque
NM
87110
1603
7400 Alameda Ave
El Paso
TX
79915
9327
1811 Hunter@I-10 East
El Paso
TX
79915
4109
1451 W 2nd Ave
Corsicana
TX
75110
1121
1401 W University
Odessa
TX
79764
4073
243 S Main St
Winters
TX
79567
9333
9787 McCombs
El Paso
TX
79924
1400
2318 W 19th
Lubbock
TX
79401



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





4025
417 37th St
Snyder
TX
79549
4126
2202 N Chadbourne St
San Angelo
TX
76903
4013
542 Hickory St
Colorado City
TX
79512
4130
4716 Bosque Blvd
Waco
TX
76710
1105
1000 N Dixie
Odessa
TX
79761
1626
5385 N Mesa
El Paso
TX
79912
1653
320 S Americas
El Paso
TX
79907
4017
631 Commercial Ave
Anson
TX
79501
4052
601 S Access Rd W
Clyde
TX
79510
1410
8109 Indiana
Lubbock
TX
79423
1116
2455 Kermit Hwy
Odessa
TX
79761
1651
6200 Gateway East
El Paso
TX
79905
9335
8601 N Loop
El Paso
TX
79907
4100
1801 S. Pierce St.
San Angelo
TX
76901
1629
4950 Hercules Ave/Diana
El Paso
TX
79904
1501
2310 Wasson Rd
Big Spring
TX
79720
1606
1733 Brown St/Schuster
El Paso
TX
79902
9344
9052 Alameda
El Paso
TX
79907
1406
2102 50th
Lubbock
TX
79412
1702
10320 Candaleria Rd ME
Albuquerque
NM
87112
9347
400 S Mesa Hills
El Paso
TX
79912
1610
301 Shadow Mountain Dr
El Paso
TX
79912
1716
1800 Lomas Blvd NE
Albuquerque
NM
87106
1718
2625 Wyoming Blvd NE
Albuquerque
NM
87110
1628
7150 Alameda/Croom
El Paso
TX
79915
1645
4525 Sun Valley Dr
El Paso
TX
79924
1634
599 Yarbrough Dr
El Paso
TX
79915
1163
317 N Dixie
Odessa
TX
79761
9306
720 N Fabens
Fabens
TX
79838
9304
602 S. Horizon
Socorro
TX
79927
1721
2315 Southern
Rio Rancho
NM
87124
4039
4673 Fm 18
Abilene
TX
79602
1749
5720 Zuni Blvd SE
Albuquerque
NM
87108
1810
4400 W Wadley/Midland Dr
Midland
TX
79707
1639
10898 Montana Ave
El Paso
TX
79935
4089
4150 Ridgemont Dr
Abilene
TX
79606
4131
6808 Sanger Ave
Waco
TX
76710
1413
4324 82nd/Quaker Ave
Lubbock
TX
79423
1602
4858 N Mesa/Argonaut
El Paso
TX
79912
1713
3801 Central Ave NE
Albuquerque
NM
87108
4140
4102 Loop 322
Abilene
TX
79602
4143
4809 S 14th St
Abilene
TX
79605
4005
2718 N 1st St
Abilene
TX
79603



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





9339
7879 N Loop
El Paso
TX
79915
9318
12901 Alameda
Clint
TX
79836
1112
721 N. County Rd West
Odessa
TX
79763
1648
1490 George Dieter
El Paso
TX
79936
4067
21 SW 5th St
Cross Plains
TX
76443
9328
6100 Trowbridge@Clark
El Paso
TX
79905
1751
13300 Central Ave SE
Albuquerque
NM
87123
1632
3020 Lee Trevino
El Paso
TX
79936
1113
651 W 42nd St. / Golder
Odessa
TX
79764
4010
1811 Lamar St.
Sweetwater
TX
79556
1101
1000 N Grant St/10th St
Odessa
TX
79761
1202
100 E. Hatton Road
Wichita Falls
TX
76302
9320
4130 Hercules
El Paso
TX
79904
1714
1401 Eubank Blvd NE
Albuquerque
NM
87112
9334
2018 Antonio
Anthony
TX
79821
1650
1330 N Zaragosa
El Paso
TX
79936
1641
8300 Dryer St
El Paso
TX
79904
1203
918 Sheppard Rd.
Burkburnett
TX
76354
4027
1207 N 7th St
Merkel
TX
79536
1812
4603 N Midkiff
Midland
TX
79705
1114
2700 Andrews Hwy/University
Odessa
TX
79762
9321
3400 Hondo Pass
El Paso
TX
79904
4096
614 N. Bridge St
Braday
TX
76825
9317
12370 Socorro Rd
S Elizaro
TX
79849
1613
6360 Airport Rd
El Paso
TX
79925
9315
2306 N Copia
El Paso
TX
79930
4035
1002 N. Clack
Abilene
TX
79603
1734
4510 Lomas NE
Albuquerque
NM
87110
4033
1202 Grape St
Abilene
TX
79601
4128
300 La Salle Ave
Waco
TX
76706
4054
7727 Highway 277 S
Abilene
TX
79606
1735
4321 Coors Blvd SW
Albuquerque
NM
87109
1803
809 S. Midkiff Rd
Midland
TX
79703
4022
1657 State Highway 351
Abilene
TX
79601
9348
10001 Alameda
Socorro
TX
79927
1211
2515 5TH ST.
Wichita Falls
TX
76301
1612
5830 Dyer St/Thomason Rd
El Paso
TX
79904
1600
5001 Trowbridge
El Paso
TX
79903
1130
10190 West University
Odessa
TX
79764
1637
3601 Montana Ave
El Paso
TX
79930
1750
800 Bridge Blvd SW
Albuquerque
NM
87105
4042
3151 Oldham Ln
Abilene
TX
79602
1724
2211 Unser Blvd SE
Rio Rancho
NM
87124



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





1421
9802 Slide / 98th
Lubbock
TX
79424
1205
5320 Southwest Pkwy
Wichita Falls
TX
76310
1711
9215 Indian School Rd NE
Albuquerque
NM
87112
9325
10298 Dyer St
El Paso
TX
79924
4069
3299 S 14th St
Abilene
TX
79605
1500
1801 Gregg / 18th St
Big Spring
TX
79720
1401
2902 4th
Lubbock
TX
79415
4086
1302 S 14th St
Abilene
TX
79602
4031
5191 Buffalo Gap Rd
Abilene
TX
79606
1417
6101 19th St / Iola Ave
Lubbock
TX
79407
4021
2110 S 7th St
Abilene
TX
79605
1104
5112 N Dixie/52nd St
Odessa
TX
79762
4092
3401 Ambler Ave
Abilene
TX
79603
4026
407 Coliseum Dr
Snyder
TX
79549
4106
106 East Wallace
San Saba
TX
76877
1404
2608 Ave "Q" at 26th St
Lubbock
TX
79411
4123
641 Butternut St
Abilene
TX
79602
1409
3402 University
Lubbock
TX
79412
1611
8901 Diana
El Paso
TX
79904
1720
7525 Montgomery NE
Albuquerque
NM
87109
1745
1500 US Route 66 (1312 Central)
Moriarty
NM
87035
4095
1800 S Bridge St
Brady
TX
76825
1608
5007 Alabama/McKelligon
El Paso
TX
79930
1818
4230 N Midland Dr
Midland
TX
79707
1424
5001 University,
Lubbock
TX
79412
4028
1400 Hailey St
Sweetwater
TX
79556
4097
3801 4th
Brownwood
TX
76801
1649
850 N Zaragosa
El Paso
TX
79907
1605
7110 Airport Dr
El Paso
TX
79930
1507
401 Birdwell Lane
Big Spring
TX
79720
1709
2120 Broadway Blvd SW
Albuquerque
NM
87102
4082
2150 N Treadaway Blvd
Abilene
TX
79601
4079
5151 Us Highway 277 S
Abilene
TX
79605
4071
1311 E Walker St
Breckenridge
TX
76424
9322
9370 N Loop
El Paso
TX
79907
1128
600 S Grandview
Odessa
TX
79761
1620
9635 McCombs
El Paso
TX
79924
1402
3802 34th,
Lubbock
TX
79410
1506
11th Place & Settles
Big Spring
TX
79720
1411
8126 University Ave / 82nd St
Lubbock
TX
79423
1627
5710 Hondo Pass/Railroad
El Paso
TX
79924
1738
3465 Main St SE (Hwy 47)/Stover
Los Lunas
NM
87031
1503
902 Willia & HWY 80 West
Big Spring
TX
79720



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





1647
701 N Resler
El Paso
TX
79912
1746
603 W Broadway/US Hwy 60 W
Mountainair
NM
87036
1124
7000 W County Rd
Odessa
TX
79764
1719
1111 Lomas NW
Albuquerque
NM
87102
1414
2423 Marsha Sharp Fwy
Lubbock
TX
79415
1215
4404 NW Freeway
Wichita Falls
TX
76305
1804
2111 W Wall St,
Midland
TX
79461
1706
6201 San Antonio NE
Albuquerque
NM
87109
1646
8160 Gateway East
El Paso
TX
79907
1108
1101 E 42nd/Dixie
Odessa
TX
79762
1621
5401 Gateway South
El Paso
TX
79903
1609
5201 Fairbanks
El Paso
TX
79924
1206
4601 Southwest Pkwy
Wichita Falls
TX
76310
1807
4310 N Neely/Midland Dr
Midland
TX
79707
1133
4100 E 52nd St,
Odessa
TX
79762
1704
3808 Montgomery
Albuquerque
NM
87109
1636
6500 Escondido
El Paso
TX
79912
1204
1201 Central Freeway
Wichita Falls
TX
76304
4091
3131 S Danville Dr
Abilene
TX
79605
1107
2700 N Dixie/University
Odessa
TX
79762
1633
4140 N. Mesa
El Paso
TX
79902
1707
10324 Menaul NE
Albuquerque
NM
87112
1217
7351 NW Freeway
Wichita Falls
TX
76305
4055
8058 Buffalo Gap Rd
Abilene
TX
79606
4090
1757 Industrial Blvd
Abilene
TX
79602
1723
6921 Taylor Ranch Rd NW
Albuquerque
NM
87120
4138
270 S Pioneer Dr
Abilene
TX
79605
4083
3350 Catlaw Dr
Abilene
TX
79606
1742
7843 Tramway Blvd NE
Albuquerque
NM
87122
1106
1231 S Crane/Clements
Odessa
TX
79763
1816
4415 N Garfield,
Midland
TX
79705
1805
715 W Scharbauer Dr
Midland
TX
79705
1502
1701 East Macy Drive
Big Spring
TX
79720
1102
3900 Maple
Odessa
TX
79762
4094
1001 US Highway 80 E
Abilene
TX
79601
1118
5100 E University
Odessa
TX
79762
1712
5401 Kathryn Ave SE
Albuquerque
NM
87108
1601
2000 N Piedras St
El Paso
TX
79930
1811
1112 S Midland Dr
Midland
TX
79703
1138
2700 N. Grandview
Odessa
TX
79761
1127
3660 W 8th
Odessa
TX
79763
1643
6680 Montana/Airway Blvd
El Paso
TX
79925
1416
5724 4th,
Lubbock
TX
79416



Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





1418
5802 34th
Lubbock
TX
79407
1135
6013 W University
Odessa
TX
79764
4066
2689 Buffalo Gap Rd
Abilene
TX
79605
1630
5600 Alameda
El Paso
TX
79905
9349
7110 Airport Dr
El Paso
TX
79906
4046
395 E 2nd St
Colorado City
TX
79512
1405
2524 Parkway
Lubbock
TX
79403
1715
3610 Candelaria NE
Albuquerque
NM
87110
1619
501 N Copia
El Paso
TX
79903
1123
6001 Eastridge
Odessa
TX
79762
1708
13601 Copper Ave NE
Albuquerque
NM
87123
4078
965 E South 11th St
Abilene
TX
79602
1652
5020 Sean Haggerty Dr
El Paso
TX
79924
1214
2012 Grant St.
Wichita Falls
TX
76309
1820
3301 W Illinois
Midland
TX
79703
1809
4601 N "A' St/Loop 250 Svc Rd
Midland
TX
79705
1134
2712 E 8th
Odessa
TX
79761
1819
5408 Thomason Dr.
Midland
TX
79703
1700
1010 Yale Ave
Albuquerque
NM
87106
1136
3800 E 52nd/Grandview
Odessa
TX
79762
1412
5002 Quaker Ave
Lubbock
TX
79414
1747
8600 Central SW
Albuquerque
NM
87121
1137
4601 E Oakwood
Odessa
TX
79761
4057
8101 Hwy 83-84
Abilene
TX
79602
1743
1104 California St
Socorro
NM
87801
1131
8700 Andrews Hwy
Odessa
TX
79762
1739
1517 Gibson Blvd SE
Albuquerque
NM
87106
1218
19765 US Hwy. 287
Harrold
TX
76364
416
5710 4th St.
Lubbock
TX
79416





Schedule E-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule E-2
Eligible Carriers


The entities listed below, together with any of their successors-in-interest,
shall be deemed “Eligible Carriers”:
1.
Agri Biofuels

2.
Andevor Pipeline, LLC

3.
Belle Fourche Pipeline Company

4.
BKEP Pipeline LLC

5.
Bridger Pipeline LLC

6.
CCPS Transportation, LLC

7.
Centurion Pipeline L.P.

8.
Crimson Pipeline System

9.
Delek Crude Logistics, LLC

10.
Delek Logistics Partners, LP

11.
Delek Marketing & Supply, LP

12.
Delek Marketing-Big Sandy, LLC

13.
Delek Refining, Ltd. trucking operations

14.
Delek Renewables, LLC

15.
Eastman Chemical Company

16.
Enbridge Energy, Limited Partnership

17.
Enbridge Pipelines (FSP) L.L.C.

18.
Energy Transfer Partners

19.
Enterprise Crude Pipeline LLC

20.
Enterprise Products Partners L.P.

21.
Explorer Pipeline Company

22.
ExxonMobil Pipeline Company

23.
JNS Biofuels

24.
JP Energy Partners LP

25.
JP Energy Refined Products, LLC



Schedule E-2
(ABL Credit Agreement)

--------------------------------------------------------------------------------





26.
Magellan Pipeline Company, L.P.

27.
Mid-Valley Pipeline Company

28.
Navigator BSG Crude Storage, LLC

29.
Navigator BSG Transportation & Storage, LLC

30.
Navigator Energy Services, LLC

31.
Paline Pipeline Company, LLC

32.
PG Global Company

33.
Plains All American Pipleine, L.P. and its subsidiaries

34.
Plains Pipeline, L.P.

35.
SCS Truck Fleet

36.
Sunoco Amdel Pipeline

37.
Sunoco Pipeline L.P.

38.
Sunrise Pipeline System

39.
Tallgrass Pony Express Pipeline, LLC

40.
Targa Downstream LLC

41.
Third party carriers for trucking operations

42.
West Texas Gulf Pipe Line Company

43.
Kinder Morgan East Pipeline

44.
Navajo Pipeline system

45.
Colonial Pipeline system

46.
LOOP pipeline system

47.
LOCAP pipeline system

48.
Plains Caddo pipeline system

49.
LOLA Pipeline system

50.
Mid-Valley pipeline system

51.
Georgia pipeline system

52.
Enterprise Midland pipeline system

53.
Plains Mesa pipeline system



Schedule E-2
(ABL Credit Agreement)

--------------------------------------------------------------------------------





54.
Plains Midland pipeline system

55.
Plains Sunrise pipeline system

56.
Enterprise Basin pipeline system

57.
Medallion pipeline system

58.
Florida Marine Transport

59.
CENAC Towing (Crude shipped via barge)





Schedule E-2
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule E-3
Certain Account Debtors


1.
Allsup Petroleum, Inc.

2.
Atlantic Trading & Marketing, Inc.

3.
Benchmark Resources, Inc.

4.
BP Oil Supply Company

5.
BP Products North America

6.
Chevron Products Company

7.
Enterprise Products Operating, L.P.

8.
Exxon Mobil Corporation

9.
J Aron & Company

10.
Kroger Limited Partnership #1

11.
MAPCO Express, Inc.

12.
Marathon Petroleum Company LP

13.
Mercuria Energy Trading, Inc.

14.
Motiva Enterprises LLC

15.
Murphy Oil USA Inc

16.
Musket Corporation

17.
Noble Americas Corporation

18.
Phillips 66 Company

19.
Pilot Travel Centers, LLC

20.
QT Fuels Incorporated

21.
Racetrac Petroleum Inc.

22.
Shell Trading US Co.

23.
Sunoco, LLC

24.
Tesoro Corporation

25.
Trafigura Trading LLC

26.
Truman Arnold Companies



Schedule E-3
(ABL Credit Agreement)

--------------------------------------------------------------------------------





27.
U.S. Venture, Inc.

28.
United States military bases in the aggregate

29.
Valero Marketing & Supply Company

30.
Vitol Inc.

31.
World Fuel Services, Inc.

32.
Zippy B Inc.





Schedule E-3
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule H-1
Certain Specified Assets


With respect to the Big Spring Refinery and Krotz Springs Refinery, (a) the
crude oil, feedstock, blendstock, intermediates and petroleum product storage
tanks, and all piping, appurtenances, and other equipment related to such
storage tanks at such Refineries, (b) all pipelines and pipeline connections and
related assets at such Refineries, (c) the rail tracks, racks and associated
assets used for storing, transporting, loading and unloading products at such
Refineries, (d) the truck and other racks used for loading and unloading
products at such Refineries, (e) docks and loading, unloading and related
equipment appurtenances, (f) any underground well formations and the associated
facilities used for the storage of petroleum products at such refineries, and
(g) all furniture, fixtures, equipment, and other tangible personal property
owned or used in the ownership, operation, and maintenance of the foregoing;
provided, that each of the foregoing shall not be integral to any refining
process or comprise a material integral part of a Refinery.




Schedule H-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule P-1
Permitted Investments


None.




Schedule P-1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule P-2
Permitted Lien


None.




Schedule P-2
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 1.1
Existing Letters of Credit
#
Account Party
Beneficiary
Credit Facility
Issuing Bank
LC number
Issue date
Expiration Date
Renewals
Financial
Performance
Amount
1
Delek US Holdings, Inc.
ACE American Insurance Company
None
Fifth Third
S405325
June 22, 2006
December 31, 2018
1 year auto-renewal, no final exp. date defined
Financial
$1,363,355
2


Delek Refining Ltd.
Enbridge - Tyler
Delek Refining ABL Revolver
Wells Fargo
IS0335576U
September 3, 2015
September 1, 2018
1 year auto-renewal, no final exp. date defined
Financial
$4,255,000
3


Delek Refining Ltd.
J. Aron & Company - Lion
Delek Refining ABL Revolver
Wells Fargo
SM239189W
May 5, 2011
June 30, 2020
No automatic extension
Financial
$95,000,000
4


Delek Refining Ltd.
Zurich - Lion
Delek Refining ABL Revolver
Wells Fargo
IS0000896
June 15, 2012
June 15, 2018
1 year auto-renewal, no final exp. date defined
Financial
$25,000
5


DK Canada Energy ULC
Enbridge Pipelines Inc.
None Delek: Cash collateralized L/C
Bank of Montreal
BMT047554705
August 5, 2015
July 15, 2018
1 year auto-renewal, no final exp. date defined
Financial
$500,000
6


Alon USA Energy, Inc.
Oil Insurance Limited
Alon USA Energy LC Facility
Israel Discount Bank of New York
S902340
October 22, 2015
July 31, 2018
1 year auto-renewal, no final exp. date defined
Financial
$3,117,137
7


Alon USA, LP
ACE American Insurance Company
Alon Partnership ABL Revolver
Israel Discount Bank of New York
S902101
September 5, 2014
October 1, 2018
1 year auto-renewal, no final exp. date defined
Financial
$1,000,777
8


Alon USA, LP
J. Aron & Company
Alon Partnership ABL Revolver
Bank Leumi
30002700
December 2, 2016
November 30, 2018
1 year auto-renewal, no final exp. date defined
Financial
$10,000,000
9


Alon USA, LP
Lumbermens Mutual Casualty Company
Alon Partnership ABL Revolver
Israel Discount Bank of New York
S960112
February 19, 2018
February 15, 2019
1 year auto-renewal, no final exp. date defined
Financial
$471,609.17
 
 
 
 
 
 
 
Total
 
 
$115,732,878.17







Schedule 1.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 1.2
Individual Letter of Credit Sublimits


Lender
Individual Letter of Credit Sublimit
Wells Fargo Bank, National Association
$265,000,000
Bank Leumi USA
$15,000,000
Israel Discount Bank of New York
$10,000,000
Fifth Third Bank
$5,000,000
Bank of Montreal
$5,000,000
Total
$300,000,000





Schedule 1.2
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 3.1
Conditions Precedent


The obligation of each Lender to make its initial extension of credit provided
for in the Credit Agreement is subject to the fulfillment, to the satisfaction
of each Lender (the making of such initial extension of credit by any Lender
being conclusively deemed to be its satisfaction or waiver of the following), of
each of the following conditions precedent:
(a)Subject to the prior lien of the Term Agent with respect to the Term Priority
Collateral in accordance with the ABL Intercreditor Agreement and subject to
Section 3.6 of the Credit Agreement, (i) Agent shall have received satisfactory
evidence that Agent shall have a valid and perfected first priority security
interest in and lien on the Revolving Priority Collateral (subject only to
Permitted Liens which are non-consensual Permitted Liens) and a valid and
perfected second priority security interest in and lien on the Term Priority
Collateral (including, without limitation, receipt of all certificates
evidencing Pledged Interests, as applicable, with accompanying executed stock
powers (or the making of arrangements therefor satisfactory to Agent), and all
UCC and PPSA financing statements to be filed in the applicable government UCC
and PPSA filing offices), (ii) all Control Agreements with respect to Deposit
Accounts and Securities Accounts (other than Excluded Accounts), and landlord
estoppels and consents with respect to real property) shall have been executed
and delivered, and (iii) all filings and recordations necessary or desirable in
connection with the security interests in and liens on the Collateral shall have
been duly made (or arrangements therefor satisfactory to Agent shall have been
made) and all filing and recording fees and Taxes in connection therewith shall
have been duly paid by Borrowers;


(b)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:


(i)
a borrowing notice;



(ii)
the Fee Letter,



(iii)
the Flow of Funds Agreement,



(iv)
the US Guaranty and Security Agreement,



(v)
the Canadian Guarantee and Security Agreement



(vi)
a completed Perfection Certificate executed by each of Loan Parties,



(vii)
the US Trademark Security Agreement,



(viii)
the ABL Intercreditor Agreement, and



(ix)
the Acknowledgment Agreements,



(c)Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party’s board of directors (or
similar governing authority) authorizing its execution, delivery, and
performance of the Loan Documents to which it is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;


(d)Agent shall have received copies of each Loan Party’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (i) certified by the Secretary of such Loan Party, and (ii)
with respect to Governing Documents that are charter documents, certified as of
a recent date (not more than sixty (60) days prior to the Closing Date) by the
appropriate governmental official;


Schedule 3.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





(e)Agent shall have received a certificate of status with respect to each Loan
Party, dated within fifteen (15) days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;


(f)Agent shall have received a certificate of an Authorized Person of
Administrative Borrower certifying (A) that the conditions specified in Sections
3.1 and 3.2 have been satisfied (except as to whether any documents, instruments
or agreements required to be delivered pursuant to Section 3.1 are in form and
substance reasonably satisfactory to Agent), (B) that there has been no event or
circumstance since December 31, 2017 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) to the matters set forth in clause (u) below, and (D) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;


(g)Agent shall have received a certificate of Administrative Borrower’s chief
financial officer certifying to the Solvency of Loan Parties taken as a whole as
of the Closing Date immediately after giving effect to the transactions
contemplated hereby and by the Term Loan Documents;


(h)Agent shall have received copies of recent Lien, judgment and similar
searches in each jurisdiction reasonably requested by Agent with respect to the
Loan Parties;


(i)Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Credit Agreement,
the form and substance of which shall be satisfactory to Agent;


(j)Agent shall have received opinions of Baker Botts LLP, counsel to Loan
Parties, Patterson Adams LLP, local British Columbia counsel to Loan Parties,
MLT Aikins LLP, local Saskatchewan counsel to Loan Parties, Bennett Jones LLP,
local Alberta counsel to Loan Parties, and PPGMR Law, PLLC, local Arkansas
counsel to the Loan Parties, each in form and substance satisfactory to Agent;


(k)Agent shall have received a true, correct and complete Borrowing Base
Certificate dated as of the Closing Date and reflecting the Borrowing Base as of
the last day of the month most recently then ended which is at least twenty (20)
days prior to the Closing Date. Such Borrowing Base Certificate shall reflect
Excess Availability, after giving effect to the Revolving Loans made (or deemed
made) and Letters of Credit issued (or deemed issued) on the Closing Date, as
well as the payment of all fees and expenses required to be paid by Borrowers on
the Closing Date under the Credit Agreement or the other Loan Documents, of not
less than $175,000,000;


(l)(i) Each of Agent and each Lender shall be satisfied, in its discretion, with
the results of its due diligence with respect to the general affairs,
management, prospects, financial position, equity holders’ equity or results of
operations of Administrative Borrower and its Restricted Subsidiaries and
Affiliates and the tax, accounting, legal, environmental, regulatory and other
issues relevant to Administrative Borrower and its Restricted Subsidiaries and
Affiliates; and (ii) without limiting the generality of the foregoing, Agent
shall have received a commercial field examination and an appraisal with respect
to C-store inventory, each in form and substance and from auditors and
appraisers acceptable to Agent;


(m)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, the results of which shall be satisfactory
to Agent;


(n)Agent and Lenders shall have received (i) audited consolidated financial
statements of Administrative Borrower and of the MLP with respect to their
fiscal years ended on each of December 31, 2015, December 31, 2016, and December
31, 2017, (ii) unaudited condensed consolidated financial statements for any
interim period or periods of Administrative Borrower and of the MLP ended after
the date of the most recent audited financial


Schedule 3.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





statements and at least forty five (45) calendar days prior to the Closing Date,
(iii) customary pro forma balance sheet giving effect to the funding of the
Revolving Loans, the issuance (or deemed issuance) of Letters of Credit, and the
funding of any extensions of credit under the Term Loan Facility, and (iv)
Projections prepared by management of balance sheets, income statements and
cashflow statements of Administrative Borrower and its Subsidiaries, which will
be quarterly for the first year after the Closing Date and annually thereafter
for the term of the Credit Agreement, all of the foregoing in form reasonably
satisfactory to Agent. Effective July 1, 2017, Administrative Borrower acquired
the outstanding common stock of Alon USA Energy, Inc., resulting in
Administrative Borrower as the new post-combination consolidated public
registrant renamed as Delek US Holdings, Inc. (“New Delek”), with Alon USA
Energy, Inc. and the previous Delek US Holdings, Inc. (“Old Delek”) surviving as
wholly-owned subsidiaries of the Administrative Borrower (New Delek).
Administrative Borrower is the successor issuer to Old Delek and Alon USA
Energy, Inc. pursuant to Rule 12g-3(c) under the Securities Exchange Act of
1934, as amended. Unless otherwise noted or the context requires otherwise, the
historical financial information described above for the periods prior to July
1, 2017 reflects that of Old Delek, and the financial information described
above for the periods beginning July 1, 2017 reflects that of New Delek;


(o)Borrowers shall have paid (i) all Lender Group Expenses incurred in
connection with the transactions evidenced by the Credit Agreement and the other
Loan Documents, to the extent invoiced at least one (1) Business Day prior to
the Closing Date, and (ii) all fees payable to Agent and any other member of the
Lender Group, to the extent due on or prior to the Closing Date (including,
without limitation, any such fees described in the Fee Letter);


(p)Agent shall have received copies of each Material Contract, each material
Existing Intermediation Document, and each material Term Loan Document, together
with a certificate of the Secretary of Administrative Borrower certifying each
such document as being a true, correct, and complete copy thereof;


(q)Loan Parties shall have received all licenses, approvals or evidence of other
actions required by any Governmental Authority in connection with the execution
and delivery by Loan Parties of the Loan Documents or with the consummation of
the transactions contemplated thereby;


(r)On the Closing Date, (i) substantially concurrently with the borrowing of the
Loans and issuance (or deemed issuance) of Letters of Credit on the Closing
Date, all of the existing Indebtedness for borrowed money of Administrative
Borrower and its Restricted Subsidiaries (other than the Term Loan, the Reliant
Revolver, the Existing Promissory Notes, the Alon Notes, and the Existing
Intermediation Documents) shall have been repaid or repurchased in full, all
commitments relating thereto shall have been terminated, the Specified Hedge
Agreements shall have been terminated in full and, in each case, all Liens and
security interests related thereto shall have been terminated or released, in
each case on terms reasonably satisfactory to Agent and subject to Section 3.6,
(ii) neither Administrative Borrower nor any of its Restricted Subsidiaries
shall have any outstanding indebtedness for borrowed money (other than the
Obligations, the Term Loan Facility, the Reliant Revolver, the Existing
Promissory Notes, the Alon Notes, and the Existing Intermediation Documents),
and (iii) all Liens and security interests on the Collateral shall have been
cancelled or terminated, except for Permitted Liens;


(s)The Term Loan Documents shall have become effective prior to or substantially
concurrently with the closing of the loan facility contemplated by the Credit
Agreement and all documentation associated therewith shall be in form and
substance reasonably acceptable to the Lenders;


(t)Since December 31, 2017, there shall not have been any event or circumstance
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;


(u)There shall not be pending any litigation or other proceeding, the result of
which, either individually or in the aggregate, could reasonably be expected to
(i) have a Material Adverse Effect, or (ii) materially adversely affect the
transactions contemplated by the Loan Documents;




Schedule 3.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





(v)Agent, the Lenders and the Issuing Banks will have received at least ten (10)
days prior to the Closing Date all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act;


(w)Agent shall have received a Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U, or X of the Board of Governors; and


(x)all other documents and legal matters in connection with the transactions
contemplated by the Credit Agreement shall have been delivered, executed, or
recorded and shall be in form and substance reasonably satisfactory to Agent.






Schedule 3.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 3.6
Post-Closing Obligations


1.Within 30 days after the Closing Date, which date may be extended by Agent in
its sole discretion, Loan Parties shall have delivered to Agent, in form and
substance reasonably satisfactory to Agent, fully executed and effective
releases of the mortgages and deeds of trust entered into in connection with the
loan agreement dated December 8, 2016 between Export Development Canada and
Administrative Borrower, as amended by the Consent and Amendment Agreement dated
as of June 14, 2017 and as further amended, restated, or otherwise modified from
time to time.
2.    Within 90 days after the Closing Date, which date may be extended by Agent
in its sole discretion, Loan Parties shall have delivered to Agent, in form and
substance reasonably satisfactory to Agent and duly executed by the applicable
Loan Party and the applicable deposit bank or securities intermediary, a Control
Agreement with respect to each Deposit Account or Securities Account (in each
case, other than an Excluded Account) owned or held by a Loan Party.
3.    Within 90 days after the Closing Date, which date may be extended by Agent
in its sole discretion, Loan Parties shall have delivered to Agent, in form and
substance reasonably satisfactory to Agent and duly executed by the applicable
Loan Party, a Credit Card Notification with respect to each credit card
arrangement described on Schedule 4.30 to the Credit Agreement.
4.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent (i)
true and complete copies of all stock certificates and stock powers in respect
of Pledged Interests (as defined in the applicable Guaranty and Security
Agreement), and (ii) a written acknowledgment from Term Agent that Term Agent is
holding the original stock certificates and stock powers in respect of such
Pledged Interests as Agent’s bailee under the ABL Intercreditor Agreement.
5.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent each
original note listed below (or an original note reflecting an amendment and
restatement of each such note listed below, as well as a duly executed lost note
affidavit therefor), together with note allonges therefor, duly executed in
blank, all of the foregoing to be in form and substance reasonably satisfactory
to Agent:
(a)    Revolving Note, dated as of March 16, 2016, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Delek Logistics Services Company,
as payee, in the original principal amount of $75,000,000.00;
(b)    Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the original principal amount of $200,000,000.00; and
(c)    Second Amended and Restated Subordinated Promissory Note, dated as of
January 16, 2014, by and among Delek Refining, Ltd., a Texas limited
partnership, as borrower, and Delek Finance, Inc., a Delaware corporation, as
lender, in the original principal amount of $175,000,000.00.
6.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, Loan Parties shall have delivered to Agent executed allonges (in
form and substance reasonably satisfactory to Agent) for the following
promissory notes:


Schedule 3.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------





(a)    Promissory Note, dated as of May 14, 2015, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Lion Oil Company, as payee, in the
original principal amount of $155,000,000.00
(b)     Second Amended and Restated Subordinated Promissory Note, dated as of
January 16, 2014, by and among Delek Refining, Ltd., a Texas limited
partnership, as borrower, and Delek Finance, Inc., a Delaware corporation, as
lender, in the original principal amount of $175,000,000.00
(c)    Amended and Restated Revolving Note, dated as of January 1, 2015, by
Delek Renewables, LLC, a Delaware limited liability company, as debtor, in favor
of Delek US Holdings, Inc., as payee, in the maximum principal amount of
$75,000,000.00
(d)    Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the maximum principal amount of $200,000,000.00
(e)    Revolving Note, dated as of March 21, 2018, by Alon USA Partners, LP, a
Delaware limited partnership, as debtor, in favor of Alon Crude Pipeline, LLC,
as payee, in the maximum principal amount of $7,102,773.00
(f)    Revolving Note, dated as of March 21, 2018, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon Renewable Fuels, Inc., as
payee, in the maximum principal amount of $54,647,050.53
7.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent
originally executed signature pages for each of the Loan Documents dated as of
the Closing Date, reflecting each executing Authorized Person’s name and title
as reflected in the certificates for Loan Parties delivered on the Closing Date
to Agent pursuant to clause (c) of Schedule 3.1 of the Credit Agreement.
8.    Loan Parties shall use commercially reasonable efforts to deliver to
Agent, within 90 days after the Closing Date, which date may be extended by
Agent in its sole discretion, a Collateral Access Agreement (duly executed by
the applicable landlord or other Person and in form and substance reasonably
satisfactory to Agent) with respect to (i) Loan Parties’ corporate headquarters
located at 7102 Brentwood, Tennessee 37027, (ii) each distribution center or
warehouse of Loan Parties and each other location (other than convenience
stores), in each case, not owned by a Loan Party, at which Eligible Petroleum
Inventory is located, (iii) such other pipeline and tankage arrangements (or
ratifications of existing Collateral Access Agreements in respect thereof,
including, without limitation, with Delek Crude Logistics, LLC) as Agent may
reasonably request, and (iv) such other bailee and third party arrangements as
are described in the Perfection Certificate as Agent may reasonably request.
9.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, deliver to Agent, each in form and substance reasonably satisfactory
to Agent, fully executed and effective releases of the mortgage by Southwest
Convenience Stores, LLC in favor of AMRESCO Commercial Finance, LLC.
10.    Within 10 days after the Closing Date, which date may be extended by
Agent in its sole discretion, Loan Parties shall have delivered to Agent
evidence, in form and substance reasonably satisfactory to Agent, that each of
the UCC financing statements and other Liens described in Annex I hereto has
been terminated of record with the appropriate Governmental Authority.
11.    Within 5 Business Days, which date may be extended by Agent in its sole
discretion, Loan Parties shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent, (1) evidence that a termination of that
certain Deposit Account Control Agreement, dated as of April 18, 2013, by and
among Israel Discount Bank of New York, in its capacity as the Revolver Agent,
Alon USA, LP, a Texas limited partnership, Credit Suisse AG, in its capacity as
the Term Loan Agent, and Bank Leumi USA, as depository bank, has been delivered
to Bank Leumi USA,


Schedule 3.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------





(ii) evidence that a termination of that certain Deposit Account Control
Agreement, dated as of April 18, 2013, by and among Israel Discount Bank of New
York, in its capacity as the Depository Bank and as the Revolver Agent, Alon
USA, LP, a Texas limited partnership, and Credit Suisse AG, in its capacity as
the Term Loan Agent has been delivered to Israel Discount Bank of New York and
(3) an executed copy of the Release of Trademark Security Interest and
Termination of Assignment for Security (Trademarks) in connection with that
certain Assignment for Security (Trademarks), dated as of January 14, 2004, by
Alon USA, LP, a Delaware limited partnership, in favor of Israel Discount Bank
of New York, as WC Collateral Agent.
12.    Within 5 Business Days after the Closing Date, which date may be extended
by Agent in its sole discretion, Loan Parties shall have delivered to Agent a
true and accurate list of all letters of credit having a face amount or value of
$5,000,000 or more in any one case or $10,000,000 in the aggregate as to all
letters of credit of which it is the named beneficiary.
13.    Within 10 Business Days, which date may be extended by Agent in its sole
discretion, deliver to Agent, each in form and substance reasonably satisfactory
to Agent, fully executed and effective release of the deed of trust between Alon
Paramount Holdings, Inc. and Paramount Petroleum Corporation with respect to
certain real property in Paramount, California.














































Schedule 3.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Annex I
UCC FILINGS
1.    Alon Bakersfield Logistics, Inc.
Filing No.: 20101910870; 6/1/10 (DE)
SP: Glencore, Ltd.
All Assets


2.    Alon Crude Pipeline, LLC
Filing No.: 12-0036570600; 11/13/12 (TX)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


3.    Alon Renewable Fuels, Inc.
Filing No.: 20124371094; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


4.    Alon Supply, Inc.
Filing No.: 20124370807; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


5.    Alon USA Capital, Inc.
Filing No.: 20124370245; 11/13/12 (DE)
SP Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


6.    Alon USA GP, LLC
Filing No.: 20124370294; 11/13/12 (DE)
SP: CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
All assets




7.    Alon USA, Inc.
Filing No.: 20124370369; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


8.    Alon USA Holdings, LLC
Filing No.: 12-0038876146; 12/14/12 (TX)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


9.    Delek US Holdings, Inc.
Filing No.: 20132961705; 7/30/13 (DE)
SP: Standard Insurance Company, an Oregon corporation
Specific property


10.    Delek US Holdings, Inc.
Filing No.: 20132962497; 7/30/13 (DE)
SP: Standard Insurance Company, an Oregon corporation
Specific property


Schedule 3.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------







11.    Edgington Oil Company, LLC
Filing No.: 20124370385; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


12.    Paramount of Washington, LLC
Filing No.: 20124370435; 11/13/12 (DE)
SP: Credit Suisse AG, as Administrative Agent and Collateral Agent
All assets


13.    Paramount Petroleum Corporation
Filing No.: 20131362780; 4/9/13 (DE)
SP: Alon Paramount Holdings, Inc.
All assets


14.    Alon Refining Krotz Springs, Inc.
Filing No.: 20144708491; 11/20/14 (DE)
SP: J. Aron & Company
All assets
TRANSMITTING UTILITY
SP Name change to J. Aron & Company LLC 20180739439 1/31/18










Schedule 3.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(b)
Capitalization of Borrower


 
Equity Interests of each Loan Party
Type (and Class) of Interest
Number of Issued and Outstanding Shares of (by class)
1


Delek US Holdings, Inc.
Common Stock
83,919,132
2


Delek US Energy, Inc.
Common Stock
1,000
3


Delek Permian Gathering, LLC
Membership Interest
100%
4


Delek Big Spring Gathering, LLC
Membership Interest
100%
5


Delek Big Spring North Gathering, LLC
Membership Interest
100%
6


Delek Big Spring South Mainline, LLC
Membership Interest
100%
7


Delek Renewables, LLC
Membership Interest
100%
8


Delek Rail Logistics, Inc.
Common Stock
100
9


DK Canada Energy ULC
Common Shares
100
10


Delek Land Holdings, LLC
Limited Liability Company Interest
100%
11


Delek Finance, Inc.
Common Stock
100
12


Delek Marketing & Supply, LLC
Membership Interest
100%
13


Delek Helena, LLC
Limited Liability Company Interest
100%
14


Delek Logistics Services Company
Common Stock
100
15


Lion Oil Company
Common Stock
8,291,442
16


Lion Oil Trading & Transportation, LLC
Common Membership Units
1,000
17


J. Christy Construction Co., Inc.
Common Stock
100
18


Delek Refining, Inc.
Common Stock
1,000
19


Delek U.S. Refining GP, LLC
Membership Interest
100%
20


Delek Refining, Ltd.
Limited Partnership Interest
99.9%
21


Delek Refining, Ltd.
General Partnership Interest
0.1%
22


Alon USA Energy, Inc.
Common Stock
71,897,159
23


Alon USA, Inc.
Common Stock
1,000
24


Alon USA Capital, Inc.
Common Stock
100,000
25


Alon Assets, Inc.
Common Stock
400,000
26


Alon USA GP, LLC
Membership Units
1,000
27


Alon USA Partners GP, LLC
Membership Interest
100%
28


Alon USA Partners, LP
General Partnership Interest
100%
29


Alon USA Partners, LP
Limited Partnership Interest
11,500,000
30


Alon USA Partners, LP
Limited Partnership Interest
51,000,000
31


Alon USA GP II, LLC
Membership Interest
100%
32


Alon USA Delaware, LLC
Membership Interest
100%
33


Alon USA Refining, LLC
Membership Interest
100%
34


Alon USA, LP
General Partner Interest
1%
35


Alon USA, LP
Limited Partner Interest
99%
36


Alon Supply, Inc.
Common Stock
1,000



Schedule 4.1(b)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





37


Alon Louisiana Holdings, Inc.
Common Stock
1,000
38


Alon Refining Louisiana, Inc.
Common Stock
1,000
39


Alon Refining Louisiana, Inc.
Series A Non-Voting Preferred Stock
80,000
40


Alon Refining Krotz Springs, Inc.
Class A Common Stock
50,111
41


Alon USA Holdings, LLC
Membership Interest
100%
42


Alon Brands, Inc.
Common Stock
1,000
43


Southwest Convenience Stores, LLC
Units
5,000
44


Alon Financial Services, Inc.
Common Stock
1,000
45


Skinny’s, LLC
Units
5,000
46


GTS Licensing Company, Inc.
Common Stock
1,000
47


Alon Crude Pipeline, LLC
Units
1,000
48


Alon Bakersfield Holdings, Inc.
Common Stock
1,000
49


Alon Bakersfield Logistics, Inc.
Common Stock
1,000
50


Alon Renewable Fuels, Inc.
Common Stock
1,000
51


Alon Paramount Holdings, Inc.
Common Stock
1,000
52


Alon West Coast LLC
Membership Interest
100%
53


Paramount Petroleum Corporation
Common Stock
1,000
54


Alon Store Acquisitions, LLC
Membership Interest
100%
55


Alon Terminals, Inc.
Common Stock
1,000
56


Edgington Oil Company, LLC
Membership Units
1,000
57


Alon Asphalt Company
Common Stock
1,000
58


Alon Asphalt Bakersfield, Inc.
Common Stock
850
59


Paramount of Oregon, LLC
Membership Units
1,000
60


Paramount of Washington LLC
Membership Units
1,000
61


Alon Bakersfield Property, Inc.
Common Stock
1,000
62


Paramount Petroleum Corporation of Arizona, Inc.
Common Stock
500





Schedule 4.1(b)
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(c)
Capitalization of Administrative Borrower’s Subsidiaries
 
Subsidiary
Restricted Subsidiary Owner
Class of Equity Interests
Number of Outstanding Shares of Equity Interests (by class)
Percentage of Outstanding Shares of each Equity Interests (by class)
Type of Subsidiary
Prong of “Excluded Subsidiary” Definition
1


Delek US Energy, Inc.
Delek US Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
2


Delek Permian Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
3


Delek Big Spring Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
4


Delek Big Spring North Gathering, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
5


Delek Big Spring South Mainline, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
6


Delek Renewables, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
7


Delek Rail Logistics, Inc.
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
8


DK Canada Energy ULC
Delek Rail Logistics, Inc.
Common Shares
100
100%
Restricted
N/A
9


Delek Land Holdings, LLC
Delek US Energy, Inc.
Limited Liability Company Interest
N/A
100%
Restricted
N/A
10


Delek Finance, Inc.
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
11


Delek Marketing & Supply, LLC
Delek US Energy, Inc.
Membership Interest
N/A
100%
Restricted
N/A
12


Delek Helena, LLC
Delek US Energy, Inc.
Limited Liability Company Interest
N/A
100%
Restricted
N/A



Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





13


Delek Logistics Services Company
Delek US Energy, Inc.
Common Stock
100
100%
Restricted
N/A
14


Lion Oil Company
Delek US Energy, Inc.
Common Stock
8,291,442
100%
Restricted
N/A
15


Lion Oil Trading & Transportation, LLC
Lion Oil Company
Common Membership Units
1,000
100%
Restricted
N/A
16


J. Christy Construction Co., Inc.
Lion Oil Company
Common Stock
100
100%
Restricted
N/A
17


Delek Refining, Inc.
Delek US Energy, Inc.
Common Stock
1,000
100%
Restricted
N/A
18


Delek U.S. Refining GP, LLC
Delek Refining, Inc.
Membership Interest
N/A
100%
Restricted
N/A
19


Delek Refining, Ltd.
Delek Refining, Inc.
Limited Partnership Interest
99.9%
N/A
Restricted
N/A
20


Delek Refining, Ltd.
Delek US Refining GP, LLC
General Partnership Interest
0.1%
N/A
Restricted
N/A
21


Alon USA Energy, Inc.
Delek US Holdings, Inc.
Common Stock
71,897,159
100%
Restricted
N/A
22


Alon USA, Inc.
Alon USA Energy, Inc.
Common Stock
1,000
100%
Restricted
N/A
23


Alon USA Capital, Inc.
Alon USA, Inc.
Common Stock
100,000
100%
Restricted
N/A
24


Alon Assets, Inc.
Alon USA Capital, Inc.
Common Stock
400,000
100%
Restricted
N/A
25


Alon USA GP, LLC
Alon Assets, Inc.
Membership Units
1,000
100%
Restricted
N/A
26


Alon USA Partners GP, LLC
Alon Assets, Inc.
Membership Interest
N/A
100%
Restricted
N/A
27


Alon USA Partners, LP
Alon USA Partners GP, LLC
General Partnership Interest
N/A
100%
Restricted
N/A
28


Alon USA Partners, LP
Delek US Energy, Inc.
Limited Partnership Interest
11,500,000
18.4%
Restricted
N/A
29


Alon USA Partners, LP
Alon Assets, Inc.
Limited Partnership Interest
51,000,000
81.6%
Restricted
N/A
30


Alon USA GP II, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A
31


Alon USA Delaware, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A



Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





32


Alon USA Refining, LLC
Alon USA Partners, LP
Membership Interest
N/A
100%
Restricted
N/A
33


Alon USA, LP
Alon USA GP II, LLC
General Partner Interest
N/A
1%
Restricted
N/A
34


Alon USA, LP
Alon USA Delaware, LLC
Limited Partner Interest
N/A
99%
Restricted
N/A
35


Alon Supply, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
36


Alon Louisiana Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
37


Alon Refining Louisiana, Inc.
Alon Louisiana Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
38


Alon Refining Louisiana, Inc.
Alon Louisiana Holdings, Inc.
Series A Non-Voting Preferred Stock
80,000
100%
Restricted
N/A
39


Alon Refining Krotz Springs, Inc.
Alon Refining Louisiana, Inc.
Class A Common Stock
50,111
100%
Restricted
N/A
40


Alon USA Holdings, LLC
Alon Assets, Inc.
Membership Interest
N/A
100%
Restricted
N/A
41


Alon Brands, Inc.
Alon USA Holdings, LLC
Common Stock
1,000
100%
Restricted
N/A
42


Southwest Convenience Stores, LLC
Alon Brands, Inc.
Units
5,000
100%
Restricted
N/A
43


Alon Financial Services, Inc.
Alon Brands, Inc.
Common Stock
1,000
100%
Restricted
N/A
44


Skinny’s, LLC
Alon Brands, Inc.
Units
5,000
100%
Restricted
N/A
45


GTS Licensing Company, Inc.
Southwest Convenience Stores, LLC
Common Stock
1,000
100%
Restricted
N/A
46


Alon Crude Pipeline, LLC
Alon Assets, Inc.
Units
1,000
100%
Restricted
N/A
47


Alon Bakersfield Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A



Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





48


Alon Bakersfield Logistics, Inc.
Alon Bakersfield Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
49


Alon Renewable Fuels, Inc.
Alon Bakersfield Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
50


Alon Paramount Holdings, Inc.
Alon Assets, Inc.
Common Stock
1,000
100%
Restricted
N/A
51


Alon West Coast LLC
Alon Paramount Holdings, Inc.
Membership Interest
N/A
100%
Restricted
N/A
52


Paramount Petroleum Corporation
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
53


Alon Store Acquisitions, LLC
Alon Paramount Holdings, Inc.
Membership Interest
N/A
100%
Restricted
N/A
54


Alon Terminals, Inc.
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
55


Edgington Oil Company, LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A
56


Alon Asphalt Company
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
57


Alon Asphalt Bakersfield, Inc.
Alon Paramount Holdings, Inc.
Common Stock
850
100%
Restricted
N/A
58


Paramount of Oregon, LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A
59


Paramount of Washington LLC
Alon Paramount Holdings, Inc.
Membership Units
1,000
100%
Restricted
N/A
60


Alon Bakersfield Property, Inc.
Alon Paramount Holdings, Inc.
Common Stock
1,000
100%
Restricted
N/A
61


Paramount Petroleum Corporation of Arizona, Inc.
Alon Paramount Holdings, Inc.
Common Stock
500
100%
Restricted
N/A



Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





62


Delek Logistics Partners, LP
Lion Oil Company
Common Units
12,611,465
50.69%
MLP Subsidiary
MLP Subsidiary
63


Delek Logistics Partners, LP
Delek Marketing & Supply, LLC
Common Units
2,682,581
10.78%
MLP Subsidiary
MLP Subsidiary
64


Delek Logistics Partners, LP
N/A
Common Units
497,604
2.00%
MLP Subsidiary
MLP Subsidiary
65


Delek Logistics Finance Corp.
N/A
Common Shares
1,000
100%
MLP Subsidiary
MLP Subsidiary
66


Delek Logistics Operating, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
67


DKL Big Spring, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
68


DKL Transportation. LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
69


Magnolia Pipeline Company, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
70


SALA Gather Systems, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
71


El Dorado Pipeline Company, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
72


Paline Pipeline Company, LLC
N/A
Common Membership Units
1,000
100%
MLP Subsidiary
MLP Subsidiary
73


Delek Marketing GP, LLC
N/A
Membership Interest
100%
100%
MLP Subsidiary
MLP Subsidiary
74


Delek Marketing & Supply, LP
N/A
Limited Partner Interest
99%
100%
MLP Subsidiary
MLP Subsidiary
75


Delek Marketing & Supply, LP
N/A
General Partner Interest
1%
100%
MLP Subsidiary
MLP Subsidiary
76


Delek Crude Logistics, LLC
N/A
Units
100
100%
MLP Subsidiary
MLP Subsidiary
77


Delek Marketing-Big Sandy, LLC
N/A
Units
100
100%
MLP Subsidiary
MLP Subsidiary



Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------





78


Delek Logistics GP, LLC
Delek Logistics Services Company
Limited Liability Company Interest
N/A
94.60%
MLP Subsidiary
MLP Subsidiary
79


Delek Logistics Partners, LP
Delek Logistics GP, LLC
General Partnership Interest
497,604
2.00%
MLP Subsidiary
MLP Subsidiary



Permitted JVs
 
Subsidiary
Restricted Subsidiary Owner
Class of Equity Interests
Number of Outstanding Shares of Equity Interests (by class)
Percentage of Outstanding Shares of each Equity Interests (by class)
2.
NLR Energy Logistics LLC
Delek Renewables, LLC
Membership Interests
50%
50%
3.
Paramount-Nevada Asphalt Company, LLC
Alon Asphalt Company
Participation Units
5
50%
4.
Wright Asphalt Products Company LLC
Alon Asphalt Company
Units
50
50%







Schedule 4.1(c)
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls


1.
Alon Notes.



2.
Amended and Restated Base Issuer Warrant Transaction (Ref. No: SDB4166562363),
dated as of September 10, 2013, between Goldman Sachs & Co. LLC (f/k/a Goldman,
Sachs & Co.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



3.
Amended and Restated Base Convertible Bond Hedge Transaction (Ref. No:
SDB4166562360), dated as of September 10, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



4.
Amended and Restated Additional Convertible Bond Hedge Transaction (Ref. No:
SDB4166563130), dated as of September 11, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



5.
Amended and Restated Additional Issuer Warrant Transaction (Ref. No:
SDB4166563127), dated as of September 11, 2013, between Goldman Sachs & Co. LLC
(f/k/a Goldman, Sachs & Co.), as dealer, to Alon USA Energy, Inc., as
counterparty, as amended and restated by the Confirmation, dated as of September
17, 2017 but effective as of July 1, 2017.



6.
Amended and Restated Base Convertible Bond Hedge Transaction, dated as of
September 10, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



7.
Amended and Restated Base Issuer Warrant Transaction, dated as of September 10,
2013, between Barclays Bank PLC (through its agent Barclays Capital Inc.), as
dealer, to Alon USA Energy, Inc., as counterparty, as amended and restated by
the Confirmation, dated as of September 17, 2017 but effective as of July 1,
2017.



8.
Amended and Restated Additional Convertible Bond Hedge Transaction, dated as of
September 11, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.



9.
Amended and Restated Additional Issuer Warrant Transaction, dated as of
September 11, 2013, between Barclays Bank PLC (through its agent Barclays
Capital Inc.), as dealer, to Alon USA Energy, Inc., as counterparty, as amended
and restated by the Confirmation, dated as of September 17, 2017 but effective
as of July 1, 2017.





Schedule 4.1(d)
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.6
Litigation


None.




Schedule 4.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.10
ERISA/Canadian Pension Matters


1.
Delek US Holdings and Subsidiaries 401(k) Plan



2.
Alon USA Pension Plan



3.
Alon USA 401(k) Plan





Schedule 4.10
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.11
Environmental Matters


None.




Schedule 4.11
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.14
Permitted Indebtedness
1.The Reliant Revolver.


2.The Alon Notes.


3.The Existing Promissory Notes.
 
4.Revolving Note, dated as of July 1, 2017, by Alon Assets, Inc., a Delaware
corporation, as debtor, in favor of Alon USA Capital, Inc., as payee, in the
original principal amount of $162,725,000.00 with an outstanding balance of
$162,725,000.00 as of the Closing Date.


5.Revolving Note, dated as of July 1, 2017, by Alon Assets, Inc., a Delaware
corporation, as debtor, in favor of Alon USA, Inc., as payee, in the original
principal amount of $277,033,123.95 with an outstanding balance of
$277,033,123.95 as of the Closing Date.


6.Revolving Note, dated as of July 1, 2017, by Alon USA Capital, Inc., a
Delaware corporation, as debtor, in favor of Alon USA Energy, Inc., as payee, in
the original principal amount of $15,597,363.59 with an outstanding balance of
$15,597,363.59 as of the Closing Date.


7.Revolving Note, dated as of July 1, 2017, by Alon USA Capital, Inc., a
Delaware corporation, as debtor, in favor of Alon USA, Inc., as payee, in the
original principal amount of $8,958,127.01 with an outstanding balance of
$8,958,127.01 as of the Closing Date.


8.Revolving Note, dated as of July 1, 2017, by Alon USA Energy, Inc., a Delaware
corporation, as debtor, in favor of Alon Assets, Inc., as payee, in the original
principal amount of $457,533,486.00 with an outstanding balance of
$457,533,486.00 as of the Closing Date.


9.Revolving Note, dated as of July 1, 2017, by Alon USA Energy, Inc., a Delaware
corporation, as debtor, in favor of Alon USA, Inc., as payee, in the original
principal amount of $311,206,271.21 with an outstanding balance of
$311,206,271.21 as of the Closing Date.


10.Revolving Note, dated as of July 1, 2017, by Alon USA GP, LLC, a Delaware
limited liability company, as debtor, in favor of Alon Assets, Inc., as payee,
in the original principal amount of $19,738,592.21 with an outstanding balance
of $19,738,592.21 as of the Closing Date
11.Revolving Note, dated as of July 1, 2017, by Alon USA, Inc., a Delaware
corporation, as debtor, in favor of Alon USA GP, LLC, as payee, in the original
principal amount of $64,500,000.00 with an outstanding balance of $64,500,000.00
as of the Closing Date.


12.Amended and Restated Revolving Note, dated as of July 1, 2015, by DK Canada
Energy, ULC, a Canadian unlimited liability company, as debtor, in favor of
Delek US Holdings, Inc., as payee, in the original principal amount of
$75,000,000.00 with an outstanding balance of $7,400,000.00 as of the Closing
Date.


13.Revolving Note, dated as of September 29, 2017, by Alon Assets, Inc., a
Delaware corporation, as debtor, in favor of Delek US Energy, Inc., as payee, in
the original principal amount of $100,000,000.00 with an outstanding balance of
$0.00 as of the Closing Date.


14.Revolving Note, dated as of July 3, 2017, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Delek US Energy, Inc., as payee, in
the original principal amount of $100,000,000.00 with an outstanding balance of
$26,000,000.00 as of the Closing Date.


Schedule 4.14
(ABL Credit Agreement)

--------------------------------------------------------------------------------





15.Revolving Note, dated as of March 16, 2016, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Delek Logistics Services Company,
as payee, in the original principal amount of $75,000,000.00 with an outstanding
balance of $29,800,000.00 as of the Closing Date.


16.Second Amended and Restated Term Promissory Note, dated as of May 14, 2015,
by Lion Oil Company, an Arkansas corporation, as debtor, in favor of Delek US
Holdings, Inc., as payee, in the original principal amount of $15,000,000.00
with an outstanding balance of $15,000,000.00 as of the Closing Date.


17.Promissory Note, dated as of May 14, 2015, by Delek US Holdings, Inc., a
Delaware corporation, as debtor, in favor of Lion Oil Company, as payee, in the
original principal amount of $155,000,000.00 with an outstanding balance of
$155,000,000.00 as of the Closing Date.


18.Second Amended and Restated Subordinated Promissory Note, dated as of January
16, 2014, by and among Delek Refining, Ltd., a Texas limited partnership, as
borrower, and Delek Finance, Inc., a Delaware corporation, as lender, in the
original principal amount of $175,000,000.00 with an outstanding balance of
$0.00 as of the Closing Date.


19.Amended and Restated Revolving Note, dated as of January 1, 2015, by Delek
Renewables, LLC, a Delaware limited liability company, as debtor, in favor of
Delek US Holdings, Inc., as payee, in the original principal amount of
$75,000,000.00 with an outstanding balance of $75,000,000.00 as of the Closing
Date.


20.Amended and Restated Revolving Note, dated as of March 31, 2014, by Delek
Finance, Inc., a Delaware corporation, as debtor, in favor of Delek US Holdings,
Inc., as payee, in the original principal amount of $200,000,000.00 with an
outstanding balance of $0.00 as of the Closing Date.


21.Revolving Note, dated as of March 21, 2018, by Alon USA Partners, LP, a
Delaware limited partnership, as debtor, in favor of Alon Crude Pipeline, LLC,
as payee, in the maximum principal amount of $7,102,773.00 with an outstanding
balance of $7,102,773.00 as of the Closing Date.


22.Revolving Note, dated as of March 21, 2018, by Delek US Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon USA Partners, LP, as payee, in
the maximum principal amount of $240,897,227.00 with an outstanding balance of
$240,897,227.00 as of the Closing Date.


23.Revolving Note, dated as of March 21, 2018, by Alon USA Energy, Inc., a
Delaware corporation, as debtor, in favor of Alon Renewable Fuels, Inc., as
payee, in the maximum principal amount of $54,647,050.53 with an outstanding
balance of $54,647,050.53 as of the Closing Date.


24.Indebtedness under that certain Third Amended and Restated Intercompany Loan
Agreement, dated as of February 23, 2010, between Delek Finance, Inc., as
lender, and Delek Refining, Ltd., as borrower, providing for a revolving credit
facility in the maximum principal amount of $225,000,000, as amended, with an
outstanding balance of $0.00 as of the Closing Date.




3 This is the Indebtedness described in clause (bb) of the definition of
“Indebtedness”.
4 This is the Indebtedness described in clause (y) of the definition of
“Indebtedness”.
5 This is the Indebtedness described in clause (cc) of the definition of
“Indebtedness”.
6 The remainder of the items on this Schedule 4.14 constitute Indebtedness
described in clause (w) of the definition of “Indebtedness”.


Schedule 4.14
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.20
Material Contracts


1.
Tyler Throughput and Tankage Agreement, dated July 26, 2013, between Delek
Refining, Ltd. and Delek Marketing & Supply, LP  



2.
Pipelines and Tankage Agreement, dated November 7, 2012, by and between Delek
Refining, Ltd. and Delek Crude Logistics, LLC



3.
Pipelines and Storage Facilities Agreement, dated November 7, 2012, by and among
Lion Oil Company, Delek Logistics Partners, LP, SALA Gathering Systems, LLC, El
Dorado Pipeline Company, LLC, Magnolia Pipeline Company, LLC and J. Aron &
Company



4.
El Dorado Throughput and Tankage Agreement, executed as of February 10, 2014,
between Lion Oil Company and Delek Logistics Operating LLC, and, for limited
purposes, J. Aron & Company



5.
Amendment to El Dorado Throughput and Tankage Agreement, executed as of July 22,
2016 but effective as of February 11, 2014, between Lion Oil Company and Delek
Logistics Operating LLC, and, for limited purposes, J. Aron & Company



6.
Third Amended and Restated Omnibus Agreement, dated as of March 31, 2015, among
Delek US Holdings, Inc., Lion Oil Company, Delek Logistics Operating, LLC, Delek
Marketing & Supply, LP, Delek Refining, Ltd., Delek Logistics Partners, LP,
Paline Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia Pipeline
Company, LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics, LLC, Delek
Marketing-Big Sandy, LLC, DKL Transportation, LLC and Delek Logistics GP, LLC



7.
First Amendment to Third Amended and Restated Omnibus Agreement, dated as of
August 3, 2015, by and among Delek US Holdings, Inc., Lion Oil Company, Delek
Logistics Operating, LLC, Delek Marketing & Supply, LP, Delek Refining, Ltd.,
Delek Logistics Partners, LP, Paline Pipeline Company, LLC, SALA Gathering
Systems, LLC, Magnolia Pipeline Company, LLC, El Dorado Pipeline Company, LLC,
Delek Crude Logistics, LLC, Delek Marketing-Big Sandy, LLC, DKL Transportation,
LLC and Delek Logistics GP, LLC



8.
Amendment and Restatement of Schedules to Third Amended and Restated Omnibus
Agreement, dated March 20, 2018 and effective as of March 1, 2018



9.
Pipelines, Storage and Throughput Facilities Agreement (Big Spring Refinery
Logistics Assets and Duncan Terminal), dated March 20, 2018 and effective as of
March 1, 2018, by and among Alon USA, LP, DKL Big Spring, LLC, for the limited
purposes specified therein, Delek US, and for the limited purposes specified
therein, J. Aron & Company LLC



10.
Big Spring Asphalt Services Agreement, dated March 20, 2018 and effective as of
March 1, 2018, by and among Alon USA, LP, DKL Big Spring, LLC, for the limited
purposes specified therein, Delek US Holdings, Inc., and for the limited
purposes specified therein, J. Aron & Company LLC



11.
Marketing Agreement, dated as of March 20, 2018 and effective as of March 1,
2018, by and among Alon USA, LP, DKL Big Spring, LLC, and for the limited
purposes specified therein, Delek US Holdings, Inc.





Schedule 4.20
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.24
Locations of Inventory


The main facilities of the refineries and other operations that house material
Inventory, including Eligible Petroleum Inventory, are located at:


1.
Tyler Refinery: the various parcels that comprise, and are adjacent to, 425
McMurrey Drive, Tyler, Smith County, Texas 75702, including those leased to
Delek Logistics Partners, LP and/or certain of its subsidiaries. The remaining
Eligible Petroleum Inventory and the Eligible Inventory-Not-Received are located
in storage or are in-transit, including, without limitation, at or with the
Eligible Petroleum Inventory Locations described in Schedule E-1 and the
Eligible Carriers described in Schedule E-2.



2.
Big Spring Refinery: the various parcels that comprise, and are adjacent to,
I-20 East @ 200 Refinery Road, Big Spring, Howard County, Texas 79720, including
those leased to Delek Logistics Partners, LP and/or certain of its subsidiaries.
The remaining Eligible Petroleum Inventory and the Eligible
Inventory-Not-Received are located in storage or are in-transit, including,
without limitation, at or with the Eligible Petroleum Inventory Locations
described in Schedule E-1 and the Eligible Carriers described in Schedule E-2.



3.
Krotz Springs Refinery: the various parcels that comprise, and are adjacent to,
356 South Levee Road, Krotz Springs, St. Landry Parish County, Louisiana 70750,
including those leased to Delek Logistics Partners, LP and/or certain of its
subsidiaries. The remaining Eligible Petroleum Inventory and the Eligible
Inventory-Not-Received are located in storage or are in-transit, including,
without limitation, at or with the Eligible Petroleum Inventory Locations
described in Schedule E-1 and the Eligible Carriers described in Schedule E-2.



4.
Lion Oil Company: the various parcels that comprise, and are adjacent to, 1000
McHenry, El Dorado, Union County, Arkansas 71730, including those leased to
Delek Logistics Partners, LP and/or certain of its subsidiaries. The remaining
Eligible Petroleum Inventory and the Eligible Inventory-Not-Received are located
in storage or are in-transit, including, without limitation, at or with the
Eligible Petroleum Inventory Locations described in Schedule E-1 and the
Eligible Carriers described in Schedule E-2.



5.
Delek Renewables: the various parcels that comprise, and are adjacent to, 3102
Windmill Road, Cleburne, Johnson County, Texas 76033 and 17 McGoogan Drive,
Crossett, Ashley County, Arkansas 71635. The remaining Eligible Petroleum
Inventory and the Eligible Inventory-Not-Received are located in storage or are
in-transit, including, without limitation, at or with the Eligible Petroleum
Inventory Locations described in Schedule E-1 and the Eligible Carriers
described in Schedule E-2.



6.
DK Canada Energy ULC: the various parcels that comprise, and are adjacent to,
Sherwood Park, Alberta, Canada. The remaining Eligible Petroleum Inventory and
the Eligible Inventory-Not-Received are located in storage or are in-transit,
including, without limitation, at or with the Eligible Petroleum Inventory
Locations described in Schedule E-1 and the Eligible Carriers described in
Schedule E-2.



7.
Retail Segment: approximately 300 retail convenience store locations as of the
Closing Date in states of Texas and New Mexico, specific locations of which are
further defined in Schedule E-1. Additional Eligible Petroleum Inventory and the
Eligible Inventory-Not-Received are located in storage or are in-transit,
including, without limitation, at or with the Eligible Petroleum Inventory
Locations described in Schedule E-1 and the Eligible Carriers described in
Schedule E-2.



8.
Delek Big Spring Gathering, Delek Big Spring North Gathering, Delek Permian
Gathering, Delek Big Spring South Mainline: various owned or leased parcels in
the Permian region of Texas, including those leased to Delek Logistics Partners,
LP and/or certain of its subsidiaries. The remaining Eligible Petroleum
Inventory and the Eligible Inventory-Not-Received are located in storage or are
in-transit, including,



Schedule 4.24
(ABL Credit Agreement)

--------------------------------------------------------------------------------





without limitation, at or with the Eligible Petroleum Inventory Locations
described in Schedule E-1 and the Eligible Carriers described in Schedule E-2.


9.
In addition, platinum or precious metal related products are located at or are
on account with: (i) UOP, LLC, Shreveport, Caddo County, Louisiana; (ii) UOP,
LLC, Des Plaines, Cook County, Illinois; (iii) Gemini Industries, Santa Ana,
Orange County, California; (iv) Haraeus Precious Metals North America LLC, Santa
Fe Springs, Los Angeles County, California; (v) Johnson Matthey, Inc., Wayne,
Delaware County, Pennsylvania; and (vi) Johnson Matthey Chemicals N.A., West
Deptford, Gloucester County, New Jersey.





Schedule 4.24
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.25
Locations of Chief Executive Offices; Registered Offices


Chief Executive Office for all Loan Parties:
7102 Commerce Way
Brentwood, Tennessee 37027


Registered Offices:


Name of Entity
Registered Address
Delek US Holdings, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek US Energy, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Permian Gathering, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Delek Big Spring Gathering, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Delek Big Spring North Gathering, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Delek Big Spring South Mainline, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Delek Renewables, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Rail Logistics, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
DK Canada Energy ULC
C/O Patterson Adams
402-707 Fort Street
P.O. Box 1231
Victoria, BC v8W 3G3 Canada
Delek Land Holdings LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Finance, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Marketing & Supply, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Helena, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek Logistics Services Company
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Lion Oil Company
UCS of Arkansas, Inc.
300 Spring Building Ste 900
300 S. Spring St
Little Rock, AR 72201
Lion Oil Trading & Transportation, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701



Schedule 4.25
(ABL Credit Agreement)

--------------------------------------------------------------------------------





J. Christy Construction Co., Inc.
UCS of Arkansas, Inc.
300 Spring Building Ste 900
300 S. Spring St
Little Rock, AR 72201
Delek Refining, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Delek U.S. Refining GP, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Delek Refining, Ltd.
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Alon USA Energy, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA Capital, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Assets, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA GP, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA Partners GP, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA Partners, LP
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA GP II, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA Delaware, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA, LP
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Alon USA Refining, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Supply, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Louisiana Holdings, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Refining Louisiana, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Refining Krotz Springs, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon USA Holdings, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Alon Brands, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Southwest Convenience Stores, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
GTS Licensing Company, Inc.
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701



Schedule 4.25
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Alon Financial Services, Inc.
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Skinny’s, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Alon Crude Pipeline, LLC
United Corporate Services, Inc.
815 Brazos St Ste 500, Austin, TX 78701
Alon Bakersfield Holdings, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Bakersfield Logistics, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Renewable Fuels, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Paramount Holdings, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon West Coast LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Paramount Petroleum Corporation
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Store Acquisitions, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Terminals, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Edgington Oil Company, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Asphalt Company
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Asphalt Bakersfield, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Paramount of Oregon, LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Paramount of Washington LLC
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Alon Bakersfield Property, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904
Paramount Petroleum Corporation of Arizona, Inc.
United Corporate Services, Inc.
874 Walker Rd Ste C, Dover, DE 19904





Schedule 4.25
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.30
Credit Card Arrangements


[Redacted.]




Schedule 4.30
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.33
Insurance


Policy Or Service Type
Entity
Effective
 Date
Expiration
 Date
Insurer
Trade Credit, US
Delek US Holdings, Inc.
04/01/17
04/01/18
Euler Hermes North America
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Employment Practices
Delek US Holdings, Inc.
12/15/16
04/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Fiduciary Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Cyber Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
AIG Specialty Insurance Company
Cyber Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
AIG Specialty Insurance Company
Employment Practices
Delek US Holdings, Inc.
07/01/17
04/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Fiduciary Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Argonaut Insurance Co.
Cyber Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
Colony Insurance Company
Cyber Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
Colony Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Aspen American Insurance Co.
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
AXIS Insurance Company
Crime
Delek US Holdings, Inc.
12/15/16
04/15/18
AXIS Insurance Company
Crime
Delek US Holdings, Inc.
07/01/17
04/15/18
AXIS Insurance Company
Cyber Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
Lloyds
Cyber Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
Lloyds Syndicate 2623/623
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Berkley Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Federal Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Federal Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Everest National Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Great American Insurance Company
Crime
Delek US Holdings, Inc.
12/15/16
04/15/18
Great American Insurance Company



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Crime
Delek US Holdings, Inc.
07/01/17
04/15/18
Great American Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Twin City Fire Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Liberty Insurance Underwriters, Inc.
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Lloyds
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Freedom Specialty Insurance Co.
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Navigators Insurance Co.
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Old Republic Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
QBE Insurance Corporation
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Starr Indemnity & Liability Company
Cyber Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
Starr Surplus Lines Insurance Company
Cyber Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
Starr Surplus Lines Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
North American Specialty Ins. Co.
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Travelers Casualty & Surety Company of America
Cyber Liability
Delek US Holdings, Inc.
12/15/16
04/15/18
Indian Harbor Insurance Company
Cyber Liability
Delek US Holdings, Inc.
07/01/17
04/15/18
Indian Harbor Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Zurich American Insurance Company
Directors And Officers
Delek US Holdings, Inc.
12/15/16
04/15/18
Zurich American Insurance Company
Retail, All Alon Brands Retail Locations
Alon Brands, Inc.
06/01/17
06/01/18
Hudson Specialty Insurance Company
Primary General Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ACE American Insurance Company
Primary Automobile Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ACE American Insurance Company
Primary Workers Compensation and Employers Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ACE American Insurance Company


Agri General Insurance Company
Canadian General, Automobile, Stop Gap Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Chubb Insurance Company of Canada
Foreign Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ACE American Insurance Company
Aviation, Products
Delek US Holdings, Inc.
07/01/17
07/01/18
Commerce & Industry
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Westchester Fire Insurance Company



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Gemini Insurance Company
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
AXIS Surplus Insurance Company
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ARGO RE
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Axis Specialty Limited
Primary General Liability
AltAir Paramount, LLC
09/01/17
07/01/18
Westchester Fire Insurance Company
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Chubb Bermuda Insurance Ltd.
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Chubb Bermuda Insurance Ltd.
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Chubb Bermuda Insurance Ltd.
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
ACE Property and Casualty Insurance Company
Texas Non Subscriber
Delek US Holdings, Inc.
07/01/17
07/01/18
North American Capacity
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
GAI Insurance Company, Ltd.
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Great American Spirit Ins. Company
Master Pollution Program
Delek US Holdings, Inc.
07/01/17
07/01/18
Ironshore Specialty Insurance Company
Master Pollution Program
Delek US Holdings, Inc.
07/01/17
07/01/18
Ironshore Specialty Insurance Company
Master Pollution Program
Delek US Holdings, Inc.
10/16/17
07/01/18
Ironshore Insurance LTD
Wharfingers; Charters; Terminal Operator
Delek US Holdings, Inc.
07/01/17
07/01/18
50% - Liberty Mutual Insurance Company/50% QBE
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
OIL Casualty Insurance Ltd.
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Queen’s Island Insurance Company, Ltd.
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Insurance & Reinsurance Limited
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Insurance & Reinsurance Limited
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Indemnity & Liability
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Indemnity & Liability
Aviation, Owned
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Indemnity & Liability
Aviation, Non Owned
Delek US Holdings, Inc.
07/01/17
07/01/18
Starr Indemnity & Liability
Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
XL Insurance America, Inc.



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Excess Liability
Delek US Holdings, Inc.
07/01/17
07/01/18
XL CATLIN
Punitive Damage Wrap
Delek US Holdings, Inc.
07/01/17
07/01/18
XL Insurance Company SE
Primary General Liability
Paramount-Nevada Asphalt Company, LLC
09/01/17
07/01/18
Zurich American Insurance Company
Primary Automobile Liability
Paramount-Nevada Asphalt Company, LLC
09/01/17
07/01/18
Zurich American Insurance Company
Primary Workers Compensation and Employers Liability
Paramount-Nevada Asphalt Company, LLC
09/01/17
07/01/18
Zurich American Insurance Company
Master Pollution Program
Delek US Holdings, Inc.
10/27/17
07/01/18
Steadfast Insurance Company
Retail, 3465 Main Street SE (West Bldg Store) Los Lunas, NM
Alon Brands, Inc.
08/17/17
08/17/18
Homesite Insurance Company
Retail, 1104 N California Street, Socorro, NM
Alon Brands, Inc.
08/17/17
08/17/18
Homesite Insurance Company
Corporate House Package, 3901 Woodlawn Drive, Nashville, TN
Delek US Holdings, Inc.
08/27/17
08/27/18
State Farm
Corporate House Package, 1104 Glenwood Drive, El Dorado, AR
Delek US Holdings, Inc.
10/16/17
10/16/18
Lloyds
Special Crime
Delek US Holdings, Inc.
12/15/15
12/15/18
National Union Fire Ins. Co. of Pittsburgh, PA
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Allianz Global Risks US Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1200 AMA Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
2001 AML Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc.
01/01/18
12/31/18
Maxum Indemnity Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Arch Insurance Company (Europe) Ltd



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
AXA Corporate Solutions Assurance
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1955 BAR Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
National Fire & Marine Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1084 CSL Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
ACE American Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
ACE American Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1955 BAR Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
HDI Global Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
HDI Global Insurance Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Helvetia Schweizerische Versicherungsgesellschaft in Liechtenstein AG
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
International Insurance Company of Hannover SE



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Liberty Surplus Insurance Corporation
Master Terrorism Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Lloyd's of London
Master Terrorism Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Lloyd's of London
Master Terrorism Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Lloyd's of London
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Mapfre Global Risks, Compania Internacional de Seguros y Reaseguros SA
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Great Lakes Reinsurance (UK) PLC
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
2007 NVA Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
OIL
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Partnerre Ireland Insurance Designated Activity Company
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
9094 PP Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1036 COF Lloyd's Syndicate



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Scor UK Company Ltd.
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Endurance Worldwide Insurance Limited
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1301 SCC Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
Westport Insurance Corporation
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
1183 TAL Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
2003 XLC Lloyd's Syndicate
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
12/31/18
XL Insurance America Inc.
Cargo, Bulk Oil
Delek US Holdings, Inc.
12/01/17
01/01/19
Lloyd's of London
Master Property Program
Delek US Holdings, Inc. / Alon USA Energy, Inc.
01/01/18
01/01/19
Oil Casualty Insurance Ltd.
Corporate House Package, 1000 Emma's Crest Lodge, Mountain View, AR
Delek US Holdings, Inc.
02/02/18
02/02/19
Philadelphia Indemnity Insurance Company
Trade Credit, Mexico
Delek US Holdings, Inc.
03/01/18
03/01/19
National Union Fire Ins. Co. of Pittsburgh, PA
Retail, 513 E Commerce Street, Brownwood, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 300 Owens Street, Big Spring, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 2150 N Treadway Blvd, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 5150 US Highway 277 S, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company



Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------





Retail, 3299 S 14th Street, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 3350 Catclaw Drive, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 2718 N 1st Street, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 3131 S Danville Drive, Abilene, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 8901 Diana Drive, El Paso, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 2102 50th Street, Lubbock, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 2608 Avenue Q, Lubbock, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 715 W Scharbauer Drive, Midland, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 1523 N Harless Avenue, Odessa, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 1101 E 42nd Street, Odessa, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 651 W 42nd Street, Odessa, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company
Retail, 6013 W University Blvd, Odessa, TX
Alon Brands, Inc.
03/20/18
03/20/19
Homesite Insurance Company





Schedule 4.33
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 4.35
Existing Intermediation Documents


1.
Second Amended and Restated Master Supply and Offtake Agreement, dated as of
February 27, 2017, among J. Aron & Company, a New York general partnership, Lion
Oil Company, an Arkansas corporation, and Lion Oil Trading & Transportation,
LLC, a Texas limited liability company;



2.
Throughput and Tankage Agreement, dated as of February 10, 2014, by and between
Lion Oil Company, an Arkansas corporation, Delek Logistics Operating, LLC, a
Delaware limited liability company, and J. Aron & Company, a New York general
partnership;



3.
Terminalling Services Agreement (Memphis Terminal), dated as November 7, 2012,
by and among Lion Oil Company, an Arkansas corporation, Delek Logistics
Operating, LLC, a Delaware limited liability company, and J. Aron & Company, a
New York general partnership;



4.
Pipeline and Storage Facilities Agreement, dated as of November 7, 2012, by and
among Lion Oil Company, an Arkansas corporation, Delek Logistics Partners, LP, a
Delaware limited partnership, SALA Gathering Systems LLC, a Texas limited
liability company, El Dorado Pipeline Company, LLC, a Delaware limited liability
company, Magnolia Pipeline Company, LLC, a Delaware limited liability company,
and J. Aron & Company, a New York general partnership;



5.
Second Amended and Restated Supply and Offtake Agreement, dated as of February
1, 2015, between J. Aron & Company, a New York general partnership, and Alon
Refining Krotz Springs, Inc., a Delaware corporation;



6.
Pledge and Security Agreement, dated as of October 31, 2014, between J. Aron &
Company, a New York general partnership, and Alon Refining Krotz Springs, Inc.,
a Delaware corporation;



7.
Second Amended and Restated Supply and Offtake Agreement, dated as of February
1, 2015, between J. Aron & Company, a New York general partnership, and Alon
USA, LP, a Texas limited partnership;



8.
Amended and Restated Supply and Offtake Agreement, dated as of February 1, 2015,
between J. Aron & Company, a New York general partnership, and Alon Supply,
Inc., a Delaware corporation; and



9.
Pledge and Security Agreement, dated as of May 31, 2012, between J. Aron &
Company, a New York general partnership, and Alon Supply, Inc., a Delaware
corporation;

in each case, as amended, amended and restated, supplemented or otherwise
modified from time to time.




Schedule 4.35
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 5.1
Financial Statements, Reports, Certificates


Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:


as soon as available and in any event within fifty (50) days after the end of
each of the first three fiscal quarters of each fiscal year of Administrative
Borrower,
(a)an unaudited consolidated balance sheet of (i) Administrative Borrower and
its consolidated Subsidiaries, and (ii) the MLP and its consolidated
Subsidiaries (each of the groups of Persons described in the foregoing clauses
(i) and (ii) being hereinafter referred to as a “Relevant Reporting Group”), in
each case as of the end of such fiscal quarter, and the related unaudited
consolidated statements of income of each Relevant Reporting Group, in each case
for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the results for the corresponding
quarter and the corresponding portion of Administrative Borrower’s or the MLP’s,
as applicable, previous fiscal year, and the related unaudited consolidated
statements of cash flows of each Relevant Reporting Group, in each case for the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the results for the corresponding portion of Administrative
Borrower’s or the MLP’s, as applicable, previous fiscal year,
(b)an unaudited balance sheet and income statement of Administrative Borrower
and its consolidated Subsidiaries other than the MLP Subsidiaries and any
Unrestricted Subsidiaries, for such fiscal quarter, and
(c)a Compliance Certificate signed by the chief executive officer, chief
financial officer or other financial officer that is an Authorized Person of
Administrative Borrower, together with calculation of compliance with the
financial covenant under Section 7, irrespective of whether such covenant is
then required by its terms to be tested, and any management letters issued by
the accounting firm in connection with such financial statements.
as soon as available and in any event within ninety (90) days after the end of
each fiscal year of Administrative Borrower,
(d)Projections for the consolidated business of Administrative Borrower and its
consolidated Subsidiaries other than the MLP Subsidiaries and any Unrestricted
Subsidiaries, on an annual basis for the immediately following three (3)
calendar years and on a quarter-by-quarter basis with respect to the immediately
following calendar year, in each case certified by the chief executive officer,
chief financial officer, or other financial officer that is an Authorized Person
of Administrative Borrower as being such officer’s good faith estimate of the
financial performance of Administrative Borrower and its consolidated
Subsidiaries other than the MLP Subsidiaries and any Unrestricted Subsidiaries
for the period covered thereby, and
(e)a Compliance Certificate signed by the chief executive officer, chief
financial officer or other financial officer that is an Authorized Person of
Administrative Borrower, and any management letters issued by the accounting
firm in connection with such financial statements.



Schedule 5.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





as soon as available and in any event within one hundred twenty (120) days after
the end of each fiscal year of Administrative Borrower,
(f)the annual audited report for such fiscal year for each Relevant Reporting
Group, in each case containing a consolidated balance sheet of each Relevant
Reporting Group, in each case as of the end of such fiscal year and the related
consolidated statements of income, stockholders’ equity and cash flows (together
with all footnotes thereto) of each Relevant Reporting Group, in each case for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and certified by a nationally
recognized firm of certified public accountants and accompanied by an opinion
that is not qualified by any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit and to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of each Relevant Reporting
Group for such fiscal year on a consolidated basis in accordance with GAAP and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards, and


(g)the annual unaudited balance sheet and income statement of Administrative
Borrower and its consolidated Subsidiaries other than the MLP Subsidiaries and
any Unrestricted Subsidiaries, and


(h)a Compliance Certificate signed by the chief executive officer, chief
financial officer or other financial officer that is an Authorized Person of
Administrative Borrower, together with calculation of compliance with the
financial covenant under Section 7, irrespective of whether such covenant is
then required by its terms to be tested, and any management letters issued by
the accounting firm in connection with such financial statements.
as soon as available and in any event within thirty (30) days (or, until the
first anniversary of the Closing Date, forty five (45) days) after the end of
each calendar month (other than with respect to any calendar month ending
simultaneously with the end of either (a) the first three fiscal quarters of
each fiscal year or (b) the fiscal year) when Borrowing Base Certificates are
required to be delivered more frequently than monthly pursuant to clause (a) of
Schedule 5.2,
(i)(i) an unaudited consolidated balance sheet of each Relevant Reporting Group
as of the end of such month and the related unaudited consolidated statements of
income of each Relevant Reporting Group for such month and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding month and the corresponding portion of
Administrative Borrower’s or the MLP’s, as applicable, previous fiscal year, and
the related unaudited consolidated statements of cash flows of each Relevant
Reporting Group, in each case for the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the results for the corresponding
portion of Administrative Borrower’s or the MLP’s, as applicable, previous
fiscal year when applicable, (ii) unless otherwise provided as part of the
borrowing base reporting under clause (a) of Schedule 5.1, a reconciliation to
its general ledger of the consolidated Accounts of Loan Parties, (iii) unless
otherwise provided as part of the borrowing base reporting under clause (a) of
Schedule 5.1, a reconciliation to its general ledger of the consolidated
accounts payable of Loan Parties, and (iv) unless otherwise provided as part of
the borrowing base reporting under clause (a) of Schedule 5.1, a reconciliation
to its general ledger of the consolidated Inventory of Loan Parties,


(j)an unaudited balance sheet and income statement of Administrative Borrower
and its consolidated Subsidiaries other than the MLP Subsidiaries and any
Unrestricted Subsidiaries, for such fiscal quarter, and


(k)a Compliance Certificate signed by the chief executive officer, chief
financial officer or other financial officer that is an Authorized Person of
Administrative Borrower, together with calculation of compliance with the
financial covenant under Section 7 (which, for the avoidance of doubt, shall
include such information on a monthly basis commencing as of the end of the
month most recently ended prior to date on which Borrowing Base Certificates are
required to be delivered more frequently than monthly), irrespective of whether
such covenant is then required by its terms to be tested, and any management
letters issued by the accounting firm in connection with such financial
statements, and any management letters issued by the accounting firm in
connection with such financial statements.
if and when filed by Administrative Borrower,
(l)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports.



Schedule 5.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------





promptly, but in any event within five (5) days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
(m)notice of such event or condition and a statement of the curative action that
such Loan Party proposes to take with respect thereto.
promptly after the filing or commencement thereof, but in any event within five
(5) days after Administrative Borrower or any of its Subsidiaries has knowledge
thereof,
(n)notice of the filing or commencement or, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity, brought by or against Administrative
Borrower or any of its Restricted Subsidiaries, by or before any Governmental
Authority which reasonably could be expected to result in a Material Adverse
Effect.
Contemporaneously with delivery to the Term Agent or the holder of any other
Indebtedness pursuant to any material indenture, loan or credit or similar
agreement,
(o)copies of (i) material reports and notices delivered to the Term Agent and
(ii) notices of default under the Term Loan Documents, and


(p)without duplication of clause (o)(ii) above, copies of any notices of default
under any Indebtedness of Administrative Borrower or any Restricted Subsidiary
that involves an aggregate principal amount of $50,000,000 or more (including,
without limitation, the MLP Credit Facility and the Existing Promissory Notes to
the extent the aggregate principal amount of any such Indebtedness exceeds
$50,000,000).
Within five (5) Business Days following any Loan Party’s receipt thereof,
(q)copies of any material notice from a supplier, seller, or agent pursuant to
PACA or PASA.
upon the request of Agent,
(r)any other information reasonably requested regarding the results of
operations, business affairs and financial condition of Administrative Borrower
or its Subsidiaries (including, without limitation, a detailed list of all
customers of each Loan Party and information reasonably related thereto).



Documents required to be delivered pursuant to this Schedule 5.1 shall be
delivered electronically and shall be deemed to have been delivered (subject to
the proviso below) on the date (i) on which Administrative Borrower provides a
link thereto on Administrative Borrower’s or the MLP’s website on the Internet
at the website as identified to Agent in writing pursuant to the proviso below;
or (ii) on which such documents are posted on Administrative Borrower’s behalf
on an Internet or intranet website, if any, to which each member of the Lender
Group has access (whether a commercial, third-party website or whether sponsored
by Agent); provided, that, the Borrower shall notify the Agent (by electronic
mail) of the posting of (and the relevant website for) any such documents and,
if requested by Agent, provide to Agent by electronic mail electronic versions
of such documents.


Effective July 1, 2017, Administrative Borrower acquired the outstanding common
stock of Alon USA Energy, Inc., resulting in Administrative Borrower as the new
post-combination consolidated public registrant renamed as Delek US Holdings,
Inc. (“New Delek”), with Alon USA Energy, Inc. and the previous Delek US
Holdings, Inc. (“Old Delek”) surviving as wholly-owned subsidiaries of
Administrative Borrower (New Delek). Administrative Borrower is the successor
issuer to Old Delek and Alon USA Energy, Inc. pursuant to Rule 12g-3(c) under
the Securities Exchange Act of 1934, as amended. Unless otherwise noted or the
context requires otherwise, the historical financial information described above
for the periods prior to July 1, 2017 reflects that of Old Delek, and the
financial information described above for the periods beginning July 1, 2017
reflects that of New Delek.




Schedule 5.1
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 5.2
Collateral Reporting


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


(a)     no later than twelve (12) Business Days after the last day of every
month (the “Monthly Reporting Dates”), so long as the Availability Condition is
satisfied and no Specified Event of Default exists or has occurred and, if the
Availability Condition is not satisfied or a Specified Event of Default exists
or has occurred, at the election of Agent, not later than the fourth (4th)
Business Day of each week; except, that, if after such election as a result of
the failure to satisfy the Availability Condition or the occurrence of a
Specified Event of Default, Borrowers satisfy the Availability Condition for
thirty (30) consecutive days and so long as no Specified Event of Default
exists, Borrowers may elect to return to the delivery twelve (12) Business Days
after the Monthly Reporting Dates, as provided above, until such time that the
Availability Condition may no longer be satisfied or a Specified Event of
Default shall exist or have occurred and Agent has elected to require more
frequent delivery thereof: (i) a Borrowing Base Certificate, (ii) a report
identifying all Accounts and Credit Card Receivables of Loan Parties, (iii) a
list of all claims, offsets or disputes by or with Account Debtors in excess of
$100,000 asserted by Account Debtors with respect to any Account or Credit Card
Receivable of a Loan Party (to the extent such Account or Credit Card Receivable
is an Eligible Account or an Eligible Credit Card Receivable), identifying the
Account Debtor, the applicable Loan Party and the applicable amounts, (iv) a
detailed accounts receivable aging and roll-forward with supporting details with
respect to Loan Parties, (v) a detailed Inventory report (including, without
limitation, supporting information with respect to ineligible Inventory) with
respect to Loan Parties, (vi) a detailed accounts payable aging with respect to
Loan Parties, and (vii) identification of and details with respect to Account
Debtors that are beneficiaries with respect to Letters of Credit;


(b)    promptly after the filing thereof with the United States Secretary of
Labor, the Internal Revenue Service or the PBGC, copies of each annual and other
report with respect to each Pension Plan or any trust created thereunder, (b)
promptly upon becoming aware of the occurrence of any Notification Event or of
any “prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the IRC in connection with any Pension Plan or any trust created
thereunder, or a Canadian Pension Event with respect to a Canadian Pension Plan,
a written notice signed by a chief financial officer of Borrower, specifying the
nature thereof, what action Loan Parties propose to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service,
the Department of Labor or the PBGC or any Canadian Governmental Authority with
respect thereto, (c) promptly upon receipt thereof, copies of any notice of the
PBGC’s or any Canadian Governmental Authority’s intention to terminate or to
have a trustee appointed to administer any Pension Plan or Canadian Pension
Plan, as applicable, and (d) promptly upon its receipt thereof, a copy of each
estimate of withdrawal liability received by any Loan Party, any Subsidiary
thereof or ERISA Affiliate from a Multiemployer Plan,


(c)    promptly, a copy of all reports submitted to the Board of Directors of
Administrative Borrower (or any committee thereof) in connection with any
material interim or special audit made by independent accountants of the books
of Administrative Borrower or any of its Subsidiaries,


(d)    promptly (and in any event, with five (5) days after knowledge thereof),
any development specific to Administrative Borrower or any Restricted Subsidiary
that is not a matter of general public knowledge and that has had, or could
reasonably be expected to have, a Material Adverse Effect, and


(e)    upon request by Agent, (i) copies of purchase orders and invoices for
Inventory acquired by Administrative Borrower or its Restricted Subsidiaries,
and (ii) such other reports as to the Collateral of Borrower and its
Subsidiaries, as Agent may reasonably request.






Schedule 5.2
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 5.6
Approved Insurers


1.
1036 COF Lloyd's Syndicate



2.
1084 CSL Lloyd's Syndicate



3.
1183 TAL Lloyd's Syndicate



4.
1200 AMA Lloyd's Syndicate



5.
1301 SCC Lloyd's Syndicate



6.
1955 BAR Lloyd's Syndicate



7.
1955 BAR Lloyd's Syndicate



8.
2001 AML Lloyd's Syndicate



9.
2003 XLC Lloyd's Syndicate



10.
2007 NVA Lloyd's Syndicate



11.
50% - Liberty Mutual Insurance Company/50% QBE



12.
9094 PP Lloyd's Syndicate



13.
ACE American Insurance Company



14.
Agri General Insurance Company



15.
ACE Property and Casualty Insurance Company



16.
AIG Specialty Insurance Company



17.
Allianz Global Risks US Insurance Company



18.
Arch Insurance Company (Europe) Ltd



19.
ARGO RE



20.
AXA Corporate Solutions Assurance



21.
AXIS Insurance Company



22.
Axis Specialty Limited



23.
AXIS Surplus Insurance Company



24.
Chubb Bermuda Insurance Ltd.



25.
Chubb Insurance Company of Canada



26.
Colony Insurance Company



Schedule 5.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------





27.
Commerce & Industry



28.
Endurance Worldwide Insurance Limited



29.
Euler Hermes North America



30.
GAI Insurance Company, Ltd.



31.
Gemini Insurance Company



32.
Great American Insurance Company



33.
Great American Spirit Ins. Company



34.
Great Lakes Reinsurance (UK) PLC



35.
HDI Global Insurance Company



36.
Helvetia Schweizerische Versicherungsgesellschaft in Liechtenstein AG



37.
Homesite Insurance Company



38.
Hudson Specialty Insurance Company



39.
Indian Harbor Insurance Company



40.
International Insurance Company of Hannover SE



41.
Ironshore Insurance LTD

 
42.
Ironshore Specialty Insurance Company



43.
Liberty Surplus Insurance Corporation



44.
Lloyd’s of London



45.
Lloyds Syndicate 2623/623



46.
Mapfre Global Risks, Compania Internacional de Seguros y Reaseguros SA



47.
Maxum Indemnity Company



48.
Mid-Continent Casualty Company



49.
National Fire & Marine Insurance Company



50.
National Union Fire Ins. Co. of Pittsburgh, PA



51.
North American Capacity



52.
Oil Casualty Insurance Ltd.



53.
Partnerre Ireland Insurance Designated Activity Company





Schedule 5.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------





54.
Philadelphia Indemnity Insurance Company



55.
Queen’s Island Insurance Company, Ltd.



56.
SCOR UK Company Ltd.



57.
Starr Indemnity & Liability



58.
Starr Insurance & Reinsurance Limited



59.
Starr Surplus Lines Insurance Company



60.
State Farm



61.
Steadfast Insurance Company



62.
Westchester Fire Insurance Company



63.
Westport Insurance Corporation



64.
XL CATLIN



65.
XL Insurance America, Inc.



66.
XL Insurance Company SE



67.
Zurich American Insurance Company







Schedule 5.6
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 6.10(f)
Transactions with Affiliates


None.






Schedule 6.10(f)
(ABL Credit Agreement)

--------------------------------------------------------------------------------






Schedule 6.22
Burdensome Agreements


None.




Schedule 6.22
(ABL Credit Agreement)